Exhibit 10.1
 
Execution Version
[Published CUSIP Number: ____]
 
CREDIT AGREEMENT


Dated as of May 19, 2008


among


KINETIC CONCEPTS, INC.,
 
as Borrower,
 
BANK OF AMERICA, N.A.,
 
as Administrative Agent, Swing Line Lender and
 
L/C Issuer,
 
and
 
The other LENDERS party hereto
_________________________________________
 


BANC OF AMERICA SECURITIES LLC and
J.P. MORGAN SECURITIES INC.,
as Joint Lead Arrangers and Joint Bookrunners
 
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent
 
SUNTRUST BANK, DNB NOR BANK ASA,
GENERAL ELECTRIC CAPITAL CORPORATION and
THE BANK OF NOVA SCOTIA,
as Co-Documentation Agents
 
THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND, BNP PARIBAS,
HSBC BANK USA, NATIONAL ASSOCIATION,
ING CAPITAL LLC, RBS CITIZENS, NATIONAL ASSOCIATION,
WACHOVIA BANK, NATIONAL ASSOCIATION and WELLS FARGO BANK, N.A.,
as Senior Managing Agents


 



 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 


Page
 
ARTICLE 1
 
 
Definitions and Accounting Terms
 
 
Section 1.01.  Defined Terms[INSERT PAGE NUMBER]

 
Section 1.02.  Other Interpretive Provisions[INSERT PAGE NUMBER]

 
Section 1.03.  Accounting Terms[INSERT PAGE NUMBER]

 
Section 1.04.  Rounding[INSERT PAGE NUMBER]

 
Section 1.05.  Times of Day[INSERT PAGE NUMBER]

 
Section 1.06.  Letter of Credit Amounts[INSERT PAGE NUMBER]

 
Section 1.07.  Currency Equivalents Generally; Change of Currency[INSERT PAGE
NUMBER]

 
Section 1.08.  Additional Alternative Currencies.[INSERT PAGE NUMBER]

 
ARTICLE 2
 
 
The Commitments and Credit Extensions
 
 
Section 2.01.  The Loans.[INSERT PAGE NUMBER]

 
Section 2.02.  Borrowings, Conversions and Continuations of Loans.[INSERT PAGE
NUMBER]

 
Section 2.03.  Letters of Credit[INSERT PAGE NUMBER]

 
Section 2.04.  Swing Line Loans[INSERT PAGE NUMBER]

 
Section 2.05.  Prepayments.[INSERT PAGE NUMBER]

 
Section 2.06.  Termination or Reduction of Commitments.[INSERT PAGE NUMBER]

 
Section 2.07.  Repayment of Loans.[INSERT PAGE NUMBER]

 
Section 2.08.  Interest.[INSERT PAGE NUMBER]

 
Section 2.09.  Fees[INSERT PAGE NUMBER]

 
Section 2.10.  Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.[INSERT PAGE NUMBER]

 
Section 2.11.  Evidence of Debt.[INSERT PAGE NUMBER]

 
Section 2.12.  Payments Generally; Administrative Agent’s Clawback.[INSERT PAGE
NUMBER]

 
Section 2.13.  Sharing of Payments by Lenders[INSERT PAGE NUMBER]

 
ARTICLE 3
 
 
Taxes, Yield Protection and Illegality
 
 
Section 3.01.  Taxes[INSERT PAGE NUMBER]

 
Section 3.02.  Illegality[INSERT PAGE NUMBER]

 
Section 3.03.  Inability To Determine Rates[INSERT PAGE NUMBER]

 
Section 3.04.  Increased Costs; Reserves on Eurocurrency Rate Loans[INSERT PAGE
NUMBER]

 
Section 3.05.  Compensation for Losses[INSERT PAGE NUMBER]

 
Section 3.06.  Mitigation Obligations; Replacement of Lenders[INSERT PAGE
NUMBER]

 
Section 3.07.  Survival[INSERT PAGE NUMBER]

 
ARTICLE 4
 
 
Conditions Precedent to Credit Extensions
 
 
Section 4.01.  Conditions to Closing and Tender Offer Borrowing[INSERT PAGE
NUMBER]

 
Section 4.02.  Conditions to Merger Borrowing[INSERT PAGE NUMBER]

 
Section 4.03.  Conditions to all Credit Extensions[INSERT PAGE NUMBER]

 
ARTICLE 5
 
 
Representations and Warranties
 
 
Section 5.01.  Existence, Qualification and Power[INSERT PAGE NUMBER]

 
Section 5.02.  Authorization; No Contravention[INSERT PAGE NUMBER]

 
Section 5.03.  Governmental Authorization; Other Consents[INSERT PAGE NUMBER]

 
Section 5.04.  Binding Effect[INSERT PAGE NUMBER]

 
Section 5.05.  Financial Statements; No Material Adverse Effect[INSERT PAGE
NUMBER]

 
Section 5.06.  Litigation[INSERT PAGE NUMBER]

 
Section 5.07.  No Default[INSERT PAGE NUMBER]

 
Section 5.08.  Ownership of Property[INSERT PAGE NUMBER]

 
Section 5.09.  Environmental Compliance[INSERT PAGE NUMBER]

 
Section 5.10.  Insurance[INSERT PAGE NUMBER]

 
Section 5.11.  Taxes[INSERT PAGE NUMBER]

 
Section 5.12.  ERISA Compliance[INSERT PAGE NUMBER]

 
Section 5.13.  Subsidiaries; Equity Interests; Loan Parties[INSERT PAGE NUMBER]

 
Section 5.14.  Margin Regulations.[INSERT PAGE NUMBER]

 
Section 5.15.  Investment Company Act[INSERT PAGE NUMBER]

 
Section 5.16.  Disclosure[INSERT PAGE NUMBER]

 
Section 5.17.  Compliance with Laws[INSERT PAGE NUMBER]

 
Section 5.18.  Intellectual Property; Licenses, Etc[INSERT PAGE NUMBER]

 
Section 5.19.  Solvency[INSERT PAGE NUMBER]

 
Section 5.20.  Labor Matters[INSERT PAGE NUMBER]

 
Section 5.21.  Collateral Documents[INSERT PAGE NUMBER]

 
ARTICLE 6
 
 
Affirmative Covenants
 
 
Section 6.01.  Financial Statements[INSERT PAGE NUMBER]

 
Section 6.02.  Certificates; Other Information[INSERT PAGE NUMBER]

 
Section 6.03.  Notices[INSERT PAGE NUMBER]

 
Section 6.04.  Payment of Obligations[INSERT PAGE NUMBER]

 
Section 6.05.  Preservation of Existence, Etc[INSERT PAGE NUMBER]

 
Section 6.06.  Maintenance of Properties[INSERT PAGE NUMBER]

 
Section 6.07.  Maintenance of Insurance[INSERT PAGE NUMBER]

 
Section 6.08.  Compliance with Laws[INSERT PAGE NUMBER]

 
Section 6.09.  Books and Records[INSERT PAGE NUMBER]

 
Section 6.10.  Inspection Rights[INSERT PAGE NUMBER]

 
Section 6.11.  Use of Proceeds[INSERT PAGE NUMBER]

 
Section 6.12.  Covenant to Guarantee Obligations and Give Security[INSERT PAGE
NUMBER]

 
Section 6.13.  Compliance with Environmental Laws[INSERT PAGE NUMBER]

 
Section 6.14.  Further Assurances[INSERT PAGE NUMBER]

 
Section 6.15.  Interest Rate Hedging[INSERT PAGE NUMBER]

 
Section 6.16.  Designation as Senior Debt[INSERT PAGE NUMBER]

 
Section 6.17.  Consummation of the Merger[INSERT PAGE NUMBER]

 
ARTICLE 7
 
 
Negative Covenants
 
 
Section 7.01.  Liens[INSERT PAGE NUMBER]

 
Section 7.02.  Indebtedness[INSERT PAGE NUMBER]

 
Section 7.03.  Investments[INSERT PAGE NUMBER]

 
Section 7.04.  Fundamental Changes[INSERT PAGE NUMBER]

 
Section 7.05.  Dispositions[INSERT PAGE NUMBER]

 
Section 7.06.  Restricted Payments[INSERT PAGE NUMBER]

 
Section 7.07.  Change in Nature of Business[INSERT PAGE NUMBER]

 
Section 7.08.  Transactions with Affiliates[INSERT PAGE NUMBER]

 
Section 7.09.  Burdensome Agreements[INSERT PAGE NUMBER]

 
Section 7.10.  Financial Covenants.[INSERT PAGE NUMBER]

 
Section 7.11.  Capital Expenditures[INSERT PAGE NUMBER]

 
Section 7.12.  Amendments of Organization Documents[INSERT PAGE NUMBER]

 
Section 7.13.  Prepayments, Etc. of Indebtedness[INSERT PAGE NUMBER]

 
Section 7.14.  Amendment, Etc. of Related Documents, Wake Forest License
Agreement and Indebtedness[INSERT PAGE NUMBER]

 
Section 7.15.  Headquarters Transaction[INSERT PAGE NUMBER]

 
Section 7.16.  Activities Of Certain Subsidiaries[INSERT PAGE NUMBER]

 
ARTICLE 8
 
 
Events of Default and Remedies
 
 
Section 8.01.  Events of Default[INSERT PAGE NUMBER]

 
Section 8.02.  Remedies upon Event of Default[INSERT PAGE NUMBER]

 
Section 8.03.  Application of Funds[INSERT PAGE NUMBER]

 
ARTICLE 9
 
 
Administrative Agent
 
 
Section 9.01.  Appointment and Authority[INSERT PAGE NUMBER]

 
Section 9.02.  Rights as a Lender[INSERT PAGE NUMBER]

 
Section 9.03.  Exculpatory Provisions[INSERT PAGE NUMBER]

 
Section 9.04.  Reliance by Administrative Agent[INSERT PAGE NUMBER]

 
Section 9.05.  Delegation of Duties[INSERT PAGE NUMBER]

 
Section 9.06.  Resignation of Administrative Agent[INSERT PAGE NUMBER]

 
Section 9.07.  Non-Reliance on Administrative Agent and Other Lenders[INSERT
PAGE NUMBER]

 
Section 9.08.  No Other Duties, Etc[INSERT PAGE NUMBER]

 
Section 9.09.  Administrative Agent May File Proofs of Claim[INSERT PAGE NUMBER]

 
Section 9.10.  Collateral and Guaranty Matters[INSERT PAGE NUMBER]

 
Section 9.11.  Secured Cash Management Agreements and Secured Hedge
Agreements[INSERT PAGE NUMBER]

 
ARTICLE 10
 
 
Miscellaneous
 
 
Section 10.01.  Amendments, Etc[INSERT PAGE NUMBER]

 
Section 10.02.  Notices; Effectiveness; Electronic Communications[INSERT PAGE
NUMBER]

 
Section 10.03.  No Waiver; Cumulative Remedies; Enforcement[INSERT PAGE NUMBER]

 
Section 10.04.  Expenses; Indemnity; Damage Waiver[INSERT PAGE NUMBER]

 
Section 10.05.  Payments Set Aside[INSERT PAGE NUMBER]

 
Section 10.06.  Successors and Assigns[INSERT PAGE NUMBER]

 
Section 10.07.  Treatment of Certain Information; Confidentiality[INSERT PAGE
NUMBER]

 
Section 10.08.  Right of Setoff[INSERT PAGE NUMBER]

 
Section 10.09.  Interest Rate Limitation[INSERT PAGE NUMBER]

 
Section 10.10.  Counterparts; Integration; Effectiveness[INSERT PAGE NUMBER]

 
Section 10.11.  Survival of Representations and Warranties[INSERT PAGE NUMBER]

 
Section 10.12.  Severability[INSERT PAGE NUMBER]

 
Section 10.13.  Replacement of Lenders[INSERT PAGE NUMBER]

 
Section 10.14. [Reserved][INSERT PAGE NUMBER]

 
Section 10.15.  Governing Law; Jurisdiction; Etc[INSERT PAGE NUMBER]

 
Section 10.16.  Waiver of Jury Trial[INSERT PAGE NUMBER]

 
Section 10.17.  No Advisory or Fiduciary Responsibility[INSERT PAGE NUMBER]

 
Section 10.18.  Electronic Execution of Assignments and Certain Other
Documents[INSERT PAGE NUMBER]

 
Section 10.19.  USA PATRIOT Act[INSERT PAGE NUMBER]

 
Section 10.20.  Judgment Currency.[INSERT PAGE NUMBER]

 
Section 10.21.  ENTIRE AGREEMENT[INSERT PAGE NUMBER]



 
SIGNATURESS-1



SCHEDULES
1.01A                 Mandatory Cost Formulae
1.01B                  Existing Letters of Credit
1.01C                  Immaterial Subsidiaries
2.01                    Commitments
5.03                    Authorizations and Consents
5.06                    Litigation
5.13                    Subsidiaries and Other Equity Investments; Loan Parties
5.18                    Intellectual Property Matters
6.12                    Guarantors
7.01                    Existing Liens
7.02                    Existing Indebtedness
7.03                    Existing Investments
7.08                    Transactions with Affiliates
7.09                    Burdensome Agreements
10.02                  Administrative Agent’s Office, Certain Addresses for
Notices

 
 

--------------------------------------------------------------------------------

 

EXHIBITS


Form of


A                        Committed Loan Notice
B                         Swing Line Loan Notice
C-1                      Term Note
C-2                      Multicurrency Revolving Credit Note
C-3                      US Dollar Revolving Credit Note
D                         Compliance Certificate
E-1                      Assignment and Assumption
E-2                      Administrative Questionnaire
F                         Guarantee and Security Agreement
G-1                     Opinion Matters – Counsel to Loan Parties
G-2                     Opinion Matters – Texas Counsel to Loan Parties
 
H
Affiliate Subordination Agreement




 
 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 
This CREDIT AGREEMENT (“Agreement”) is entered into as of May 19, 2008, among
KINETIC CONCEPTS, INC., a Texas corporation (the “Borrower”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.
 
PRELIMINARY STATEMENTS:
 
Pursuant to the Merger Agreement, the Borrower intends to acquire all of the
Shares pursuant to a two-step transaction in which (i) Acquisition Sub will
acquire pursuant to the Tender Offer, for a purchase price of $51.00 per share
in cash, those Shares that have been validly tendered and not withdrawn and
accepted for payment pursuant to the Tender Offer (the “Tender Consideration”)
and (ii) on the Merger Date and in accordance with the Merger Agreement,
Acquisition Sub will be merged with and into LifeCell with LifeCell being the
surviving corporation (the “Merger”), and pursuant to the Merger each Share not
acquired in the Tender Offer (other than Dissenting Shares (as defined in the
Merger Agreement)) will be converted into the right to receive $51.00 in cash
(the “Merger Consideration”).
 
The total cash consideration required to consummate the Tender Offer and the
Merger and to pay related fees and expenses is approximately
$1,858,000,000.  The Borrower has requested that (i) the Lenders make available
Term A Loans in an aggregate amount of $1,000,000,000 on the Closing Date, the
proceeds of which will be used by the Borrower on the Closing Date to enable
Acquisition Sub to pay the Tender Consideration in respect of those Shares that
have been validly tendered and not withdrawn in the Tender Offer and that have
been accepted for payment on the Closing Date and to pay related fees and
expenses and (ii) the Lenders make available Revolving Credit Loans and the L/C
Issuer issue Letters of Credit for the account of the Borrower in an aggregate
amount of up to $300,000,000 from time to time on and after the Closing Date,
the proceeds of which will be used, together with cash on hand (x) after the
Closing Date, to enable Acquisition Sub to pay the Tender Consideration in
respect of those additional Shares that are validly tendered and not withdrawn
in a subsequent offering period pursuant to the Tender Offer, (y) to enable
Acquisition Sub to pay the Merger Consideration on or immediately after the
effective date of the Merger and to pay the appraised value of any Shares held
by holders who have properly perfected rights to appraisal in accordance with
Section 262 of the Delaware General Corporation Law and (z) on and after the
Closing Date, to pay fees and expenses related to all of the foregoing and for
general corporate purposes, all on the terms and subject to the conditions set
forth herein, and the Lenders and the L/C Issuer have indicated their
willingness on and subject to such terms and conditions.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
 
ARTICLE 1
 
Definitions and Accounting Terms
 
Section 1.01 .  Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:
 
“Acquisition Sub” means the Leopard Acquisition Sub, Inc., a Delaware
corporation and wholly-owned, newly-formed Subsidiary of the Borrower.
 
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form reasonably approved by
the Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Aggregate Commitments” means the Commitments of all the Lenders.
 
“Aggregate Credit Exposures” means, at any time, in respect of (a) the Term A
Facility, the sum of (x) the aggregate amount of the Term A Loans outstanding at
such time and (y) the unused portion of the Term A Commitments at such time and
(b) in respect of the Revolving Credit Facility, the sum of (i) the unused
portion of the Revolving Credit Facility at such time and (ii) the Total
Revolving Credit Outstandings at such time.
 
“Agreement” means this Credit Agreement.
 
“Aircraft Trust” means either of the grantor trusts referred to in Schedule
7.03.
 
“Alternative Currency” means each of Euro, Sterling, Yen, Canadian Dollars and
each other currency (other than Dollars) that is approved in accordance with
Section 1.08.
 
“Alternative Currency Sublimit” means an amount equal to the lesser of the
Revolving Credit Commitments and $100,000,000.  The Alternative Currency
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.
 
“Applicable Fee Rate” means, at any time, in respect of the Revolving Credit
Facility (a) from the Closing Date to the date on which the Administrative Agent
receives a Compliance Certificate pursuant to Section 6.02(a) for the first
fiscal quarter ending after the Closing Date, 0.50% per annum and (b)
thereafter, the applicable percentage per annum set forth below determined by
reference to the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
6.02(a):
 
Pricing
Level
Consolidated Leverage Ratio
Applicable Fee Rate
1
<=1.50x
0.30%
2
>1.50x but <=2.00x
0.30%
3
>2.00x but <=2.50x
0.35%
4
>2.50x but <=3.25x
0.40%
5
>3.25x
0.50%



Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then Pricing Level 5
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered (at which time the
Applicable Fee Rate otherwise determined in accordance with this definition
shall apply).
 
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Fee Rate for any period shall be subject to the
provisions of Section 2.10(b).
 
“Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, the percentage (carried out to the
ninth decimal place), the numerator of which is the sum of the amount of such
Term A Lender’s undrawn Term A Commitment and the principal amount of its Term A
Loans and the denominator of which is the sum of the aggregate amount of all
undrawn Term A Commitments and the aggregate principal amount of all Term A
Loans, (b) in respect of the Multicurrency Revolving Credit Facility, with
respect to any Multicurrency Revolving Credit Lender at any time, the percentage
(carried out to the ninth decimal place), the numerator of which is the
Multicurrency Revolving Credit Commitment of such Multicurrency Revolving Credit
Lender and the denominator of which is the aggregate amount of the Multicurrency
Revolving Credit Commitments and (c) in respect of the US Dollar Revolving
Credit Facility, with respect to any US Dollar Revolving Credit Lender at any
time, the percentage (carried out to the ninth decimal place), the numerator of
which is the US Dollar Revolving Credit Commitment of such US Dollar Revolving
Credit Lender and the denominator of which is the aggregate amount of the US
Dollar Revolving Credit Commitments; provided that, in the case of the Revolving
Credit Facility, if the Revolving Credit Commitments of either Class have been
terminated, then the Applicable Percentage of each Revolving Credit Lender of
such Class shall be determined based on the Applicable Percentage of such
Revolving Credit Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.
 
“Applicable Rate” means (a) from the Closing Date to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to Section
6.02(a) for the first fiscal quarter ending after the Closing Date, 2.25% per
annum for Base Rate Loans and 3.25% per annum for Eurocurrency Rate Loans and
Letter of Credit Fees and (b) thereafter, the applicable percentage per annum
set forth below determined by reference to the Consolidated Leverage Ratio as
set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a):
 

   
Applicable Rate
Pricing Level
Consolidated Leverage Ratio
Eurocurrency Rate Loans
Letter of Credit Fees
Base Rate Loans
1
<=1.50x
1.75%
1.75%
0.75%
2
>1.50x but <=2.00x
2.25%
2.25%
1.25%
3
>2.00x but <=2.50x
2.75%
2.75%
1.75%
4
>2.50x but <=3.25x
3.25%
3.25%
2.25%
5
>3.25x
3.50%
3.50%
2.50%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 5 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered, and shall remain in effect
until the date on which such Compliance Certificate is delivered (at which time
the Applicable Rate otherwise determined in accordance with this definition
shall apply).
 
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate under clause (b) above for any period shall
be subject to the provisions of Section 2.10(b).
 
“Applicable Revolving Credit Percentage” means (a) with respect to any
Multicurrency Revolving Credit Lender at any time, such Multicurrency Revolving
Credit Lender’s Applicable Percentage in respect of the Multicurrency Revolving
Credit Facility at such time and (b) with respect to any US Dollar Revolving
Credit Lender at any time, such US Dollar Revolving Credit Lender’s Applicable
Percentage in respect of the US Dollar Revolving Credit Facility at such time.
 
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
 
“Appropriate Lender” means, at any time, (a) with respect to any of the Term A
Facility, the Multicurrency Revolving Credit Facility or the US Dollar Revolving
Credit Facility, a Lender that has a Commitment with respect to such Facility or
holds a Term A Loan, a Multicurrency Revolving Credit Loan or a US Dollar
Revolving Credit Loan, respectively, at such time, (b) with respect to the
Letter of Credit Sublimit, (i) the L/C Issuer and (ii) if any Letters of Credit
have been issued pursuant to Section 2.03(a), the Multicurrency Revolving Credit
Lenders and (c) with respect to the Swing Line Sublimit, (i) the Swing Line
Lender and (ii) if any Swing Line Loans are outstanding pursuant to Section
2.04(a), the Multicurrency Revolving Credit Lenders.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and (c)
all Synthetic Debt of such Person.
 
“Availability Period” means (a) in respect of the Multicurrency Revolving Credit
Facility, the period from and including the Closing Date to the earliest of (i)
the Maturity Date for the Multicurrency Revolving Credit Facility, (ii) the date
of termination of the Multicurrency Revolving Credit Commitments pursuant to
Section 2.06, and (iii) the date of termination of the commitment of each
Multicurrency Revolving Credit Lender to make Multicurrency Revolving Credit
Loans and of the obligation of the L/C Issuer to make L/C Credit Extensions
pursuant to Section 8.02, (b) in respect of the US Dollar Revolving Credit
Facility, the period from and including the Closing Date to the earliest of (i)
the Maturity Date for the US Dollar Revolving Credit Facility, (ii) the date of
termination of the US Dollar Revolving Credit Commitments pursuant to Section
2.06 and (iii) the date of termination of the commitment of each US Dollar
Revolving Credit Lender to make US Dollar Revolving Credit Loans pursuant to
Section 8.02 and (c) in respect of the Term A Facility, the period from and
including the Closing Date to the earliest of (i) the Merger Date, (ii) the
Maturity Date for the Term A Facility, (iii) the date of termination of the
commitments of the Term A Lenders to make Term A Loans pursuant to Section 8.02
and (iv) August 1, 2008.
 
“Available Amount” means, at any time (the “Reference Time”), an amount equal at
such time to:
 
(a) the cumulative amount of Excess Cash Flow for all fiscal years completed
after the Closing Date (commencing with and including the fiscal year ending
December 31, 2008 but, in the case of the fiscal year ending December 31, 2008,
for the period from July 1, 2008 through December 31, 2008) and prior to the
Reference Time minus (y) the aggregate amount of such Excess Cash Flow that has
been (or will be) applied (A) after the Closing Date and prior to the Reference
Time plus (B) if the Reference Time is prior to the date on which a prepayment
of Term A Loans in accordance with Section 2.05(b)(i) is required to be made
with respect to Excess Cash Flow for the preceding fiscal year (such date, the
“Upcoming ECF Payment Date”), on the Upcoming ECF Payment Date, to the
prepayment of Term A Loans in accordance with Section 2.05(b)(i); minus
 
(b) the aggregate amount of all Available Amount Payments made at or prior to
such Reference Time (determined immediately before giving effect to the
Available Amount Payment for which such determination is made, but after giving
effect to any other Available Amount Payment being made simultaneously
therewith).
 
“Available Amount Payment” means (i) any Restricted Payment made pursuant to
Section 7.06(b)(xi)(B) and (ii) any Restricted Prepayments made pursuant to
clause (b) of Section 7.13.
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
 
“Base Rate Loan” means a Revolving Credit Loan or a Term A Loan that bears
interest based on the Base Rate.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrower Audited Financial Statements” means the audited consolidated balance
sheet of the Borrower and its Subsidiaries for the fiscal year ended December
31, 2007, and the related audited consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of the
Borrower and its Subsidiaries, including the notes thereto.
 
“Borrower Materials” has the meaning specified in Section 6.02.
 
“Borrower Unaudited Financial Statements” means the unaudited consolidated
balance sheet of the Borrower and its Subsidiaries dated March 31, 2008, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for the fiscal quarter ended on that date.
 
“Borrowing” means a Multicurrency Revolving Credit Borrowing, a US Dollar
Revolving Credit Borrowing, a Swing Line Borrowing or a Term A Borrowing, as the
context may require.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
 
(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;
 
(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;
 
(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and
 
(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.
 
“Canadian Dollar” means the lawful currency of Canada.
 
“Capital Expenditures” means, for any period, the additions to property, plant
and equipment and other capital expenditures of the Borrower and its
Subsidiaries that are (or would be) set forth in a consolidated statement of
cash flows of the Borrower and its Subsidiaries for such period prepared in
accordance with GAAP; provided that “Capital Expenditures” shall not include any
additions to property, plant and equipment and other capital expenditures made
with (A) the proceeds from any casualty insurance or condemnation or eminent
domain, to the extent that the proceeds therefrom are utilized for capital
expenditures within 180 days of the receipt of such proceeds or (B) the proceeds
or consideration received from any sale, trade in or other Disposition of such
Person’s assets (other than assets constituting Collateral consisting of
inventory and accounts), to the extent that the proceeds and/or consideration
therefrom are utilized for capital expenditures within 180 days of the receipt
of such proceeds; and provided, further, that any “Capital Expenditure” shall
not constitute an “Investment” hereunder.
 
“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.
 
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
 
“Cash Collateral Account” means a blocked account of one or more of the Loan
Parties at Bank of America  in the name of the Administrative Agent and under
the sole dominion and control of the Administrative Agent, and otherwise
established in a manner reasonably satisfactory to the Administrative Agent.
 
“Cash Collateralize” has the meaning specified in Section 2.03(g).
 
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder).
 
(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
 
(b) time deposits (including eurodollar time deposits) with, or insured
certificates of deposit or bankers’ acceptances or overnight bank deposits of,
any commercial bank that (i) (A) is a Lender or (B) is organized under the laws
of the United States of America, any state thereof or the District of Columbia
or is the principal banking subsidiary of a bank holding company organized under
the laws of the United States of America, any state thereof or the District of
Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$500,000,000, in each case with maturities of not more than 270 days from the
date of acquisition thereof;
 
(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-2” (or the then
equivalent grade) by Moody’s or at least “A-2” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 270 days from the date of
acquisition thereof;
 
(d) repurchase obligations of any commercial bank satisfying the requirements of
clause (b) above, having a term of not more than 30 days with respect to
securities issued or unconditionally guaranteed or insured by the United States
of America (or by any agency thereof to the extent such obligations are backed
by the full faith and credit of the United States of America);
 
(e) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States of America or by any political subdivision or taxing authority of any
such state, commonwealth or territory, the securities of which state,
commonwealth, territory, political subdivision or taxing authority (as the case
may be) are rated at least A by S&P or at least A by Moody’s;
 
(f) securities with maturities of one year or less from the date of acquisition
backed by a standby letter of credit issued by any Lender or any commercial bank
satisfying the requirements of clause (b) above;
 
(g) shares in money market investment programs or mutual or similar funds which
have substantially all of their assets invested in investments of the character,
quality and maturity described in clauses (a), (b), (c), (d) and (e) of this
definition; and
 
(h) in the case of Investments by any Foreign Subsidiary (in addition to the
items permitted by the foregoing clauses (a) through (g)) or Investments made in
a country outside the United States of America, (i) marketable direct
obligations issued by, or unconditionally guaranteed by, the sovereign nation in
which such Foreign Subsidiary is organized and is conducting business or issued
by any agency of such sovereign nation and backed by the full faith and credit
of such sovereign nation, in each case maturing within one year from the date of
acquisition, so long as the indebtedness of such sovereign nation is rated at
least A by S&P or A2 by Moody’s or carries an equivalent rating from a
comparable foreign rating agency if available, (ii) investments of the type and
maturity described in clauses (b) through (g) above of foreign obligors, which
investments or obligors have ratings described in such clauses or equivalent
ratings from comparable foreign rating agencies, (iii) time deposits with any
Lender or any Affiliate of any Lender and (iv) with respect to any Investment
made by any Foreign Subsidiary, time deposits with any foreign bank not
described in the foregoing clauses (ii) or (iii); provided, however, that the
aggregate amount of Investments of the type described in this clause (h) that
shall constitute “Cash and Cash Equivalents” shall not exceed $100,000,000.
 
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
 
“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.
 
“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Domestic Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.
 
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
“Change of Control” means an event or series of events by which:
 
(a)           Continuing Directors cease to constitute at least a majority of
the Borrower’s board of directors; or
 
(b)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act) of the equity securities of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully-diluted basis (and taking into account all such
securities that such Person or Persons have the right to acquire pursuant to any
option right) representing (i) in the case of a Significant Shareholder (by
itself) or a “group” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) that consists solely of Significant Shareholders, 50% or more, or
(ii) otherwise, 35% or more, of the combined voting power of such securities; or
 
(c)           a “change of control”, “fundamental change” or any comparable term
under, and as defined in, the Convertible Senior Notes Indenture or any other
Indebtedness having an aggregate principal amount in excess of the Threshold
Amount shall have occurred.
 
“Class” (a) when used with respect to Revolving Credit Lenders, refers to
whether such Lenders are Multicurrency Revolving Credit Lenders or US Dollar
Revolving Credit Lenders, (b) when used with respect to Revolving Credit
Commitments, refers to whether such Commitments are Multicurrency Revolving
Credit Commitments or US Dollar Revolving Credit Commitments and (c) when used
with respect to Revolving Credit Loans or a Revolving Credit Borrowing, refers
to whether such Loans, or the Loans comprising such Borrowing, are Multicurrency
Revolving Credit Loans or US Dollar Revolving Credit Loans.
 
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
 
“Code” means the Internal Revenue Code of 1986.
 
“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured
Parties.  Notwithstanding anything to the contrary contained in this Agreement
or any other Loan Document, “Collateral” shall not include any assets of any
Foreign Subsidiary.  Additionally, “Collateral” shall not include Equity
Interests in any Foreign Subsidiary, except that up to 65% of the voting Equity
Interests and 100% of the non-voting Equity Interests in any CFC directly owned
by a Loan Party may be included as Collateral.
 
“Collateral Documents” means, collectively, the Guarantee and Security
Agreement, the Security Agreement Supplements, the Intellectual Property
Security Agreements, the KCIMR Pledge, the Mortgages and each of the collateral
assignments, security agreements, pledge agreements or other similar agreements
executed and delivered by a Loan Party to the Administrative Agent pursuant to
Section 4.01, Section 4.02 or Section 6.12 that creates or purports to create a
Lien in favor of the Administrative Agent for the benefit of the Secured Parties
to secure the Secured Obligations.
 
“Commitment” means a Term A Commitment, a Multicurrency Revolving Credit
Commitment or a US Dollar Revolving Credit Commitment, as the context may
require.
 
“Committed Loan Notice” means a notice of (a) a Term A Borrowing, (b) a
Revolving Credit Borrowing, (c) a conversion of Loans from one Type to the
other, or (d) a continuation of Eurocurrency Rate Loans, pursuant to Section
2.02(a), which, if in writing, shall be substantially in the form of Exhibit A.
 
“Companies” means, collectively, the Borrower and its Subsidiaries (including,
for purposes of determining “Subsidiaries” on the Closing Date, LifeCell and its
Subsidiaries).
 
“Company Material Adverse Change” means any effect, change, development, event
or circumstance that, considered together with all other effects, changes,
developments, events or circumstances, is or would reasonably be expected to be
or to become materially adverse to, or has or would reasonably be expected to
have a material adverse effect on, (i) the business, results of operation,
financial condition or prospects of the LifeCell Parties, or (ii) the ability of
the LifeCell Parties to consummate the Tender Offer, the Merger or the other
transactions contemplated by the Merger Agreement or to perform any of its
obligations under the Merger Agreement; provided, however, that, in the case of
clause (i) only, none of the following shall be deemed to be, and shall not be
taken into account in determining whether there has been, a Company Material
Adverse Change: facts, circumstances, events, changes, effects or occurrences
(1) generally affecting the economy or the financial, debt, credit or securities
markets in the United States, including as a result of changes in geopolitical
conditions, (2) generally affecting the medical device industry, (3) resulting
from any actions required under the Merger Agreement to obtain any approval or
authorization under applicable antitrust or competition laws for the
consummation of the Tender Offer or the Merger, (4) resulting from changes in
GAAP or authoritative interpretations thereof, (5) resulting from any outbreak
or escalation of hostilities or war or any act of terrorism, (6) resulting from
any decrease in the market price of the Shares (it being understood that the
exception in this clause (6) is strictly limited to any such decrease in and of
itself and shall not prevent or otherwise affect a determination that any
effect, event, development or change underlying such decrease has resulted in or
contributed to a Company Material Adverse Change) or (7) resulting from any
failure by LifeCell to meet any published analyst estimates or expectations of
LifeCell’s revenue, earnings or other financial performance or results of
operations for any period ending on or after the April 7, 2008 (it being
understood that the exception in this clause (7) is strictly limited to any such
failure in and of itself and shall not prevent or otherwise affect a
determination that any effect, event, development or change underlying such
failure has resulted in or contributed to a Company Material Adverse Change),
except, in the case of clauses (1), (2), (4) and (5), to the extent such change,
effect, event or occurrence has a materially disproportionate effect on LifeCell
compared with other companies operating in the industries in which LifeCell
operates.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
 
“Consolidated Assets” means the total assets of the Borrower and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP.
 
“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period:
 
(a)           increased (without duplication) by the following (in each case to
the extent deducted in calculating Consolidated Net Income for such Measurement
Period):
 
(i)           Consolidated Interest Charges; plus
 
(ii)           the provision for Federal, state, local and foreign income taxes
payable; plus
 
(iii)           depreciation and amortization expense; plus
 
(iv)           all other non-cash charges (including non-cash impairment charges
with respect to goodwill) and expenses (including non-cash option and
stock-based compensation expenses) reducing such Consolidated Net Income which
do not represent a cash item in such period or any future period; plus
 
(v)           (x) charges, expenses and fees incurred in connection with the
Tender Offer, the Merger, the transactions contemplated by the Loan Documents
and the Borrowings hereunder, in an aggregate amount for all such amounts under
this clause (v)(x) not to exceed $100,000,000 and (y) without duplication, the
cost of entering into the Convertible Note Hedge; plus
 
(vi)           non-recurring charges, fees and expenses incurred in connection
with any transaction permitted under Section 7.03(k) or 7.03(l), in an aggregate
amount not to exceed $30,000,000 in any calendar year and not to exceed
$60,000,000 during the term of this Agreement; plus
 
(vii)           non-recurring charges, fees and expenses incurred in connection
with corporate restructurings in an aggregate amount not to exceed $20,000,000
in any calendar year and not to exceed $60,000,000 during the term of this
Agreement; and
 
(b)           decreased (without duplication) by the following (in each case to
the extent included in calculating Consolidated Net Income for such Measurement
Period:
 
(i)           Federal, state, local and foreign income tax credits; plus
 
(ii)           all non-cash items increasing Consolidated Net Income.
 
For all purposes hereunder, Consolidated EBITDA shall be calculated on a Pro
Forma Basis unless otherwise specified.  Notwithstanding the foregoing,
Consolidated EBITDA for the fiscal quarters ended September 30, 2007, December
31, 2007 and March 31, 2008 shall be deemed to be $146,500,000, $145,100,000 and
$146,100,000, respectively.
 
“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA, less (ii) the aggregate amount of all
Capital Expenditures, less (iii) the aggregate amount of Federal, state, local
and foreign income taxes paid in cash to (b) Consolidated Fixed Charges, in each
case for the most recently completed Measurement Period.
 
“Consolidated Fixed Charges” means, for any Measurement Period, the sum of (i)
Consolidated Interest Charges, (ii) the aggregate principal amount of all
regularly scheduled principal payments or redemptions or similar acquisitions
for value of outstanding Indebtedness for borrowed money, but excluding any such
payments to the extent refinanced through the incurrence of additional
Indebtedness otherwise expressly permitted under Section 7.02 and (iii) the
aggregate amount of all Restricted Payments made in cash, in each case, of or by
the Borrower and its Subsidiaries (other than any Restricted Payments made to a
Loan Party) for such Measurement Period.  For all purposes hereunder,
Consolidated Fixed Charges shall be calculated on a Pro Forma Basis unless
otherwise specified.  Notwithstanding the foregoing, Consolidated Fixed Charges
for the fiscal quarters ended September 30, 2007, December 31, 2007 and March
31, 2008 shall be deemed to be $44,600,000, $44,600,000 and $44,600,000,
respectively.
 
“Consolidated Indebtedness” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the sum, without
duplication, of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments
issued for the account of the Borrower or any of its Subsidiaries, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e) all
Attributable Indebtedness, (f) without duplication, all Guarantees with respect
to outstanding Indebtedness of the types specified in clauses (a) through (e)
above of Persons other than the Borrower or any Subsidiary, and (g) all
Indebtedness of the types referred to in clauses (a) through (f) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer to the extent the Borrower or such
Subsidiary would be liable therefor under applicable Law or any agreement or
instrument by virtue of the Borrower’s or such Subsidiary’s ownership interest
in or other relationship with such entity, except to the extent such
Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary.  For all purposes hereunder, Consolidated Indebtedness shall be
calculated on a Pro Forma Basis unless otherwise specified.
 
“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP (including amortization of
debt financing costs, debt issuance costs and debt discount and commissions,
discounts and other fees and charges incurred in respect of letters of credit or
bankers acceptance financings), (b) all interest paid or payable with respect to
discontinued operations and (c) the portion of rent expense under Capitalized
Leases that is treated as interest in accordance with GAAP, in each case, of or
by the Borrower and its Subsidiaries on a consolidated basis for such
Measurement Period.
 
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Indebtedness as of such date to (b) Consolidated EBITDA for
the most recently completed Measurement Period.
 
“Consolidated Net Income” means, at any date of determination, the Net Income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period determined in accordance with GAAP;
provided that Consolidated Net Income shall exclude, without duplication, the
following:
 
(a) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such
Measurement Period;
 
(b) extraordinary non-cash gains and extraordinary non-cash losses for such
Measurement Period;
 
(c) the Net Income of any Subsidiary during such Measurement Period to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary of such Net Income is not permitted by operation of the terms of
its Organization Documents or any agreement, instrument or Law applicable to
such Subsidiary during such Measurement Period (except to the extent any such
prohibition has been irrevocably waived), except that the Borrower’s equity in
any net loss of any such Subsidiary for such Measurement Period shall be
included in determining Consolidated Net Income; and
 
(d) any Net Income (or loss) for such Measurement Period of any Person if such
Person is not a Subsidiary, except that the Borrower’s equity in the Net Income
of any such Person for such Measurement Period shall be included in Consolidated
Net Income up to the aggregate amount of cash actually distributed by such
Person during such Measurement Period to the Borrower or a Subsidiary as a
dividend or other distribution (and in the case of a dividend or other
distribution to a Subsidiary, such Subsidiary is not precluded from further
distributing such amount to the Borrower as described in clause (c) of this
proviso).
 
“Consolidated Working Capital” means, at any date, (a) the consolidated current
assets of the Borrower and its Subsidiaries as of such date (excluding cash and
Cash Equivalents) minus (b) the consolidated current liabilities of the Borrower
and its Subsidiaries as of such date (excluding the current portion of Long-Term
Debt).  Consolidated Working Capital at any date may be a positive or negative
number.
 
“Continuing Director” means a director who either was a member of the Borrower’s
board of directors on the date of this Agreement or who becomes a director of
the Borrower subsequent to that date and whose election, appointment or
nomination for election by the Borrower’s stockholders is duly approved by a
majority of the Continuing Directors on the Board of Directors of the Borrower
at the time of such approval, either by a specific vote or by approval of the
proxy statement issued by the Borrower on behalf of the entire Board of
Directors of the Borrower in which such individual is named as nominee for
director.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other voluntary
undertaking to which such Person is a party or by which it or any of its
property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Convertible Note Hedge” means the call option, capped call option, call spread
option or similar option transaction purchased by the Borrower to hedge its
exposure with respect to the issuance and delivery of its Equity Interests upon
conversion of the Convertible Senior Notes.
 
“Convertible Senior Notes” means the Convertible Senior Notes of the Borrower
issued April 21, 2008 and due 2015, in an aggregate principal amount not to
exceed $690,000,000.
 
“Convertible Senior Notes Indenture” means the Indenture dated as of April 21,
2008, by and among the Borrower, KCI USA, Inc., as guarantor, and U.S. Bank
National Association, as trustee, pursuant to which the Convertible Senior Notes
have been issued.
 
“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means (a) when used with respect to Loans and other Obligations
other than Letter of Credit Fees, an interest rate equal to (i) the Base Rate
plus (ii) the Applicable Rate, if any, applicable to Base Rate Loans plus (iii)
2% per annum; provided that, with respect to a Eurocurrency Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate plus 2% per annum.
 
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term A Loans, Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment (other than a collateral assignment),
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.
 
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests) pursuant
to a sinking fund or otherwise, (ii) is redeemable at the option of the holder
thereof (other than solely for Equity Interests which are not otherwise
Disqualified Equity Interests) in whole or in part, (iii) provides for scheduled
payments of dividends to be made in cash, or (iv) is or becomes convertible into
or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case prior to the date that is
91 days after the Maturity Date with respect to the Term A Facility (or, if
later, the Maturity Date with respect to the Revolving Credit Facility), except,
in the cases of clauses (i) and (ii), if as a result of a change of control or
asset sale, but only if any rights of the holders thereof upon the occurrence of
such change of control or asset sale are subject to the prior payment in full of
all Obligations (other than contingent indemnification obligations), the
cancellation or expiration of all Letters of Credit and the termination of the
Aggregate Commitments.
 
“Dollar” and “$” means the lawful currency of the United States.
 
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
 
“Eligible Assignee” means any Person that is a commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and that meets
the requirements to be an assignee under Section 10.06(b)(iii), 10.06(b)(v) and
10.06(b)(vi) (subject to such consents, if any, as may be required under Section
10.06(b)(iii)).
 
“EMU Legislation” means the legislative measures of the European Community
relating to Economic and Monetary Union.
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, enforceable judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any enforceable contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, but excluding, in each case, convertible debt.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Plan subject to Section
4063 of ERISA during a plan year in which it was a substantial employer (as
defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Plan or Multiemployer Plan; (e) an event
or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or
Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.
 
“Euro” and “EUR” means the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
 
“Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum (rounded upward, if necessary, to the
nearest 1/100th of 1%) equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as it appears on the relevant Reuters Screen or any successor thereto
(or, if such page or service shall not be available, such other commercially
available source providing quotations of BBA LIBOR as reasonably determined by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period.  If such rate
is not available at such time for any reason, then the “Eurocurrency Rate” for
such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate per annum (rounded to the nearest 1/100th of
1%) equal to the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Rate Loan being made, continued or converted by Bank
of America and with a term equivalent to such Interest Period would be offered
by Bank of America’s London Branch (or other Bank of America branch or
Affiliate) to major banks in the London or other offshore interbank market for
such currency at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.
 
“Eurocurrency Rate Loan” means a Revolving Credit Loan or a Term A Loan that
bears interest at a rate based on the Eurocurrency Rate.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excess Cash Flow” means, for any fiscal year of the Borrower (or, with respect
to the fiscal year ending December 31, 2008, for the period from July 1, 2008
through December 31, 2008), the excess (if any) of:
 
(a) the sum for such fiscal year (or period) of
 
(i)           Consolidated EBITDA, plus
 
(ii)           the amount, if any, by which Consolidated Working Capital
decreased during such fiscal year (or period);
 
over
 
(b)           the sum for such fiscal year (or period) of
 
(i)           Consolidated Interest Charges actually paid in cash by the
Borrower and its Subsidiaries, plus
 
(ii)           voluntary prepayments of Term A Loans pursuant to Section
2.05(a)(i) and scheduled principal repayments of Term A Loans pursuant to
Section 2.07 by the Borrower and its Domestic Subsidiaries, in each case to the
extent actually made, plus
 
(iii)           all Taxes paid in cash by the Borrower and its Subsidiaries to
the extent added back to Consolidated EBITDA pursuant to clause (a)(ii) of the
definition thereof, plus
 
(iv)           the amount, if any, by which Consolidated Working Capital
increased during such fiscal year (or period), plus
 
(v)           Capital Expenditures actually made by the Borrower and its
Subsidiaries in such fiscal year (except to the extent attributable to the
incurrence of Capitalized Lease Obligations by the Borrower or any of its
Subsidiaries or otherwise financed by the incurrence by the Borrower or any of
its Domestic Subsidiaries of Long-Term Debt), plus
 
(vi)           cash consideration paid by the Borrower and its Domestic
Subsidiaries during such fiscal year (or period) to make acquisitions or other
capital investments (except to the extent financed by incurring Long-Term Debt),
plus
 
(vii)           all amounts paid in cash to the extent added back to
Consolidated EBITDA pursuant to clauses (a)(v), (a)(vi) and (a)(vii) of the
definition thereof; plus
 
(vii)           the amount of any cash gains from Dispositions and Casualty
Events to the extent (x) included in Net Cash Proceeds and Consolidated Net
Income and (y) not otherwise deducted in calculating Consolidated EBITDA or
Excess Cash Flow; plus
 
(viii)           the aggregate principal amount of Long-Term Debt repaid or
prepaid by the Borrower and its Subsidiaries and actual repayments of
obligations under Capitalized Leases during such fiscal year (or period),
excluding (i) Indebtedness in respect of Revolving Credit Loans and Letters of
Credit (except to the extent the Revolving Credit Commitments are permanently
reduced by the amount of such payments), (ii) mandatory prepayments of Term A
Loans pursuant to Section 2.05(b), (iii) voluntary prepayments and scheduled
repayments of Term A Loans included in clause (b)(ii) above and (iv) repayments
by the Borrower and its Domestic Subsidiaries of Long-Term Debt to the extent
financed by incurring other Long-Term Debt;
 
provided, that for purposes of both clauses (a) and (b) of this definition and
notwithstanding anything to the contrary in any other definition, each of the
above amounts shall be computed for the Borrower and its Domestic Subsidiaries,
on a consolidated basis and, in any event, Excess Cash Flow shall not include
any Consolidated EBITDA attributable to any Foreign Subsidiary.
 
“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations  promulgated thereunder.
 
“Excluded Issuance” by the Borrower or any of its Domestic Subsidiaries means an
issuance of shares of capital stock of (or other ownership or profit interests
in) such Person (a) upon the exercise of warrants, options or other rights for
the purchase of such capital stock (or other ownership or profit interest) and
(b) to the officers, directors or employees of the Borrower or any of its
Subsidiaries pursuant to purchase, incentive or option plans.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, or as a result of the Administrative Agent
or such Lenders, as applicable, being engaged in a trade or business in such
jurisdiction (other than a trade or business that would not have arisen but for
the Administrative Agent or Lender, as applicable, having executed, delivered,
performed its obligations or received a payment under, or enforced the Loan
Documents), (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of Section
3.01(e)(ii), and (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 10.13), any United States
withholding tax that (i) is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.01(a)(ii) or 3.01(a)(iii).
 
“Existing Credit Agreement” means the Credit Agreement dated as of July 31, 2007
among the Borrower, Citibank, N.A., as administrative agent, Wells Fargo Bank,
N.A., as issuing bank, and a syndicate of lenders.
 
“Existing Letters of Credit” means those letters of credit issued pursuant to
the Existing Credit Facility and set forth on Schedule 1.01B.
 
“Facility” means the Term A Facility, the Revolving Credit Facility, the
Multicurrency Revolving Credit Facility or the US Dollar Revolving Credit
Facility, as the context may require.
 
“Federal Funds Rate” means, for any day, the rate per annum (expressed as a
decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as reasonably determined by the
Administrative Agent.
 
“Fee Letter” means the letter agreement, dated April 7, 2008, among the
Borrower, Bank of America, JPMorgan Chase and the Lead Arrangers.
 
“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer).  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other monetary obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other monetary obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other monetary obligation of the payment or performance of
such Indebtedness or other monetary obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other monetary obligation, or (iv)
entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part); provided that the term “Guarantee” shall not include
endorsements for collection or deposit, in either case in the ordinary course of
business, or customary and reasonable indemnity obligations in effect on the
Closing Date or entered into in the ordinary course of business or in connection
with any acquisition or disposition of assets permitted under this
Agreement.  The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.
 
“Guarantee and Security Agreement” means the Guarantee and Security Agreement,
dated as of the date hereof, among the Borrower, the Guarantors and the
Administrative Agent, substantially in the form of Exhibit F, together with each
other guarantee and security agreement and guarantee and security agreement
supplement delivered pursuant to Section 6.12.
 
“Guarantors” means, collectively, the Subsidiaries of the Borrower listed on
Schedule 6.12 and each other Subsidiary of the Borrower that shall be required
to execute and deliver a Security Agreement Supplement pursuant to Section 6.12;
provided that LifeCell shall not be a Guarantor or be required to be a Guarantor
until the Merger Date.
 
“Guaranty” means the Guarantee made by the Loan Parties in favor of the Secured
Parties pursuant to the Guarantee and Security Agreement.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous, ignitable, corrosive, reactive or toxic substances, wastes or
other pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and any other chemicals of concern or substances or wastes
similar to the foregoing regulated pursuant to any Environmental Law.
 
“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
required or permitted under Article 6 or 7, is a Lender or an Affiliate of a
Lender, in its capacity as a party to such Swap Contract.
 
“I/T Restructuring” means the Borrower’s program to consolidate and upgrade its
worldwide information technology systems.
 
“Immaterial Subsidiary” means any Subsidiary (a) the total assets of which for
the most recently ended fiscal quarter (determined on a consolidated basis for
such Subsidiary and its Subsidiaries) are less than or equal to 5% of the total
assets of the Borrower and its Subsidiaries (determined on a consolidated basis
in accordance with GAAP), (b) the total revenue of which for the most recently
ended fiscal quarter (determined on a consolidated basis for such Subsidiary and
its Subsidiaries) was less than or equal to 5% of the total revenue of the
Borrower and its Subsidiaries for the most recently ended fiscal quarter
(determined on a consolidated basis in accordance with GAAP) and (c) designated
by the Borrower as such by written notice to the Administrative
Agent;  provided, that the Subsidiaries designated by the Borrower as Immaterial
Subsidiaries on the Closing Date shall be those set forth on Schedule 1.01C;
provided further, that (x) the total assets of all Immaterial Subsidiaries (and
their Subsidiaries) shall not exceed 10% of the total assets of the Borrower and
its Subsidiaries (determined on a consolidated basis in accordance with GAAP)
and (y) the total revenue of all Immaterial Subsidiaries (and their
Subsidiaries) shall not exceed 10% of the total revenue of the Borrower and its
Subsidiaries for the most recently ended fiscal quarter (determined on a
consolidated basis in accordance with GAAP).  The Borrower shall be permitted at
any time to redesignate any Subsidiary previously designated as an Immaterial
Subsidiary as a Subsidiary that is not an Immaterial Subsidiary.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           the maximum amount (after giving effect to any prior drawings or
reductions which have been reimbursed) of all direct or contingent obligations
of such Person arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments issued or created by or for the account of such Person;
 
(c)           for purposes of Sections 7.02 and 8.01(e) only, net obligations of
such Person under any Swap Contract;
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable and other accrued
liabilities in the ordinary course of business which (i) are not past due for
more than 90 days after the date on which such trade account or liability was
created) or (ii) are being contested in good faith by such Person;
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse; provided, that in the case of indebtedness that has not been assumed
by such Person or is limited in recourse, the amount thereof that shall be
deemed to be Indebtedness shall be equal to the lesser of the fair market value
of such property subject to such Lien or the amount of the indebtedness so
secured;
 
(f)           all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;
 
(g)           all Disqualified Equity Interests of the Borrower or any of its
Subsidiaries, in each case valued at the greater of its stated value, redemption
value, or liquidation value or preference; and
 
(h)           all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer to the extent such Person would be
liable therefor under applicable Law or any agreement or instrument as a result
of such Person’s ownership interest in or other relationship with such
partnership or joint venture, unless such Indebtedness is expressly made
non-recourse to such Person.  The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitees” has the meaning specified in Section 10.04(b)).
 
“Information” has the meaning specified in Section 10.07.
 
“Information Memorandum” means the information memorandum dated April 2008 used
by the Lead Arrangers in connection with the syndication of the Commitments.
 
“Intellectual Property Security Agreement” has the meaning specified in the
Guarantee and Security Agreement.
 
“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurocurrency Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition).
 
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Borrower in its Committed Loan
Notice or such other period that is twelve months or less requested by the
Borrower and consented to by all of the Appropriate Lenders; provided that:
 
(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(c)           no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.
 
“International Plan” means any “defined benefit plan” as such term is defined in
Section 3(35) of ERISA, whether or not such plan is subject to ERISA or the
Code, which is sponsored, maintained, administered, contributed to, extended or
arranged by the Borrower or its Affiliates or under which the Borrower or its
Affiliates has any liability (contingent or otherwise) and covers any current or
former employee, officer, director or independent contractor of the Borrower or
its Affiliates who is located exclusively outside of the United States.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of all or substantially all of the assets of a business unit of another Person,
or all or a substantial part of the business or assets of another Person;
provided, that “Investment” shall not include any Capital Expenditures.  For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested net of any return representing a return of capital with
respect to such Investment, without adjustment for subsequent increases or
decreases in the value of such Investment.
 
“IP Rights” has the meaning specified in Section 5.18.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or by the Borrower
(or any Subsidiary) in favor of the L/C Issuer and relating to such Letter of
Credit.
 
“JPMorgan Chase” means JPMorgan Chase Bank, N.A. and its successors.
 
“KCI International Holding Company” means KCI International Holding Company, a
Delaware corporation.
 
“KCI MS Unlimited” means KCI MS Unlimited, a Cayman Islands corporation.
 
“KCII Holdings, L.L.C.” means KCII Holdings, L.L.C., a Delaware limited
liability company.
 
“KCIMR Pledge” means an Irish law governed pledge agreement, in form and
substance reasonably satisfactory to the Administrative Agent, pursuant to which
65% of the Class A Ordinary Shares of KCI Medical Resources (Ireland) are
pledged as Collateral to secure the Secured Obligations.
 
“Laws” means, in respect of any Person, collectively, all international,
foreign, Federal, state and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority applicable to such Person or its properties, in each
case whether or not having the force of law.
 
“L/C Advance” means, with respect to each Multicurrency Revolving Credit Lender,
such Lender’s funding of its participation in any L/C Borrowing in accordance
with its Applicable Revolving Credit Percentage.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Multicurrency Revolving Credit Borrowing.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Issuer” means (i) Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder and
(ii) solely with respect to the Existing Letters of Credit, Wells Fargo Bank,
N.A.
 
“L/C Obligations” means, as at any date of determination, without duplication,
the aggregate amount available to be drawn on such date under all outstanding
Letters of Credit plus the aggregate of all Unreimbursed Amounts on such date,
including all L/C Borrowings.  For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06.  For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.
 
“Lead Arrangers” means each of Banc of America Securities LLC and J.P. Morgan
Securities Inc., each in its capacity as a Joint Lead Arranger and Joint
Bookrunner under this Agreement.
 
“Legal Reservations” means:
 
(a)           the principle that equitable remedies may be granted or refused at
the discretion of a court;
 
(b)           the limitation of enforcement by laws relating to insolvency,
reorganization, penalties and other laws generally affecting the rights of
creditors;
 
(c)           the time barring of claims under statutes of limitations; and
 
(d)           principles which are set out in the qualifications as to matters
of law in any legal opinion delivered on the Closing Date in connection with
this Agreement.
 
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender; provided that, after the
date hereof, only Persons who become a “Lender” pursuant to Section 10.06(b) by
executing an Assignment and Assumption shall be added as a “Lender” for purposes
of this definition.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent in writing.
 
“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).
 
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
 
“Letter of Credit Sublimit” means an amount equal to $75,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Multicurrency Revolving
Credit Facility.
 
“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
“LifeCell” means LifeCell Corporation, a Delaware corporation.
 
“LifeCell Audited Financial Statements” means the audited consolidated balance
sheet of LifeCell and its Subsidiaries for the fiscal year ended December 31,
2007, and the related audited consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of LifeCell and its
Subsidiaries, including the notes thereto.
 
“LifeCell Parties” means LifeCell and each of its Subsidiaries (other than any
CFC or a Subsidiary that is held directly or indirectly by a CFC) (if any).
 
“LifeCell Unaudited Financial Statements” means the unaudited consolidated
balance sheet of LifeCell dated March 31, 2008, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date.
 
“Liquidity Measure” means, on any date, the sum, on such date, of (i) the excess
of (x) the aggregate Revolving Credit Commitments over (y) the Total Revolving
Credit Outstandings, plus (ii) the total amount of cash and Cash Equivalents to
the extent (x) held by Loan Parties and (y) not subject to any Lien (other than
(i) Liens in favor of the Administrative Agent for the benefit of the Secured
Parties created pursuant to the Collateral Documents and (ii) Liens permitted
pursuant to Sections 7.01(c), 7.01(d) and 7.01(e)).
 
“Loan” means an extension of credit by a Lender to the Borrower under Article 2
in the form of a Term A Loan, a Revolving Credit Loan or a Swing Line Loan.
 
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Collateral Documents and (d) each Issuer Document.
 
“Loan Parties” means, collectively, the Borrower and each Guarantor.  For
avoidance of doubt, from and after the Merger Date, each of the LifeCell Parties
shall be a Loan Party.
 
“Long-Term Debt” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.
 
“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01A.
 
“Margin Stock” has the meaning specified in Regulation U.
 
“Material Adverse Effect” means (a) a material adverse effect upon the business,
financial condition or operations of the Borrower and its Subsidiaries taken as
a whole or (b) a material adverse effect on (i) the rights and remedies of the
Administrative Agent or any Lender under any Loan Document, or (ii) the ability
of the Loan Parties to perform their obligations under the Loan Documents.
 
“Maturity Date” means, with respect to each Facility, the fifth anniversary of
the Closing Date; provided, however, that if such date is not a Business Day,
the Maturity Date shall be the next preceding Business Day.
 
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.
 
“Medicaid” means that government-sponsored entitlement program under Title XIX,
P.L. 89-97 of the Social Security Act, which provides federal grants to states
for medical assistance based on specific eligibility criteria, as set forth on
Section 1396, et seq. of Title 42 of the United States Code.
 
“Medicare” means that government-sponsored insurance program under Title XVIII,
P.L. 89-97, of the Social Security Act, which provides for a health insurance
system for eligible elderly and disabled individuals, as set forth at Section
1395, et seq. of Title 42 of the United States Code.
 
“Merger” has the meaning specified in the Preliminary Statements.
 
“Merger Agreement” means the Merger Agreement dated as of April 7, 2008 among
the Borrower, Acquisition Sub and LifeCell.
 
“Merger Borrowing” has the meaning specified in Section 4.02.
 
“Merger Consideration”  has the meaning specified in the Preliminary Statements.
 
“Merger Date” means the date of effectiveness of the Merger.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Mortgage” means a mortgage, deed of trust or other similar document executed
and delivered by the appropriate Loan Party, in form and substance reasonably
acceptable to the Administrative Agent in order (a) to provide that such Loan
Party is the mortgagor or grantor with respect to the applicable property (the
“Mortgaged Property”), (b) to comply with and/or provide for specific laws of
the jurisdictions in which the property to be encumbered is located, and (c) to
assure that the Administrative Agent for the benefit of the Secured Parties has
a perfected Lien on such property securing payment of such Loan Party’s Secured
Obligations.
 
“Mortgage Instruments” means, with respect to any Mortgaged Property, all title
reports, title insurance, opinions of counsel, surveys, appraisals and
environmental reports relating thereto, all in form and substance reasonably
satisfactory to the Administrative Agent.
 
“Multicurrency Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Multicurrency Revolving Credit Loans of the same Type and, in the
case of Eurocurrency Rate Loans, having the same Interest Period made by each of
the Multicurrency Revolving Credit Lenders pursuant to Section 2.01(b).
 
“Multicurrency Revolving Credit Commitment” means, as to each Multicurrency
Revolving Credit Lender, its obligation to (a) make Multicurrency Revolving
Credit Loans to the Borrower pursuant to Section 2.01(b), (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the Dollar Equivalent of the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Multicurrency Revolving Credit Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.
 
“Multicurrency Revolving Credit Facility” means, at any time, the aggregate
amount of the Multicurrency Revolving Credit Lenders’ Multicurrency Revolving
Credit Commitments at such time.
 
“Multicurrency Revolving Credit Lender” means, at any time, any Lender that has
a Multicurrency Revolving Credit Commitment at such time.
 
“Multicurrency Revolving Credit Loan” has the meaning specified in Section
2.01(b).
 
“Multicurrency Revolving Credit Note” means a promissory note made by the
Borrower in favor of a Multicurrency Revolving Credit Lender evidencing
Multicurrency Revolving Credit Loans made by such Multicurrency Revolving Credit
Lender, substantially in the form of Exhibit C-2.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding six plan years,
has made or been obligated to make contributions.
 
“Net Cash Proceeds” means:
 
(a)           with respect to any Disposition by the Borrower or any of its
Domestic Subsidiaries or any Casualty Event, the excess, if any, of (i) the sum
of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Borrower or any
of its Domestic Subsidiaries) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by the asset subject to such Disposition or
Casualty Event and that is required to be repaid in connection with such
Disposition or Casualty Event (other than Indebtedness under the Loan Documents)
and the amount of any premium or penalty, if any, and interest due with respect
to such Indebtedness, (B) reasonable and customary out-of-pocket commissions,
costs, premiums, fees and other expenses incurred by the Borrower or such
Domestic Subsidiary in connection with such Disposition or Casualty Event,
including, without limitation, attorney’s fees, accountants’ fees, investment
banking fees, brokerage fees, consultant fees, purchaser due diligence costs (to
the extent borne by the Borrower or any Subsidiary), survey costs, title
insurance premiums, and related search and recording charges, transfer taxes,
deed or mortgage recording taxes (or if such costs and expenses have not then
been incurred or invoiced, the Borrower’s good faith estimates thereof), (C)
Taxes reasonably estimated to be actually payable within two years of the date
of the relevant Disposition or Casualty Event as a result of any gain recognized
in connection therewith; provided that, if the amount of any estimated taxes
pursuant to subclause (C) exceeds the amount of taxes actually required to be
paid in cash in respect of such Disposition or Casualty Event, the aggregate
amount of such excess shall constitute Net Cash Proceeds, (D) a reasonable
reserve for indemnification payments (fixed or contingent) attributable to
seller’s indemnities and representations and warranties to purchaser in respect
of such Disposition undertaken by the Borrower or any of its Subsidiaries in
connection with such Disposition and other reasonable reserves made by the
Borrower or any Subsidiary in good faith in respect to the sale price of such
asset or assets for post-closing adjustments or to fund any liabilities retained
by the Borrower or any of its Subsidiaries and (E) in the case of proceeds
arising out of the sublease or sublicense of any property, amounts required to
be paid in respect of the lease or license of such property; and
 
(b)           with respect to the sale or issuance of any Equity Interest by the
Borrower, or the incurrence or issuance of any Indebtedness by the Borrower or
any of its Domestic Subsidiaries, the excess of (i) the sum of the cash and Cash
Equivalents received in connection with such transaction over (ii) (a) Taxes
reasonably estimated to be actually payable within two years of the date of such
sale or issuance and (b) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket costs, fees and expenses incurred by the
Borrower or such Domestic Subsidiary in connection with such sale or issuance
(or, if such costs and expenses have not been incurred or invoiced, the
Borrower’s good faith estimates thereof);
 
provided that (x) no proceeds realized in a single transaction or series of
related transactions and calculated pursuant to either of the foregoing clauses
(a) and (b) shall constitute Net Cash Proceeds unless such proceeds shall exceed
$3,000,000 and (y) no proceeds calculated pursuant to the foregoing clauses (a)
and (b), collectively, shall constitute Net Cash Proceeds in any calendar year
until the aggregate amount of all such proceeds in such calendar year shall
exceed $12,000,000.
 
“Net Income” means, with respect to any Person for any Measurement Period, the
net income (loss) of such Person for such Measurement Period, determined in
accordance with GAAP and before any reduction in respect of preferred stock
dividends.
 
“New Headquarters” has the meaning specified in Section 7.15.
 
“Non-Assignable Contract” means any agreement, contract or license to which the
Borrower or any Subsidiary is a party for which the assignment or granting of a
security interest therein by the Borrower or such Subsidiary is restricted or
purported to be restricted (either by its terms or by any statutory prohibition
or otherwise irrespective of whether such prohibition or restriction is
enforceable under Section 9-406 through 409 of the UCC).
 
“Note” means a Term A Note, a Multicurrency Revolving Credit Note or a US Dollar
Revolving Credit Note, as the context may require.
 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all L/C Obligations, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Administrative Agent, the L/C Issuer or any
Indemnitee arising under the Loan Documents (including pursuant to the
Guaranty).
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Outstanding Amount” means (a) with respect to Term A Loans, Multicurrency
Revolving Credit Loans, US Dollar Revolving Credit Loans and Swing Line Loans on
any date, the Dollar Equivalent amount of the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term A Loans, Multicurrency Revolving Credit Loans, US Dollar
Revolving Credit Loans and Swing Line Loans, as the case may be, occurring on
such date; and (b) with respect to any L/C Obligations on any date, the Dollar
Equivalent amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts (including via a
Revolving Credit Borrowing or Cash Collateralization of a Letter of Credit).
 
“Participant” has the meaning specified in Section 10.06(d).
 
“Participating Member State” means each state so described in any EMU
Legislation.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Perfection Certificate” means the Perfection Certificate substantially in the
form attached as Exhibit E to the Guarantee and Security Agreement.
 
“Permitted Additional Indebtedness” means senior, mezzanine or subordinated
Indebtedness; provided that (a) such Indebtedness is not secured by a Lien on
the assets of the Borrower or any Subsidiary, (b) the terms of such Indebtedness
do not provide for any scheduled repayment, mandatory redemption, sinking fund
obligation or other payment in respect of the principal thereof prior to the
date that is 91 days after the Maturity Date with respect to the Term A Facility
(or, if later, the Maturity Date with respect to the Revolving Credit Facility),
other than customary offers to purchase upon a change of control and customary
acceleration rights upon an event of default, (c) the non-economic terms,
covenants and conditions of such Indebtedness are not materially less favorable
to the obligor thereon or to the Lenders than the Obligations, (d) if such
Indebtedness is subordinated Indebtedness, the terms of such Indebtedness
provide for customary subordination of such Indebtedness to the Obligations and
(e) no Subsidiary of the Borrower (other than a Guarantor) is an obligor under
such Indebtedness (including pursuant to any Guarantee thereof).
 
“Permitted Additional Foreign Indebtedness” means senior, mezzanine or
subordinated Indebtedness; provided that (a) such Indebtedness is not secured by
a Lien on the assets of the Borrower or any Subsidiary, (b) the terms of such
Indebtedness do not provide for any scheduled repayment, mandatory redemption,
sinking fund obligation or other payment in respect of the principal thereof
prior to the date that is 91 days after the Maturity Date with respect to the
Term A Facility (or, if later, the Maturity Date with respect to the Revolving
Credit Facility), other than customary offers to purchase upon a change of
control and customary acceleration rights upon an event of default, (c) the
non-economic terms, covenants and conditions of such Indebtedness are not
materially less favorable to the obligor thereon or to the Lenders than the
Obligations and (d) no Loan Party is an obligor under such Indebtedness
(including pursuant to any Guarantee thereof).
 
“Permitted Refinancing Indebtedness” means Indebtedness issued or incurred
(including by means of the extension or renewal of existing Indebtedness) to
refinance, refund, extend, renew or replace existing Indebtedness (“Refinanced
Indebtedness”); provided that (a) the principal amount of such Indebtedness is
not greater than the principal amount of such Refinanced Indebtedness plus the
amount of any premiums or penalties and accrued and unpaid interest paid thereon
and reasonable fees and expenses, in each case associated with such refinancing,
refunding, extension, renewal or replacement, (b) such refinancing, refunding,
extending, renewing or replacing Indebtedness has a final maturity that is no
sooner than, and a weighted average life to maturity that is no shorter than,
that of such Refinanced Indebtedness, (c) if such Refinanced Indebtedness or any
Guarantees thereof are subordinated to the Obligations, such refinancing,
refunding, extending, renewing or replacing Indebtedness and any Guarantees
thereof remain so subordinated on terms no less favorable to the Lenders and (d)
the obligors (or their successors in interest) in respect of such Refinanced
Indebtedness immediately prior to such refinancing, refunding, extending,
renewing or replacing are the only obligors on such refinancing, refunding,
extending, renewing or replacement Indebtedness and (e) the non-economic terms,
covenants and conditions thereof are not materially less favorable to the
obligor thereon or to the Lenders than those of the Indebtedness being modified,
refinanced, renewed, refunded, replaced or extended.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by the Borrower or any ERISA
Affiliate or to which the Borrower or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding six plan years.
 
“Platform” has the meaning specified in Section 6.02.
 
“Pledged Certificated Securities” has the meaning specified in the Guarantee and
Security Agreement.
 
“Pledged Equity Interests” has the meaning specified in the Guarantee and
Security Agreement.
 
“Pledged Indebtedness” has the meaning specified in the Guarantee and Security
Agreement.
 
“Pro Forma Basis” means, with respect to any calculation or determination for
the Borrower for any Measurement Period, that in making such calculation or
determination on the specified date of determination (the “Determination Date”):
 
(1)         pro forma effect will be given to any Indebtedness incurred by the
Borrower or any of its Subsidiaries (including by assumption of then outstanding
Indebtedness or by a Person becoming a Subsidiary) (“Incurred”) after the
beginning of the Measurement Period and on or before the Determination Date to
the extent the Indebtedness is outstanding or is to be Incurred on the
Determination Date, as if such Indebtedness had been Incurred on the first day
of the Measurement Period;
 
(2)         pro forma calculations of interest on Indebtedness bearing a
floating interest rate will be made as if the rate in effect on the
Determination Date (taking into account any Swap Contract applicable to the
Indebtedness) had been the applicable rate for the entire reference period;
 
(3)         Consolidated Fixed Charges related to any Indebtedness no longer
outstanding or to be repaid or redeemed on the Determination Date, except for
Consolidated Interest Expense accrued during the reference period under a
revolving credit to the extent of the commitment thereunder (or under any
successor revolving credit) in effect on the Determination Date, will be
excluded as if such Indebtedness was no longer outstanding or was repaid or
redeemed on the first day of the Measurement Period;
 
(4)         pro forma effect will be given to
 
(A)         the acquisition or disposition of companies, divisions or lines of
businesses by the Borrower and its Subsidiaries, including any acquisition or
disposition of a company, division or line of business since the beginning of
the reference period by a Person that became a Subsidiary after the beginning of
the Measurement Period, and
 
(B)         the discontinuation of any discontinued operations but, in the case
of Consolidated Fixed Charges, only to the extent that the obligations giving
rise to Consolidated Fixed Charges will not be obligations of the Borrower or
any Subsidiary following the Determination Date
 
that have occurred since the beginning of the Measurement Period and before the
Determination Date as if such events had occurred, and, in the case of any
disposition, the proceeds thereof applied, on the first day of the Measurement
Period.  To the extent that pro forma effect is to be given to an acquisition or
disposition of a company, division or line of business, the pro forma
calculation will be based upon the most recent four full fiscal quarters for
which the relevant financial information is available.
 
“Pro Forma Financial Statements” means unaudited pro forma consolidated
financial statements of the Borrower and its Subsidiaries, giving pro forma
effect to the Transaction, for (a) the fiscal year ended December 31, 2007 and
(b) the period commencing January 1, 2008 and ending March 31, 2008, which in
each case, shall meet the requirements in all material respects of Regulation
S-X under the Securities Act, and all other accounting rules and regulations of
the SEC promulgated thereunder.
 
“Projections” has the meaning specified in Section 4.01(a)(xi).
 
“Public Lender” has the meaning specified in Section 6.02.
 
“Reduction Amount” has the meaning set forth in Section 2.05(b)(ix).
 
“Register” has the meaning specified in Section 10.06(c).
 
“Regulations T, U and X” mean Regulations T, U and X of the FRB as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
 
“Related Documents” means the Tender Offer Documents and the Merger Agreement.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term A Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
 
“Required Facility Lenders” means, with respect to any Facility as of any date
of determination, Lenders holding more than 50% of the sum of the (a) Total
Outstandings under such Facility (with the aggregate amount of each
Multicurrency Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Multicurrency Revolving Credit Lender for purposes of this definition) and
(b) aggregate unused Commitments under such Facility; provided that the unused
Commitments of, and the portion of the Total Outstandings under such Facility
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Facility Lenders.
 
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Multicurrency Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Multicurrency Revolving Credit Lender for purposes of this definition) and
(b) aggregate unused Revolving Credit Commitments; provided that the unused
Revolving Credit Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.
 
“Responsible Officer” means any of the President, the Chief Executive Officer,
the Chief Financial Officer, any Senior Vice President, the Controller or the
Treasurer of the applicable Loan Party, or any person designated by any such
Person in writing to the Administrative Agent from time to time, acting singly.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment; provided, that for purposes of this definition, the
term Equity Interest shall include (i) the Convertible Senior Notes and, without
duplication (ii) any securities convertible into or exchangeable for any capital
stock of the Borrower or any of its Subsidiaries.
 
“Revaluation Date” means (a) with respect to any Loan, each of the
following:  (i) each date of a Borrowing of a Eurocurrency Rate Loan denominated
in an Alternative Currency, (ii) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.02, (iii)
as of the end of each month with respect to calculations made pursuant to
Section 2.05(b)(viii) and (iv) with respect to calculations of the Dollar
Equivalent made pursuant to Section 2.12, each date a payment is made in Dollars
in lieu of the applicable Alternative Currency; and (b) with respect to any
Letter of Credit issued or to be issued in an Alternative Currency, each of the
following:  (i) (x) each date of issuance of a Letter of Credit denominated in
an Alternative Currency (other than an Existing Letter of Credit) and (y) the
Closing Date with respect to any Existing Letter of Credit denominated in an
Alternative Currency, in each case with respect to determinations to be made
pursuant to Section 2.03(a)(i) and with respect to calculation of the Letter of
Credit Fee pursuant to Section 2.03(i) and the fronting fee pursuant to Section
2.03(j), (ii) each date of an amendment of any such Letter of Credit having the
effect of increasing the amount thereof (solely with respect to the increased
amount) with respect to determinations to be made pursuant to Section
2.03(a)(i), (iii) each date of any payment by the L/C Issuer under any Letter of
Credit denominated in an Alternative Currency and (iv) on the Honor Date with
respect to determinations to be made pursuant to Section 2.03(c).
 
“Revolving Credit Borrowing” means a Multicurrency Revolving Credit Borrowing or
a US Dollar Revolving Credit Borrowing, as the context may require.
 
“Revolving Credit Commitment” means a Multicurrency Revolving Credit Commitment
or a US Dollar Revolving Credit Commitment, as the context may require.
 
“Revolving Credit Facility” means, collectively, the Multicurrency Revolving
Credit Facility and the US Dollar Revolving Credit Facility.
 
“Revolving Credit Lender” means a Multicurrency Revolving Credit Lender or a US
Dollar Revolving Credit Lender, as the context may require.
 
“Revolving Credit Loan” has the meaning specified in Section 2.01(b).
 
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
reasonably determined by the Administrative Agent or the L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.
 
“Secured Hedge Agreement” means any Swap Contract required or permitted under
Article 6 or 7 that is entered into by and between any Loan Party and any Hedge
Bank.
 
“Secured Obligations” means all Obligations, together with all obligations of
the Loan Parties under (i) any Secured Hedge Agreement and (ii) any Secured Cash
Management Agreement.
 
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Secured Obligations owing to which are
or are purported to be secured by the Collateral under the terms of the
Collateral Documents.
 
“Securities Act” means the Securities Act of 1933.
 
“Security Agreement Supplement” has the meaning specified in the Guarantee and
Security Agreement.
 
“Shares” means the issued and outstanding shares of common stock, $.001 par
value per share, of LifeCell that are not on the date hereof owned directly or
indirectly by the Borrower.
 
“Significant Shareholder” means any Person that:
 
(a)           on the date hereof possesses, directly or indirectly, and such
possession has been publicly disclosed, the power to vote 5% or more of the
outstanding shares of common stock of the Borrower,
 
(b)           is or hereafter becomes a spouse of or any other relative (by
blood, marriage or adoption) of a Person described in clause (a),
 
(c)           is or becomes a transferee of the interests of any of the
foregoing Person or Persons by descent or by trust or similar arrangement
intended as a method of descent, or
 
(d)           is (x) an employee benefit or stock ownership plan of the Borrower
or (y) a grantor trust established for the funding, directly or indirectly, of
the Borrower's employee benefit plans and programs.
 
“Social Security Act” means the Social Security Act of 1965.
 
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
 
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
 
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.
 
“Sterling” and “£” mean the lawful currency of the United Kingdom.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person; provided, that an Aircraft Trust shall be deemed to be a
Subsidiary of the Borrower only if it is, or if it is required to be,
consolidated in the financial statements of the Borrower in accordance with GAAP
(it being understood that, as of the date hereof, the Aircraft Trusts are not
required to be consolidated in the financial statements of the Borrower in
accordance with GAAP).  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
 
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
 
“Swing Line Loan” has the meaning specified in Section 2.04(a).
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
 
“Swing Line Sublimit” means an amount equal to $25,000,000.  The Swing Line
Sublimit is part of, and not in addition to, the Multicurrency Revolving Credit
Facility.
 
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP (other than operating
leases).
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) reasonably determined
by the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euros.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Tender Offer” means the offer to purchase all of the Shares by Acquisition Sub
pursuant to the Tender Offer Documents and in accordance with the Merger
Agreement.
 
“Tender Offer Borrowing” has the meaning set forth in Section 4.01.
 
“Tender Offer Consideration” means the aggregate consideration payable by
Acquisition Sub in respect of the Shares accepted for payment pursuant to the
Tender Offer.
 
“Tender Offer Documents” means the Offer to Purchase the Shares by Acquisition
Sub dated as of April 21, 2008 and the related Letter of Transmittal, each as
amended from time to time in compliance with Section 7.14.
 
“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01(a).
 
“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term A Lender’s name on Schedule 2.01 under the caption “Term A Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term A Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.
 
“Term A Facility” means (a) at any time during the Availability Period in
respect of such Facility, the sum, without duplication, of (i) the aggregate
unused amount of the Term A Commitments at such time and (ii) the aggregate
principal amount of the Term A Loans of all Term A Lenders outstanding at such
time and (b) at any time thereafter, the aggregate principal amount of the Term
A Loans of all Term A Lenders outstanding at such time.
 
“Term A Lender” means at any time any Lender that has a Term A Commitment or
that holds a Term A Loan at such time.
 
“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.
 
“Term A Note” means a promissory note made by the Borrower in favor of a Term A
Lender evidencing Term A Loans made by such Term A Lender, substantially in the
form of Exhibit C-1.
 
“Threshold Amount” means $50,000,000.
 
“Total Multicurrency Revolving Credit Outstandings” means the aggregate
Outstanding Amount of all Multicurrency Revolving Credit Loans, Swing Line Loans
and L/C Obligations.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
 
“Total Revolving Credit Outstandings” means, collectively, the Total
Multicurrency Revolving Credit Outstandings and the Total US Dollar Revolving
Credit Outstandings.
 
“Total US Dollar Revolving Credit Outstandings” means the aggregate Outstanding
Amount of all US Dollar Revolving Credit Loans.
 
“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents and the Related Documents to
which they are a party, (b) the consummation of the Tender Offer and the Merger,
(c) the refinancing of the Existing Credit Agreement and the termination of all
commitments with respect thereto and (d) the payment of the fees and expenses
incurred in connection with the consummation of the foregoing.
 
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.
 
“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 
“US Dollar Revolving Credit Borrowing ” means a borrowing consisting of
simultaneous US Dollar Revolving Credit Loans of the same Type and, in the case
of Eurocurrency Rate Loans, having the same Interest Period made by each of the
US Dollar Revolving Credit Lenders pursuant to Section 2.01(b).
 
“US Dollar Revolving Credit Commitment” means, as to each US Dollar Revolving
Credit Lender, its obligation to make US Dollar Revolving Credit Loans to the
Borrower pursuant to Section 2.01(b) in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “US Dollar Revolving Credit Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.
 
“US Dollar Revolving Credit Facility” means, at any time, the aggregate amount
of the US Dollar Revolving Credit Lenders’ US Dollar Revolving Credit
Commitments at such time.
 
“US Dollar Revolving Credit Lender” means, at any time, any Lender that has a US
Dollar Revolving Credit Commitment at such time.
 
“US Dollar Revolving Credit Loan” has the meaning specified in Section 2.01(b).
 
“US Dollar Revolving Credit Note” means a promissory note made by the Borrower
in favor of a US Dollar Revolving Credit Lender evidencing US Dollar Revolving
Credit Loans made by such US Dollar Revolving Credit Lender, substantially in
the form of Exhibit C-3.
 
“Wake Forest Consent” means the Consent and Agreement, dated the date hereof,
among Wake Forest University, the Borrower and the Administrative Agent.
 
“Wake Forest License Agreement” means that certain License Agreement, dated
October 6, 1993, between Wake Forest University and Kinetic Concepts, Inc.
 
“Wake Forest University” means Wake Forest University Health Sciences, a
nonprofit entity controlled by Wake Forest University, an educational
institution organized under the laws of the State of North Carolina.
 
“Warrant Transaction” means any warrant issued by the Borrower substantially
concurrently with a call spread option or similar option transaction of which a
Convertible Note Hedge comprised a part.
 
“Yen” and “¥” means the lawful currency of Japan.
 
Section 1.02 .  Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
 
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement
(including the Loan Documents), instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
 
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
Section 1.03 .  Accounting Terms.  (a) Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP, as in effect from time to time, except as
otherwise specifically prescribed herein.
 
(b) Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent and the Borrower shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP immediately prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
 
Section 1.04 .  Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
 
Section 1.05 .  Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
 
Section 1.06 .  Letter of Credit Amounts.  Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of such Letter of Credit in effect at such time; provided, however,
that with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the Dollar Equivalent of the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
 
Section 1.07 .  Currency Equivalents Generally; Change of Currency.  For
purposes of this Agreement and the other Loan Documents (other than Articles 2,
9 and 10 hereof), where the permissibility of a transaction or determinations of
required actions or circumstances depend upon compliance with, or are determined
by reference to, amounts stated in Dollars, such amounts shall be deemed to
refer to Dollars or Dollar Equivalents and any requisite currency translation
shall be based on the Spot Rate in effect on the Business Day immediately
preceding the date of such transaction or determination.  Notwithstanding the
foregoing, for purposes of determining compliance with Sections 7.01, 7.02 and
7.03 with respect to any amount of Liens, Indebtedness or Investment in
currencies other than Dollars, no Default shall be deemed to have occurred
solely as a result of changes in rates of exchange occurring after the time such
Lien is created, Indebtedness is incurred or Investment is made. Each provision
of this Agreement shall be subject to such reasonable changes of construction as
the Administrative Agent may from time to time specify with the Borrower’s
consent (not to be unreasonably withheld) to appropriately reflect a change in
currency of any country and any relevant market conventions or practices
relating to such change in currency.
 
Section 1.08 .  Additional Alternative Currencies.
 
(a) The Borrower may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars.  In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Revolving Credit Lenders; and in the case of any such request with respect
to the issuance of Letters of Credit, such request shall be subject to the
approval of the Administrative Agent and the L/C Issuer.
 
(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such earlier time or date as may be agreed by the Administrative Agent or,
in the case of any such request pertaining to Letters of Credit, the L/C Issuer,
in its or their sole discretion).  In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each
Revolving Credit Lender thereof; and in the case of any such request pertaining
to Letters of Credit, the Administrative Agent shall promptly notify the L/C
Issuer thereof.  Each Revolving Credit Lender (in the case of any such request
pertaining to Eurocurrency Rate Loans) or the L/C Issuer (in the case of a
request pertaining to Letters of Credit) shall notify the Administrative Agent,
not later than 11:00 a.m., ten Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency Rate
Loans or the issuance of Letters of Credit, as the case may be, in such
requested currency.
 
(c) Any failure by a Revolving Credit Lender or the L/C Issuer, as the case may
be, to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Revolving Credit Lender or the
L/C Issuer, as the case may be, to permit Eurocurrency Rate Loans to be made or
Letters of Credit to be issued in such requested currency.  If the
Administrative Agent and all the Revolving Credit Lenders consent to making
Eurocurrency Rate Loans in such requested currency, the Administrative Agent
shall promptly so notify the Borrower and such currency shall thereupon be
deemed for all purposes to be an Alternative Currency hereunder for purposes of
any Revolving Credit Borrowings of Eurocurrency Rate Loans; and if the
Administrative Agent and the L/C Issuer consent to the issuance of Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
Borrower and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issuances.
If the Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.08, the Administrative Agent shall
promptly so notify the Borrower.
 
 
ARTICLE 2                      
 
 
The Commitments and Credit Extensions
 
Section 2.01 .  The Loans.
 
(a) The Term A Borrowings.  Subject to the terms and conditions set forth
herein, each Term A Lender severally agrees to make loans to the Borrower on the
Closing Date and on the Merger Date in an aggregate amount not to exceed such
Term A Lender’s Term A Commitment.  Each Term A Borrowing shall consist of Term
A Loans made simultaneously by the Term A Lenders in accordance with their
respective Applicable Percentages of the Term A Facility.  Amounts borrowed
under this Section 2.01(a) and repaid or prepaid may not be reborrowed.  Term A
Loans shall be denominated in Dollars and may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.
 
(b) The Revolving Credit Borrowings.  Subject to the terms and conditions set
forth herein, (i) each Multicurrency Revolving Credit Lender severally agrees to
make loans (each such loan, a “Multicurrency Revolving Credit Loan”) to the
Borrower in Dollars or in one or more Alternative Currencies from time to time,
on any Business Day during the Availability Period for the Multicurrency
Revolving Credit Facility, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Multicurrency Revolving Credit
Commitment and (ii) each US Dollar Revolving Credit Lender severally agrees to
make loans (each such loan, a “US Dollar Revolving Credit Loan” and, together
with the Multicurrency Revolving Credit Loans, the “Revolving Credit Loans”) to
the Borrower in Dollars from time to time, on any Business Day during the
Availability Period for the US Dollar Revolving Credit Facility, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s US
Dollar Revolving Credit Commitment; provided, however, that after giving effect
to any Revolving Credit Borrowing, (i) the Total Revolving Credit Outstandings
shall not exceed the Revolving Credit Facility, (ii) the aggregate Outstanding
Amount of the Multicurrency Revolving Credit Loans of any Multicurrency
Revolving Credit Lender, plus such Multicurrency Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Multicurrency Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all Swing Line Loans
shall not exceed such Multicurrency Revolving Credit Lender’s Multicurrency
Revolving Credit Commitment, (iii) the aggregate Outstanding Amount of the US
Dollar Revolving Credit Loans of any US Dollar Revolving Credit Lender shall not
exceed such US Dollar Revolving Credit Lender’s US Dollar Revolving Credit
Commitment and (iv) the Total Revolving Credit Outstandings denominated in
Alternative Currencies shall not exceed the Alternative Currency
Sublimit.  Within the limits of each Revolving Credit Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(b), prepay under Section 2.05, and reborrow
under this Section 2.01(b).  Revolving Credit Loans may be Base Rate Loans or
Eurocurrency Rate Loans, all as further provided herein.
 
Section 2.02 .  Borrowings, Conversions and Continuations of Loans.
 
(a) Each Term A Borrowing, each Revolving Credit Borrowing, each conversion of
Term A Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 12:00 noon (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or of any
conversion of Eurocurrency Rate Loans to Base Rate Loans, (ii) four Business
Days (or five Business Days in the case of a Special Notice Currency) prior to
the requested date of any Revolving Credit Borrowing or continuation of
Revolving Credit Loans that are Eurocurrency Rate Loans denominated in
Alternative Currencies and (iii) on the requested date of any Borrowing of Base
Rate Loans; provided, however, that if the Borrower wishes to request
Eurocurrency Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
12:00 noon (i) four Business Days prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Dollars, or
(ii) five Business Days (or six Business days in the case of a Special Notice
Currency) prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
whereupon the Administrative Agent shall give prompt notice to the Appropriate
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them.  Not later than 12:00 noon, (i) three Business Days
before the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Dollars, or (ii) four Business Days (or
five Business Days in the case of a Special Notice Currency) prior to the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, the Administrative Agent shall
notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders.  Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $3,000,000 or a whole
multiple of $1,000,000 in excess thereof.  Except as provided in Sections
2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof.  Each Committed Loan Notice  (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Term A Borrowing, a Revolving
Credit Borrowing, a conversion of Term A Loans or Revolving Credit Loans from
one Type to the other, or a continuation of Eurocurrency Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which (x) shall be a Business Day and (y) in the case of a Term A Borrowing,
shall be either the Closing Date or the Merger Date), (iii) the principal amount
of Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Term A Loans or Revolving Credit Loans are to be
converted (provided, that all Term A Loans borrowed on the Closing Date shall be
Base Rate Loans), (v) if applicable, the duration of the Interest Period with
respect thereto, (vi) in the case of Revolving Credit Borrowings or Revolving
Credit Loans, the currency of the Loans to be borrowed or continued and (vii) in
the case of Revolving Credit Borrowings to be denominated in Dollars, whether
the applicable Revolving Credit Loans to be borrowed are to be Multicurrency
Revolving Credit Loans or US Dollar Revolving Credit Loans (provided, that if
the Borrower shall fail to so specify, the applicable Revolving Credit Loans
shall be allocated first, to the Multicurrency Revolving Credit Facility to the
full extent of the then unused Multicurrency Revolving Credit Commitments and
second, to the US Dollar Revolving Credit Facility to the full extent of the
then unused US Dollar Revolving Credit Commitments).  If the Borrower fails to
specify a Type of Loan in a Committed Loan Notice or if the Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Term A Loans or Revolving Credit Loans shall be made as, or converted
to, Base Rate Loans; provided, however, that in the case of a failure to timely
request a continuation of Loans denominated in an Alternative Currency, such
Loans shall be continued as Eurocurrency Rate Loans in their original currency
with an Interest Period of one month.  Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans.  If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.  No
Loan may be converted into or continued as a Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Loan and
reborrowed in the other currency.  Notwithstanding anything to the contrary
herein, a Swing Line Loan may not be converted to a Eurocurrency Rate Loan.
 
(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount of its Applicable
Percentage under the applicable Facility of the applicable Term A Loans or
Revolving Credit Loans, and if no timely notice of a conversion or continuation
is provided by the Borrower, the Administrative Agent shall notify each Lender
of the details of any automatic conversion to Base Rate Loans or automatic
continuation as Eurocurrency Rate Loans with a one-month Interest Period
described in Section 2.02(a).  In the case of a Term A Borrowing or a Revolving
Credit Borrowing, each Appropriate Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m., in the case of any Loan
denominated in Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Revolving Credit Loan denominated in an
Alternative Currency, in each case on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.03 and, if such Borrowing is (x) the initial
Credit Extension, Section 4.01 or (y) the Merger Borrowing, Section 4.02, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Committed Loan Notice
with respect to a Revolving Credit Borrowing is given by the Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Revolving Credit
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.
 
(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amounts due, if any, under
Section 3.05 in connection therewith.  During the existence of an Event of
Default, no Loans may be requested as, converted to or continued as Eurocurrency
Rate Loans (whether in Dollars or any Alternative Currency) without the consent
of the Required Lenders, and the Required Facility Lenders with respect to the
Multicurrency Revolving Credit Facility may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid or redenominated into Dollars in the amount of the Dollar Equivalent
thereof (at the option of the Borrower), on the last day of the then current
Interest Period with respect thereto.
 
(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate.  At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
 
(e) After giving effect to all Term A Borrowings, all Revolving Credit
Borrowings, all conversions of Term A Loans or Revolving Credit Loans from one
Type to the other, and all continuations of Term A Loans or Revolving Credit
Loans as the same Type, there shall not be more than fifteen (15) Interest
Periods in effect, unless otherwise agreed between the Borrower and the
Administrative Agent.
 
Section 2.03 .  Letters of Credit.  (a) The Letter of Credit Commitment. (i)
Subject to the terms and conditions set forth herein, (A) the L/C Issuer agrees,
in reliance upon the agreements of the Multicurrency Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue standby and commercial Letters of Credit denominated in Dollars or in one
or more Alternative Currencies for the account of the Borrower (provided, that
any Letter of Credit may be for the benefit of any Subsidiary of the Borrower)
and to amend (including without limitation by extension) Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (2) to honor
drawings under the Letters of Credit; and (B) the Multicurrency Revolving Credit
Lenders severally agree to participate in Letters of Credit issued pursuant to
this Section 2.03 and any drawings thereunder; provided that, as of the date of
any L/C Credit Extension, immediately after giving effect to any such L/C Credit
Extension with respect to any Letter of Credit, (w) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, (x) the aggregate
Outstanding Amount of the Multicurrency Revolving Credit Loans of any
Multicurrency Revolving Credit Lender, plus such Multicurrency Revolving Credit
Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount of all
L/C Obligations, plus such Lender’s Applicable Revolving Credit Percentage of
the Outstanding Amount of all Swing Line Loans shall not exceed such
Multicurrency Revolving Credit Lender’s Multicurrency Revolving Credit
Commitment, (y) the Outstanding Amount of the L/C Obligations shall not exceed
the Letter of Credit Sublimit and (z) the Total Revolving Credit Outstandings
denominated in Alternative Currencies shall not exceed the Alternative Currency
Sublimit.  Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.
 
(ii) The L/C Issuer shall not issue any Letter of Credit if:
 
(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Facility Lenders with respect to the
Multicurrency Revolving Credit Facility have approved such expiry date; or
 
(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Multicurrency Revolving Credit
Lenders have approved such expiry date.
 
(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
 
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
 
(B) the issuance of such Letter of Credit would violate one or more internal
compliance policies of the L/C Issuer applicable to letters of credit generally;
 
(C) except as otherwise agreed by the L/C Issuer, such Letter of Credit is in an
initial stated amount less than $100,000;
 
(D) such Letter of Credit is to be denominated in a currency other than Dollars
or an Alternative Currency; or
 
(E) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the L/C
Issuer has entered into arrangements reasonably satisfactory to it with the
Borrower or such Lender to eliminate the L/C Issuer’s risk with respect to such
Lender.
 
(iv) The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
 
(v) The L/C Issuer shall act on behalf of the Multicurrency Revolving Credit
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article 9 with respect to
any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article 9 included the L/C Issuer with respect
to such acts or omissions, and (B) as additionally provided herein with respect
to the L/C Issuer.
 
(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to the L/C Issuer (with
a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 12:00 noon at least two Business
Days (or such later date and time as the L/C Issuer may agree in a particular
instance in its sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be.  In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall (unless otherwise
agreed with the L/C Issuer) specify in form and detail reasonably satisfactory
to the L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount and currency thereof; (C)
the expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the L/C Issuer may
reasonably require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall (unless
otherwise agreed with the L/C Issuer) specify in form and detail satisfactory to
the L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may reasonably
require.  Additionally, the Borrower shall furnish to the L/C Issuer such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer may reasonably
require.
 
(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will promptly provide the
Administrative Agent with a copy thereof.  Unless the L/C Issuer has received
written notice from any Multicurrency Revolving Credit Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article 4 shall not then be
satisfied, then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower (and, if requested, on behalf of a Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices.  Immediately upon the
issuance of each Letter of Credit, each Multicurrency Revolving Credit Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Multicurrency Revolving Credit Lender’s
Applicable Revolving Credit Percentage times the amount of such Letter of
Credit.
 
(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Multicurrency Revolving
Credit Lenders shall be deemed to have authorized (but may not require) the L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that the L/C Issuer shall not be required to permit any such extension if (A)
the L/C Issuer has determined that it would not be permitted, or would have no
obligation at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Facility Lenders with respect to the Multicurrency Revolving Credit
Facility have elected not to permit such extension or (2) from the
Administrative Agent or the Borrower that one or more of the applicable
conditions specified in Section 4.03 is not then satisfied, and in each such
case directing the L/C Issuer not to permit such extension.
 
(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.
 
(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the L/C Issuer shall promptly notify the Borrower and the
Administrative Agent thereof.  In the case of a Letter of Credit denominated in
an Alternative Currency, the Company shall reimburse the L/C Issuer in such
Alternative Currency, unless (A) the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or (B)
in the absence of any such requirement for reimbursement in Dollars, the
Borrower shall have notified the L/C Issuer promptly following receipt of the
notice of drawing that the Borrower will reimburse the L/C Issuer in
Dollars.  In the case of any such reimbursement in Dollars of a drawing as of
the applicable Revaluation Date under a Letter of Credit denominated in an
Alternative Currency, the L/C Issuer shall notify the Company of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof.  Not later than 11:00 a.m. on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in Dollars, or the Applicable Time on
the date of any payment by the L/C Issuer under a Letter of Credit to be
reimbursed in an Alternative Currency (each such date, an “Honor Date”), the
Borrower shall reimburse the L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing and in the applicable currency.  If
the Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Multicurrency Revolving Credit
Lender of the Honor Date, the amount of the unreimbursed drawing (expressed in
Dollars in the amount of the Dollar Equivalent thereof in the case of a Letter
of Credit denominated in an Alternative Currency) (the “Unreimbursed Amount”),
and the amount of such Multicurrency Revolving Credit Lender’s Applicable
Revolving Credit Percentage thereof.  In such event, the Borrower shall be
deemed to have requested a Revolving Credit Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Revolving Credit Commitments and the conditions set forth in
Section 4.03 (other than the delivery of a Committed Loan Notice).  Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this Section
2.03(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
 
(ii) Each Multicurrency Revolving Credit Lender shall upon any notice pursuant
to Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Multicurrency Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan to the Borrower in such amount.  The Administrative Agent shall remit
the funds so received to the L/C Issuer in Dollars.
 
(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.03 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Multicurrency Revolving Credit Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
 
(iv) Until each Multicurrency Revolving Credit Lender funds its Revolving Credit
Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Revolving Credit Percentage of such amount shall be solely
for the account of the L/C Issuer.
 
(v) Each Multicurrency Revolving Credit Lender’s obligation to make Revolving
Credit Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such Lender
may have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Multicurrency Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to
the conditions set forth in Section 4.03 (other than delivery by the Borrower of
a Committed Loan Notice).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.
 
(vi) If any Multicurrency Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the L/C Issuer in connection with the foregoing.  If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Revolving Credit Loan or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be.  A certificate of the
L/C Issuer submitted to any Multicurrency Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this Section
2.03(c)(vi) shall be conclusive absent manifest error.
 
(d) Repayment of Participations. (i) At any time after the L/C Issuer has made a
payment under any Letter of Credit and has received from any Multicurrency
Revolving Credit Lender such Lender’s L/C Advance in respect of such payment in
accordance with Section 2.03(c), if the Administrative Agent receives for the
account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Multicurrency Revolving
Credit Lender its Applicable Revolving Credit Percentage thereof in the same
funds as those received by the Administrative Agent.
 
(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Multicurrency
Revolving Credit Lender shall pay to the Administrative Agent for the account of
the L/C Issuer its Applicable Revolving Credit Percentage thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the Federal Funds Rate from time to time in effect.  The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
 
(e) Obligations Absolute.  The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
 
(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
 
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
 
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
 
(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
 
(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally; or
 
(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer.
 
(f) Role of L/C Issuer.  Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Multicurrency Revolving Credit Lenders or the
Required Facility Lenders with respect to the Multicurrency Revolving Credit
Facility, as applicable; (ii) any action taken or omitted in the absence of
gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (vi) of Section 2.03(e); provided, however,
that anything in such clauses to the contrary notwithstanding, the Borrower may
have a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by the L/C Issuer’s willful misconduct or gross negligence or
the L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit.  In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
 
(g) Cash Collateral.  Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations.  Sections 2.05 and 8.02(c)
set forth certain additional requirements to deliver Cash Collateral
hereunder.  For purposes of this Section 2.03, Section 2.05 and Section 8.02(c),
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders).  Derivatives of such term have corresponding meanings.  The
Borrower hereby grants to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing.  Cash Collateral
shall be maintained in blocked deposit accounts at Bank of America and may be
invested in readily available Cash Equivalents reasonably acceptable to the
Administrative Agent.  If at any time the Administrative Agent reasonably
determines that any funds held as Cash Collateral are subject to any right or
claim of any Person other than the Administrative Agent or that the total amount
of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, promptly upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent reasonably determines to be free and clear of any
such right and claim.  Upon the drawing of any Letter of Credit for which funds
are on deposit as Cash Collateral, such funds shall be applied, to the extent
permitted under applicable Laws, to reimburse the L/C Issuer.
 
(h) Applicability of ISP and UCP.  Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.
 
(i) Letter of Credit Fees.  The Borrower shall pay to the Administrative Agent
for the account of each Multicurrency Revolving Credit Lender in accordance with
its Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter
of Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
Dollar Equivalent as of the applicable Revaluation Date of the daily amount
available to be drawn under such Letter of Credit.  For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section
1.06.  Letter of Credit Fees shall be (i) due and payable on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears.  If there is any change in the Applicable Rate
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Facility Lenders with respect to the Revolving Credit
Facility, while any Event of Default exists (or automatically in the case of an
Event of Default pursuant to Section 8.01(a)), all Letter of Credit Fees shall
accrue at the Default Rate.
 
(j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at a rate per annum of
0.125%, computed on the daily amount available to be drawn under such Letter of
Credit.  Such fronting fee shall accrue on a quarterly basis in arrears.  Such
fronting fee shall be due and payable on the tenth Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  In addition, the Borrower shall pay directly to
the L/C Issuer for its own account the reasonable and customary issuance,
presentation, amendment and other processing fees, and other reasonable and
standard costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in effect.  Such customary fees and standard costs and charges
are due and payable within ten (10) Business Days of demand therefor and are
nonrefundable.
 
(k) Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
 
(l) Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit.  The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.
 
Section 2.04 .  Swing Line Loans.  (a) The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, to make loans
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period with respect to the Multicurrency
Revolving Credit Facility in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Revolving Credit
Percentage of the Outstanding Amount of Multicurrency Revolving Credit Loans and
L/C Obligations of the Lender acting as Swing Line Lender, may exceed the amount
of such Lender’s Multicurrency Revolving Credit Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility at such time, and
(ii) the aggregate Outstanding Amount of the Multicurrency Revolving Credit
Loans of any Multicurrency Revolving Credit Lender at such time, plus such
Multicurrency Revolving Credit Lender’s Applicable Revolving Credit Percentage
of the Outstanding Amount of all L/C Obligations at such time, plus such
Multicurrency Revolving Credit Lender’s Applicable Revolving Credit Percentage
of the Outstanding Amount of all Swing Line Loans at such time shall not exceed
such Lender’s Multicurrency Revolving Credit Commitment, and provided further
that the Borrower shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan.  Within the foregoing limits, and subject to
the other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section
2.04.  Each Swing Line Loan shall bear interest only at a rate based on the Base
Rate.  Immediately upon the making of a Swing Line Loan, each Multicurrency
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Multicurrency Revolving Credit Lender’s Applicable Revolving Credit Percentage
times the amount of such Swing Line Loan.
 
(b) Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone.  Each such notice must be received by
the Swing Line Lender and the Administrative Agent not later than 2:00 p.m. on
the requested borrowing date, and shall specify (i) the amount to be borrowed,
which shall be a minimum of $100,000 (and any amount in excess of $100,000 shall
be an integral multiple of $100,000) and (ii) the requested borrowing date,
which shall be a Business Day.  Each such telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower.  Promptly after receipt by the Swing Line
Lender of any Swing Line Loan Notice (by telephone or in writing), the Swing
Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Multicurrency Revolving Credit Lender)
prior to 3:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Section 4.03 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 4:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.
 
(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Multicurrency Revolving Credit Lender make a Base Rate Loan
in an amount equal to such Lender’s Applicable Revolving Credit Percentage of
the amount of Swing Line Loans then outstanding.  Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Multicurrency Revolving Credit Facility and the conditions set forth in Section
4.03.  The Swing Line Lender shall furnish the Borrower with a copy of the
applicable Committed Loan Notice promptly after delivering such notice to the
Administrative Agent.  Each Multicurrency Revolving Credit Lender shall make an
amount equal to its Applicable Revolving Credit Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
immediately available funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Multicurrency Revolving Credit Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the Swing Line Lender.
 
(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit  Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the
Multicurrency Revolving Credit Lenders fund its risk participation in the
relevant Swing Line Loan and each Multicurrency Revolving Credit Lender’s
payment to the Administrative Agent for the account of the Swing Line Lender
pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
 
(iii) If any Multicurrency Revolving Credit Lender fails to make available to
the Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.
 
(iv) Each Multicurrency Revolving Credit Lender’s obligation to make Revolving
Credit Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Multicurrency Revolving Credit Lender’s obligation to make Revolving
Credit Loans pursuant to this Section 2.04(c) is subject to the conditions set
forth in Section 4.03.  No such funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay Swing Line Loans,
together with interest as provided herein.
 
(d) Repayment of Participations. (i) At any time after any Multicurrency
Revolving Credit Lender has purchased and funded a risk participation in a Swing
Line Loan, if the Swing Line Lender receives any payment on account of such
Swing Line Loan, the Swing Line Lender will distribute to such Multicurrency
Revolving Credit Lender its Applicable Revolving Credit Percentage thereof in
the same funds as those received by the Swing Line Lender.
 
(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Multicurrency Revolving Credit Lender shall pay to the Swing
Line Lender its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate.  The Administrative Agent will make such demand upon the request of the
Swing Line Lender.  The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
 
(e) Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Multicurrency Revolving Credit Lender funds its Base Rate
Loan or risk participation pursuant to this Section 2.04 to refinance such
Multicurrency Revolving Credit Lender’s Applicable Revolving Credit Percentage
of any Swing Line Loan, interest in respect of such Applicable Revolving Credit
Percentage shall be solely for the account of the Swing Line Lender.
 
(f) Payments Directly to Swing Line Lender.  The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.  The Swing Line Lender shall apply payments of
principal to the Swing Line Loans in the order in which such Loans were
borrowed.
 
Section 2.05 .  Prepayments.
 
(a) Optional.
 
(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Term A Loans and Revolving Credit Loans in
whole or in part without premium or penalty; provided that (A) such notice must
be received by the Administrative Agent not later than 12:00 noon (1) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (2) four Business Days (or five Business Days, in the
case of prepayment of Loans denominated in Special Notice Currencies) prior to
any date of prepayment of Eurocurrency Rate Loans denominated in Alternative
Currencies and (3) on the date of prepayment of Base Rate Loans; (B) any
prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$3,000,000 or a whole multiple of $1,000,000 in excess thereof; and (C) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify (i) the date and amount of such prepayment, (ii) the Type(s) of Loans to
be prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans and (iii) in the case of a prepayment of Revolving
Credit Loans denominated in Dollars, the Class of the Revolving Credit Loans to
be prepaid.  The Administrative Agent will promptly notify each Appropriate
Lender of its receipt of each such notice, and of the amount of such Lender’s
ratable portion of such prepayment (based on such Lender’s Applicable Percentage
in respect of the relevant Facility).  If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; provided that if
such notice is given in connection with a refinancing of all Obligations (other
than contingent indemnification obligations), such notice may be conditional on
the effectiveness of the replacement credit agreement or other similar document
and may be revoked by the Borrower if such condition is not satisfied, subject
to the provisions of Section 3.05.  Any prepayment of a Eurocurrency Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05.  Each prepayment
of the outstanding Term A Loans pursuant to this Section 2.05(a) shall be (x)
applied to the principal repayment installments of the Term A Loans in forward
or inverse order of maturity, as directed by the Borrower, or, if the Borrower
fails to make such direction, on a pro-rata basis, and (y) paid to the Lenders
in accordance with their respective Applicable Percentages in respect of the
Term A Facility.
 
(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000.  Each such notice
shall specify the date and amount of such prepayment.  If such notice is given
by the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
 
(b) Mandatory.
 
(i) Within 95 days after the end of each fiscal year of the Borrower, the
Borrower shall prepay an aggregate principal amount of Term A Loans  equal to
50% (such percentage as it may be reduced as described below, the “ECF
Percentage”) of Excess Cash Flow, if any, for the previous fiscal year
(commencing with the fiscal year ended December 31, 2008 and, in the case of the
fiscal year ended December 31, 2008, for the period from July 1, 2008 through
December 31, 2008); provided that the ECF Percentage shall be (x) 25% if the
Consolidated Leverage Ratio as of the last day of the fiscal year covered by
such financial statements was less than 1.50 to 1.0 or (y) 0% if the
Consolidated Leverage Ratio as of the last day of the fiscal year covered by
such financial statements was less than 1.25 to 1.0.
 
(ii) If after the Closing Date (x) the Borrower or any of its Domestic
Subsidiaries Disposes of any property (including any Disposition of any property
permitted under Section 7.15 but excluding any Disposition of any property
permitted by Section 7.05(a), 7.05(b), 7.05(c), 7.05(d) (but only to the extent
the applicable proceeds are applied as required by such 7.05(d)), 7.05(f),
7.05(g) (to the extent constituting a Disposition to a Loan Party), 7.05(j),
7.05(k), 7.05(l) (to the extent permitted under clause (i) thereof), 7.05(m),
7.05(o) or 7.05(p)) or (y) any Casualty Event occurs which results in the
realization by such Person of Net Cash Proceeds, the Borrower shall prepay on or
prior to the date that is ten (10) Business Days after the date of realization
or receipt of such Net Cash Proceeds, an aggregate principal amount of Term A
Loans equal to 100% of such Net Cash Proceeds; provided, however, that, with
respect to any Net Cash Proceeds realized under a Disposition or Casualty Event
described in this Section 2.05(b)(ii), at the election of the Borrower (as
notified by the Borrower to the Administrative Agent within ten (10) Business
Days after receipt of the Net Cash Proceeds therefrom), and so long as no
Default shall have occurred and be continuing, the Borrower or such Domestic
Subsidiary may use all or any portion of such Net Cash Proceeds to (x) reinvest
in assets (other than inventory and financial assets) to be used in the business
of the Borrower or any Domestic Subsidiary or (y) acquire the Equity Interests
of any Person that, upon the acquisition thereof, will be a Domestic Subsidiary
of the Borrower (to the extent such acquisition is otherwise permitted pursuant
to Section 7.03), so long as within 180 days (or, with respect to any Net Cash
Proceeds realized from a Disposition of IP Rights permitted pursuant to clause
(ii) of Section 7.05(l), within 360 days) after the receipt of such Net Cash
Proceeds such purchase shall have been consummated or a definitive agreement in
respect of such purchase shall have been entered into (as certified by the
Borrower in writing to the Administrative Agent); and provided further, however,
that any Net Cash Proceeds not so applied within such 180 day (or 360 day, as
applicable) period or, in the case of a definitive agreement entered into within
such 180 day (or 360 day, as applicable) period, any Net Cash Proceeds not so
reinvested within the later of (x) 90 days after the date of such definitive
agreement and (y) 180 days (or 360 days, as applicable) after the receipt of
such Net Cash Proceeds shall be immediately applied to the prepayment of the
Loans as set forth in this Section 2.05(b)(ii) and no prepayment shall be
required with respect to any such Net Cash Proceeds so reinvested.
 
(iii) Upon the sale or issuance by the Borrower or any of its Domestic
Subsidiaries of any of its Equity Interests (other than (x) Excluded Issuances,
(y) sales or issuances of Equity Interests to the Borrower or another Domestic
Subsidiary or (z) sales or issuances by the Borrower of its Equity Interests
(other than Disqualified Equity Interests) to the extent the net proceeds
thereof are used by the later of (x) the date that is 5 Business Days after the
closing of such sale or issuance or (y) the date of the closing of the announced
transaction (to the extent such transaction has been announced) associated with
such sale or issuance (which transaction shall be of the type described in the
following clause (2)) to make (1) cash payments described in Section
7.06(b)(vii)) or (2) Investments permitted pursuant to Section 7.03(k), the
Borrower shall prepay an aggregate principal amount of Term A Loans equal to 50%
of all Net Cash Proceeds received therefrom immediately upon receipt thereof by
the Borrower or such Domestic Subsidiary.
 
(iv) Upon the incurrence or issuance by the Borrower or any of its Domestic
Subsidiaries of any Indebtedness (other than Indebtedness expressly permitted to
be incurred or issued pursuant to Section 7.02), the Borrower shall prepay an
aggregate principal amount of Term A Loans equal to 100% of all Net Cash
Proceeds received therefrom immediately upon receipt thereof by the Borrower or
such Domestic Subsidiary.
 
(v) Each prepayment of Term A Loans pursuant to the foregoing provisions of this
Section 2.05(b) shall be (x) applied to the principal repayment installments of
the Term A Facility on a pro-rata basis or, if directed by the Borrower, first
to the next four principal repayment installments thereof in forward order of
maturity, and second, on a pro-rata basis to the remaining principal repayment
installments thereof and (y) paid to the Lenders in accordance with their
respective Applicable Percentages in respect of the Term A Facility.
 
(vi) Notwithstanding any of the other provisions of clause (ii), (iii) or (iv)
of this Section 2.05(b), so long as no Event of Default shall have occurred and
be continuing, if, on any date on which a prepayment would otherwise be required
to be made pursuant to clause (ii), (iii) or (iv) of this Section 2.05(b), the
aggregate amount of Net Cash Proceeds required by such clause to be applied to
prepay Term A Loans on such date is less than or equal to $5,000,000, the
Borrower may defer such prepayment until the first date on which the aggregate
amount of Net Cash Proceeds or other amounts otherwise required under clause
(ii), (iii) or (iv) of this Section 2.05(b) to be applied to prepay Term A Loans
exceeds $5,000,000.  During such deferral period the Borrower may apply all or
any part of such aggregate amount to prepay Revolving Credit Loans and may,
subject to the fulfillment of the applicable conditions set forth in Article 4,
reborrow such amounts (which amounts, to the extent originally constituting Net
Cash Proceeds, shall be deemed to retain their original character as Net Cash
Proceeds when so reborrowed) for application as required by this Section
2.05(b).  Upon the occurrence and during the continuance of an Event of Default
during any such deferral period, the Borrower shall immediately prepay the Term
A Loans in the amount of all Net Cash Proceeds received by the Borrower and
other amounts, as applicable, that are required to be applied to prepay Loans
under this Section 2.05(b) (without giving effect to the first and second
sentences of this clause (vi)) but which have not previously been so applied.
 
(vii) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term A Loans required to be made pursuant to clauses (i)
through (iv) of this Section 2.05(b), at least three (3) Business Days prior to
the date of such prepayment.  Each such notice shall specify the date of such
prepayment and the Borrower making such prepayment and shall provide, a
reasonably detailed calculation of the amount of the applicable Net Cash
Proceeds or Excess Cash Flow, as the case may be.  The Administrative Agent will
promptly notify each Term A Lender of the contents of the Borrower’s prepayment
notice and of such Term A Lender’s Applicable Percentage of the prepayment.
 
(viii) If for any reason the Total Revolving Credit Outstandings at any time
exceed the Revolving Credit Facility at such time, the Borrower shall
immediately prepay Revolving Credit Loans, Swing Line Loans and L/C Borrowings
and/or Cash Collateralize the L/C Obligations (other than the L/C Borrowings) in
an aggregate amount equal to such excess; provided that the Borrower shall not
be required to Cash Collateralize the L/C Obligations pursuant to this Section
2.05(b)(viii) unless after the prepayment in full of the Revolving Credit Loans
and Swing Line Loans such aggregate Outstanding Amount exceeds the aggregate
Revolving Credit Commitments then in effect.  If the Administrative Agent
notifies the Company at any time that the Total Multicurrency Revolving Credit
Outstandings denominated in Alternative Currencies as of the applicable
Revaluation Date exceeds an amount equal to 105% of the Alternative Currency
Sublimit then in effect, then, within two Business Days after receipt of such
notice, the Borrower shall prepay Multicurrency Revolving Credit Loans in an
aggregate amount sufficient to reduce such Total Multicurrency Revolving Credit
Outstandings denominated in Alternative Currencies as of such date of payment to
an amount not to exceed 100% of the Alternative Currency Sublimit then in
effect.
 
(ix) Prepayments of the Multicurrency Revolving Credit Facility made pursuant to
this Section 2.05(b), first, shall be applied ratably to the L/C Borrowings and
the Swing Line Loans, second, shall be applied ratably to the outstanding
Multicurrency Revolving Credit Loans, and, third, shall be used to Cash
Collateralize the remaining L/C Obligations.  Upon the drawing of any Letter of
Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from the
Borrower or any other Loan Party) to reimburse the L/C Issuer or the Revolving
Credit Lenders, as applicable.  Prepayments of the US Dollar Revolving Credit
Facility made pursuant to this Section 2.05(b) shall be applied ratably to the
outstanding US Dollar Revolving Credit Loans.
 
Section 2.06 .  Termination or Reduction of Commitments.
 
(a) Optional.  The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Commitments of either Class, the Letter of Credit
Sublimit or the Swing Line Sublimit, or from time to time permanently reduce the
Revolving Credit Commitments of either Class, the Letter of Credit Sublimit or
the Swing Line Sublimit; provided that (i) any such notice shall be received by
the Administrative Agent not later than 12:00 noon five Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof and (iii) the Borrower shall not terminate or reduce (A) the
Revolving Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility, (B) the Multicurrency Revolving Credit Facility if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Multicurrency Revolving Credit Outstandings would exceed the Multicurrency
Revolving Credit Facility, (C) the US Dollar Revolving Credit Facility if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total US
Dollar Revolving Credit Outstandings would exceed the US Dollar Revolving Credit
Facility, (D) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, or (E) the Swing Line Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Swing Line Sublimit;
provided that any notice so given to the Administrative Agent in connection with
a refinancing of all Obligations (other than contingent indemnification
obligations) may be conditional on the effectiveness of the replacement credit
agreement or other similar document and may be revoked by the Borrower if such
condition is not satisfied, subject to the provisions of Section 3.05.  In
addition, during the Availability Period in respect of the Term A Facility, the
Borrower may, upon notice to the Administrative Agent as set forth above, from
time to time terminate (in whole or in part) the unused portion of the aggregate
Term A Commitments.
 
(b) Mandatory.  The Term A Commitments shall be automatically and permanently
reduced to zero on the Merger Date after the consummation of the Merger and the
Borrowings of the Term A Loans (if any) in connection therewith. The Revolving
Credit Commitments shall terminate on the Maturity Date for the Revolving Credit
Facility.
 
(c) Application of Commitment Reductions; Payment of Fees.
 
(i) The Administrative Agent will promptly notify the Lenders of any termination
or reduction of the Letter of Credit Sublimit, Swing Line Sublimit or the
Revolving Credit Commitments under this Section 2.06.  Upon any reduction of the
Revolving Credit Commitments of either Class, the Revolving Credit Commitment of
each Revolving Credit Lender of the applicable Class shall be reduced by such
Lender’s Applicable Percentage of such reduction amount.  All fees in respect of
the Revolving Credit Facility accrued until the effective date of any
termination of the Revolving Credit Commitments of either Class shall be paid on
the effective date of such termination.
 
(ii) The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the unused portion of the aggregate Term A
Commitments under this Section 2.06.  Upon any reduction of the unused portion
of the aggregate Term A Commitments, the Term A Commitment of each Term A Lender
shall be reduced by such Lender’s ratable portion of such reduction amount. All
fees in respect of the Term A Facility accrued until the effective date of any
termination of the Term A Facility shall be paid on the effective date of such
termination.
 
Section 2.07 .  Repayment of Loans.
 
(a) Term A Loans.  The Borrower shall repay to the Administrative Agent for the
ratable account of the Term A Lenders (i) on the last Business Day of each month
set forth below, an aggregate principal amount equal to the percentage set forth
below opposite such month of the aggregate gross principal amount of all Term A
Loans borrowed hereunder (which payments shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05) and (ii) on the Maturity Date for the Term A Facility, the
aggregate gross principal amount of all Term A Loans outstanding on such date.
 
Month
Percentage
September 2008
2.50%
December 2008
2.50%
March 2009
2.50%
June 2009
2.50%
September 2009
2.50%
December 2009
2.50%
March 2010
2.50%
June 2010
2.50%
September 2010
5.00%
December 2010
5.00%
March 2011
5.00%
June 2011
5.00%
September 2011
6.25%
December 2011
6.25%
March 2012
6.25%
June 2012
6.25%
September 2012
8.75%
December 2012
8.75%
March, 2013
8.75%
Maturity Date
All remaining amounts



 
(b) Revolving Credit Loans.  The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans outstanding on such date.
 
(c) Swing Line Loans.  The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date for the Revolving Credit Facility.
 
Section 2.08 .  Interest.
 
(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate plus (in the case of a Eurocurrency
Rate Loan of any Lender which is lent from a Lending Office in the United
Kingdom or a Participating Member State) the Mandatory Cost; (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.
 
(b) (i) If any Event of Default pursuant to Section 8.01(a)(i) exists, or if any
other Event of Default exists and the Required Lenders have so requested, the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
 
(ii) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
 
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.
 
(d) For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.
 
Section 2.09 .  Fees.  In addition to certain fees described in Sections
2.03(i)) and 2.03(j):
 
(a) Revolving Credit Facility Commitment Fee.  The Borrower shall pay to the
Administrative Agent (x) for the account of each Multicurrency Revolving Credit
Lender in accordance with its Applicable Revolving Credit Percentage, a
commitment fee in Dollars equal to the Applicable Fee Rate times the actual
daily amount by which the Multicurrency Revolving Credit Facility exceeds the
sum of (i) the Outstanding Amount of Multicurrency Revolving Credit Loans (it
being understood that Swing Line Loans are not included in the calculation of
the Outstanding Amount of Multicurrency Revolving Credit Loans) and (ii) the
Outstanding Amount of L/C Obligations and (y) for the account of each US Dollar
Revolving Credit Lender in accordance with its Applicable Revolving Credit
Percentage, a commitment fee in Dollars equal to the Applicable Fee Rate times
the actual daily amount by which the US Dollar Revolving Credit Facility exceeds
the Outstanding Amount of US Dollar Revolving Credit Loans (it being understood
that Swing Line Loans are not included in the calculation of the Outstanding
Amount of US Dollar Revolving Credit Loans).
 
(b) Delayed Draw Term A Facility Commitment Fee.  The Borrower shall pay to the
Administrative Agent for the account of each Term A Lender in accordance with
its Applicable Percentage of the Term A Facility, a commitment fee in Dollars
equal to 50% of the Applicable Rate in respect of the Term A Facility times the
actual daily amount by which the aggregate Term A Commitments exceed the
Outstanding Amount of Term A Loans.
 
(c) The commitment fees pursuant to clauses (a) and (b) of this Section 2.09
shall accrue at all times during the relevant Availability Period, including at
any time during which one or more of the conditions in Article 4 is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the last day of the Availability Period for
the relevant Facility.  The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Fee Rate or the Applicable
Rate during any quarter (as applicable), the actual daily amount shall be
computed and multiplied by the Applicable Fee Rate or the Applicable Rate (as
applicable) separately for each period during such quarter that such Applicable
Fee Rate or Applicable Rate (as applicable) was in effect.
 
(d) Other Fees.  (i) The Borrower shall pay to the Lead Arrangers and the
Administrative Agent, for their own respective accounts, fees in Dollars in the
amounts and at the times specified in the Fee Letter.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.
 
(ii) The Borrower shall pay to the Lenders such fees in Dollars as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
Section 2.10 .  Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.
 
(a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year) or, in the case of
interest in respect of Revolving Credit Loans denominated in Alternative
Currencies as to which market practice differs from the foregoing, in accordance
with such market practice.  Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to Section
2.12(a), bear interest for one day.  Each determination by the Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.
 
(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower determines that
(i) the Consolidated Leverage Ratio as calculated by the Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Consolidated
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, within five (5) Business Days of demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(i) or
2.08(b) or under Article 8.  The Borrower’s obligations under this paragraph
shall survive the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder.
 
Section 2.11 .  Evidence of Debt.
 
(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent in the ordinary
course of business.  The accounts or records maintained by the Administrative
Agent and each Lender shall be conclusive absent manifest error of the amount of
the Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon.  Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations.  In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.  Upon the request of any Lender made through the Administrative
Agent upon reasonable notice, the Borrower shall execute and deliver to such
Lender (through the Administrative Agent) a Note payable to such Lender, which
shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
 
(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans.  In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
 
Section 2.12 .  Payments Generally; Administrative Agent’s Clawback.
 
(a) General.  All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff
(subject to withholding and deductions in respect of Taxes pursuant to Section
3.01).  Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein.  Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder with respect
to principal and interest on Loans denominated in an Alternative Currency shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the Administrative Agent’s Office in such
Alternative Currency and in same day funds not later than the Applicable Time
specified by the Administrative Agent (of which the Borrower shall have received
at least three (3) Business Days’ advance notice) on the dates specified herein.
If, for any reason, the Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, the Borrower shall make
such payment in Dollars in the Dollar Equivalent as of the applicable
Revaluation Date of the Alternative Currency payment amount.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage in
respect of the relevant Facility (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office.  All payments received by the Administrative Agent (i) after
2:00 p.m., in the case of payments in Dollars, or (ii) after the Applicable Time
specified by the Administrative Agent in the case of payments in an Alternative
Currency, shall in each case be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected on computing interest or fees, as the case may be.
 
(b) (i) Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
 
(ii) Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due.  In such event, if the Borrower has not in fact made
such payment, then each of the Appropriate Lenders or the L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 
(c) Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article 2, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article 4 are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.
 
(d) Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Term A Loans and Revolving Credit Loans, to fund participations in Letters
of Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint.  The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).
 
(e) Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
 
(f) Insufficient Funds.  If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.
 
Section 2.13 .  Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of (a) Obligations in respect of any the Facilities due and payable to
such Lender hereunder and under the other Loan Documents at such time in excess
of its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of the Facilities due and payable to
all Lenders hereunder and under the other Loan Documents at such time obtained
by all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations in respect of the Facilities owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of the Facilities then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be, provided that:
 
(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
 
(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).
 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
 
 
ARTICLE 3
Taxes, Yield Protection and Illegality
 
Section 3.01 .  Taxes.  (a) Payments Free of Taxes; Obligation to Withhold;
Payments on Account of Taxes. (i) Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall to
the extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes.  If, however, applicable Laws require
the Borrower or the Administrative Agent to withhold or deduct any Tax, such Tax
shall be withheld or deducted in accordance with such Laws as determined by the
Borrower or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
 
(ii) If the Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.
 
(iii) If the Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount so withheld or
deducted by it to the relevant Governmental Authority in accordance with such
Laws, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.
 
(b) Payment of Other Taxes by the Borrower.  Without limiting the provisions of
subsection (a) above (but without duplication thereof), the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.
 
(c) Tax Indemnifications. (i) Without limiting the provisions of subsection (a)
or (b) above (but without duplication thereof), the Borrower shall, and does
hereby, indemnify the Administrative Agent, each Lender and the L/C Issuer, and
shall make payment in respect thereof within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) withheld or deducted by the Borrower or the Administrative
Agent or paid by the Administrative Agent, such Lender or the L/C Issuer, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  The Borrower shall also, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender or the L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required by
clause (ii) of this subsection.  A certificate as to the amount of any such
payment or liability delivered to the Borrower by a Lender or the L/C Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive
absent manifest error.
 
(ii) Without limiting the provisions of subsection (a) or (b) above (but without
duplication thereof), each Lender and the L/C Issuer shall, and does hereby,
indemnify the Borrower and the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, against any and all Taxes
and any and all related losses, claims, liabilities, penalties, interest and
expenses (including the fees, charges and disbursements of any counsel for the
Borrower or the Administrative Agent) incurred by or asserted against the
Borrower or the Administrative Agent by any Governmental Authority as a result
of the failure by such Lender or the L/C Issuer, as the case may be, to deliver,
or as a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender or the L/C Issuer, as the case may be,
to the Borrower or the Administrative Agent pursuant to subsection (e).  Each
Lender and the L/C Issuer hereby authorizes the Administrative Agent to set off
and apply any and all amounts at any time owing to such Lender or the L/C
Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).  The
agreements in this clause (ii) shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender or the L/C Issuer, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.
 
(d) Evidence of Payments.  Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
 
(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.
 
(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,
 
(A) any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements; and
 
(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:
 
(1)           executed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
 
(2)           executed originals of Internal Revenue Service Form W-8ECI,
 
(3)           executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
 
(4)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of  Internal Revenue Service Form W-8BEN, or
 
(5)           executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
 
(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
 
(iv) The Borrower shall promptly deliver to the Administrative Agent or any
Lender, as the Administrative Agent or such Lender shall reasonably request, on
or prior to the Closing Date, and in a timely fashion thereafter, such documents
and forms required by any relevant taxing authorities under the Laws of any
jurisdiction, duly executed and completed by the Borrower, as are required to be
furnished by such Lender or the Administrative Agent under such Laws in
connection with any payment by the Administrative Agent or any Lender of Taxes
or Other Taxes in connection with the Loan Documents, with respect to such
jurisdiction.
 
(f) Treatment of Certain Refunds.  Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may
be.  If the Administrative Agent, any Lender or the L/C Issuer determines, in
its sole discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses and net of any loss or gain realized in the conversion of
such funds from or to another currency incurred by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or the L/C Issuer, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
L/C Issuer in the event the Administrative Agent, such Lender or the L/C Issuer
is required to repay such refund to such Governmental Authority.  This
subsection shall not be construed to require the Administrative Agent, any
Lender or the L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.
 
Section 3.02 .  Illegality.  If any Lender reasonably determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurocurrency Rate Loans (whether denominated in Dollars or an Alternative
Currency), or any Governmental Authority has imposed material restrictions on
the authority of such Lender to purchase or sell, or take deposits of, Dollars
or any Alternative Currency in the applicable interbank market, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, any
obligation of such Lender to make or continue Eurocurrency Rate Loans in the
affected currency or currencies or, in the case of Eurocurrency Rate Loans in
Dollars, to convert Base Rate Loans to Eurocurrency Rate Loans shall be
suspended until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable and such Loans are
denominated in Dollars, convert all Eurocurrency Rate Loans of such Lender to
Base Rate Loans, either on the last day of the relevant Interest Periods
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or promptly, if such Lender may not lawfully continue to
maintain such Eurocurrency Rate Loans.  Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted.
 
Section 3.03 .  Inability To Determine Rates.  If the Required Lenders
reasonably determine that for any reason in connection with any request for a
Eurocurrency Rate Loan or a conversion to or continuation thereof that (a)
deposits (whether in Dollars or an Alternative Currency) are not being offered
to banks in the applicable offshore interbank market for such currency for the
applicable amount and Interest Period of such Eurocurrency Rate Loan, (b)
adequate and reasonable means do not exist for determining the Eurocurrency Rate
for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan (whether denominated in Dollars or an Alternative Currency), or (c) the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender.  Thereafter, the obligation of
the Lenders to make or maintain Eurocurrency Rate Loans in the affected currency
or currencies shall be suspended until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice.  Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.
 
Section 3.04 .  Increased Costs; Reserves on Eurocurrency Rate Loans.  (a)
Increased Costs Generally.  If any Lender shall reasonably determine that any
Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, such Lender
(except (A) any reserve requirement contemplated by Section 3.04(e)) and (B) the
requirements of the Bank of England and the Financial Services Authority or the
European Central Bank reflected in the Mandatory Cost, other than as set forth
below) or the L/C Issuer;
 
(ii) subject such Lender or the L/C Issuer to any Tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurocurrency Rate Loan made by it, or change the basis
of taxation of payments to such Lender or the L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or the L/C Issuer);
 
(iii) result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to such Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or the European Central Bank
in relation to its making, funding or maintaining Eurocurrency Rate Loans; or
 
(iv) impose on such Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
 
(b) Capital Requirements.  If any Lender or the L/C Issuer reasonably determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has the effect of reducing the rate of
return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Line Loans held by, such Lender, or
the Letters of Credit issued by the L/C Issuer, to a level below that which such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the L/C Issuer’s policies and the policies of such Lender’s or the
L/C Issuer’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.
 
(c) Certificates for Reimbursement.  A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.
 
(d) Delay in Requests.  Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
 
(e) Reserves on Eurocurrency Rate Loans.  The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive absent
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least 10 Business Days’ prior notice (with a copy to the Administrative Agent)
of such additional interest or costs from such Lender.  If a Lender fails to
give notice 10 Business Days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 Business Days from
receipt of such notice.
 
Section 3.05 .  Compensation for Losses.  Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
 
(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
 
(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;
 
(c) any payment by the Borrower of the principal of or interest on any Revolving
Credit Loan or of any drawing under any Letter of Credit (or interest due
thereon) denominated in an Alternative Currency in a different currency from the
currency in which the applicable Revolving Credit Loan or Letter of Credit is
denominated (except to the extent the L/C Issuer has required payment of any
drawing under a Letter of Credit in Dollars pursuant to Section 2.03(c)(i)(A));
or
 
(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
 
including any loss or expense (including foreign exchange losses but excluding
loss of anticipated profits) arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan, from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract.  The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.  A certification from any affected
Lender, delivered to the Borrower (with a copy to the Administrative Agent)
setting forth the calculation of such amounts will be conclusive in the absence
of manifest error.
 
Section 3.06 .  Mitigation Obligations; Replacement of Lenders.  (a) Designation
of a Different Lending Office.  If any Lender requests compensation under
Section 3.04, or the Borrower is required to pay any additional amount to any
Lender, the L/C Issuer, or any Governmental Authority for the account of any
Lender or the L/C Issuer pursuant to Section 3.01, or if any Lender gives a
notice pursuant to Section 3.02, then such Lender or the L/C Issuer shall, as
applicable, use commercially reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be materially disadvantageous to such Lender or
the L/C Issuer, as the case may be.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender or the L/C Issuer in
connection with any such designation or assignment.
 
(b) Replacement of Lenders.  If any Lender requests compensation under Section
3.04 or gives any notice pursuant to Section 3.02, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, the Borrower
may replace such Lender in accordance with Section 10.13.
 
Section 3.07 .  Survival.  All of the Borrower’s obligations under this Article
3 shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
 
 
ARTICLE 4
Conditions Precedent to Credit Extensions
 
Section 4.01 .  Conditions to Closing and Tender Offer Borrowing.  The closing
of the Facilities and the obligation of the L/C Issuer and each Lender to make
its initial Credit Extension (the “Tender Offer Borrowing”) hereunder is subject
to satisfaction of the following conditions precedent:
 
(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or copies by pdf or telecopy (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance reasonably satisfactory to the Administrative Agent:
 
(i) executed counterparts of this Agreement;
 
(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;
 
(iii) executed counterparts of the Guarantee and Security Agreement, duly
executed by each Loan Party, together with:
 
(A) a Perfection Certificate with respect to the Borrower and the Guarantors,
dated the Closing Date and duly executed by a Responsible Officer of the
Borrower, and results of searches or other reasonably satisfactory evidence (in
each case dated as of a date reasonably satisfactory to the Administrative
Agent) indicating the absence of Liens on the assets of the Loan Parties, except
for Liens permitted by Section 7.01 and Liens for which termination statements
and releases are being tendered on the Closing Date,
 
(B) all Pledged Certificated Securities referred to therein required pursuant to
the terms thereof to be delivered on the Closing Date, accompanied by undated
stock powers or instruments of transfer executed or indorsed in blank,
 
(C) proper Financing Statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may
reasonably deem necessary or desirable in order to perfect the Liens created
under the Guarantee and Security Agreement, covering the Collateral described in
the Guarantee and Security Agreement,
 
(D) to the extent required by the Guarantee and Security Agreement, Intellectual
Property Security Agreements, duly executed by each applicable Loan Party,
together with evidence that all action that the Administrative Agent may
reasonably deem necessary or desirable in order to perfect the Liens created
under such Intellectual Property Security Agreements have been taken, and
 
(E) evidence of the completion of all other actions, recordings and filings of
or with respect to the Guarantee and Security Agreement that the Administrative
Agent may reasonably deem necessary or desirable in order to perfect the Liens
created thereby (including receipt of duly executed payoff letters, UCC-3
termination statements, trademark, patent and copyright lien releases and
consent agreements);
 
(iv) executed counterparts of the Wake Forest Consent;
 
(v) such certifications of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;
 
(vi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is (A) duly organized or
formed, validly existing and in good standing and qualified to engage in
business, in each case in its jurisdiction of organization or formation and (B)
qualified to engage in business in each other jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification, except, in the case of this clause (B), to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;
 
(vii) a favorable opinion of Skadden, Arps, Slate, Meagher & Flom LLP, special
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, as to the matters set forth in Exhibit G-1;
 
(viii) a favorable opinion of Cox Smith Matthews Incorporated, Texas counsel to
the Loan Parties, addressed to the Administrative Agent and each Lender, as to
the matters set forth in Exhibit G-2;
 
(ix) executed counterparts of the KCIMR Pledge;
 
(x) (A) the LifeCell Unaudited Financial Statements, prepared in accordance with
GAAP (subject to the absence of footnotes and to normal year-end adjustments)
and (B) the Pro Forma Financial Statements;
 
(xi) projections, prepared by management of the Companies in good faith on the
basis of the assumptions stated therein, of consolidated balance sheets and
statements of income or operations and cash flows of the Companies on a
quarterly basis for each of the four fiscal quarters of 2008 and on an annual
basis for each fiscal year for the term of the Agreement, each in form
consistent with the projections previously provided to the Lead Arrangers (the
“Projections”);
 
(xii) receipt of all governmental, shareholder and material third party consents
(including the Wake Forest Consent) and approvals required in connection with
the consummation of the Tender Offer and the Loan Documents;
 
(xiii) a certificate signed by the chief financial officer of the Borrower (A)
certifying that the Borrower and its Subsidiaries (including, for the avoidance
of doubt, LifeCell and its Subsidiaries), immediately after giving effect to the
Tender Offer and the other transactions to occur on the Closing Date on a
consolidated basis, are Solvent, (B) setting forth calculations reasonably
satisfactory to the Administrative Agent demonstrating compliance with the
conditions specified in Sections 4.01(d) and 4.01(e) and (C) certifying that the
Pro Forma Financial Statements and the Projections were prepared in good faith
on the basis of the assumptions stated therein, which assumptions were believed
by management of the Companies to be reasonable at the time prepared;
 
(xiv) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, together with the certificates of
insurance, naming the Administrative Agent, on behalf of the Lenders, as an
additional insured or loss payee, as the case may be, all as and to the extent
required by Section 6.07;
 
(xv) certified copies of each of the Related Documents, duly executed by the
parties thereto;
 
(xvi) evidence that the Existing Credit Agreement has been, or concurrently with
the Closing Date is being, terminated and all Liens securing obligations under
the Existing Credit Agreement have been, or concurrently with the Closing Date
are being, released; and
 
(b) No Company Material Adverse Change shall have occurred.
 
(c) (1) All applicable waiting periods with respect to the Transaction
(including, without limitation, the requisite waiting period under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976 and the regulations
promulgated thereunder) shall have been terminated or shall have expired without
any action being taken by any Governmental Authority that would be reasonably
expected to (x) restrain or prevent the consummation of the Transaction or (y)
impose any material limitations on the Companies’ ownership or operation of all
or a material portion of their business or assets, and (2) no law or regulation
shall be applicable which would reasonably expected to have any such effect on
the Companies or the Transaction.
 
(d) The Consolidated Leverage Ratio as of the Closing Date, calculated on a pro
forma basis giving effect to the Transaction as if it had occurred (x) for the
purposes of calculating Consolidated Indebtedness, on the Closing Date and (y)
for the purposes of calculating Consolidated EBITDA, on April 1, 2007, shall not
be greater than 3.25 to 1.0.
 
(e) After giving effect to the Tender Offer, the refinancing of the Existing
Credit Facility and the other Transactions to occur on the Closing Date,
including all Credit Extensions made in connection therewith, the amount by
which the aggregate Revolving Credit Commitments exceeds the sum of (i) the
Outstanding Amount of Revolving Credit Loans and Swing Line Loans and (ii) the
Outstanding Amount of L/C Obligations shall not be less than $150,000,000.
 
(f) The Merger Agreement shall not have been terminated, altered, amended or
otherwise changed or supplemented from the agreement dated as of April 7, 2008
and delivered to the Lead Arrangers without the prior written consent of the
Lead Arrangers, except to the extent that any such alteration, amendment, change
or supplement could not reasonably be expected to have a material adverse effect
on the interests of the Lenders or on the ability of the Lead Arrangers to
syndicate the Facilities.
 
(g) The final terms and conditions of each aspect of the Transaction, including
all tax aspects thereof, shall be substantially as described in the Merger
Agreement and in the other written information provided to the Lead Arrangers
prior to April 7, 2008, and to the extent not described therein, shall be
otherwise reasonably satisfactory to the Lead Arrangers.
 
(h) The Offer Documents shall not have been altered, amended or otherwise
changed or supplemented, in each case in any respect that could reasonably be
expected to have a material adverse effect on the interests of the Lenders or on
the ability of the Lead Arrangers to syndicate the Facilities, without the prior
written consent of the Lead Arrangers.
 
(i) All material aspects of the Tender Offer shall have been consummated in
accordance with the description thereof in the Tender Offer Documents, and
Acquisition Sub shall have accepted for payment pursuant to the Tender Offer,
Shares representing a majority of the Shares outstanding on a fully diluted
basis.
 
(j) The representations and warranties of LifeCell in Section 3.6 and 3.27 of
the Merger Agreement (without giving effect to any amendment or other
modification of the Merger Agreement since April 7, 2008) shall be true and
correct on and as of April 7, 2008 and the Closing Date.
 
(k) (i) All accrued fees and expenses of the Administrative Agent and the Lead
Arrangers required to be paid hereunder and invoiced on or prior to the Closing
Date shall have been paid, and (ii) all accrued fees of the Lenders required to
be paid hereunder and invoiced on or prior to the Closing Date shall have been
paid.
 
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
 
Section 4.02 .  Conditions to Merger Borrowing.  The obligation of each Lender
to make a Credit Extension to the Borrower on the Merger Date to finance the
Merger Consideration (the “Merger Borrowing”) is subject to satisfaction of the
following conditions precedent:
 
(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or copies by pdf or telecopy (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Merger Date (or, in the case of certificates
of governmental officials, a recent date before the Merger Date) and each in
form and substance reasonably satisfactory to the Administrative Agent:
 
(i) executed counterparts of a Security Agreement Supplement, duly executed by
each LifeCell Party, together with:
 
(A) a Perfection Certificate with respect to the LifeCell Parties, dated the
Merger Date and duly executed by a Responsible Officer of LifeCell, and results
of searches or other evidence reasonably satisfactory to the Administrative
Agent (in each case dated as of a date reasonably satisfactory to the
Administrative Agent) indicating the absence of Liens on the assets of the
LifeCell Parties, except for Liens permitted by Section 7.01 and Liens for which
termination statements and releases are being tendered on the Merger Date,
 
(B) all Pledged Certificated Securities referred to therein required pursuant to
the terms thereof to be delivered on the Merger Date, accompanied by undated
stock powers or instruments of transfer executed or indorsed in blank,
 
(C) proper Financing Statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may
reasonably deem necessary or desirable in order to perfect the Liens on the
assets of the LifeCell Parties created under the Guarantee and Security
Agreement (as supplemented by the Security Agreement Supplement referred to in
this Section 4.02(a)(i)), covering the Collateral described in the Guarantee and
Security Agreement,
 
(D) to the extent required by the Guarantee and Security Agreement, Intellectual
Property Security Agreements, duly executed by the applicable LifeCell Parties,
together with evidence that all action that the Administrative Agent may
reasonably deem necessary or desirable in order to perfect the Liens created
under such Intellectual Property Security Agreements have been taken, and
 
(E) evidence of the completion of all other actions, recordings and filings of
or with respect to the Guarantee and Security Agreement (as supplemented by the
Security Agreement Supplement referred to in this Section 4.02(a)(i)) that the
Administrative Agent may reasonably deem necessary or desirable in order to
perfect the Liens created thereby (including receipt of duly executed payoff
letters, UCC-3 termination statements, trademark, patent and copyright lien
releases and consent agreements);
 
(ii) such certifications of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each LifeCell Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such LifeCell Party is a party or is to be a party;
 
(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each LifeCell Party is (A) duly organized or
formed, validly existing and in good standing and qualified to engage in
business, in each case in its jurisdiction of organization or formation and (B)
qualified to engage in business in each other jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification, except, in the case of this clause (B), to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;
 
(iv) a favorable opinion of Skadden, Arps, Slate, Meagher & Flom LLP, special
counsel to the LifeCell Parties, addressed to the Administrative Agent and each
Lender, covering matters substantially similar to those set forth in Exhibit
G-1;
 
(v) a favorable opinion of Cox Smith Matthews Incorporated, special counsel to
LifeCell, addressed to the Administrative Agent and each Lender, covering
matters substantially similar to those set forth in Exhibit G-2;
 
(b) The Merger shall have been consummated (or shall be consummated
substantially simultaneously with the Merger Borrowing) pursuant to and in
accordance with the terms of the Merger Agreement, without any waiver or
amendment not consented to by the Lead Arrangers (except to the extent any such
waiver or amendment would not reasonably be expected to have a material adverse
effect on the interests of the Lenders), and in compliance with all applicable
requirements of the Delaware General Corporation Law.
 
(c) (i) All accrued fees and expenses of the Administrative Agent and the Lead
Arrangers required to be paid hereunder and invoiced on or prior to the Merger
Date shall have been paid, and (ii) all accrued fees of the Lenders required to
be paid hereunder and invoiced on or before the Merger Date shall have been
paid.
 
Section 4.03 .  Conditions to all Credit Extensions.  The obligation of each
Lender to honor any Request for Credit Extension (other than a Committed Loan
Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:
 
(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article 5 or any other Loan Document ((i) in the case of the Tender
Offer Borrowing on the Closing Date, excluding the representation and warranty
contained in Section 5.05(c) and (ii) in the case of the Merger Borrowing on the
Merger Date, excluding all of the representations and warranties contained
in  Article 5 other than those contained in Sections 5.01(a) and (b), 5.02,
5.04, 5.14 and 5.15) shall be true and correct on and as of the date of such
Credit Extension; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
as of such earlier date; provided, further, that any representation and warranty
(other than those contained in Sections 5.01(a) and 5.01(b)(ii) (in each case
with respect to the Borrower only), 5.02, 5.04, 5.14 and 5.15) that is not
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct in all material respects on such respective dates.
 
(b) (i) In the case of all proposed Credit Extensions other than the Merger
Borrowing on the Merger Date, no Default or Event of Default shall exist, or
would result from such proposed Credit Extension or from the application of
proceeds therefrom, and (ii) in the case of the Merger Borrowing on the Merger
Date, no Event of Default pursuant to Section 8.01(a) or (f) shall exist, or
would result from such proposed Credit Extension or from the application of
proceeds therefrom;
 
(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
 
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the applicable conditions specified in Sections 4.03(a) and
4.03(b) have been satisfied on and as of the date of the applicable Credit
Extension.
 
 
ARTICLE 5
Representations and Warranties
 
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
 
Section 5.01 .  Existence, Qualification and Power.  Each Loan Party and each of
its Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing, in each case where such concept exists, under the
Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite corporate, limited liability, partnership or similar power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party and consummate the Transaction, and (c) is duly qualified and is
licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.
 
Section 5.02 .  Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) result in any breach or
contravention of, or the creation of any Lien upon any of the property or assets
of such Person or any of the its Subsidiaries (other than as permitted by
Section 7.01) under (x) any material Contractual Obligation to which such Person
is a party or affecting such Person or the properties of such Person or any of
its Subsidiaries or (y) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any applicable material Law; except with
respect to any breach, contravention or violation (but not creation of Liens)
referred to in clauses (b) and (c), to the extent that such breach,
contravention or violation would not reasonably be expected to have a Material
Adverse Effect.
 
Section 5.03 .  Governmental Authorization; Other Consents.  No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or (subject to
the Legal Reservations) enforcement against, any Loan Party of this Agreement or
any other Loan Document, or for the consummation of the Transaction, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens purported to be
created under the Collateral Documents (including the first priority nature
thereof (other than Liens permitted under Section 7.01)) to the extent
perfection is required thereunder or (d) the exercise (subject to the Legal
Reservations) by the Administrative Agent or any Lender of its rights under the
Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for (i) filings, notices, consents and
registrations necessary to perfect the Liens on the Collateral granted by the
Loan Parties in favor of the Secured Parties, (ii) the approvals, consents,
exemptions, authorizations, actions, notices and filings that have been duly
obtained, taken, given or made and are in full force and effect (or, with
respect to consummation of the Transaction, will be duly obtained, taken, given
or made and will be in full force and effect, in each case within the time
period required to be so obtained, taken, given or made), (iii) those set forth
on Schedule 5.03 hereto, (iv) the filing of assignments in the applicable
intellectual property registries as may be necessary (after giving effect to
Sections 9-406, 9-407 and 9-408 of the UCC, to the extent applicable) to the
exercise of certain remedies in respect of intellectual property and the
exercise of remedies in respect of Non-Assignable Contracts, (v) as may be
required, in connection with the disposition of any “investment property” (as
defined in the UCC) or the Equity Interests of any Subsidiary, by laws generally
affecting the offering and sale of securities, the laws of the jurisdiction of
organization of any Foreign Subsidiary, or the terms of the Organization
Documents of any Foreign Subsidiary or any Subsidiary which is a limited
liability company or a limited partnership and (vi) those approvals, consents,
exemptions, authorizations or other actions, notices or filings, the failure of
which to obtain or make would not reasonably be expected to have a Material
Adverse Effect.  All applicable waiting periods under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976 in connection with the Transaction have
expired without any action having been taken by any Governmental Authority
restraining, preventing or imposing materially adverse conditions upon the
Transaction or the rights of the Loan Parties or their Subsidiaries freely to
transfer or otherwise dispose of, or to create any Lien on, any properties now
owned or hereafter acquired by any of them.
 
Section 5.04 .  Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as such enforceability may
be limited by Debtor Relief Laws and by general principles of equity and
principles of good faith and fair dealing (regardless of whether enforcement is
sought in a proceeding at law or in equity).
 
Section 5.05 .  Financial Statements; No Material Adverse Effect.  (a) The
Borrower Audited Financial Statements and, to the best of the Borrower’s
knowledge, the LifeCell Audited Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein and (ii) fairly present, in all
material respects, the financial condition of the Borrower and its Subsidiaries
(or of LifeCell, as applicable) as of the respective dates thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein.
 
(b) The Borrower Unaudited Financial Statements and, to the best of the
Borrower’s knowledge, the LifeCell Unaudited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present, in all material respects, the financial condition of the Borrower and
its Subsidiaries (or of LifeCell, as applicable) as of the respective dates
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.
 
(c) Since December 31, 2007, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
 
(d) The Pro Forma Financial Statements, certified by the chief financial officer
or treasurer of the Borrower, copies of which have been furnished to the Lead
Arrangers, (i) have been  prepared in good faith on the basis of assumptions
believed by the management of the Borrower to be reasonable as of the date so
furnished, and (ii) so far as the management of the Borrower was then
aware,  fairly present in all material respects the consolidated pro forma
financial condition of the Borrower and its Subsidiaries as at such date and the
consolidated pro forma results of operations of the Companies for the period
ended on such date, in each case giving effect to the Transaction, all in
accordance with GAAP.
 
(e) The projections delivered pursuant to Section 4.01(a)(xi) and Section
6.01(c) were prepared in good faith on the basis of the assumptions stated
therein, which assumptions were believed by the management of the Borrower to be
reasonable in light of the conditions existing at the time of preparation of
such projections (it being understood that projections are subject to
uncertainties and contingencies and that actual results during the period or
periods covered by such projections may differ materially from such
projections).
 
Section 5.06 .  Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened in writing, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of its Subsidiaries or against any of their
properties that (a) except as specifically disclosed in Schedule 5.06, purports
to affect the legality, validity or enforceability of the Wake Forest License
Agreement or, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect or (b) purports to affect the legality, validity
or enforceability of this Agreement, any other Loan Document or the consummation
of the Transaction.
 
Section 5.07 .  No Default.  Neither any Loan Party nor any Subsidiary thereof
is in default under or with respect to, or a party to, the Wake Forest License
Agreement or any other material Contractual Obligation that could, in either
case either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has occurred and is continuing.
 
Section 5.08 .  Ownership of Property.  Each Loan Party and each of its
Subsidiaries has good and marketable title in fee simple to, or valid leasehold
interests in, all material real property necessary in the ordinary conduct of
its business, except for immaterial defects in title.  On the Closing Date, no
Loan Party owns any fee interest in any real property that has a fair market
value in excess of $10,000,000.
 
Section 5.09 .  Environmental Compliance.  The Loan Parties and their respective
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing applicable Environmental Laws and material claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof the
Borrower has reasonably concluded that such Environmental Laws and claims could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
Section 5.10 .  Insurance.  The material properties of the Borrower and its
Subsidiaries are insured with financially sound and reputable insurance
companies, in such amounts, with such deductibles and covering such risks as is
required pursuant to Section 6.07; provided, that the Borrower and its
Subsidiaries may self-insure in accordance with good business practice.
 
Section 5.11 .  Taxes.  The Borrower and its Subsidiaries have filed all
Federal, state and other material tax returns and reports required to be filed,
and have paid all Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in the Borrower’s consolidated
financial statements in accordance with GAAP.  There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.  Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.
 
Section 5.12 .  ERISA Compliance.  (a) Each Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
Federal or state Laws.  Each Plan that is intended to qualify under Section
401(a) of the Code is so qualified and has been so qualified during the period
since its adoption.  The Borrower and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
 
(b) There are no pending or, to the knowledge of the Borrower, threatened in
writing claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
 
(c) (i) No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan that has resulted or could reasonably be expected to  result
in a Material Adverse Effect; (ii) no Plan has any unfunded benefit liabilities
within the meaning of Section 4001(a)(18) of ERISA; (iii) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.
 
(d) Each International Plan has been maintained in compliance with its terms and
with the requirements prescribed by applicable law (including any special
provisions relating to qualified plans where such International Plan was
intended to so qualify) and has been maintained in good standing with the
applicable regulatory authorities, except where noncompliance would not result
in a Material Adverse Effect.  No unfunded liabilities, determined on the basis
of actuarial assumptions which are reasonable in the aggregate, exist under all
of the International Plans in the aggregate that could reasonably be expected to
result in a Material Adverse Effect.
 
(e) No Plan or International Plan is a Multiemployer Plan and no Plan or
International Plan is a multiple employer welfare arrangement as defined in
Section 3(40) of ERISA which is subject to ERISA.
 
Section 5.13 .  Subsidiaries; Equity Interests; Loan Parties.  As of the Closing
Date, (i) the Borrower has no Subsidiaries other than those specifically
disclosed in Part (a) of Schedule 5.13 and (ii) all of the outstanding Equity
Interests in such Subsidiaries (x) to the extent constituting Collateral, have
been validly issued, are fully paid and, to the extent applicable,
non-assessable and (y) are owned by the Borrower and its Subsidiaries in the
amounts specified in Part (a) of Schedule 5.13 free and clear of all Liens
except those created under the Collateral Documents and such other Liens as are
permitted under Section 7.01.  As of the Closing Date, the Borrower has no
equity investments in any other corporation or entity other than those
specifically disclosed in Part (a) of Schedule 5.13.  All of the outstanding
Equity Interests in the Borrower have been validly issued, are fully paid and
non-assessable.  Set forth on Part (b) of Schedule 5.13 is a complete and
accurate list of all Loan Parties and all Subsidiaries the Equity Interests of
which are required to be pledged on the Closing Date pursuant to the Guarantee
and Security Agreement.
 
Section 5.14 .  Margin Regulations. The proceeds of Loans have been and will be
used in compliance with all applicable provisions of Regulations T, U and X.
 
Section 5.15 .  Investment Company Act.  None of the Borrower or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.
 
Section 5.16 .  Disclosure.  As of the Closing Date, the Borrower has disclosed
to the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse
Effect.  No report, financial statement, certificate or other written
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby
(other than financial projections and information of a general economic nature)
and the negotiation of this Agreement or delivered hereunder or under any other
Loan Document (in each case as modified or supplemented by other information so
furnished), taken as a whole, contains any material misstatement of a material
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  All financial projections concerning the Borrower and its
Subsidiaries (including, for the avoidance of doubt, the LifeCell Parties) and
all written information of a general economic nature furnished by or on behalf
of any Loan Party to the Administrative Agent or any Lender in connection with
the transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case as modified
or supplemented by other information so furnished), was prepared in good faith
based upon assumptions believed to be reasonable at the time-prepared, it being
understood that such projections are subject to significant uncertainties and
contingencies, and that actual results may differ materially from such
projections.
 
Section 5.17 .  Compliance with Laws.  Each Loan Party and each Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees of Governmental Authorities
applicable to it or to its properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (b) the failure
to comply therewith, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
 
Section 5.18 .  Intellectual Property; Licenses, Etc.  Except as disclosed in
Schedule 5.18: (a) the Borrower and each of its Subsidiaries own, or possess the
right to use, all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights (collectively, “IP Rights”) that are reasonably necessary for the
operation of their respective businesses as conducted or as proposed to be
conducted; (b) to the best knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Borrower or any of its
Subsidiaries infringes upon any IP Rights of any other Person, except to the
extent that any such infringement, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; and (c) no claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower, threatened in writing, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 
Section 5.19 .  Solvency.  On the Closing Date after giving effect to the Tender
Offer and the other transactions to occur on the Closing Date (including the
borrowings hereunder on the Closing Date), the Borrower and its Subsidiaries
(including, for the avoidance of doubt, LifeCell and its Subsidiaries), on a
consolidated basis, are Solvent.
 
Section 5.20 .  Labor Matters.  (a) There are no collective bargaining
agreements or Multiemployer Plans covering the employees of the Borrower or any
of its Domestic Subsidiaries as of the Closing Date and neither the Borrower nor
any Domestic Subsidiary has suffered any strikes, walkouts, work stoppages or
other material labor difficulty within the six years prior to the Closing Date.
 
(b) As of the Closing Date, there are no strikes, lockouts or slowdowns against
the Borrower or its Subsidiaries pending or, to the knowledge of the Borrower or
its Subsidiaries, threatened. The consummation of the transactions under this
Agreement will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
by which the Borrower or its Subsidiaries is bound that could reasonably be
expected to result in a Material Adverse Effect.
 
Section 5.21 .  Collateral Documents.  The provisions of the Collateral
Documents are effective to create in favor of the Administrative Agent for the
benefit of the Secured Parties a legal, valid and enforceable Lien on all right,
title and interest of the respective Loan Parties in the Collateral described
therein.  Except for filings, notices, consents and registrations contemplated
hereby and by the Collateral Documents, no filing or other action will be
necessary to perfect such Liens to the extent that perfection is required under
such Collateral Documents.  The Liens of the Administrative Agent in the
Collateral shall have the priority as required by the applicable Collateral
Documents.
 
 
ARTICLE 6
Affirmative Covenants
 
So long as any Lender shall have any Commitment hereunder, any principal of or
interest on any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied (other than contingent indemnification obligations) or any Letter of
Credit shall remain outstanding, the Borrower shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause
each Subsidiary to:
 
Section 6.01 .  Financial Statements.  Deliver to the Administrative Agent, for
further distribution to the Lenders:
 
(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of earnings, shareholders’ equity and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report of
Ernst & Young LLP or another independent certified public accountant of
nationally recognized standing, which report shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit;
 
(b) as soon as available, but in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Borrower, the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and the related consolidated statements of earnings and cash flows
of the Borrower and its Subsidiaries for such fiscal quarter and for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, duly certified by
a Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; and
 
(c) as soon as available, but in any event within 30 days after the end of each
fiscal year of the Borrower, financial projections of the Borrower and its
Subsidiaries on a consolidated basis, consisting of projected balance sheets,
income statements and cash flow statements for the subsequent fiscal year,
quarter by quarter, in each case in form substantially similar to the form of
the Projections.
 
As to any information contained in materials furnished pursuant to Section
6.02(b), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.
 
Section 6.02 .  Certificates; Other Information.  Deliver to the Administrative
Agent, for further distribution to each Lender:
 
(a) as soon as available and in any event not later than 5 Business Days after
the delivery of the financial statements referred to in Sections 6.01(a) and
6.01(b), (i) a duly completed Compliance Certificate, substantially in the form
of Exhibit D hereto, signed by a Responsible Officer of the Borrower (A)
certifying as to whether a Default or Event of Default has occurred and is
continuing on the date thereof and, if a Default or Event of Default has
occurred and is continuing, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (B) setting forth reasonably
detailed calculations demonstrating compliance with the financial covenants set
forth in Section 7.10, (C) stating whether any change in GAAP or in the
application thereof has occurred since the date of the financial statements
referred to in Sections (i) and (ii) above and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate, (D) setting forth the estimated fair market value of each
piece of real property owned in fee by any Loan Party with a fair market value
in excess of $10,000,000 and (E) setting forth a list of any IP Rights of the
Borrower or any of its Subsidiaries for which any or all of the associated
research and development has been funded in whole or in part by a Foreign
Subsidiary since November 1, 2007;
 
(b) promptly after sending or filing thereof, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower generally in their capacity as stockholders, and
copies of all annual, regular, periodic and special reports and registration
statements which the Borrower files with the SEC under Section 13 or 15(d) of
the Exchange Act, or with any national securities exchange, and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
 
(c) promptly after the furnishing thereof, copies of any notice of any default
that has occurred with respect to any Indebtedness having a value in excess of
the Threshold Amount furnished to any holder of such Indebtedness pursuant to
the terms of any indenture, loan or credit or similar agreement not otherwise
required to be furnished to the Lenders pursuant to Section 6.01 or any other
clause of this Section 6.02;
 
(d) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Domestic Subsidiary thereof, copies of each notice or
other correspondence received from the SEC concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of any Loan Party or any Subsidiary thereof; and
 
(e) promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent may
from time to time reasonably request.
 
Documents required to be delivered pursuant to Section 6.01(a), 6.01(b) or
6.02(b) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that:  (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents and, upon request of the
Administrative Agent, provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.  Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the Compliance Certificates required by Section 6.02(a)
to the Administrative Agent.  Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
 
The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that is intended by
the Administrative Agent and the Borrower to be distributed to the Public
Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Lead Arrangers, the L/C Issuer and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent and the Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
 
Section 6.03 .  Notices.  Promptly after a Responsible Officer of the Borrower,
any Domestic Subsidiary or KCI Europe Holding B.V. (or any of its successors)
obtains knowledge thereof, notify the Administrative Agent:
 
(a) of the occurrence of any Event of Default that is continuing;
 
(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;
 
(c) of (i) any material amendment to the Wake Forest License Agreement, (ii) any
notice from Wake Forest University of any default with respect to the Wake
Forest License Agreement, (iii) any termination notice from Wake Forest
University with respect to the Wake Forest License Agreement or (iv) any
litigation that has been commenced or that has been threatened in writing with
respect to the Wake Forest License Agreement or any of the patents or other
intellectual property related thereto (other than, in the case of this clause
(iv), to the extent previously disclosed to the Administrative Agent prior to
the Closing Date);
 
(d) of the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower or its ERISA Affiliates in an aggregate amount
exceeding $25,000,000 in any year or the Threshold Amount for all periods,
together with (i) a copy of the notice, if any, of such ERISA Event given to the
PBGC, (ii) a copy of any notice that the Borrower or its ERISA Affiliate may
receive from the PBGC relating to the intention of the PBGC to terminate any
Plan or Plans or to appoint a trustee to administer any Plan or Plans, or (iii)
a statement of a Responsible Officer of the Borrower or its ERISA Affiliate
setting forth details as to any failure to make a required installment or other
payment with respect to a Plan, together with a copy of any notice of such
failure given to the PBGC;
 
(e) of (i) a decrease of 20% or more in the number of active participants in an
International Plan from the number of active participants in such plan on the
last day of the immediately preceding year; (ii) the failure of an International
Plan to comply with funding requirements under applicable law; (iii) the failure
of an International Plan to pay benefits when due; or (iv) non-compliance with
local law applicable to an International Plan, which in the case of the
foregoing clauses (i) through (iv), either alone or in the aggregate, could
reasonably be expected to result in liability of the Borrower or its ERISA
Affiliates in an aggregate amount exceeding $25,000,000 in any year or the
Threshold Amount for all periods;
 
(f) of any determination by the Borrower referred to in Section 2.10(b); and
 
(g) of any announcement by Moody’s or S&P of any change in the rating of, or
change in the rating outlook with respect to, any of the Facilities.
 
Each notice pursuant to Section 6.03(a) or 6.03(b) shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth details of the
occurrence referred to therein and stating what action, if any, the Borrower has
taken and proposes to take with respect thereto.  Each notice pursuant to
Section 6.03(a) shall describe the applicable Event of Default in reasonable
detail.
 
Section 6.04 .  Payment of Obligations.  Pay and discharge as the same shall
become due and payable, all of its material obligations and material
liabilities, including (a) all material tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in the Borrower’s
consolidated financial statements in accordance with GAAP; (b) all lawful claims
which, if unpaid, would by law become a Lien upon a material portion of its
property (other than a Lien permitted under Section 7.01); and (c) all
Indebtedness, as and when due and payable, subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness, except, in the case of this clause (c), to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
 
Section 6.05 .  Preservation of Existence, Etc.  (a) Preserve and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all material
rights, privileges, permits, licenses and franchises reasonably necessary in the
normal conduct of its business except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (c) preserve and
maintain all of its IP Rights, the nonpreservation of which could reasonably be
expected to have a Material Adverse Effect.
 
Section 6.06 .  Maintenance of Properties.  (a) Maintain, preserve and protect
all of its material properties and equipment reasonably necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted; and (b) make all reasonably necessary repairs thereto and
renewals and replacements thereof.
 
Section 6.07 .  Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies, insurance with respect to its material properties
and business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business and owning similar properties,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons; provided, that the Borrower and its
Subsidiaries may self-insure in accordance with good business practice and
consistent with past practice.  The Borrower shall deliver to the Administrative
Agent endorsements (x) to all “All Risk” physical damage insurance policies on
all of the Loan Parties’ material tangible, real and personal property and
assets naming the Administrative Agent loss payee, and (y) to all general
liability and other liability policies naming the Administrative Agent an
additional insured.
 
Section 6.08 .  Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees of any
Governmental Authority applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.
 
Section 6.09 .  Books and Records.  (a) Maintain proper books of record and
account in which complete and correct entries are made of all transactions
relating to its business and activities sufficient to allow for the preparation
of financial statements in accordance with GAAP (or, in the case of Foreign
Subsidiaries, generally accepted accounting principles in effect from time to
time in their respective jurisdictions of organization) and (b) maintain such
books of record and account in material conformity with the applicable
provisions of and regulations under Medicare and Medicaid to the extent such
provisions affect the obligations of any Governmental Authority’s reimbursement
obligations to the Borrower or any of its Subsidiaries.
 
Section 6.10 .  Inspection Rights.  Permit authorized representatives and
independent contractors of the Administrative Agent and one or more authorized
representatives of the Lenders (such authorized representative(s) to be
appointed by the Lenders in consultation with the Administrative Agent) to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, senior officers,
and independent public accountants (provided that the Borrower may be present
and participate in any such discussion with such public accountants), all at
such reasonable times during normal business hours and upon reasonable advance
notice to the Borrower, provided that unless an Event of Default is continuing,
no such authorized representatives or independent contractors shall so visit,
inspect and examine more than once in any calendar year.
 
Section 6.11 .  Use of Proceeds.  Use the proceeds of the Facilities on the
Closing Date solely to pay the Tender Offer Consideration and to refinance
Indebtedness under the Existing Credit Facility, use the proceeds of the
Facilities on the Merger Date solely to pay the Merger Consideration, and use
the other proceeds of the Facilities on and after the Closing Date to provide
ongoing working capital and for other general corporate purposes not in
contravention of any Law or of any Loan Document; and in each case use the
proceeds of the Loans in compliance with all applicable provisions of
Regulations T, U and X.
 
Section 6.12 .  Covenant to Guarantee Obligations and Give Security.  (a) Upon
(1) the formation or acquisition of any new direct or indirect Subsidiary other
than an Immaterial Subsidiary by any Loan Party or (2) the designation by the
Borrower of any Immaterial Subsidiary as being a Subsidiary that is no longer an
Immaterial Subsidiary (in each case other than (i) prior to the Merger Date, any
LifeCell Party, (ii) any CFC and (iii) any Subsidiary that is not a CFC that (x)
is held directly or indirectly by a CFC or (y) holds directly or indirectly a
CFC and does not hold any Equity Interests of any Person that is not a CFC or
any other material assets), then the Borrower shall, at the Borrower’s expense:
 
(i) within 30 days (or such later date as is agreed by the Administrative Agent
in its reasonable discretion) after such formation or acquisition, cause such
Subsidiary and each direct parent of such Subsidiary (if it has not already done
so) to duly execute and deliver to the Administrative Agent a Security Agreement
Supplement, Intellectual Property Security Agreements (to the extent required by
the Guarantee and Security Agreement) (including delivery of all Pledged
Certificated Securities evidencing Pledged Equity Interests of such Subsidiary
and any other Pledged Certificated Securities to the extent required by the
Guarantee and Security Agreement), and other instruments of the type specified
in Section 4.01(a)(iii) to the extent required pursuant to the Guarantee and
Security Agreement), guaranteeing the Borrower’s Secured Obligations and
securing payment of all the Secured Obligations of such Subsidiary or the direct
parent of such Subsidiary, as the case may be, under the Loan Documents,
 
(ii) within 30 days (or such later date as is agreed by the Administrative Agent
in its reasonable discretion) after such formation or acquisition, cause such
Subsidiary to take whatever action (including the recording of mortgages, the
filing of Uniform Commercial Code financing statements, the giving of notices
and the endorsement of notices on title documents) may be reasonably necessary
in the opinion of the Administrative Agent to vest in the Administrative Agent
(or in any representative of the Administrative Agent designated by it) valid
and subsisting Liens on its properties purported to be created by the agreements
delivered pursuant to this Section 6.12, enforceable against third parties in
accordance with their terms, and
 
(iii) within 60 days (or such later date as is agreed by the Administrative
Agent in its reasonable discretion) after such formation or acquisition, deliver
to the Administrative Agent, upon the request of the Administrative Agent in its
reasonable discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to such matters as
the Administrative Agent may reasonably request;
 
provided, that the Borrower shall have the right not to comply with the
foregoing clauses (i), (ii) and (iii) with respect to any such Subsidiary that
is not a wholly-owned Subsidiary so long as the provisions of Section
7.03(k)(iii) are otherwise satisfied.
 
(b) With respect to each real property owned in fee (including any such property
hereafter acquired) by a Loan Party, deliver to the Administrative Agent, as
promptly as practicable, Mortgages and Mortgage Instruments; provided, that the
Borrower shall not be obligated to comply with the foregoing requirement (i)
with respect to any fee owned real property having a fair market value of less
than $10,000,000 and (ii) to the extent set forth in Section 7.15 with respect
to the New Headquarters); provided further, that the Borrower shall at all times
ensure that the aggregate fair market value of the real properties owned by the
Loan Parties in fee that have not been subjected to Mortgages (excluding the New
Headquarters to the extent set forth in Section 7.15) does not exceed
$20,000,000.
 
(c) At any time upon request of the Administrative Agent, promptly execute and
deliver any and all further instruments and documents and take all such other
action as the Administrative Agent may deem reasonably necessary or desirable in
obtaining the full benefits of, or (as applicable) in perfecting and preserving
the Liens of, such guaranties, deeds of trust, trust deeds, deeds to secure
debt, mortgages, leasehold mortgages, leasehold deeds of trust, Security
Agreement Supplements, Intellectual Property Security Agreements and other
security and pledge agreements.
 
Section 6.13 .  Compliance with Environmental Laws.  Comply, and cause all
lessees and other Persons operating or occupying its properties to comply, in
all material respects, with all applicable Environmental Laws and Environmental
Permits; obtain and renew all Environmental Permits necessary for its operations
and properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties as required by and
in accordance with all applicable Environmental Laws; provided, however, that
neither the Borrower nor any of its Subsidiaries shall be required to undertake
any such cleanup, removal, remedial or other action to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained in the Borrower’s consolidated
financial statements with respect to such circumstances in accordance with GAAP.
 
Section 6.14 .  Further Assurances.  Promptly upon the reasonable request by the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as may be required
under applicable law or as the Administrative Agent may reasonably require from
time to time in order to (i) carry out more effectively the purposes of the
Collateral Documents, (ii) to the fullest extent permitted by applicable law,
subject any Loan Party’s or any of its Subsidiaries’ properties, assets, rights
or interests to the Liens now or hereafter intended to be covered by any of the
Collateral Documents, (iii) maintain the effectiveness of the Collateral
Documents and ensure the validity and, to the extent required under the
Collateral Documents, the perfection and priority of the Liens intended to be
created thereunder and (iv) assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto the Secured Parties the rights granted
or now or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Subsidiaries is or is to be a
party, and cause each of its Subsidiaries to do so (subject to the limitations
set forth in the Loan Documents).
 
Section 6.15 .  Interest Rate Hedging.  Enter into prior to August 18, 2008, and
maintain for a period of at least 30 months thereafter, interest rate Swap
Contracts on terms reasonably acceptable to the Administrative Agent, covering a
notional amount of not less than 50% of the aggregate outstanding indebtedness
for borrowed money of the Borrower and its Subsidiaries (other than the Total
Revolving Credit Outstandings).
 
Section 6.16 .  Designation as Senior Debt.  (i) Designate all Obligations of
(x) KCI USA, Inc. and (y) any other Subsidiary that Guarantees the Indebtedness
in respect of the Convertible Senior Notes, as “Designated Senior Indebtedness”
or “Senior Debt” (or any equivalent term) under the Convertible Senior Notes
Indenture, and (ii) designate all Obligations as “Designated Senior
Indebtedness” or “Senior Debt” (or any equivalent term) under any documents
governing any other subordinated Indebtedness incurred by any Loan Party.
 
Section 6.17 .  Consummation of the Merger.  Use commercially reasonable efforts
to complete the Merger (which efforts shall include voting, or causing to be
voted, all of the Shares then owned by the Borrower or any of its Subsidiaries
in favor of the Merger, to the extent any such vote is taken pursuant to the
Section 1.10(b) of the Merger Agreement) in accordance with the terms of the
Merger Agreement as promptly as practicable following the consummation of the
Tender Offer.
 
 
ARTICLE 7
Negative Covenants
 
So long as any Lender shall have any Commitment hereunder, any principal of or
interest on any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied (other than contingent indemnification obligations) or any Letter of
Credit shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:
 
Section 7.01 .  Liens.  Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
 
(a) Liens pursuant to any Loan Document;
 
(b) Liens existing on the date hereof and listed on Schedule 7.01 and, if the
Indebtedness secured by such Lien is modified, refinanced, refunded, renewed or
extended with any Permitted Refinancing Indebtedness, any Lien on the same
collateral securing such Permitted Refinancing Indebtedness;
 
(c) Liens for taxes, assessments or governmental charges or levies not yet
overdue by more than 30 days or, in the case of real property taxes, not yet
delinquent, or, in any case, which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP (or, in the case of Foreign Subsidiaries, generally accepted accounting
principles in effect from time to time in their respective jurisdictions of
organization);
 
(d) statutory and common law rights of set-off and other similar rights and
remedies as to deposits of cash, securities, commodities and other funds in
favor of banks, other depositary institutions, securities or commodities
intermediaries or brokerages;
 
(e) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction and covering only the items being collected upon;
 
(f) landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, workmen’s, suppliers’, processors’, storage or other like Liens
arising in the ordinary course of business which are securing amounts not
overdue for a period of more than 60 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
 
(g) pledges or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security or
similar laws or regulations, other than any Lien imposed by ERISA;
 
(h) pledges or deposits made pursuant to regulatory requirements or to secure
the performance of (i) tenders, bids, trade contracts, government contracts and
leases (other than leases constituting Indebtedness) and statutory obligations,
(ii) surety, customs, bid, performance and appeal bonds and (iii) other
obligations of a like nature, in each case incurred in the ordinary course of
business;
 
(i) Liens that are contractual rights of setoff relating to purchase orders and
other agreements entered into with customers of such Person in the ordinary
course of its business;
 
(j) easements, rights-of-way, restrictions, and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount
and which do not interfere in any material respect with the ordinary conduct of
the business of the applicable Person;
 
(k) any interest or title of a lessor, licensor or sublessor under any lease,
license or sublease entered into by any Loan Party or any of its Subsidiaries in
the ordinary course of business, or any lease, license or sublease granted by
any Loan Party or any of its Subsidiaries to another Person that (x) does not
interfere in any material respect with the business of such Loan Party or
Subsidiary and (y) does not secure any Indebtedness;
 
(l) Liens securing judgments not constituting an Event of Default under Section
8.01(h);
 
(m) Liens securing Indebtedness represented by financed insurance premiums in
the ordinary course of business consistent with past practice, provided that
such Liens do not extend to any property or assets other than the corresponding
insurance policies being financed;
 
(n) [Reserved];
 
(o) Liens securing Indebtedness permitted under Section 7.02(o); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;
 
(p) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower; provided that such Liens were not created
in contemplation of such merger, consolidation or Investment and do not extend
to any assets other than those of the Person merged into or consolidated with
the Borrower or such Subsidiary or acquired by the Borrower or such Subsidiary,
and the applicable Indebtedness secured by such Lien is permitted under Section
7.02(p);
 
(q) Liens on Margin Stock owned by the Loan Parties and their Subsidiaries, if
and to the extent the value of all such Margin Stock exceeds 25% of the value of
the total assets subject to the restrictions on Liens set forth in this Section
7.01;
 
(r) Liens on assets of (i) any Subsidiary in favor of any Loan Party and (ii)
any Subsidiary that is not a Loan Party in favor of any other Subsidiary that is
not a Loan Party;
 
(s) Liens consisting of an agreement to sell, transfer or dispose of any asset
to the extent such sale, transfer or disposition is not prohibited by the Loan
Documents; provided that such Liens encumber only the applicable assets pending
the completion of the applicable sale, transfer or disposition;
 
(t) Liens on the assets of Foreign Subsidiaries securing Indebtedness of Foreign
Subsidiaries permitted under Section 7.02(q); and
 
(u) other Liens so long as the aggregate principal amount of the Indebtedness
and other obligations secured thereby does not exceed $25,000,000.
 
Section 7.02 .  Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:
 
(a) the Obligations;
 
(b) Indebtedness in respect of (i) Swap Contracts entered into by the Borrower
or any of its Subsidiaries  in the ordinary course of business for the purpose
of directly mitigating risks associated with fluctuations in interest rates or
foreign exchange rates and (ii) in respect of the Warrant Transactions;
 
(c) Indebtedness in respect of the Convertible Senior Notes and the subordinated
Guarantee in respect thereof and any Permitted Refinancing Indebtedness with
respect thereto;
 
(d) Indebtedness of the Borrower or a Subsidiary owed to the Borrower or a
Subsidiary, which Indebtedness shall (i) in the case of Indebtedness owed to a
Loan Party, constitute Pledged Indebtedness, (ii) in the case of Indebtedness
owed by a Loan Party to a Subsidiary that is not a Loan Party, be subordinated
to the Obligations on terms substantially similar to (and in any event not
materially less favorable to the Lenders than) those set forth in Exhibit H and
(iii) be otherwise permitted under the provisions of Section 7.03;
 
(e) Indebtedness outstanding on the date hereof and listed on Schedule 7.02 and
any Permitted Refinancing Indebtedness with respect thereto;
 
(f) (i) Guarantees by any Loan Party of Indebtedness (other than the Convertible
Senior Notes) of any other Loan Party; provided that if the Indebtedness being
Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Obligations on terms at least as favorable to the Lenders as
those contained in the subordination of such Indebtedness, (ii) Guarantees by
any Subsidiary that is not a Loan Party of Indebtedness of any Subsidiary that
is not a Loan Party; and (iii) Guarantees by any Loan Party of Indebtedness of
any Subsidiary that is not Loan Party; provided, in the case of each of the
foregoing clauses (i), (ii) and (iii), that (x) the Indebtedness being
Guaranteed is otherwise permitted under this Section 7.02 and (y) the Guarantee
is otherwise permitted under Section 7.03;
 
(g) Indebtedness (other than for borrowed money) which may be deemed to exist
pursuant to any guaranties, warranty or contractual service obligations,
performance, surety, statutory, appeal, bid, payment (other than payment of
Indebtedness) or completion or performance guaranties or similar obligations
incurred in the ordinary course of business;
 
(h) Indebtedness in respect of netting services, overdraft protections and other
cash management, intercompany cash pooling and similar arrangements in
connection with deposit accounts, in each case in the ordinary course of
business;
 
(i) Indebtedness of the Borrower or any of its Subsidiaries consisting of
take-or-pay obligations contained in supply arrangements, in each case, in the
ordinary course of business, in an aggregate amount not to exceed $2,500,000 at
any time outstanding;
 
(j) Indebtedness of the Borrower or any of its Subsidiaries in respect of
workers’ compensation claims, payment obligations in connection with health or
other types of social security benefits, unemployment or other insurance
obligations, reclamation and statutory obligations, in each case in the ordinary
course of business;
 
(k) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business consistent with past practice;
 
(l) Indebtedness in respect of self-insurance obligations to the extent incurred
in the ordinary course of business in accordance with customary industry
practices in amounts customary in the Borrower’s and its Subsidiaries’ industry;
 
(m) client advances or deposits received in the ordinary course of business;
 
(n) Indebtedness of the Borrower or any of its Subsidiaries constituting
reimbursement obligations with respect to letters of credit issued in the
ordinary course of business, including without limitation letters of credit in
respect of workers’ compensation claims, or other Indebtedness with respect to
reimbursement type obligations regarding workers’ compensation claims; provided,
however, that upon the drawing of such letters of credit, the applicable
reimbursement obligation is reimbursed in full within 30 days;
 
(o) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations of the Borrower and its Subsidiaries (or
Indebtedness to finance the development, construction, lease, repairs, additions
or improvements to property (real or personal)) incurred (i) other than as a
result of the I/T Restructuring, in an aggregate amount not to exceed
$40,000,000 at any time outstanding and (ii) as a result of the I/T
Restructuring, in an aggregate amount not to exceed $60,000,000 at any time
outstanding;
 
(p) Indebtedness of any Person that becomes a Subsidiary of the Borrower after
the date hereof in accordance with the terms of Section 7.03(k) or Section
7.03(o), which Indebtedness is existing at the time such Person becomes a
Subsidiary of the Borrower (other than Indebtedness incurred solely in
contemplation of such Person’s becoming a Subsidiary of the Borrower), and any
Permitted Refinancing Indebtedness with respect thereto;
 
(q) Indebtedness of Foreign Subsidiaries in an aggregate principal amount not to
exceed $75,000,000 at any time outstanding;
 
(r) so long as (i) immediately before and immediately after giving pro forma
effect to the incurrence thereof, no Default shall have occurred and be
continuing and (ii) immediately after giving effect to the incurrence thereof,
the Borrower and its Subsidiaries are in compliance on a Pro Forma Basis with
all of the covenants set forth in Section 7.10, (x) Permitted Additional
Indebtedness and (y) Permitted Additional Foreign Indebtedness, in an aggregate
amount, in the case of Permitted Additional Foreign Indebtedness, not to exceed
$225,000,000 at any time outstanding;
 
(s) to the extent constituting Indebtedness, any earn-out or similar obligations
incurred in connection with Investments permitted under Section 7.03; and
 
(t) other Indebtedness of the Loan Parties not otherwise permitted hereunder in
an aggregate principal amount not to exceed $50,000,000 at any time outstanding.
 
To the extent that the creation, incurrence or assumption of any Indebtedness
could be attributable to more than one subsection of this Section 7.02, the
Borrower may allocate such Indebtedness to any one or more of such subsections
and in no event shall the same portion of Indebtedness be deemed to utilize or
be attributable to more than one item; provided, that (x) all Indebtedness
created pursuant to the Loan Documents shall be deemed to have been incurred in
reliance on Section 7.02(a) and (y) all Indebtedness outstanding in respect of
the Convertible Senior Notes (including the subordinated Guarantee in respect
thereof) shall be deemed to have been incurred in reliance on Section 7.02(c).
 
Section 7.03 .  Investments.  Make or hold any Investments, except:
 
(a) Investments held by the Borrower and its Subsidiaries in the form of cash
and Cash Equivalents;
 
(b) (i) advances to officers, directors and employees of the Borrower and
Subsidiaries for travel, entertainment, relocation and other similar ordinary
business purposes and (ii) loans by the Borrower or its Subsidiaries to their
employees in connection with the purchase by such Persons of Equity Interests
(other than Disqualified Equity Interests) of the Borrower pursuant to
management incentive plans; provided that the aggregate amount of Investments
made pursuant to the preceding clauses (i) and (ii) shall not exceed $5,000,000
at any time outstanding;
 
(c) (i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by the
Borrower and its Subsidiaries in Loan Parties, (iii) additional Investments by
Subsidiaries of the Borrower that are not Loan Parties in other Subsidiaries
that are not Loan Parties and (iv) so long as no Default has occurred and is
continuing or would result from such Investment, additional Investments by the
Loan Parties in Subsidiaries that are not Loan Parties in an aggregate amount
which, when combined with the aggregate amount of Investments made pursuant to
Section 7.03(k) in the Equity Interests of Subsidiaries that do not become Loan
Parties, does not exceed $150,000,000; provided that the conversion of any
Indebtedness owed to the Borrower or any other Loan Party by any Subsidiary into
equity of such Subsidiary shall not constitute an additional Investment in such
Subsidiary by the Borrower or such other Loan Party (or a reduction in the
amount of any such Investments) for purposes of the limitation contained in the
immediately preceding clause (iv);
 
(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, Investments in securities of trade creditors or
customers received pursuant to any plan of reorganization or similar arrangement
upon the bankruptcy or insolvency of such trade creditors or customers,
Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss and Investments received in compromise or resolution of
litigation, arbitration or other disputes;
 
(e) Investments constituting (i) Indebtedness (including Guarantees of
Indebtedness) permitted by Section 7.02 (other than Section 7.02(d)), and
including Indebtedness that may be deemed to exist of the type described in
Section 7.02(g) and (ii) Guarantees of other obligations (other than
Indebtedness) of the Borrower and its Subsidiaries incurred in the ordinary
course of business;
 
(f) [Reserved];
 
(g) Investments resulting from transactions permitted by Section 7.04, 7.05 or
7.06;
 
(h) Investments existing on the date hereof or made pursuant to legally binding
written commitments in existence on the date hereof (other than those referred
to in Section 7.03(c)(i)) and set forth on Schedule 7.03 and any modification,
refinancing, renewal, refunding, replacement or extension thereof; provided that
the amount of any Investment permitted pursuant to this Section 7.03(h) is not
increased from the amount of such Investment on the Closing Date except pursuant
to the terms of such Investment as of the Closing Date or as otherwise permitted
pursuant to another clause of this Section 7.03;
 
(i) deposits made to secure the performance of leases, licenses or contracts in
the ordinary course of business, and other deposits made in connection with the
incurrence of Liens permitted under Section 7.01;
 
(j) Investments consisting of Uniform Commercial Code Article 3 endorsements of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business;
 
(k) (x) the purchase or other acquisition by any Loan Party of at least 50% of
the Equity Interests in a Person that, upon the consummation thereof will be a
Subsidiary (including as a result of a merger or consolidation), or (y) the
purchase by any Loan Party of all or substantially all of the property of, or
assets constituting one or more business units or divisions of, any Person;
provided that, with respect to each purchase or other acquisition made pursuant
to this Section 7.03(k):
 
(i) any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.12;
 
(ii) (A) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (B) immediately after giving effect to such purchase or other
acquisition, the Borrower and its Subsidiaries shall be in compliance on a Pro
Forma Basis with all of the covenants set forth in Section 7.10;
 
(iii) the aggregate amount of all Investments (other than Investments the
consideration for which is in the form of (i) Equity Interests (other than
Disqualified Equity Interests) issued by a Loan Party or (ii) the net proceeds
of an issuance by a Loan Party of its Equity Interests (other than Disqualified
Equity Interests)) made pursuant to this Section 7.03(k) in the Equity Interests
of Subsidiaries that do not become Guarantors, when combined with the aggregate
amount of Investments made pursuant to Section 7.03(c)(iv), shall not exceed
$150,000,000; and
 
(iv) the Borrower shall have delivered to the Administrative Agent, at least
five Business Days prior to the date on which any such purchase or other
acquisition is to be consummated (or such later date as is agreed by the
Administrative Agent in its reasonable discretion), a certificate of a
Responsible Officer of the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in the preceding clauses (ii) and (iii) have been
satisfied or will be satisfied on or prior to the consummation of such purchase
or other acquisition;
 
(l) Investments by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.03 in an aggregate amount not to exceed $50,000,000 at any
time outstanding; provided that, with respect to each Investment made pursuant
to this Section 7.03(l), (A) immediately before and immediately after giving pro
forma effect to any such purchase or other acquisition, no Default shall have
occurred and be continuing and (B) immediately after giving effect to such
purchase or other acquisition, the Borrower and its Subsidiaries shall be in
compliance on a Pro Forma Basis with all of the covenants set forth in Section
7.10;
 
(m) Investments by any Foreign Subsidiary in any other Person that becomes a
Subsidiary as a result thereof;
 
(n) Investments in Swap Contracts permitted under Section 7.02(b);
 
(o) Investments by Acquisition Sub in the Shares (including any payments by the
Acquisition Sub to holders of Shares who have properly perfected rights to
appraisal in accordance with Section 262 of the Delaware General Corporation
Law); and
 
(p) Investments consisting of Guarantees of obligations (other than
Indebtedness) of the Borrower and its Subsidiaries arising under agreements
entered into in connection with acquisitions or Dispositions permitted under
this Agreement.
 
To the extent that the making of any Investment could be deemed a use of more
than one subsection of this Section 7.03, the Borrower may select the subsection
to which such Investment will be deemed a use and in no event shall the same
portion of any Investment be deemed a use of or be attributable to more than one
subsection.
 
Section 7.04 .  Fundamental Changes.  Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that:
 
(a) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Loan Party is merging with another
Subsidiary, the continuing or surviving Person shall be a Loan Party;
 
(b) any Loan Party may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Loan Party;
 
(c) any Subsidiary that is not a Loan Party may Dispose of all or substantially
all its assets (including any Disposition that is in the nature of a
liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;
 
(d) Acquisition Sub and LifeCell may consummate the Merger;
 
(e) any Loan Party (other than the Borrower) or any of its Subsidiaries may
liquidate, sell, transfer, lease or otherwise Dispose of all or substantially
all of its assets if (i) such transaction is not prohibited by Section 7.05 and
(ii) the Borrower has determined in good faith that such action is not
materially disadvantageous to the interests of the Lenders;
 
(f) in connection with any acquisition permitted under Section 7.03, any
Subsidiary of the Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided that
(i) the Person surviving such merger shall be a wholly owned Subsidiary of the
Borrower and (ii) in the case of any such merger to which any Loan Party (other
than the Borrower) is a party, the surviving Person shall be a Loan Party;
 
(g) so long as no Default has occurred and is continuing or would result
therefrom, the Borrower or any Subsidiary may merge into or consolidate with any
other Person or permit any other Person to merge into or consolidate with it;
provided, however, that in each case, immediately after giving effect thereto
(i) in the case of any such merger to which the Borrower is a party, the
Borrower is the surviving corporation and (ii) in the case of any such merger to
which any Loan Party (other than the Borrower) is a party, the surviving
corporation is a Loan Party; and
 
(h) so long as no Default has occurred and is continuing or would result
therefrom, any Subsidiary may dissolve if the purpose of such dissolution is to
effect a transaction otherwise permitted under Section 7.04(b), 7.04(c) or
7.04(e).
 
Section 7.05 .  Dispositions.  Make any Disposition or enter into any agreement
to make any Disposition, except:
 
(a) Dispositions of obsolete, worn out, retired or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business;
 
(b) Dispositions of inventory and immaterial assets in the ordinary course of
business;
 
(c) the rental, lease or sublease of real property or equipment in the ordinary
course of business;
 
(d) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of property used or useful in the business
of the Borrower and its Subsidiaries (other than inventory and financial assets)
or (ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of property used or useful in the business of the Borrower and
its Subsidiaries (other than inventory and financial assets);
 
(e) Dispositions of property subject to Casualty Events;
 
(f) each Loan Party and each of its Subsidiaries may surrender or waive
contractual rights and settle or waive contractual or litigation claims in the
ordinary course of business;
 
(g) Dispositions of property by any Subsidiary to the Borrower or to a
Subsidiary; provided that if the transferor of such property is a Guarantor, the
transferee thereof must be a Loan Party;
 
(h) Dispositions permitted by Section 7.04;
 
(i) Dispositions by the Borrower and its Subsidiaries of property pursuant to
sale-leaseback transactions, provided that the book value of all property so
Disposed of shall not exceed $20,000,000 from and after the Closing Date;
 
(j) the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof;
 
(k) the abandonment, cancellation, non-renewal, or discontinuance of use or
maintenance of IP Rights if the Borrower determines in good faith that such
Disposition is desirable in the conduct of its business and not materially
disadvantageous to the interests of the Lenders;
 
(l) leases, subleases and licenses of IP Rights (i) in the ordinary course of
business and (ii) otherwise, in each case which do not materially interfere with
the business of the Borrower and its Subsidiaries, taken as a whole;
 
(m) transactions otherwise permitted under Section 7.01, 7.03 or 7.06;
 
(n) Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that (x) at the time of such Disposition, no
Default shall exist or would result from such Disposition, (y) the aggregate
fair market value of all property Disposed of in reliance on this clause (n) in
any fiscal year of the Borrower shall not exceed 10% of Consolidated Assets as
of the end of the fiscal year immediately preceding any such asset sale (or, in
the case of Dispositions during the period beginning on the Closing Date and
ending on December 31, 2008, $15,000,000) and (z) at least 75% of the
consideration received for such asset shall consist of cash;
 
(o) Dispositions of Margin Stock for cash and for fair market value as
determined in good faith by the board of directors of the Borrower; provided
that the cash proceeds received in connection with any such Disposition of
Margin Stock are held in cash or Cash Equivalents; and
 
(p) to the extent constituting a Disposition, the issuance by the Borrower or
any of its Subsidiaries of its Equity Interests;
 
provided, however, that any Disposition pursuant to this Section 7.05 (except
for (i) Dispositions from a Loan Party to a Loan Party pursuant to Section
7.05(g) and (ii) Dispositions pursuant to Section 7.05(e), 7.05(h), 7.05(j),
7.05(m) or 7.05(p)) shall be for fair market value.
 
Section 7.06 .  Restricted Payments.  (a) Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so unless at the time of and after giving effect thereto on a
Pro Forma Basis, (i) the Consolidated Leverage Ratio as of the most recently
ended fiscal quarter for which financial statements have been delivered pursuant
to Section 6.01 does not exceed 1.75x and (ii) no Default has occurred and is
continuing.
 
(b) Notwithstanding the foregoing (and provided that in the case of clauses
(iv), (vi), (viii) and (xi), no Default shall have occurred and be continuing at
the time of any action described in such clause or would result therefrom):
 
(i) (a) each Subsidiary may make Restricted Payments to the Borrower or any
other Loan Party, (b) any Subsidiary of the Borrower that is not a Guarantor may
make Restricted Payments to any other Subsidiary of the Borrower that is not a
Guarantor and (c) any non wholly-owned Subsidiary of the Borrower may make
Restricted Payments to the Borrower or any other Subsidiary and to any other
Person that owns a direct Equity Interest in such Subsidiary, ratably according
to their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;
 
(ii) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests (including options and warrants) of such Person;
 
(iii) except to the extent the Net Cash Proceeds thereof are required to be
applied to the prepayment of the Loans pursuant to Section 2.05(b)(iii), the
Borrower and each Subsidiary may purchase, redeem or otherwise acquire its
common Equity Interests with the proceeds received from the substantially
concurrent issue of new common Equity Interests;
 
(iv) the Borrower may make any delivery or payment in connection with, or as
part of, the termination or settlement of a Warrant Transaction;
 
(v) the Borrower, Acquisition Sub and LifeCell may (x) pay the cash
consideration required to consummate the Merger and (y) make cash payments in
respect of dissenter’s rights pursuant to the laws of the State of Delaware;
 
(vi) the Borrower may (x) pay interest on, (y) deliver its common stock upon
conversion of and (z) so long as the Liquidity Measure, determined both before
and immediately after giving effect to such payment, is not less than
$150,000,000, make cash payments in respect of the conversion or mandatory
repurchase or redemption of the Convertible Senior Notes, in each case in
accordance with the terms of the Convertible Senior Notes Indenture as in effect
on the date hereof;
 
(vii) the Borrower may make a mandatory repurchase or redemption of the
Convertible Senior Notes in accordance with the terms of the Convertible Senior
Notes Indenture as in effect on the date hereof with the proceeds of a
substantially simultaneous issuance of Equity Interests (other than Disqualified
Equity Interests) of the Borrower;
 
(viii) the repurchase of issued and outstanding Equity Interests of the Borrower
if, at the time of and after giving effect thereto on a Pro Forma Basis, the
Consolidated Leverage Ratio as of the most recently ended fiscal quarter for
which financial statements have been delivered pursuant to Section 6.01 does not
exceed 1.75x; provided, that if the Consolidated Leverage Ratio, determined
after giving effect thereto on a Pro Forma Basis, would exceed 1.75x (for
purposes of this clause (viii), such event, an “Excess Leverage Ratio Event”),
the Borrower shall be permitted, so long as the Borrower and its Subsidiaries
are in compliance on a Pro Forma Basis with all of the covenants set forth in
Section 7.10, to repurchase its Equity Interests in an aggregate purchase price
amount for all such repurchases from and after the occurrence of such Excess
Leverage Ratio Event not to exceed $100,000,000 until such time as the Leverage
Ratio has been restored to less than or equal to 1.75x;
 
(ix) the Borrower may make repurchases of Equity Interests deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants;
 
(x) the Borrower and its Subsidiaries may purchase their Equity Interests from
any of their current or former officers, directors, employees, managers or
consultants upon the death, disability, resignation, retirement  or termination
of employment of such officers, directors, employees, managers or consultants
pursuant to any direct or equity plan, employee or direct or stock option plan
or any other employee or director incentive plan, in an aggregate amount not to
exceed $5,000,000 in any fiscal year; and
 
(xi) the Borrower and its Subsidiaries may make Restricted Payments not
otherwise permitted by one of the foregoing clauses (i) through (x) of this
paragraph (b) to the extent that the aggregate amount of all such Restricted
Payments permitted by clauses (iv) above and this clause (xi) does not exceed
(A) in the case of Restricted Payments made after the Closing Date and on or
before December 31, 2008, $25,000,000 and (B) in the case of Restricted Payments
made thereafter, the Available Amount at the time of such Restricted Payment.
 
Section 7.07 .  Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries or LifeCell on the date hereof (including, without
limitation, ownership of interests in trusts which own certain aircraft) or any
businesses which are similar, incidental or reasonably related or complementary
thereto.
 
Section 7.08 .  Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to the Borrower or such Subsidiary (or, in the case of a transaction involving a
Loan Party and a Subsidiary that is not a Loan Party, to such Loan Party) as
would be obtainable by the Borrower or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate;
provided that the foregoing restriction shall not apply to (a) transactions
between or among the Loan Parties; (b) transactions between or among
Subsidiaries of the Borrower which are not Loan Parties; (c) transactions
described on Schedule 7.08; (d) transactions permitted under Sections 7.01(r),
7.03 and 7.06; (e) the payment of customary directors’ fees and indemnification
and reimbursement of expenses to directors, officers and employees; (f) the
issuance of stock and stock options pursuant to the Borrower’s stock option
plans and stock purchase plans and (g) reasonable compensation paid to officers
and employees in their capacity as such.
 
Section 7.09 .  Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document):
 
(a) that limits the ability of any Subsidiary (x) to make Restricted Payments,
loans or advances to the Borrower or any Guarantor or (y) transfer property to
the Borrower or any Guarantor, except for any Contractual Obligations:
 
(i) that arise in connection with any Disposition permitted pursuant to Section
7.05 and relating solely to the assets or Person subject to such Disposition,
 
(ii) that are customary provisions restricting assignments, subletting,
sublicensing, pledging or other transfers contained in leases, licenses,
conveyances, sales contracts and other agreements (provided that such
restrictions are limited to the agreement itself or the property or assets
secured by such Liens or the property or assets subject to such leases,
licenses, conveyances, sales contracts or agreements, as the case may be),
 
(iii) that are in effect in effect or committed (i) on the date hereof and set
forth on Schedule 7.09 or (ii) at the time any Subsidiary becomes a Subsidiary
of the Borrower, so long as such Contractual Obligations were not entered into
solely in contemplation of such Person becoming a Subsidiary of the Borrower,
 
(iv) that are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 7.03 and
applicable solely to such joint venture,
 
(v) that are contained in the agreements governing Indebtedness incurred by
Foreign Subsidiaries in compliance with Section 7.02 and that are applicable
only to such Foreign Subsidiary and its Subsidiaries,
 
(vi) that are contained in any document, agreement or instrument governing or
relating to any Lien permitted under Section 7.01 (other than Section 7.01(a))
or Section 7.15 of this Agreement, provided in each case that any such
restriction relates only to the assets or property subject to such Lien, and
 
(vii) that are set forth in any agreement evidencing any permitted amendments,
restatements, supplements, modifications, extensions, renewals and replacements
of the agreements described in clause (iii) so long as such amendment
restatement, supplement, modification, extension, renewal or replacement does
not expand in any material respect the scope of any restriction or condition
contained therein;
 
(b) that limits the ability of any Domestic Subsidiary to Guarantee the
Obligations, or
 
(c) that limits the ability of the Borrower or any Domestic Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person for
the benefit of the Lenders to secure the Obligations; provided, however, that
this clause (c) shall not prohibit
 
(i) any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.02(o) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness and any proceeds thereof,
 
(ii) any agreement entered into in connection with any Disposition permitted
pursuant to Section 7.05 and relating solely to the assets or Person subject to
such Disposition,
 
(iii) restrictions by reason of customary provisions restricting assignments,
subletting, sublicensing, pledging or other transfers contained in leases,
licenses, conveyances, sales contracts and other agreements (provided that such
restrictions are limited to the agreement itself or the property or assets
secured by such Liens or the property or assets subject to such leases,
licenses, conveyances, sales contracts or agreements, as the case may be),
 
(iv) any restriction pursuant to any document, agreement or instrument set forth
on Schedule 7.09,
 
(v) any restriction pursuant to any document, agreement or instrument governing
or relating to any Lien permitted under Section 7.01 (other than Section
7.01(a)) or Section 7.15 of this Agreement, provided in each case that any such
restriction relates only to the assets or property subject to such Lien,
 
(vi) any agreement which was in effect or committed at the time any Subsidiary
becomes a Domestic Subsidiary of the Borrower, so long as such agreement was not
entered into solely in contemplation of such Person becoming a Domestic
Subsidiary of the Borrower,
 
(vii) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 7.03 and
applicable solely to such joint venture, and
 
(viii) that are set forth in any agreement evidencing any permitted amendments,
restatements, supplements, modifications, extensions, renewals and replacements
of the agreements described in clauses (iv) and (vi) so long as such amendment
restatement, supplement, modification, extension, renewal or replacement does
not expand in any material respect the scope of any restriction or condition
contained therein.
 
Section 7.10 .  Financial Covenants.
 
(a) Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio as of
the last day of any fiscal quarter of the Borrower to be greater than the ratio
set forth below opposite such fiscal quarter:
 
Fiscal Quarter Ending
Maximum Consolidated Leverage Ratio
June 30, 2008
3.50x
September 30, 2008
3.50x
December 31, 2008
3.25x
March 31, 2009
3.25x
June 30, 2009
3.25x
September 30, 2009
3.25x
December 31, 2009 and each fiscal quarter thereafter
3.00x



(b) Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated Fixed
Charge Coverage Ratio as of the last day of any fiscal quarter of the Borrower
to be less than the ratio set forth below opposite such fiscal quarter:
 
Fiscal Quarter Ending
Minimum Consolidated Fixed Charge Coverage Ratio
June 30, 2008
1.10x
September 30, 2008
1.10x
December 31, 2008 and each fiscal quarter thereafter
1.15x



Section 7.11 .  Capital Expenditures.  Permit the aggregate amount of Capital
Expenditures made in any fiscal year of the Borrower set forth below to exceed
the amount set forth opposite such fiscal year:
 
Fiscal Year
Amount
2008
$170,000,000
2009
$175,000,000
2010
$175,000,000
2011 and thereafter
$200,000,000



; provided, however, that so long as no Event of Default has occurred and is
continuing or would result from such expenditure, any portion of any amount set
forth in the table above, if not expended in the fiscal year for which it is
permitted above, may be carried over for expenditure in the next following
fiscal year (any such carried over amount, an “Unused Capex Amount”); and
provided, further, that any Unused Capex Amount (x) shall not be deemed used, if
at all, until the amount set forth in the table above opposite such next
following fiscal year has been used in full in such next following fiscal year
and (y) shall not be carried over into any subsequent fiscal years.
 
Section 7.12 .  Amendments of Organization Documents.  Amend any of its
Organization Documents in any manner that is materially adverse to the interests
of the Lenders.
 
Section 7.13 .  Prepayments, Etc. of Indebtedness.  Prepay, redeem, purchase,
defease or otherwise satisfy in each case prior to the scheduled maturity
thereof in any manner (it being understood that regularly scheduled repayments
of principal and payments of interest shall be permitted), or make any payment
in violation of any subordination terms of (i) any Indebtedness permitted under
Section 7.02(c) or incurred pursuant to Section 7.02(r) or (ii) any other
Indebtedness (other than Indebtedness owed to the Borrower or any of its
Subsidiaries) that is contractually subordinated to the Obligations (the
foregoing, “Restricted Prepayments”), except (a) to the extent any such
Restricted Prepayments are made with the proceeds of Permitted Refinancing
Indebtedness with respect to any such Indebtedness and (b) Restricted
Prepayments in an aggregate amount not to exceed the Available Amount at the
time of such Restricted Prepayment.
 
Section 7.14 .  Amendment, Etc. of Related Documents, Wake Forest License
Agreement and Indebtedness.  (a) Cancel or terminate any Related Document or the
Wake Forest License Agreement or consent to or accept any cancellation or
termination thereof, (b) amend, modify or change in any manner any term or
condition of any Related Document or the Wake Forest License Agreement or give
any consent, waiver or approval thereunder, in each case that, taken as a whole,
would reasonably be expected to be materially adverse to the interests of the
Lenders, (c) waive any default under or any breach of any term or condition of
any Related Document or the Wake Forest License Agreement, to the extent that
such waiver would reasonably be expected to be materially adverse to the
interests of the Lenders, (d) take any other action in connection with any
Related Document or the Wake Forest License Agreement that would reasonably be
expected to have a Material Adverse Effect or (e) amend, modify or change any
term or condition of the Indebtedness permitted under Section 7.02(c) in a
manner that would be materially adverse to the interests of the Lenders (it
being understood that an amendment, modification or change to Indebtedness that
would result in such Indebtedness not satisfying the criteria set forth in
clauses (a) through (e) of the definition of Permitted Refinancing Indebtedness
shall be materially adverse to the interests of the Lenders), except for any
Permitted Refinancing Indebtedness with respect thereto.
 
Section 7.15 .  Headquarters Transaction.  Notwithstanding anything to the
contrary in Sections 7.01, 7.02, 7.05, 7.07 and 7.11 of this Agreement or in any
other Loan Document, the Borrower and its Subsidiaries may enter into one or a
series of transactions and enter into Contractual Obligations to evidence such
transactions pursuant to which they may (i) purchase, develop, construct and
make improvements to, real property to be used for a new headquarters to be
located in the United States (such real property, including improvements thereon
and assets incidental thereto, the “New Headquarters”), (ii) incur or assume
Indebtedness to finance such purchase, development, construction or improvements
(collectively, including any extension, renewal or refinancing thereof, and
whether through one or more financings, “Headquarters Financing”), (iii) incur
Liens on all or part of such property securing obligations with respect to such
Indebtedness, and (iv) make Dispositions of assets comprising their existing
headquarters located in San Antonio, Texas for fair market value; provided, that
(x) the aggregate principal amount of such Indebtedness permitted pursuant to
this Section 7.15 shall not exceed $75,000,000 at any time outstanding, all of
which may be secured by Liens incurred pursuant to this Section 7.15 (and no
other Liens may be incurred pursuant to this Section 7.15), (y) the aggregate
amount of purchases and expenditures constituting Capital Expenditures permitted
pursuant to this Section 7.15 shall not exceed $80,000,000 and (z) the aggregate
amount of Dispositions permitted pursuant to this Section 7.15 shall not exceed
$75,000,000.  The purchases, expenditures, Liens, Indebtedness and Dispositions
described in the preceding sentence may be in addition to the purchases,
expenditures, Liens, Indebtedness and Dispositions permitted pursuant to
Sections 7.01, 7.02, 7.05 and 7.11.  Notwithstanding anything to the contrary
contained herein, (i) all such purchases, expenditures, Liens, Indebtedness and
Dispositions shall be deemed to have been incurred or effected pursuant this
Section 7.15, (ii) no other purchases, expenditures, Liens, Indebtedness or
Dispositions shall be permitted to be incurred or effected pursuant to this
Section 7.15 and (iii) neither the Borrower nor any of its Subsidiaries,
including any special purpose Subsidiary holding solely such new headquarters
and assets incidental thereto the sole purpose of which is to acquire the New
Headquarters or the property to be used in the construction thereof and to
engage in activities directly related thereto, including without limitation the
construction and improvement thereof and incurrence of Headquarters Financing
(for so long as such requirements are satisfied, the “Headquarters SPC”) shall
be required to grant a Lien on any such real property (including any leasehold
interest) to be used for the New Headquarters or on the Equity Interests of any
Headquarters SPC, and the Headquarters SPC, if any, shall not be required to
become a Guarantor or Loan Party, in each case under this clause (iii) for so
long as any such Headquarters Financing is outstanding.
 
Section 7.16 .  Activities Of Certain Subsidiaries.  (a) Unless KCI
International Holding Company or KCII Holdings, L.L.C. (as the case may be) is a
Guarantor, permit KCI International Holding Company or KCII Holdings, L.L.C. to
acquire (i) any Equity Interests of any Person other than KCI Medical Resources
(Ireland) or (ii) any other material assets.
 
(b) Permit KCI MS Unlimited to acquire (i) any Equity Interests of any Person
other than KCI Medical Resources (Ireland) or (ii) any other material assets.
 
 
ARTICLE 8
Events of Default and Remedies
 
Section 8.01 .  Events of Default.  Any of the following shall constitute an
Event of Default:
 
(a) Non-Payment.  The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan or any
Unreimbursed Amounts or any L/C Borrowings with respect to any L/C Obligation or
deposit any funds as Cash Collateral in respect of L/C Obligations to the extent
required hereunder, or (ii) pay within three Business Days after the same
becomes due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (iii) pay within five Business Days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or
 
(b) Specific Covenants.  The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.03(b), 6.03(c),
6.05 (with respect to the maintenance of existence of the Borrower), 6.11, 6.16,
6.17 or Article 7; or
 
(c) Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the date on which the Administrative Agent gives the
Borrower written notice thereof (or, if earlier, the date on which a Responsible
Officer of the Borrower or such Loan Party otherwise obtains knowledge thereof);
or
 
(d) Representations and Warranties.  Any representation, warranty, certification
or written statement of fact made or deemed made by the Borrower or any other
Loan Party herein, in any other Loan Document, or in any document required to be
delivered in connection herewith or therewith ((i) in the case of the Tender
Offer Borrowing on the Closing Date, excluding the representation and warranty
contained in Section 5.05(c) and (ii) in the case of the Merger Borrowing on the
Merger Date, excluding all of the representations and warranties contained
in  Article 5 other than those contained in Sections 5.01(a) and (b), 5.02,
5.04, 5.14 and 5.15)) shall prove to have been incorrect or misleading when made
or deemed made (or, in the case of any representation and warranty that is not
qualified by materiality, “Material Adverse Effect” or similar language (other
than the representations and warranties in Sections 5.01(a), 5.01(b)(ii) (with
respect to the Borrower only), 5.02, 5.04, 5.14 and 5.15) shall prove to have
been incorrect or misleading in any material respect when made or deemed made);
or
 
(e) Cross-Default.  Any Loan Party or any Subsidiary thereof (A) fails to make
any payment when due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
(other than Indebtedness hereunder) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement, or Swap
Termination Value, in the case of any Swap Contract, owing by such Loan Party or
Subsidiary) of more than the Threshold Amount, in each case beyond the
expiration of the grace or cure period, if any, provided therefor, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders)  to cause such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, in each case prior to
its stated maturity; provided that this clause (e) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the document providing for such Indebtedness;
 
(f) Insolvency Proceedings, Etc.  Any Loan Party or any Subsidiary thereof
(other than an Immaterial Subsidiary) institutes or consents to the institution
of any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days without having been
dismissed; or any proceeding under any Debtor Relief Law relating to any such
Person or to all or a substantial part of its property is instituted without the
consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
 
(g) Inability to Pay Debts; Attachment.  (i) Any Loan Party or any Subsidiary
thereof (other than an Immaterial Subsidiary) becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or a substantial part of the property of any such Person
and is not released, vacated or fully bonded within 60 days after its issue or
levy; or
 
(h) Judgments.  There is entered against any Loan Party or any Subsidiary
thereof (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and has not disputed coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
enforcement proceedings are commenced by any creditor upon such judgment or
order, or there is a period of 45 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
 
(i) ERISA.  (i) An ERISA Event occurs with respect to a Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of the Borrower under Title IV of ERISA to the Plan, Multiemployer Plan or the
PBGC either alone or in the aggregate in an amount in excess of $25,000,000 in
any year or the Threshold Amount for all periods; (ii) the Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan either alone or in the
aggregate in an amount in excess of $25,000,000 in any year or the Threshold
Amount for all periods; or (iii) (w) a decrease of 20% or more in the number of
active participants in an International Plan from the number of active
participants in such plan on the last day of the immediately preceding year, (x)
the failure of an International Plan to comply with funding requirements under
applicable law, (y) the failure of an International Plan to pay benefits when
due; or (z) non-compliance with local law applicable to an International Plan,
which in each case of this clause (iii), either alone or in the aggregate, could
reasonably be expected to result in liability of the Borrower or its Affiliates
in an aggregate amount exceeding $25,000,000 in any year or the Threshold Amount
for all periods; or
 
(j) Invalidity of Loan Documents.  Any material provision of any Loan Document,
at any time after its execution and delivery for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations (other than contingent indemnification obligations), ceases to be in
full force and effect; or any Loan Party or any other Person contests in any
manner the validity or enforceability of any provision (or, in the case of any
such contest by a Person that is not a Loan Party, of any material provision) of
any Loan Document; or any Loan Party denies that it has any or further liability
or obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or
 
(k) Change of Control.  There occurs any Change of Control; or
 
(l) Collateral Documents.  Any Collateral Document after delivery thereof
pursuant to Section 4.01, 4.02 or 6.12 shall for any reason (other than pursuant
to the terms thereof cease to create a valid and perfected (to the extent
perfection is required pursuant to the relevant Collateral Document) first
priority Lien (subject to Liens permitted by Section 7.01) on any material
portion of the Collateral purported to be covered thereby; or
 
(m) Subordination.  (i)  The subordination provisions contained in the
Convertible Senior Notes Indenture (the “Subordination Provisions”) shall, in
whole or in part, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against any holder of the applicable subordinated
Indebtedness; or (ii) the Borrower or any other Loan Party shall, directly or
indirectly, disavow or contest in any manner (A) the effectiveness, validity or
enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Administrative Agent, the
Lenders and the L/C Issuer or (C) that all payments of principal of or premium
and interest on the applicable subordinated Indebtedness, or realized from the
liquidation of any property of any Loan Party, shall be subject to any of the
Subordination Provisions; or
 
(n) Termination of Wake Forest License Agreement.  The Wake Forest License
Agreement shall be terminated or shall fail to remain in full force and effect.
 
Section 8.02 .  Remedies upon Event of Default.  If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:
 
(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
 
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;
 
(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
 
(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
 
Section 8.03 .  Application of Funds.  After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Secured Obligations shall be applied by the
Administrative Agent in the following order (to the fullest extent permitted by
applicable Law):
 
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest and
including fees, charges and disbursements of counsel to the Administrative Agent
payable under Section 10.04 and amounts payable under Article 3) payable to the
Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders payable under Section
10.04 and the L/C Issuer arising under the Loan Documents and amounts payable
under Article 3), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
 
Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Obligations arising under the Loan Documents, ratably among
the Lenders and the L/C Issuer in proportion to the respective amounts described
in this clause Third payable to them;
 
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, L/C Borrowings and Obligations then owing under
Secured Hedge Agreements and Secured Cash Management Agreements, ratably among
the Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;
 
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and
 
Last, the balance, if any, after all of the Secured Obligations (other than
contingent indemnification obligations for unasserted claims) have been paid in
full, to the Borrower or as otherwise required by Law.
 
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Secured Obligations, if any, in the order set forth above.
 
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not a
party to the Credit Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article 9 hereof for itself and its Affiliates as if a “Lender” party hereto.
 
 
ARTICLE 9
Administrative Agent
 
Section 9.01 .  Appointment and Authority.  (a) Each of the Lenders and the L/C
Issuer hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions.
 
(b) The Administrative Agent shall also (i) acquire, on behalf of itself and the
other Secured Parties, the security interests created under the Collateral
Documents and (ii) act as the “collateral agent” under the Loan Documents, and
each of the Lenders (including in its capacities as a potential Hedge Bank and a
potential Cash Management Bank) and the L/C Issuer hereby irrevocably appoints
and authorizes the Administrative Agent to act as the agent of such Lender and
the L/C Issuer for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Secured Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as recipient
on behalf of itself and the other Secured Parties of the security interests
created under the Collateral Documents and as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article 9 and Article 10 (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto;
provided, that that to the extent the L/C Issuer is entitled to indemnification
under this Section 9.01 solely in connection with its role as the L/C Issuer,
only the Multicurrency Revolving Credit Lenders shall be required to indemnify
the L/C Issuer in accordance with this Section 9.01.
 
Section 9.02 .  Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
Section 9.03 .  Exculpatory Provisions.  (a) The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 
(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
 
(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
 
(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence, willful misconduct or bad faith.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or the L/C Issuer.
 
(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article 4 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
Section 9.04 .  Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) reasonably believed by it to be genuine and to
have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and reasonably believed by it to have been made by the proper Person,
and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
Section 9.05 .  Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
Section 9.06 .  Resignation of Administrative Agent.  The Administrative Agent
may at any time give notice of its resignation to the Lenders, the L/C Issuer
and the Borrower.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower (and, so long as
no Event of Default then exists, the Borrower shall have the right to consent to
any such successor, with such consent not to be unreasonably withheld or
delayed), to appoint a successor, which shall be a bank or other financial
institution with an office in the United States, or an Affiliate of any such
bank or other financial institution with an office in the United States.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
 
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.
 
Section 9.07 .  Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
Section 9.08 .  No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Lead Arrangers or the other Persons identified on
the cover page of this Agreement as “joint bookrunners”, “syndication agent” or
“co-documentation agents” shall have any powers, duties or responsibilities
under this Agreement or any of the other Loan Documents, except in its capacity,
as applicable, as the Administrative Agent, a Lender or the L/C Issuer
hereunder.
 
Section 9.09 .  Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.
 
Section 9.10 .  Collateral and Guaranty Matters.  Each of the Lenders (including
in its capacities as a potential Cash Management Bank and a potential Hedge
Bank) and the L/C Issuer irrevocably agree:
 
(a) that any Lien on any property granted to or held by the Administrative Agent
under any Loan Document shall be automatically released (i) upon termination of
the Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) in connection with any sale of such property permitted
hereunder or under any other Loan Document to a Person other than a Loan Party,
or (iii)  if such release is approved, authorized or ratified in writing in
accordance with Section 10.01;
 
(b) that any Guarantor shall be automatically released from its obligations
under the Guarantee and Security Agreement and all other Loan Documents to which
it is a party if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder (provided, that no such release shall occur if
such Guarantor continues to be a guarantor in respect of the Convertible Senior
Notes or any Permitted Refinancing Indebtedness with respect thereto) or if such
release is approved hereunder or ratified in writing in accordance with Section
10.01 and any Lien on any Collateral of such released Guarantor granted pursuant
to any Collateral Document to which such Guarantor is a party shall be
automatically released; and
 
(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(o).
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.  In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guarantee and
Security Agreement and all other Loan Documents to which it is a party, in each
case in accordance with the terms of the Loan Documents and this Section 9.10.
 
Section 9.11 .  Secured Cash Management Agreements and Secured Hedge
Agreements.  Except as otherwise expressly set forth in any Collateral Document,
no Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.03,
the Guaranty or any Collateral by virtue of the provisions hereof or of any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents.  Notwithstanding any
other provision of this Article 9 to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Obligations arising under
Secured Cash Management Agreements and Secured Hedge Agreements unless the
Administrative Agent has received written notice of such Secured Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.
 
 
ARTICLE 10
Miscellaneous
 
Section 10.01 .  Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Loan
Party, as the case may be, and provided to the Administrative Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, that no such amendment, waiver
or consent shall:
 
(a) in the case of the Merger Borrowing, waive any conditions set forth in
Section 4.03, without the written consent of each Lender;
 
(b) waive any condition set forth in Section 4.03 as to any Credit Extension
under the Revolving Credit Facility without the written consent of the Required
Facility Lenders with respect to the Revolving Credit Facility;
 
(c) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;
 
(d) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document without the written consent of each Lender entitled to such payment;
 
(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) as such financial ratio is
used in determining the Applicable Rate that would result in a reduction of any
interest rate on any Loan or any fee payable hereunder without the written
consent of each Lender entitled to such amount; provided, however, that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest or
Letter of Credit Fees at the Default Rate;
 
(f) change (i) Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender affected thereby or (ii) the order of application of any reduction in the
Commitments or any prepayment of Loans among the Facilities from the application
thereof set forth in the applicable provisions of Section 2.05(b) or 2.06(c), in
any manner that materially and adversely affects the Lenders under a Facility
without the written consent of the Required Facility Lenders with respect to
such Facility;
 
(g) change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” without the written consent of each Lender or (ii) the
definition of “Required Facility Lenders” without the written consent of each
Lender under each Facility that would be affected by such change;
 
(h) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;
 
(i) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);
 
(j) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of the Required Facility Lenders with respect to such Facility;
 
(k) amend Section 1.08 or the definition of “Alternative Currency” without the
written consent of each Revolving Credit Lender;
 
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.
 
Notwithstanding the foregoing, if any Lender does not consent to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the consent of each Lender or each Lender affected thereby or each
Lender with respect to a certain Facility and that has been approved by the
Required Lenders or the Required Facility Lenders with respect to the applicable
Facility, as applicable, the Borrower may replace such non-consenting Lender in
accordance with Section 10.13; provided that such amendment, waiver, consent or
release can be effected as a result of the assignment contemplated by such
Section (together with all other such assignments required by the Borrower to be
made pursuant to this paragraph).  Notwithstanding the foregoing, this Agreement
may be amended to adjust the borrowing mechanics related to Swing Line Loans
with only the written consent of the Administrative Agent, the Swing Line Lender
and the Borrower so long as the obligations of the Revolving Credit Lenders are
not affected thereby.
 
Section 10.02 .  Notices; Effectiveness; Electronic Communications.  (a) Notices
Generally.  Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
 
(i) if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
 
(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
 
(b) Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures reasonably approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article 2 if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent and the Borrower that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c) The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence, willful
misconduct or bad faith of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).
 
(d) Change of Address, Etc.  Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, e-mail address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuer and the Swing
Line Lender.  In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.
 
(e) Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrower even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower other than those
arising as a result of such Person’s gross negligence, willful misconduct or bad
faith.
 
Section 10.03 .  No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
 
Section 10.04 .  Expenses; Indemnity; Damage Waiver.  (a) Costs and
Expenses.  The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Lead Arrangers
and their respective Affiliates (including the reasonable and documented legal
fees, charges and disbursements of counsel), in connection with the syndication
of the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and, with respect to the Administrative Agent and its
Affiliates, the administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all reasonable and documented expenses incurred by the Administrative Agent, any
Lender or the L/C Issuer (including the reasonable and documented legal fees,
charges and disbursements of any counsel for the Administrative Agent, the
Lenders or the L/C Issuer), in connection with the enforcement of its rights (A)
in connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with Loans made or Letters of
Credit issued hereunder.
 
(b) Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Lead Arrangers, each
Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
reasonable expenses (including the fees, charges and disbursements of any
counsel for the Indemnitees), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for any material breach
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent
jurisdiction.  Notwithstanding anything to the contrary in the foregoing, this
Section 10.04(b) shall not apply to Taxes to the extent covered by Section
3.01(a) or 3.01(c).
 
(c) Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Lead Arrangers, the L/C Issuer or any Related Party of any of the
foregoing and without limiting the obligation of the Borrower to do so, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Lead Arrangers the L/C Issuer or such Related Party, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the Lead
Arrangers or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the Lead Arrangers or L/C Issuer in connection with such
capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).  For purposes of this Section 10.04(c), a
Lender’s “pro rata share” shall be determined based on its share of the sum of
the Total Outstandings and unused Commitments at the time.
 
(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence, bad faith or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
 
(e) Payments.  All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
 
(f) Survival.  The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
 
Section 10.05 .  Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
Section 10.06 .  Successors and Assigns.  (a) Successors and Assigns
Generally.  The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.06(b), (ii) by way of participation
in accordance with the provisions of Section 10.06(d) or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section
10.06(f) (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees any legal or equitable right, remedy or
claim under or by reason of this Agreement.
 
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
 
(i) Minimum Amounts.
 
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and
 
(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term A Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;
 
(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;
 
(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
 
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;
 
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term A Commitment or Revolving Credit Commitment if such assignment is to a
Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) any Term A Loan to a Person that is not a Lender, an Affiliate of
a Lender or an Approved Fund;
 
(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and
 
(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.
 
(iv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500, payable by the
assigning Lender (except as provided in Section 10.13); provided, however, that
the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
 
(v) No Assignment to Borrower.  No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.
 
(vi) No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).
 
(c) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.  The
Administrative Agent shall promptly record in the Register each Assignment and
Assumption delivered to it in accordance with Section 10.06(b).
 
(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 (other than clauses (a), (b) and
(f) thereof) that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections  3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section
10.06(b).  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
 
(e) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.
 
(f) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
(g) Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Revolving Credit Commitments and
Revolving Credit Loans pursuant to Section 10.06(b), Bank of America may, (i)
upon 30 days’ notice to the Borrower and the Lenders, resign as L/C Issuer
and/or (ii) upon 30 days’ notice to the Borrower, resign as Swing Line
Lender.  In the event of any such resignation as L/C Issuer or Swing Line
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swing Line Lender, as the case
may be.  If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of America resigns
as Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).  Upon the appointment
(and the acceptance of such appointment by the applicable Lender) of a successor
L/C Issuer and/or Swing Line Lender, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer or Swing Line Lender, as the case may be, and (b) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.
 
Section 10.07 .  Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement,
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative Swap Contract relating to the Borrower and its obligations or (iii)
any rating agency, (g) with the consent of the Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
any Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower other than as a
result of a breach of this Section 10.08.
 
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof or any of their respective partners,
directors, officers, employees, agents, trustees, advisors or representatives
relating to any Loan Party or any Subsidiary thereof or their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by any Loan Party or any Subsidiary thereof or any of their
respective partners, directors, officers, employees, agents, trustees, advisors
or representatives other than as a result of a breach of this Section 10.08;
provided that, in the case of information received from a Loan Party or any such
Subsidiary or any of their respective partners, directors, officers, employees,
agents, trustees, advisors or representatives after the date hereof, such
information (i) is clearly identified at the time of delivery as confidential or
(ii) is delivered pursuant to Section 6.01, 6.02 or 6.03 hereof.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
 
Section 10.08 .  Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender, the L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer, irrespective of whether or not such
Lender or the L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender or the
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness.  The rights of each Lender, the L/C Issuer and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the L/C Issuer or
their respective Affiliates may have.  Each Lender and the L/C Issuer agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.  Notwithstanding the provisions of
this Section 10.08, if at any time any Lender, the L/C Issuer or any of their
respective Affiliates maintains one or more deposit accounts for the Borrower or
any other Loan Party into which Medicare and/or Medicaid receivables are
deposited, such Person shall waive the right of setoff set forth herein.
 
Section 10.09 .  Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
 
Section 10.10 .  Counterparts; Integration; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
Section 10.11 .  Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
Section 10.12 .  Severability.  If any provision of this Agreement or the other
Loan Documents is held by a court of competent jurisdiction to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement and the other Loan Documents shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
Section 10.13 .  Replacement of Lenders.  If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, if any Lender is a Defaulting Lender, if any Lender
fails to make Loans for the reasons provided in Article 3, or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
 
(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b); provided, however, that the Administrative Agent
may, in its sole discretion, elect to waive such assignment fee;
 
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
 
(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and
 
(d) such assignment does not conflict with applicable Laws.
 
Any Lender being replaced pursuant to this Section 10.13 shall execute and
deliver an Assignment and Assumption with respect to such Lender’s applicable
Commitment and outstanding Loans and participations in L/C Obligations and Swing
Line Loans in respect thereof.  In connection with any such replacement, if any
such Lender does not execute and deliver to the Administrative Agent a duly
executed Assignment and Assumption reflecting such replacement within five (5)
Business Days of the date on which the assignee Lender executes and delivers
such Assignment and Assumption to such Lender, then such Lender shall be deemed
to have executed and delivered such Assignment and Assumption without any action
on the part of such Lender.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
Section 10.14 . [Reserved.]
 
Section 10.15 .  Governing Law; Jurisdiction; Etc.  (a) GOVERNING LAW.  THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
 
(b) SUBMISSION TO JURISDICTION.  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LOAN PARTY, ANY LENDER OR THE L/C
ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY OTHER PARTY HERETO OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c) WAIVER OF VENUE.  EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
 
(d) SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN ANY PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
 
Section 10.16 .  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 10.17 .  No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Lead
Arrangers are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Lead
Arrangers, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent and each of the Lead
Arrangers is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) neither the Administrative Agent nor any
of the Lead Arrangers has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Lead Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor any of the Lead Arrangers has any obligation to
disclose any of such interests to the Borrower or its Affiliates.  To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent and the Lead Arrangers
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
 
Section 10.18 .  Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
 
Section 10.19 .  USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.  The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.
 
Section 10.20 .  Judgment Currency.
 
If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or any Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency.  If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or such Lender, as the case
may be, against such loss.  If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent or any Lender
in such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to such Borrower (or to any other
Person who may be entitled thereto under applicable law).
 
Section 10.21 .  ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 





 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
KINETIC CONCEPTS, INC.
By:
/s/ Marcia K. Bennett
Name:Marcia K. Bennett
Title:Vice President and Treasurer




 
 

--------------------------------------------------------------------------------

 



BANK OF AMERICA, N.A., as
Administrative Agent
By:
/s/ Charlene Wright-Jones
Name:Charlene Wright-Jones
Title:Assistant Vice President




 
 

--------------------------------------------------------------------------------

 



BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
By:
/s/ Daniel H. Penkar
Name:Daniel H. Penkar
Title:Senior Vice President




 
 

--------------------------------------------------------------------------------

 



JPMorgan Chase Bank, N.A., as Syndication Agent, a Multicurrency Revolving
Lender and a Term Loan A Lender
By:
/s / H. David Jones
Name:H. David Jones
Title:Senior Vice President


 
 

--------------------------------------------------------------------------------

 



[OTHER LENDERS]



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01A
 
MANDATORY COST FORMULAE
 
1.  
The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Multicurrency Revolving Credit Lenders for the cost of
compliance with:

 
(a)  
the requirements of the Bank of England and/or the Financial Services Authority
(or, in either case, any other authority which replaces all or any of its
functions); or

 
(b)  
the requirements of the European Central Bank.

 
2.  
On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Multicurrency Revolving Credit Lender, in
accordance with the paragraphs set out below.  The Mandatory Cost will be
calculated by the Administrative Agent as a weighted average of the
Multicurrency Revolving Credit Lenders’ Additional Cost Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.  The Administrative Agent
will, at the request of the Borrower or any Multicurrency Revolving Credit
Lender, deliver to the Borrower or such Lender as the case may be, a statement
setting forth the calculation of any Mandatory Cost.

 
3.  
The Additional Cost Rate for any Multicurrency Revolving Credit Lender lending
from a Lending Office in a Participating Member State will be the percentage
notified by that Lender to the Administrative Agent.  This percentage will be
certified by such Lender in its notice to the Administrative Agent to be its
reasonable determination of the cost (expressed as a percentage of such Lender’s
participation in all Loans made from such Lending Office) of complying with the
minimum reserve requirements of the European Central Bank in respect of Loans
made from that Lending Office.

 
4.  
The Additional Cost Rate for any Multicurrency Revolving Credit Lender lending
from a Lending Office in the United Kingdom will be calculated by the
Administrative Agent as follows:

 
(a)  
in relation to any Loan in Sterling:

 
AB+C(B-D)+E x 0.01
   per cent per annum
100 - (A+C)

 
(b)  
in relation to any Loan in any currency other than Sterling:

 
E x 0.01
   per cent per annum
300

 
Where:
 
 
“A”
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 
 
“B”
is the percentage rate of interest (excluding the Applicable Rate, the Mandatory
Cost and any interest charged on overdue amounts pursuant to Section 2.08(b)(i)
and, in the case of interest (other than on overdue amounts) charged at the
Default Rate, without counting any increase in interest rate effected by the
charging of the Default Rate) payable for the relevant Interest Period of such
Loan.

 
 
“C”
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 
 
“D”
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 
 
“E”
is designed to compensate Multicurrency Revolving Credit Lenders for amounts
payable under the Fees Rules and is calculated by the Administrative Agent as
being the average of the most recent rates of charge supplied by the Lenders to
the Administrative Agent pursuant to paragraph 7 below and expressed in pounds
per £1,000,000.

 
5.  
For the purposes of this Schedule:

 
(a)  
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 
(b)  
“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

 
(c)  
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 
(d)  
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 
6.  
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05).  A negative result obtained by subtracting D from B shall be taken as
zero.  The resulting figures shall be rounded to four decimal places.

 
7.  
If requested by the Administrative Agent or the Borrower, each Multicurrency
Revolving Credit Lender with a Lending Office in the United Kingdom or a
Participating Member State shall, as soon as practicable after publication by
the Financial Services Authority, supply to the Administrative Agent and the
Borrower, the rate of charge payable by such Lender to the Financial Services
Authority pursuant to the Fees Rules in respect of the relevant financial year
of the Financial Services Authority (calculated for this purpose by such Lender
as being the average of the Fee Tariffs applicable to such Lender for that
financial year) and expressed in pounds per £1,000,000 of the Tariff Base of
such Lender.

 
8.  
Each Multicurrency Revolving Credit Lender shall supply any information required
by the Administrative Agent for the purpose of calculating its Additional Cost
Rate.  In particular, but without limitation, each Multicurrency Revolving
Credit Lender shall supply the following information in writing on or prior to
the date on which it becomes a Multicurrency Revolving Credit Lender:

 
(a)  
the jurisdiction of the Lending Office out of which it is making available its
participation in the relevant Loan; and

 
(b)  
any other information that the Administrative Agent may reasonably require for
such purpose.

 
 
Each Multicurrency Revolving Credit Lender shall promptly notify the
Administrative Agent in writing of any change to the information provided by it
pursuant to this paragraph.
 
9.  
The percentages of each Multicurrency Revolving Credit Lender for the purpose of
A and C above and the rates of charge of each Multicurrency Revolving Credit
Lender for the purpose of E above shall be determined by the Administrative
Agent based upon the information supplied to it pursuant to paragraphs 7 and 8
above and on the assumption that, unless a Multicurrency Revolving Credit Lender
notifies the Administrative Agent to the contrary, each Multicurrency Revolving
Credit Lender’s obligations in relation to cash ratio deposits and Special
Deposits are the same as those of a typical bank from its jurisdiction of
incorporation with a lending office in the same jurisdiction as its Lending
Office.

 
10.  
The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Multicurrency Revolving Credit Lender and shall be
entitled to assume that the information provided by any Lender pursuant to
paragraphs 3, 7 and 8 above is true and correct in all respects.

 
11.  
The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Multicurrency Revolving Credit Lenders on
the basis of the Additional Cost Rate for each Multicurrency Revolving Credit
Lender based on the information provided by each Multicurrency Revolving Credit
Lender pursuant to paragraphs 3, 7 and 8 above.

 
12.  
Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Multicurrency Revolving Credit Lender shall, in the absence of
manifest error, be conclusive and binding on all parties hereto.

 
13.  
The Administrative Agent may from time to time, after consultation with the
Borrower and the Multicurrency Revolving Credit Lenders, determine and notify to
all parties any amendments which are required to be made to this Schedule in
order to comply with any change in law, regulation or any requirements from time
to time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties hereto.

 

 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 1.01B
 
EXISTING LETTERS OF CREDIT
 
Standby L/C - Outstanding: By Applicant and Bank Reference
 
Kinetic Concepts, Inc.
 
BANK REFERENCE
KINETIC REFERENCE
BENEFICIARY NAME
ISSUE DATE
EXPIRY DATE
CURRENCY CODE
FOREIGN CURRENCY
AMOUNT OUTSTANDING
OUTSTANDING
AMT IN USD
WELLS FARGO
                             
KCI INTERNATIONAL VOF
             
00000000487353
00000000487353
HSBC BANK PLC
24 JUNE 2003
31 DEC 2008
GBP
240,000.00
476,016.00
       
KCI INTERNATIONAL VOF
476,016.00
KINETIC CONCEPTS INC.
             
00000000493510
00000000493510
NATIONAL UNION FIRE INSURANCE CO.
14 AUG 2003
14 AUG 2008
USD
7,735,040.00
7,735,040.00
00000000544722
00000000544722
NOBLE FIBER TECHNOLOGIES, LLC
20 MAY 2005
20 MAY 2008
USD
500,000.00
500,000.00
       
KINETIC CONCEPTS, INC.
8,235,040.00
       
GRAND TOTAL:
8,711,056.00

 
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01C
 
IMMATERIAL SUBSIDIARIES
 


 
KCI USA Real Holdings, L.L.C.
 
KCI Real Holdings, L.L.C.
 
KCI Properties Limited
 
KCI Real Property Limited
 
KCI Home Medical, Inc.
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01
COMMITMENTS


Lender
Multicurrency Revolving Credit Commitment
US Dollar Revolving Credit Commitment
Term A Commitment
Total Commitment
Bank of America, N.A.
$16,153,846.15
 
$80,769,230.77
$96,923,076.92
JPMorgan Chase
$16,153,846.15
 
$53,846,153.85
$70,000,000.00
Bank of Nova Scotia
$13,846,153.85
 
$46,153,846.15
$60,000,000.00
DnB NOR Bank ASA
$13,846,153.85
 
$46,153,846.15
$60,000,000.00
General Electric Capital Corporation
$13,846,153.85
 
$46,153,846.15
$60,000,000.00
Suntrust Bank
$13,846,153.85
 
$46,153,846.15
$60,000,000.00
Bank of Ireland
$11,538,461.54
 
$38,461,538.46
$50,000,000.00
BNP Paribas
$11,538,461.54
 
$38,461,538.46
$50,000,000.00
HSBC
$11,538,461.54
 
$38,461,538.46
$50,000,000.00
ING Bank
$11,538,461.54
 
$38,461,538.46
$50,000,000.00
RBS Citizens
$11,538,461.54
 
$38,461,538.46
$50,000,000.00
Wells Fargo Bank
$11,538,461.54
 
$38,461,538.46
$50,000,000.00
Wachovia Bank
$11,538,461.54
 
$38,461,538.46
$50,000,000.00
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$10,817,307.69
 
$36,057,692.31
$46,875,000.00
Sumitomo
$10,817,307.69
 
$36,057,692.31
$46,875,000.00
Fortis Bank SA/NV, New York Branch
$10,817,307.69
 
$36,057,692.31
$46,875,000.00
Key Bank
$10,817,307.69
 
$36,057,692.31
$46,875,000.00
Raymond James Bank
 
$9,230,769.23
$30,769,230.77
$40,000,000.00
Allied Irish Bank
$8,076,923.08
   
$8,076,923.08
CIT Group
 
$8,076,923.08
$26,923,076.92
$35,000,000.00
Amegy Bank
$8,076,923.08
 
$26,923,076.92
$35,000,000.00
Compass Bank
 
$5,769,230.77
$19,230,769.23
$25,000,000.00
United Overseas Bank
$5,769,230.77
 
$19,230,769.23
$25,000,000.00
Commerzbank
$5,796,230.77
 
$19,230,769.23
$25,000,000.00
Siemens
$5,192,307.69
 
$17,307,692.31
$22,500,000.00
DZ Bank
$4,615,384.62
 
$15,384,615.38
$20,000,000.00
Texas Capital Bank
$4,615,384.62
 
$15,384,615.38
$20,000,000.00
Cathay United Bank
 
$3,461,538.46
$11,538,461.54
$15,000,000.00
State Bank of India
 
$3,461,538.46
$11,538,461.54
$15,000,000.00
Taiwan Cooperative Bank
 
$3,461,538.46
$11,538,461.54
$15,000,000.00
Bank Leumi
$2,307,692.31
 
$7,692,307.69
$10,000,000.00




 
 

--------------------------------------------------------------------------------

 



Lender
Multicurrency Revolving Credit Commitment
US Dollar Revolving Credit Commitment
Term A Commitment
Total Commitment
PPM America
 
$2,307,692.31
$7,692,307.69
$10,000,000.00
Banco Espirito Santo
 
$2,307,692.31
$7,692,307.69
$10,000,000.00
Bank Of East Asia Limited
$2,307,692.31
 
$7,692,307.69
$10,000,000.00
Chang Hwa Commercial Bank
 
$2,307,692.31
$7,692,307.69
$10,000,000.00
Hua Nan
 
$1,153,846.15
$3,846,153.85
$5,000,000.00
Total
$258,461,538.46
$41,538,461.54
$1,000,000,000.00
$1,300,000,000.00


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.03
 
AUTHORIZATIONS AND CONSENTS
 


 
None
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.06
 
LITIGATION
 
1.
The following litigation all as further described in the filed Form 10-Q for
Kinetic Concepts, Inc.’s fiscal quarter ending March 31, 2008:

 
 
a.
Several patent infringement suits involving patents licensed exclusively to
Kinetic Concepts, Inc. by Wake Forest.

 
 
b.
Two patent related infringement suits filed by Kinetic Concepts, Inc. and its
affiliates: one case against Smith & Nephew and BlueSky and a second case
against Medela, for the manufacture, use and sale of negative pressure devices
believed to infringe a Wake Forest continuation patent relating to the V.A.C.
technology.  

 
 
c.
Patent nullity suits filed by Medela AG in the German Federal Patent Court
against two of Wake Forest’s German patents licensed to Kinetic Concepts, Inc.  

 
 
d.
A declaratory judgment action in the Federal District Court for the District of
Delaware filed against Kinetic Concepts, Inc. and its affiliates by Innovative
Therapies, Inc. (“ITI”), alleging the invalidity or unenforceability of four
patents licensed to Kinetic Concepts, Inc. by Wake Forest University Health
Sciences and one patent owned by Kinetic Concepts, Inc. relating to V.A.C.
Therapy.

 
 
e.
A patent infringement lawsuit filed by Kinetic Concepts, Inc. and its affiliates
against ITI in the U.S. District Court for the Middle District of North Carolina
with respect to three Wake Forest patents which are exclusively licensed to
Kinetic Concepts, Inc. and a separate action filed by Kinetic Concepts, Inc. and
its affiliates in state District Court in Bexar County, Texas, against ITI and
three of its principals.

 
 
f.
A patent nullity suit filed by Mölnlycke Health Care AB in Germany against one
of Wake Forest’s German patents licensed to Kinetic Concepts, Inc and a suit
filed by Mölnlycke Health Care AB in the UK to have a related Wake Forest patent
revoked.  

 
2.
Medela AG (Germany) vs. KCI Medical (Germany) Case No. 9 0 146/7: Suit to set
aside a settlement agreement and injunction imposed by the German Courts for the
inappropriate labeling and marketing of Medela’s product.

 

 
 

--------------------------------------------------------------------------------

 

3.
The following litigation all as further described in the filed Form 10-Q for
LifeCell Corporation’s fiscal quarter ending March 31, 2008:

 
LifeCell Corporation has been named, along with Biomedical Tissue Services, Ltd.
(“BTS”) and many other defendants, in lawsuits that relate to the recall in
September 2005 of certain human-tissue based products.
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.13
 
SUBSIDIARIES AND OTHER EQUITY INVESTMENTS; LOAN PARTIES
 
PART A: SUBSIDIARIES OF BORROWER
 
 
Company Name
Jurisdiction of Incorporation/
Organization
 
Ownership
KCI Holding Company, Inc.
Delaware
100% Kinetic Concepts, Inc.
     
KCI Real Holdings, L.L.C.
Delaware
100% Kinetic Concepts, Inc.
     
KCI Equi-Tron Inc.
Ontario
100% KCI Holding Company, Inc.
     
KCI International, Inc.
Delaware
100% KCI Holding Company, Inc.
     
KCI Licensing, Inc.
Delaware
100% KCI Holding Company, Inc.
     
KCI Properties Limited
Texas
90% KCI Real Holdings, L.L.C.
10% KCI USA Real Holdings LLC
     
KCI Real Property Limited
 
Texas
90% KCI Real Holdings, L.L.C.
10% KCI USA Real Holdings LLC
     
Equi-Tron Mfg. Inc.
Canada
100% KCI Equi-Tron Inc.
     
KCI International Holding Company
Delaware
100% KCI International, Inc.
     
KCII Holdings, L.L.C.
Delaware
100% KCI International, Inc.
     
KCI USA, Inc.
Delaware
100% KCI Licensing, Inc.
     
KCI USA Real Holdings, L.L.C.
Delaware
100% KCI USA, Inc.
     
Leopard Acquisition Sub, Inc.
Delaware
100% Kinetic Concepts, Inc.
     
LifeCell Corporation
Delaware
[-]% Leopard Acquisition Sub, Inc.
     
KCI Home Medical, Inc.
Delaware
100% KCI USA, Inc.
     
KCI Medical Canada Inc./ Fournitures Medicales KCI du Canada Inc.
Ontario
100% KCI International, Inc.
     
KCI Medical Australia Pty Ltd
Australia
100% KCI International, Inc.
 
     
KCI Medical Puerto Rico, Inc.
Puerto Rico
100% KCI International, Inc.
     
KCI KK
Japan
100% KCI International, Inc.
     
KCI Europe Holding B.V.
Netherlands
100% Medical Holdings Limited
     
KCI APAC Holding Ltd
Cayman Islands
100% KCI Medical Resources
     
KCI UK Holdings Ltd.
United Kingdom
100% KCI Europe Holding B.V.
     
KCI Bermuda Holding Ltd.
Bermuda
100%  KCI Europe Holding B.V.
     
KCI Medical Asia Pte. Ltd.
Singapore
100% KCI APAC Holding Ltd
     
KCI Medical B.V.
Netherlands
100% KCI UK Holdings Ltd.
     
KCI Medical AB
Sweden
100% KCI UK Holdings Ltd.
     
KCI Medical S.r.l.
Italy
100% KCI UK Holdings Ltd.
     
KCI Austria GmbH
Austria
100% KCI UK Holdings Ltd.
     
KCI Medical GmbH
Switzerland
100% KCI UK Holdings Ltd.
     
Labortoratoire KCI Medical SARL
France
100% KCI UK Holdings Ltd.
     
KCI Medical Aps
Denmark
100% KCI UK Holdings Ltd.
     
KCI Medical South Africa (Pty) Ltd.
South Africa
100% KCI UK Holdings Ltd.
     
KCI Clinic Spain, S.L.
Spain
100% KCI UK Holdings Ltd.
     
KCI Medical AS
Norway
100% KCI UK Holdings Ltd.
     
KCI Medical Holding GmbH
Germany
100% KCI UK Holdings Ltd.
     
KCI Medical Limited
United Kingdom
100% KCI UK Holdings Ltd.
     
KCI Medical Ltd
Ireland
100% KCI UK Holdings Ltd.
     
KCI Medical Belgium BVBA
Belgium
100% KCI UK Holdings Ltd.
     
KCI Medizinprodukte GmbH
Germany
100 % KCI Medical Holding GmbH
     
KCI Medical Products (UK) Ltd
United Kingdom
100% KCI Medical Limited
     
Polymedics BVBA
Belgium
74% KCI Medical Belgium BVBA
26% KCI UK Holdings Ltd.
     
Biomonde Holdings BVBA
Belgium
100% Polymedics BVBA
 
     
Medical Holdings Limited
Malta
100% (Class A stock) KCI Medical Resources
1 share (Class B stock) KCI APAC Holding Ltd
     
KCI Medical Holdings Unlimited
Cayman Islands
100% Medical Holdings Limited
 
     
KCI Manufacturing
Ireland
1 share Medical Holdings Limited
1 share KCI Medical Holdings Unlimited
     
KCI MS Unlimited
Cayman Islands
100% KCI International, Inc.
     
KCI Medical Resources
Ireland
1 share KCI MS Unlimited
22.196% KCI International Holding Company
0.865% KCII Holdings LLC
76.939% KCI International, Inc.
     
KCI Medical United Kingdom Limited
United Kingdom
100% KCI Medical Limited
     
KCI Hong Kong Holding Limited
Hong Kong
100% KCI APAC Holding Ltd.
     
KCI New Zealand Unlimited
 
New Zealand
100% KCI APAC Holding Ltd



 
PART B: COMPLETE AND ACCURATE LIST OF ALL LOAN PARTIES AND ALL SUBSIDIARIES OF
WHOSE EQUITY INTERESTS ARE REQUIRED TO BE PLEDGED ON CLOSING DATE
 


 
Domestic Stock
Grantor
Issuer
Class of
Equity Interest
Par Value
Certificate No(s).
 
Number of Shares
Percentage
of Outstanding Shares
Kinetic Concepts, Inc.
KCI Holding Company, Inc.
Common
$0.01
1
3,000
100%
Kinetic Concepts, Inc.
KCI Real Holdings, L.L.C.
Membership Interests
--
Not Certificated
--
100%
Kinetic Concepts, Inc.
Leopard Acquisition Sub, Inc.
Common
$0.01
01
100
100%
KCI Holding Company, Inc.
KCI International, Inc.
Common
$0.001
3
1,000,000
100%
KCI Holding Company, Inc.
KCI Licensing, Inc.
Common
$0.01
1
1,000
100%
KCI Licensing, Inc.
KCI USA, Inc.
Common
$0.10
4
2,000
100%
KCI USA, Inc.
KCI USA Real Holdings, L.L.C.
Membership Interests
--
Not Certificated
--
100%
KCI USA, Inc.
KCI Home Medical, Inc.
Common
$0.01
1
1,000
100%



 


 


 


 
Foreign Stock
 
Grantor
 
Issuer
 
Class of
Equity Interest
 
Par Value
 
Certificate No(s).
Number of Shares
To Be Pledged
Percentage of Outstanding Voting Shares To Be Pledged
KCI International, Inc.
KCI Medical Canada Inc./Fournitures Medicales KCI du Canada Inc.
Common
Preference
Preference
--
--
--
C-4
P-2
P-41
81,477.5
1,605,240
864,360
65%
N/A
N/A
KCI Holding Company, Inc.
KCI Equi-Tron Inc.
Common
$1.00
Com-2
1,950,000
65%
KCI International, Inc.
KCI Medical Australia Pty Ltd
Ordinary
$1.00
122
10,790,000
65%
KCI International, Inc.
KCI Medical Puerto Rico, Inc.
Common
$100.00
4
32
 
64%
 
KCI International, Inc.
KCI KK
Common
--
Z001
2,600
65%
KCI International, Inc.
KCI Medical Resources
‘A’ Ordinary Shares
$0.01
5
65,000
65%




--------------------------------------------------------------------------------

 
1 KCI International, Inc. to deliver this certificate to the Administrative
Agent within 7 days following the Closing Date.
 
2 KCI International, Inc. to deliver this certificate to the Administrative
Agent within 7 days following the Closing Date.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.18
 
INTELLECTUAL PROPERTY MATTERS
 
Matters Related to Wake Forest’s U.S. Patents


In 2007, requests for ex-parte reexamination of certain claims among five
patents owned and licensed by Kinetic Concepts, Inc. were granted by the U.S.
Patent and Trademark Office, including the base V.A.C. Therapy patents licensed
from Wake Forest.  Some or all claims that are the subject of reexamination may
require amendment or cancellation.  However, not all the claims in the patents
are under reexamination.


See also matters disclosed on Schedule 5.06.




 

 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 6.12
 
GUARANTORS
 


 
KCI Holding Company, Inc.
 
KCI International, Inc.
 
KCI Licensing, Inc.
 
KCI USA, Inc.
 
Leopard Acquisition Sub, Inc.
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.01
 
EXISTING LIENS
 


 
To the extent constituting Liens, the financing statements evidencing the
following operating leases:
 
1.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 01-030630 filed 2/20/2001 as
continued by TX UCC 05-00373728 filed 12/06/05.

 
2.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029389962 filed 5/09/02 as
continued by TX UCC 07-00058947 filed 02/20/07.

 
3.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029390116 filed 5/09/02 as
continued by TX UCC 07-00058950 filed 02/20/2007.

 
4.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029390227 filed 05/09/2002 as
continued by TX UCC 07-00058896 filed 02/20/2007.

 
5.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029390338 filed 05/09/2002 as
continued by TX UCC 07-00058944 filed 02/20/2007.

 
6.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029390449 filed 05/09/2002 as
continued by TX UCC 07-00058878 filed 02/20/2007.

 
7.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029391248 filed 05/09/2002 as
continued by TX UCC 07-00058941 filed 02/20/2007.

 
8.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029391460 as continued by TX
UCC 07-00058881 filed 02/20/2007.

 
9.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029528038 filed 05/10/2002 as
continued by TX UCC 07-00058952 filed 02/20/2007.

 
10.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029528361 filed 05/10/2002 as
continued by TX UCC 07-00058871 filed 02/20/2007.

 
11.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029529382 filed 05/10/2002 as
continued by TX UCC 07-00058875 filed 02/20/2007.

 
12.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029529493 filed 05/10/2002 as
continued by TX UCC 07-00058890 filed 02/20/2007.

 
13.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029529504 filed 05/10/2002 as
continued by TX UCC 07-00058938 filed 02/20/2007.

 
14.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029529837 filed 05/10/2002 as
continued by TX UCC 07-00058933 filed 02/20/2007.

 
15.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029529948 filed 05/10/2002 as
continued by TX UCC 07-00058932 filed 02/20/2007.

 
16.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029530081 filed 05/10/2002 as
continued by TX UCC 07-00058892 filed 02/20/2007.

 
17.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029530647 filed 05/10/2002 as
continued by TX UCC 07-00058951 filed 02/20/2007.

 
18.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029533044 filed 05/10/2002 as
continued by TX UCC 07-00058940 filed 02/20/2007.

 
19.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029533155 filed 05/10/2002 as
continued by TX UCC 07-00058939 filed 02/20/2007.

 
20.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029533266 filed 05/10/2002 as
continued by TX UCC 07-00058865 filed 02/20/2007.

 
21.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029533377 filed 05/10/2002 as
continued by TX UCC 07-00058885 filed 02/20/2007.

 
22.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029533488 filed 05/10/2002 as
continued by TX UCC 07-00058936 filed 02/20/2007.

 
23.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029533599 filed 05/10/2002 as
continued by TX UCC 07-00058888 filed 02/20/2007.

 
24.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029533600 filed 05/10/2002 as
continued by TX UCC 07-00058943 filed 02/20/2007.

 
25.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029533711 filed 05/10/2002 as
continued by TX UCC 07-00058861 filed 02/20/2007.

 
26.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029533822 filed 05/10/2002 as
continued by TX UCC 07-00058948 filed 02/20/2007.

 
27.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029533933 filed 05/10/2002 as
continued by TX UCC 07-00058887 filed 02/20/2007.

 
28.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029534065 filed 05/10/2002 as
continued by TX UCC 07-00058945 filed 02/20/2007.

 
29.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029534287 filed 05/10/2002 as
continued by TX UCC 07-00058894 filed 02/20/2007.

 
30.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029534398 filed 05/10/2002 as
continued by TX UCC 07-00058898 filed 02/20/2007.

 
31.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029534510 filed 05/10/2002 as
continued by TX UCC 07-00058858 filed 02/20/2007.

 
32.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029534621 filed 05/10/2002 as
continued by TX UCC 07-00058897 filed 02/20/2007.

 
33.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0030458749 filed 05/17/2002 as
continued by TX UCC 07-00058868 filed 02/20/2007.

 
34.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 03-0012189832 filed 12/30/2002 as
continued by TX UCC 07-00310772 filed 09/11/2007.

 
35.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 03-0019079100 filed 03/03/2003 as
continued by TX UCC 07-00346555 filed 10/09/2007.

 
36.  
Leases between Kinetic Concepts, Inc. and NMHG Financial Services, Inc. as
evidenced by TX UCC 04-0082478477 filed 9/21/2004.

 
37.  
Leases covering a TC02M Model 860 Transcutaneous Monitor with accessories – S.N.
1287, 1429.1457 granted by Kinetic Concepts, Inc. to Republic Bank as evidenced
by TX UCC 05-0034478172 filed 11/07/2005.

 
38.  
Lease Agreement Number SFL-1016 by and between KCI USA, Inc. and Leasenet Group,
LLC, dated July 10, 2006 as evidenced by Delaware UCC 6294271 2 filed 8/23/2006.

 
39.  
Leases granted by MedClaim Inc. to Duke Energy Corporation as evidenced by NC
UCC 20040022303 and filed 3/08/04.

 
40.  
Lease between Kinetic Concepts, Inc. and Gelco Corporation dba GE Capital Fleet
Service as evidenced by TX UCC 02-0029391137 filed 05/09/2002 as continued by TX
UCC 07-00058870 filed 02/20/2007.

 
41.  
Master Agreement and Product Schedule No. IS0142 between LifeCell Corporation
and IOS Capital, LLC as evidenced by DE UCC 6399794 7 filed 11/16/2006.

 
42.  
Master Agreement and Product Schedule No. IS0096A between LifeCell Corporation
and IOS Capital, LLC as evidenced by DE UCC 6409685 5 filed 11/23/2006.

 
To the extent constituting Liens, the financing statement evidencing the
following consignment agreement:
 
1.  
The consignment of inventory by and between Kinetic Concepts, Inc. and Hagemeyer
North America, Inc. as evidenced by TX UCC 05-0016345034.

 


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.02
 
EXISTING INDEBTEDNESS
 


I.           Capitalized Leases


Indebtedness in respect to Capitalized Leases held by Foreign Subsidiaries:





 
Apr-08
   
Capitalized Leases as of 04/30/2008
$549,190
   
Future obligations for Capital Leases
 
Payments due within 12 months
 
$291,885
Payments due 13 to 24 months
$213,906
Payments due 25 to 36 months
$136,148
Payments due 37 to 48 months
$27,570
Payments due 49 to 60 months
$10,036
Payments due over 60 months
$2,509
Total future obligations
$682,055
   
Future Obligations Less amount representing interest
$132,865
   
Net future minimum lease payments ex interest
$549,190
   
Present value of capital lease payments ex interest
$495,303
Current portion
$222,055
Non Current portion
$273,247
       



II.           Other Indebtedness
 
To the extent constituting Indebtedness, obligations under the operating leases
described in Schedule 7.01.
 
To the extent constituting Indebtedness, obligations not in excess of $200,000
owed to former employees of LifeCell Corporation pursuant to various termination
letters and separation and release agreements.


 


 


 
SCHEDULE 7.03
 
EXISTING INVESTMENTS
 
1.
KCI USA, Inc. owns a beneficial interest in a trust created pursuant to the
terms of the Trust Agreement (Federal Express 1991-A), dated as of September 29,
1993, as amended by the First Amendment of Trust Agreement, dated as of December
29, 1994 (as amended, the "Trust Agreement").  The Trust Agreement provides that
the trust estate consists of one McDonnell Douglas DC-10-30F Aircraft,
Manufacturer's Serial No. 47835, U.S. Registration No. N320FE and three General
Electric Model CF6-5OC2 Engines, Manufacturer's Serial Nos. 455311, 455720 and
455705.  KCI USA, Inc. owns a beneficial interest in a trust created pursuant to
the terms of the Trust Agreement (Federal Express 1991-B), dated as of September
29, 1993, as amended by the First Amendment of Trust Agreement, dated as of
December 30, 1996 (as amended, the "Trust Agreement").  The Trust Agreement
provides that the trust estate consists of one McDonnell Douglas DC-10-30CF
Aircraft, Manufacturer's Serial No. 47836, U.S. Registration No. N321FE and
three General Electric Model CF6-5OC2 Engines, Manufacturer's Serial Nos.
528146, 455217 and 455900.  The aggregate book value of the KCI USA, Inc.'s
interest in these trusts is $11,200,000.



2.           The Convertible Note Hedge.
 



 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 7.08
 
TRANSACTIONS WITH AFFILIATES
 


 
None
 

 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 7.09
 
BURDENSOME AGREEMENTS
 
None
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 10.02


ADMINISTRATIVE AGENT’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES


BORROWER:
Kinetic Concepts, Inc.
8023 Vantage Drive
San Antonio, TX  78230
Attention:  Marcia K. Bennett
Telephone:  210.255.6837
Telecopier:  210.255.6554
Electronic Mail:  Marcia.Bennett@kci1.com
Website Address:  www.kci1.com


ADMINISTRATIVE AGENT:


Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
901 Main Street
Mail Code:  TX1-492-14-14
Dallas, TX  75202-3714
Attn:  Runzia Bob
Telephone:  214.209.9732
Telecopier:  214.290.9646
Electronic Mail:  runzia.v.bob@bankofamerica.com
Account No.:  1292000883
Ref:  Kinetic Concepts, Inc.
ABA# 026009593


Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
231 S. LaSalle Street
Mail Code:  IL1-231-10-41
Chicago, IL  60604-
Attention:  Charlene Wright-Jones
Telephone:  312.828.3935
Telecopier:  877.206.8427
Electronic Mail:  charlene.wright-jones@bankofamerica.com

 
 

--------------------------------------------------------------------------------

 



L/C ISSUER:


Bank of America, N.A.
Trade Operations
1000 W Temple Street
Mail Code:  CA9-705-07-05
Los Angeles, CA  90012-1514
Attention:  Tai Anh Lu
Telephone:  213.481.7840
Telecopier:  213.457.8841
Electronic Mail:  tai_anh.lu@bankofamerica.com


SWING LINE LENDER:
Bank of America, N.A.
901 Main Street
Mail Code:  TX1-492-14-14
Dallas, TX  75202-3714
Attention:  Runzia Bob
Telephone:  214.209.9732
Telecopier:  214.290.9646
Electronic Mail:  runzia.v.bob@bankofamerica.com
Account No.:  1292000883
Ref:  Kinetic Concepts, Inc.
ABA# 026009593


 

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
 
Date:  ___________, _____
 
To:           Bank of America, N.A., as Administrative Agent
 
Bank of America, N.A.
901 Main Street
Mail Code:  TX1-492-14-14
Dallas, TX 75202-3714
Attention:  Runzia Bob
 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of May [   ], 2008
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Kinetic Concepts, Inc., a Texas corporation (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
 
The undersigned hereby gives you notice, pursuant to Section 2.02(a) of the
Credit Agreement, that it requests (select one):
 
  __
  A Borrowing of [Multicurrency Revolving Credit][US Dollar Revolving
Credit][Term A] Loans

  __
  A conversion or continuation of [Multicurrency Revolving Credit][US Dollar
Revolving Credit][Term A] Loans
 

1.  On ________________________ (a Business Day).
2.  In the amount of _____________________1
3.  In the following currency:  [Dollars]2   [       ]3
4.  Comprised of [     ]4
5.  For Eurocurrency Rate Loans:  with an Interest Period of _____months.
 
[The Revolving Credit Borrowing requested herein complies with the proviso to
the first sentence of Section 2.01(b) of the Agreement.]5

                                  KINETIC CONCEPTS, INC.

By:      ___________________                                                
Name: ___________________         
Title:   ___________________                                                      

____________________
 
1           Eurocurrency Rate Loans shall be a minimum of $3,000,000 (and any
amount in excess thereof shall be an integral multiple of $1,000,000).  Base
Rate Loans shall be a minimum of $500,000 (and any amount in excess thereof
shall be an integral multiple of $100,000).
 
2           In the case of a Term A Loan.
 
3           For Multicurrency Revolving Credit Loans, specify Alternative
Currency, if applicable.
 
4           Specify Base Rate Loans or Eurocurrency Rate Loans.
 
5           Include this sentence in the case of a Revolving Credit Borrowing.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF SWING LINE LOAN NOTICE
 
Date:  ___________, _____
 
To:           Bank of America, N.A., as Administrative Agent and Swing Line
Lender


Bank of America, N.A.
901 Main Street
Mail Code:  TX1-492-14-14
Dallas, TX 75202-3714
Attention:  Runzia Bob
 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of May [   ], 2008
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Kinetic Concepts, Inc., a Texas corporation (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
 
The undersigned hereby gives you notice, pursuant to Section 2.04(b) of the
Credit Agreement, that it requests a Swing Line Loan:
 
1.           On   ________________________ (a Business Day).
 
2.           In the amount of $ _____________________.8
 
The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.
 
KINETIC CONCEPTS, INC.

 
By:          ________________                                            
Name:     ________________                                                 
Title:       ________________                                               
 
_____________________
 
8           Shall be a minimum of $100,000 (and any amount in excess thereof
shall be an integral multiple of $100,000).
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C-1
 
FORM OF TERM A NOTE
 
___________, ____
 
FOR VALUE RECEIVED, the undersigned, KINETIC CONCEPTS, INC., a Texas corporation
(the “Borrower”), hereby promises to pay to _____________________ or its
registered assigns (the “Lender”), in accordance with the provisions of the
Agreement (as hereinafter defined), the principal amount of each Term A Loan
from time to time made by the Lender to the Borrower under that certain Credit
Agreement, dated as of May [   ], 2008 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, Swing Line Lender  and L/C Issuer.
 
The Borrower promises to pay interest on the unpaid principal amount of each
Term A Loan made by the Lender from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
 
This Term A Note is one of the Term A Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Term A Note is also entitled
to the benefits of the Guaranty and is secured by the Collateral.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term A Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement.  Each Term A Loan made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business.  The Lender may also attach schedules to this Term A Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.
 
The Borrower hereby waives diligence, presentment, protest and demand and notice
of protest, demand, dishonor and non-payment of this Term A Note.
 

 
 

--------------------------------------------------------------------------------

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
 
THE BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT, AND THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  THE BORROWER AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS NOTE SHALL AFFECT ANY RIGHT THAT THE LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS NOTE
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
[SIGNATURE PAGE TO FOLLOW]
 

 
 

--------------------------------------------------------------------------------

 



 
KINETIC CONCEPTS, INC.

By:          ________________                                           
Name:     ________________                                                 
Title:       ________________                                               

                                

 
 

--------------------------------------------------------------------------------

 

LOANS AND PAYMENTS WITH RESPECT THERETO
 
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By


 
 

--------------------------------------------------------------------------------

 

EXHIBIT C-2
 
FORM OF MULTICURRENCY REVOLVING CREDIT NOTE
 
___________, ____
 
FOR VALUE RECEIVED, the undersigned, KINETIC CONCEPTS, INC., a Texas Corporation
(the “Borrower”), hereby promises to pay to _____________________ or its
registered assigns (the “Lender”), in accordance with the provisions of the
Agreement (as hereinafter defined), the principal amount of each Multicurrency
Revolving Credit Loan from time to time made by the Lender to the Borrower under
that certain Credit Agreement, dated as of May [   ], 2008 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among the Borrower, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.
 
The Borrower promises to pay interest on the unpaid principal amount of each
Multicurrency Revolving Credit Loan from the date of such Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement.  Except as otherwise provided in Section 2.04(f) of
the Agreement with respect to Swing Line Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars or such other Alternative Currency in which such Loans are
denominated in immediately available funds at the Administrative Agent’s
Office.  If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.
 
This Multicurrency Revolving Credit Note is one of the Multicurrency Revolving
Credit Notes referred to in the Agreement, is entitled to the benefits thereof
and may be prepaid in whole or in part subject to the terms and conditions
provided therein.  This Multicurrency Revolving Credit Note is also entitled to
the benefits of the Guaranty and is secured by the Collateral.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Multicurrency Revolving
Credit Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement.  Multicurrency Revolving Credit Loans made by
the Lender shall be evidenced by one or more loan accounts or records maintained
by the Lender in the ordinary course of business.  The Lender may also attach
schedules to this Multicurrency Revolving Credit Note and endorse thereon the
date, amount and maturity of its Multicurrency Revolving Credit Loans and
payments with respect thereto.
 
The Borrower hereby waives diligence, presentment, protest and demand and notice
of protest, demand, dishonor and non-payment of this Multicurrency Revolving
Credit Note.
 

 
 

--------------------------------------------------------------------------------

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
 
THE BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT, AND THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  THE BORROWER AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS NOTE SHALL AFFECT ANY RIGHT THAT THE LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS NOTE
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
[SIGNATURE PAGE TO FOLLOW]
 

 
 

--------------------------------------------------------------------------------

 



 
KINETIC CONCEPTS, INC.
By:          ________________                                          
Name:     ________________                                                 
Title:       ________________                                               
                                     

 
 

--------------------------------------------------------------------------------

 

LOANS AND PAYMENTS WITH RESPECT THERETO
 
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By



 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C-3
 
FORM OF US DOLLAR REVOLVING CREDIT NOTE
 
___________, ____
 
FOR VALUE RECEIVED, the undersigned, KINETIC CONCEPTS, INC., a Texas Corporation
(the “Borrower”), hereby promises to pay to _____________________ or its
registered assigns (the “Lender”), in accordance with the provisions of the
Agreement (as hereinafter defined), the principal amount of each US Dollar
Revolving Credit Loan from time to time made by the Lender to the Borrower under
that certain Credit Agreement, dated as of May [   ], 2008 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among the Borrower, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.
 
The Borrower promises to pay interest on the unpaid principal amount of each US
Dollar Revolving Credit Loan from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
 
This US Dollar Revolving Credit Note is one of the US Dollar Revolving Credit
Notes referred to in the Agreement, is entitled to the benefits thereof and may
be prepaid in whole or in part subject to the terms and conditions provided
therein.  This US Dollar Revolving Credit Note is also entitled to the benefits
of the Guaranty and is secured by the Collateral.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this US Dollar Revolving Credit Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement.  US Dollar Revolving Credit Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business.  The Lender may also attach schedules to this
US Dollar Revolving Credit Note and endorse thereon the date, amount and
maturity of its US Dollar Revolving Credit Loans and payments with respect
thereto.
 
The Borrower hereby waives diligence, presentment, protest and demand and notice
of protest, demand, dishonor and non-payment of this US Dollar Revolving Credit
Note.
 

 
 

--------------------------------------------------------------------------------

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
 
THE BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT, AND THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  THE BORROWER AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS NOTE SHALL AFFECT ANY RIGHT THAT THE LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS NOTE
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
[SIGNATURE PAGE TO FOLLOW]
 

 
 

--------------------------------------------------------------------------------

 
 
 
KINETIC CONCEPTS, INC.

By:          ________________                                           
Name:     ________________                                                 
Title:       ________________                                               
                                              

 
 

--------------------------------------------------------------------------------

 

LOANS AND PAYMENTS WITH RESPECT THERETO
 
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By


 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FORM OF COMPLIANCE CERTIFICATE
 
Financial Statement Date:  ________, ____
 
To:           Bank of America, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of May [   ], 2008
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Kinetic Concepts, Inc., a Texas corporation (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
 
The undersigned Responsible Officer of the Borrower hereby certifies as of the
date hereof that he/she is the ___________________________________ of the
Borrower, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of the Borrower, and that:
 
[Use following paragraph 1 for fiscal year-end financial statements]
 
1.           A copy of the year-end audited financial statements required to be
delivered by Section 6.01(a) of the Agreement for the fiscal year of the
Borrower ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section can be located
at the following Internet address: _________________.
 
[Use following paragraph 1 for fiscal quarter-end financial statements]
 
1.           The unaudited financial statements required to be delivered by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date can be located at the following Internet address:
_________________.  Such consolidated financial statements fairly present in all
material respects the financial condition, results of operations and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.
 
2.           The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
reasonably detailed review of the transactions and financial condition of the
Borrower during the accounting period covered by such financial statements.
 
3.           A review of the activities of the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its obligations under the Loan Documents, and
 
[select one:]
 
to the best knowledge of the undersigned, as of the date hereof, no Default or
Event of Default has occurred and is continuing.
 
--or--
 
to the best knowledge of the undersigned, the following is a list of each
Default or Event of Default that has occurred and is continuing on the date
hereof and specifying the details thereof and any action or proposed action to
be taken with respect thereto:
 
4.           To the best knowledge of the undersigned, there has been no change
in GAAP or in the application thereof since the date of the financial statements
accompanying this Certificate.
 
--or--
 
[To the best knowledge of the undersigned, there has been a change in GAAP or in
the application thereof since the date of the financial statements accompanying
this Certificate, and the following specifies the effect of such change on such
financial statements:]
 
5.           Schedule 1 attached hereto sets forth the estimated fair market
value of each piece of real property owned in fee by any Loan Party with a fair
market value in excess of $10,000,000.
 
6.           Schedule 2 attached hereto sets forth the IP Rights of the Borrower
or its Subsidiaries for which any or all of the associated research and
development has been funded in whole or in part by a Foreign Subsidiary since
November 1, 2007.
 
7.           Set forth on Schedule 3 are reasonably detailed calculations
demonstrating compliance with the covenants contained in Section 7.10 of the
Agreement.
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as
 
of   ______________ , _______________.
 
KINETIC CONCEPTS, INC.
By:          ________________                                           
Name:     ________________                                                 
Title:       ________________                                               
                                    

 
 

--------------------------------------------------------------------------------

 
For the Quarter/Year ended ___________________, ____ (“Statement Date”)
 
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)
 
Fair Market Value of Real Property
 


 

 
 

--------------------------------------------------------------------------------

 



 


 
For the Quarter/Year ended ___________________, ____ (“Statement Date”)
 
SCHEDULE 2
to the Compliance Certificate
 


 
IP Rights
 

 
 

--------------------------------------------------------------------------------

 

For the Quarter/Year ended ___________________, ____ (“Statement Date”)
 
SCHEDULE 3
to the Compliance Certificate
($ in 000’s)
 
I.
Section 7.10(a) – Consolidated Leverage Ratio.
           
A.
Consolidated Indebtedness at Statement Date
$______
         
B.
Consolidated EBITDA for Measurement Period ending on above date (“Subject
Period”):
$______
             
1.
Consolidated Net Income for Subject Period:
$______
             
2.
Consolidated Interest Charges for Subject Period:
$______
             
3.
Provision for income taxes for Subject Period:
$______
             
4.
Depreciation expenses for Subject Period:
$______
             
5.
Amortization expenses for Subject Period:
$______
             
6.
Non-cash reductions of Consolidated Net Income for Subject Period:
$______
             
7.
Charges, fees and expenses in connection with the Tender Offer, etc., for
Subject Period:
$______
             
8.
Nonrecurring charges, fees and expenses incurred in connection with transactions
permitted under Section 7.03(k) or 7.03(l) of the Credit Agreement for Subject
Period:
$______
             
9.
Non-recurring charges related to corporate restructuring for the Subject Period:
$______
             
10.
Income Tax credits for Subject Period:
$______
       
$______
   
11.
Non-cash increases to Consolidated Net Income for Subject Period:
$______
             
12.
Consolidated EBITDA (Lines II.A.1 + 2 + 3 + 4 + 5 + 6+ 7 + 8 + 9 – 10 – 11):
$______
           
C.
Consolidated Leverage Ratio (Line I.A ¸ Line I.B):
____ to 1
             
Maximum permitted:
                         
Four Fiscal Quarters Ending
Maximum Consolidated Leverage Ratio
       
Closing Date through June 30, 2008
3.50x
       
July 1, 2008 through September 30, 2008
3.50x
       
October 1, 2008 through December 31, 2008
3.25x
       
January 1, 2009 through March 31, 2009
3.25x
       
April 1, 2009 through June 30, 2009
3.25x
       
July 1, 2009 through September 30, 2009
3.25x
       
October 1, 2009 through December 31, 2009 and each fiscal quarter thereafter
3.00x
               
II.
Section 7.10(b) - Consolidated Fixed Charge Coverage Ratio
           
A.
Consolidated EBITDA for Subject Period (Line I.B above):
$______
           
B.
Capital Expenditures for Subject Period:
$______
           
C.
Income taxes paid in cash for Subject Period:
$______
           
D.
Consolidated Fixed Charges for Subject Period:
$______
             
1.
Consolidated Interest Charges for Subject Period:
$______
             
2.
Regularly scheduled principal payments or redemptions, etc. for Subject Period:
$______
             
3.
Restricted Payments made in cash for Subject Period:
$______
           
4.
Consolidated Fixed Charges (Line II.1 + 2 + 3):
$______
           
E.
Consolidated Fixed Charge Coverage Ratio ([Line II.A – Line II.B – Line II.C] ¸
Line II.D):
_______
             
Minimum required:
     
Four Fiscal Quarters Ending
Minimum Consolidated Fixed Charge Coverage Ratio
       
Closing Date through June 30, 2008
1.10x
       
July 1, 2008 through September 30, 2008
1.10x
       
October 1, 2008 through December 31, 2008 and each fiscal quarter thereafter
1.15x
               



 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E-1
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]9 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]10 Assignee identified in item 2 below ([the][each, an]
“Assignee”) pursuant to Section 10.06 of the Credit Agreement identified below
(the “Credit Agreement”).  [It is understood and agreed that the rights and
obligations of [the Assignors][the Assignees]11 hereunder are several and not
joint.]12  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement, receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
 
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement, any
other Loan Documents and any other documents or instruments delivered pursuant
thereto to the extent related to the amount and percentage interest identified
below of all of such outstanding rights and obligations of [the Assignor][the
respective Assignors] under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other Loan
Documents or any other documents or instruments delivered pursuant thereto or
the loan transactions governed thereby or in any way based on or related to any
of the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.
 
1.           Assignor[s]:           ______________________________
 
______________________________
 
2.           Assignee[s]:           ______________________________
 
______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
 
3.           Borrower:                      Kinetic Concepts, Inc.
 
4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

 
5.
Credit Agreement:
Credit Agreement, dated as of May [   ], 2008, among Kinetic Concepts, Inc., the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer

 
6.           Assigned Interest:
 
Assignor[s]13
Assignee[s]14
Facility
Assigned15
Aggregate
Amount of
Commitment/Loans
for all Lenders16
Amount of
Commitment/Loans
Assigned
Percentage
Assigned of
Commitment/
Loans17
CUSIP
 Number
                 
____________
$________________
$_________
____________%
     
____________
$________________
$_________
____________%
     
____________
$________________
$_________
____________%
 



 
Effective Date:  __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
[NAME OF ASSIGNOR]


By:  _____________________________
Title:


ASSIGNEE
[NAME OF ASSIGNEE]


By:  _____________________________
Title:
[Consented to and]18  Accepted:
 
BANK OF AMERICA, N.A., as
  Administrative Agent
 
By:         _________________________________
               Title:
 
[Consented to:]19
 
By:         _________________________________
              Title:
 

_______________________
 
9           For bracketed language here and elsewhere in this form relating to
the Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.
 
 
10  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.
 
 
11  Select as appropriate.
 
 
12  Include bracketed language if there are either multiple Assignors or
multiple Assignees.
 
 
13           List each Assignor, as appropriate.
 
14           List each Assignee, as appropriate.
 
15           Fill in the appropriate terminology for the types of facilities
under the Credit Agreement that are being assigned under this Assignment (e.g.
“Multicurrency Revolving Credit Commitment”, “Term A Commitment”, etc.).
 
16      Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
 
17           Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.
 
18          To be added only if the consent of the Administrative Agent is
required by the terms of the Credit Agreement.
 
 
19          To be added only if the consent of the Borrower and/or other parties
(e.g. Swing Line Lender, L/C Issuer) is required by the terms of the Credit
Agreement.
 

 
 

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
 
[___________________]20
 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.           Representations and Warranties.
 
1.1.           Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
 
1.2.           Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
10.06(b)(iii), (v) and (vi) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 10.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been afforded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Sections 6.01(a) and (b) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Lead Arrangers, the Administrative Agent or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Lead Arrangers, the Administrative Agent, [the][any] Assignor
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
 
2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.
 
3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.
 



--------------------------------------------------------------------------------

 
20           Describe Credit Agreement at option of Administrative Agent.
 
 
 
 

--------------------------------------------------------------------------------

 
 
BOA agreement page 1 [boapage1.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 
BOA agreement page 2 [boapage2.jpg]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
BOA agreement page 3 [boapage3.jpg]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
BOA agreement page 4 [boapage4.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 
BOA agreement page 5 [boapage5.jpg]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT F
FORM OF GUARANTEE AND SECURITY AGREEMENT
Execution Version






GUARANTEE AND SECURITY AGREEMENT


Dated as of May 19, 2008


among


KINETIC CONCEPTS, INC.,


THE GUARANTORS PARTY HERETO
and
BANK OF AMERICA, N.A.,
as Administrative Agent












TABLE OF CONTENTS
_________________
Page
 
SECTION 1.  Definitions.2

 
SECTION 2.  Guarantees by Guarantors.2

 
SECTION 3.  Grant of Transaction Liens.2

 
SECTION 4.  General Representations and Warranties2

 
SECTION 5.  Further Assurances; General Covenants2

 
SECTION 6.  Accounts2

 
SECTION 7.  Commercial Tort Claims2

 
SECTION 8.  Recordable Intellectual Property Collateral2

 
SECTION 9.  Investment Property2

 
SECTION 10.  Instruments2

 
SECTION 11.  Controlled Deposit Accounts2

 
SECTION 12.  Cash Collateral Accounts2

 
SECTION 13.  Operation of Collateral Accounts.2

 
SECTION 14.  Transfer Of Record Ownership2

 
SECTION 15.  Right to Vote Securities2

 
SECTION 16.  Certain Cash Distributions2

 
SECTION 17.  Remedies upon Event of Default2

 
SECTION 18.  Application of Proceeds2

 
SECTION 19.  Fees and Expenses; Indemnification2

 
SECTION 20.  Authority to Administer Collateral2

 
SECTION 21.  Limitation on Duty in Respect of Collateral2

 
SECTION 22.  General Provisions Concerning the Administrative Agent.2

 
SECTION 23.  Termination of Transaction Liens; Release of Collateral2

 
SECTION 24.  Additional Guarantors, Loan Parties and Lien Grantors2

 
SECTION 25.  Notices2

 
SECTION 26.  No Implied Waivers; Remedies Not Exclusive2

 
SECTION 27.  Successors and Assigns2

 
SECTION 28.  Amendments and Waivers2

 
SECTION 29.  Governing Law; Jurisdiction; Etc2

 
SECTION 30.  Waiver of Jury Trial2

 
SECTION 31.  Severability.2



SCHEDULES:
 
Schedule 1
Equity Interests in Subsidiaries Owned by Original Lien Grantors

 
Schedule 2
Other Investment Property and Instruments Owned by Original Lien Grantors

 
Schedule 3
Material Commercial Tort Claims

EXHIBITS:
 
Exhibit A
Security Agreement Supplement

 
Exhibit B
Copyright Security Agreement

 
Exhibit C
Patent Security Agreement

 
Exhibit D
Trademark Security Agreement

 
Exhibit E
Perfection Certificate





GUARANTEE AND SECURITY AGREEMENT
GUARANTEE AND SECURITY AGREEMENT (this “Agreement”) dated as of May 19, 2008
among KINETIC CONCEPTS, INC., as Borrower, the GUARANTORS party hereto and BANK
OF AMERICA, N.A., as Administrative Agent.
 
WHEREAS, the Borrower is entering into the Credit Agreement described in Section
1 hereof, pursuant to which the Borrower intends to borrow funds and obtain
letters of credit for the purposes set forth therein;
 
WHEREAS, the Borrower is willing to secure its Secured Obligations (as defined
in the Credit Agreement) by granting a security interest in its assets to the
Administrative Agent as provided in this Agreement;
 
WHEREAS, the Borrower is willing to cause each of its Domestic Subsidiaries
(with certain exceptions) to Guarantee the foregoing Secured Obligations of the
Borrower and the Secured Obligations of each other Loan Party and to secure its
Guarantee thereof and its Secured Obligations by granting a security interest in
its assets to the Administrative Agent as provided in this Agreement;
 
WHEREAS, the Lenders and the L/C Issuer are not willing to make loans or issue
or participate in letters of credit under the Credit Agreement, and the
counterparties to the hedging arrangements referred to above are not willing to
enter into or maintain them, unless the foregoing Secured Obligations are
secured and guaranteed as described above;
 
WHEREAS, upon any foreclosure or other enforcement of this Agreement, the net
proceeds of the relevant Collateral are to be received by or paid over to the
Administrative Agent and applied as provided in the Credit Agreement;
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
Section 1 .  Definitions.
 
(a) Terms Defined in Credit Agreement.  Terms defined in the Credit Agreement
and not otherwise defined in subsection (b) or (c) of this Section have, as used
herein, the respective meanings provided for therein.
 
(b) Terms Defined in UCC.  As used herein, each of the following terms has the
meaning specified in the UCC:
 
Term
UCC
Account
9-102
Authenticate
9-102
Certificated Security
8-102
Chattel Paper
9-102
Commercial Tort Claim
9-102
Commodity Account
9-102
Commodity Customer
9-102
Deposit Account
9-102
Document
9-102
Entitlement Holder
8-102
Entitlement Order
8-102
Equipment
9-102
Financial Asset
8-102 & 103
General Intangibles
9-102
Instrument
9-102
Inventory
9-102
Investment Property
9-102
Record
9-102
Securities Account
8-501
Securities Intermediary
8-102
Security
8-102 & 103
Security Entitlement
8-102
Supporting Obligations
9-102
Uncertificated Security
8-102



(c) Additional Definitions.  The following additional terms, as used herein,
have the following meanings:
 
“Cash Collateral Account” has the meaning set forth in Section 12(a).
 
“Cash Distributions” means dividends, interest and other distributions and
payments (including proceeds of liquidation, sale or other disposition) made or
received in cash upon or with respect to any Collateral.
 
“Collateral” has the meaning set forth in Section 3(a).
 
“Collateral Accounts” means the Cash Collateral Accounts, the Controlled Deposit
Accounts and the Controlled Securities Accounts.
 
“Control” has the following meanings:
 
(a)        when used with respect to any Security or Security Entitlement, the
meaning specified in UCC Section 8-106; and
 
(b)        when used with respect to any Deposit Account, the meaning specified
in UCC Section 9-104.
 
“Controlled Deposit Account” means a Deposit Account (i) that is subject to a
Deposit Account Control Agreement or (ii) as to which the Administrative Agent
is the Depositary Bank’s “customer” (as defined in UCC Section 4-104).
 
“Controlled Securities Account” means a Securities Account that (i) is
maintained in the name of a Lien Grantor at an office of a Securities
Intermediary located in the United States and (ii) together with all Financial
Assets credited thereto and all related Security Entitlements, is subject to a
Securities Account Control Agreement among such Lien Grantor, the Administrative
Agent and such Securities Intermediary.
 
“Copyright License” means any agreement now or hereafter in existence granting
to any Lien Grantor, or pursuant to which any Lien Grantor grants to any other
Person, any right to use, copy, reproduce, distribute, prepare derivative works,
display or publish any records or other materials on which a Copyright is in
existence or may come into existence, including any agreement identified in
Schedule 1 to any Copyright Security Agreement.
 
“Copyrights” means all the following: (i) all copyrights under the laws of the
United States or any other country (whether or not the underlying works of
authorship have been published), all registrations and recordings thereof, all
copyrightable works of authorship (whether or not published), and all
applications for copyrights under the laws of the United States or any other
country, including registrations, recordings and applications in the United
States Copyright Office or in any similar office or agency of the United States,
any State thereof or any other country or any political subdivision thereof,
including those described in Schedule 1 to any Copyright Security Agreement,
(ii) all renewals of any of the foregoing, (iii) all claims for, and rights to
sue for, past or future infringements of any of the foregoing, and (iv) all
income, royalties, damages and payments now or hereafter due or payable with
respect to any of the foregoing, including damages and payments for past or
future infringements thereof.
 
“Copyright Security Agreement” means a Copyright Security Agreement,
substantially in the form of Exhibit B, executed and delivered by a Lien Grantor
in favor of the Administrative Agent for the benefit of the Secured Parties.
 
“Credit Agreement” means the Credit Agreement dated as of May 19, 2008 among
Kinetic Concepts, Inc., the Lenders party thereto and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.
 
“Deposit Account Control Agreement” means, with respect to any Deposit Account
of any Lien Grantor, a deposit account control agreement in form reasonably
satisfactory to the Administrative Agent among such Lien Grantor, the
Administrative Agent and the relevant Depositary Bank, (i) providing that such
Depositary Bank will comply with instructions originated by the Administrative
Agent directing disposition of the funds in such Deposit Account without further
consent by such Lien Grantor and (ii) subordinating to the relevant Transaction
Lien all claims of the Depositary Bank to such Deposit Account (except its right
to deduct its normal operating charges and any uncollected funds previously
credited thereto).
 
“Depositary Bank” means a bank at which a Controlled Deposit Account is
maintained.
 
“Excluded Assets” means (A) motor vehicles the perfection of a security interest
in which is excluded from the Uniform Commercial Code in the relevant
jurisdiction, (B) voting Equity Interests in (x) any CFC and (y) any Subsidiary
(other than KCI International Holding Company, KCII Holdings, L.L.C. and KCI MS
Unlimited) that is not a CFC that holds directly or indirectly a CFC and does
not hold any Equity Interests of any Person that is not a CFC or any other
material assets, in each case to the extent (but only to the extent) required to
prevent the Collateral from including more than 65% of all voting Equity
Interests in such CFC (or Subsidiary of the type described in the foregoing
clause (y)), (C) (i) unless KCI International Holding Company is a Guarantor,
any Equity Interests of KCI International Holding Company, (ii) unless KCII
Holdings, L.L.C. is a Guarantor, any Equity Interests of KCII Holdings, L.L.C.
and (iii) any Equity Interests of KCI MS Unlimited, (D) Retained Collection
Rights with respect to Medicaid Receivables, Medicare Receivables and VA
Receivables, (E) any applications for trademarks and service marks filed in the
United States Patent and Trademark Office (the “PTO”) on the basis of a Lien
Grantor's intent to use such mark pursuant to 15 U.S.C. § 1051 Section 1(b) and
for which a form evidencing use of the mark in interstate commerce has not been
filed with the PTO pursuant to 15 U.S.C. §1060(a), (F) any Intellectual Property
as to which (i) any Foreign Subsidiary has, since November 1, 2007, funded, in
whole or in part, any or all of the associated research and development or (ii)
any Foreign Subsidiary has, in furtherance of the foreign operations of the
Borrower and its Subsidiaries, funded, in whole or in part, any or all of the
associated research and development pursuant to that certain Research and
Development Cost Sharing and Royalty Agreement, dated as of December 31, 2001,
between KCI Licensing, Inc. and KCI Medical Resources (Ireland) (successor to
KCI International, VoF), as amended (it being understood that the parties intend
to avoid a deemed distribution pursuant to Section 956 of the Code), (G) Margin
Stock, (H) so long as any Headquarters Financing is outstanding, the Equity
Interests of any Headquarters SPC, (I) any property or assets of any Lien
Grantor that are subject to Liens permitted pursuant to Section 7.01(g),
7.01(h), 7.01(k), 7.01(m), 7.01(o) or 7.01(p) of the Credit Agreement, in each
case if and to the extent that (1) the contract or other agreement pursuant to
which such Lien has been granted validly and enforceably prohibits the granting
of a Lien on such property or assets to secure the Secured Obligations or (2)
the grant of a Lien on any such property or assets would validly and enforceably
constitute or result in result in the abandonment, invalidation or
unenforceability of any material right of the applicable Lien Grantor under any
the contract or other agreement pursuant to which such Lien has been granted, in
each case after giving effect to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provision or provisions) of any relevant jurisdiction or
any other applicable Law, (J) any right, interest or property of any Lien
Grantor under any lease, license, contract or agreement to which any Lien
Grantor is a party, if and to the extent (but solely to the extent) that the
grant of a security interest therein shall, after giving effect to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable Law, validly
and enforceably constitute or result in (1) the abandonment, invalidation or
unenforceability of any such right, interest or property of such Lien Grantor or
(2) a breach or termination pursuant to the terms of, or a default under, any
such lease license, contract, property rights, agreement or agreement with
respect to such right, interest or property, and (K) any right, interest or
property of any Lien Grantor under any lease, license, contract or agreement to
which any Lien Grantor is a party, if and to the extent (but solely to the
extent) that any applicable Law validly and enforceably, after giving effect to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable Law), prohibits
the creation of a security interest in such right, interest or property.  Each
Lien Grantor shall use all reasonable efforts to obtain any such required
consent that is reasonably obtainable; provided that no Lien Grantor shall be
obligated to obtain any such consent with respect to Retained Collection Rights
and that no Lien Grantor shall be obligated to obtain any such consent with
respect to any joint venture to the extent the Organization Documents of such
joint venture do not permit the applicable Lien Grantor to pledge the Equity
Interests of such joint venture as security for the Secured Obligations (or
require the consent of another party to the joint venture therefor).
 
“Guarantors” means each Subsidiary listed on the signature pages hereof under
the caption “Guarantors” and each Subsidiary that shall, at any time after the
date hereof, become a “Guarantor” pursuant to Section 24.
 
“Intellectual Property” means (i) any Patent and any Patent License, (ii) any
Trademark and any Trademark License, (iii) any Copyright and any Copyright
License, and all rights in or under any of the foregoing.
 
“Intellectual Property Filing” means (i) with respect to any Patent, Patent
License, Trademark or Trademark License, the filing of the applicable Patent
Security Agreement or Trademark Security Agreement with the United States Patent
and Trademark Office, together with an appropriately completed recordation form,
and (ii) with respect to any Copyright or Copyright License, the filing of the
applicable Copyright Security Agreement with the United States Copyright Office,
together with an appropriately completed recordation form, in each case
sufficient to record the Transaction Lien granted to the Administrative Agent in
such Recordable Intellectual Property Collateral.
 
“Intellectual Property Security Agreement” means a Copyright Security Agreement,
a Patent Security Agreement or a Trademark Security Agreement.
 
“Issuer Control Agreement” means an Issuer Control Agreement in form reasonably
satisfactory to the Administrative Agent.
 
“Lien Grantors” means the Borrower and the Guarantors.
 
“LLC Interest” means a membership interest or similar interest in a limited
liability company.
 
“Material Commercial Tort Claims” means a Commercial Tort Claim involving a
claim for more than $2,000,000.
 
“Medicaid Receivable” means any Account with respect to which the obligor is a
state governmental authority (or agent thereof) obligated to pay, pursuant to
federal or state Medicaid program statutes or regulations, for services rendered
to eligible beneficiaries thereunder.
 
“Medicare Receivable” means any Account with respect to which the obligor is a
federal governmental authority (or agent thereof) obligated to pay, pursuant to
federal Medicare program statutes or regulations, for services rendered to
eligible beneficiaries thereunder.
 
“Opinion of Counsel” means a written opinion of legal counsel (who may be
counsel to a Lien Grantor or other counsel, in either case approved by the
Administrative Agent in its reasonable discretion) addressed and delivered to
the Administrative Agent.
 
“Original Lien Grantor” means any Lien Grantor that grants a Lien on any of its
assets hereunder on the Closing Date.
 
“own” refers to the possession of sufficient rights in property to grant a
security interest therein as contemplated by UCC Section 9-203, and “acquire”
refers to the acquisition of any such rights.
 
“Partnership Interest” means a partnership interest, whether general or limited.
 
“Patent License” means any agreement now or hereafter in existence granting to
any Lien Grantor, or pursuant to which any Lien Grantor grants to any other
Person, any right with respect to any Patent or any invention now or hereafter
in existence, whether patentable or not, whether a patent or application for
patent is in existence on such invention or not, and whether a patent or
application for patent on such invention may come into existence or not,
including any agreement identified in Schedule 1 to any Patent Security
Agreement.
 
“Patents” means (i) all letters patent and design letters patent of the United
States or any other country and all applications for letters patent or design
letters patent of the United States or any other country, including applications
in the United States Patent and Trademark Office or in any similar office or
agency of the United States or any other country or any political subdivision
thereof, including those described in Schedule 1 to any Patent Security
Agreement, (ii) all reissues, divisions, continuations, continuations in part,
revisions and extensions of any of the foregoing, (iii) all claims for, and
rights to sue for, past or future infringements of any of the foregoing and (iv)
all income, royalties, damages and payments now or hereafter due or payable with
respect to any of the foregoing, including damages and payments for past or
future infringements thereof.
 
“Patent Security Agreement” means a Patent Security Agreement, substantially in
the form of Exhibit C, executed and delivered by a Lien Grantor in favor of the
Administrative Agent for the benefit of the Secured Parties.
 
“Perfection Certificate” means, with respect to any Lien Grantor, a certificate
substantially in the form of Exhibit E, completed and signed by an officer of
such Lien Grantor.
 
“Permitted Liens” means (i) the Transaction Liens and (ii) any other Liens on
the Collateral permitted to be created or assumed or to exist pursuant to
Section 7.01 or Section 7.15 of the Credit Agreement.
 
“Pledged”, when used in conjunction with any type of asset, means at any time an
asset of such type that is included (or that creates rights that are included)
in the Collateral at such time.  For example, “Pledged Equity Interest” means an
Equity Interest that is included in the Collateral at such time.
 
“Proceeds” means all proceeds of, and all other profits, products, rents or
receipts, in whatever form, arising from the collection, sale, lease, exchange,
assignment, licensing or other disposition of, or other realization upon, any
Collateral, including all claims of the relevant Lien Grantor against third
parties for loss of, damage to or destruction of, or for proceeds payable under,
or unearned premiums with respect to, policies of insurance in respect of, any
Collateral, and any condemnation or requisition payments with respect to any
Collateral.
 
“Recordable Intellectual Property” means (i) any Patent registered with the
United States Patent and Trademark Office, and any Patent License with respect
to a Patent so registered, (ii) any Trademark registered with the United States
Patent and Trademark Office, and any Trademark License with respect to a
Trademark so registered, (iii) any Copyright registered with the United States
Copyright Office and any Copyright License with respect to a Copyright so
registered, and all rights in or under any of the foregoing, in each case to the
extent included in the Collateral.
 
“Recordable Intellectual Property Collateral” means all Recordable Intellectual
Property included in the Collateral.
 
“Release Conditions” means the following conditions for releasing all the
Secured Guarantees and terminating all the Transaction Liens:
 
(i)        all Aggregate Commitments under the Credit Agreement shall have
expired or been terminated; and
 
(ii)        all Obligations shall have been paid in full (other than contingent
indemnification obligations).
 
“Retained Collection Rights” means, with respect to any Medicaid Receivable,
Medicare Receivable or VA Receivable (each a “Receivable”) of any Lien Grantor,
the right of such Lien Grantor to collect and receive from the obligor thereon
payments in respect of such Receivable in the absence of a court order requiring
such obligor to submit payments thereon directly to a Person other than such
Lien Grantor.
 
“Secured Agreement”, when used with respect to any Secured Obligation, refers
collectively to each instrument, agreement or other document that sets forth
obligations of the Borrower, obligations of a guarantor and/or rights of the
holder with respect to such Secured Obligation.
 
“Secured Guarantee” means, with respect to each Guarantor, its guarantee of the
Secured Obligations under Section 2 hereof or Section 1 of a Security Agreement
Supplement.
 
“Secured Party Requesting Notice” means, at any time, a Secured Party that has,
at least five Business Days prior thereto, delivered to the Administrative Agent
a written notice (i) stating that it holds one or more Obligations and wishes to
receive copies of the notices referred to in Section 22(d) and (ii) setting
forth its address, facsimile number and e-mail address to which copies of such
notices should be sent.
 
“Securities Account Control Agreement” means, when used with respect to a
Securities Account, a control agreement in form reasonably satisfactory to the
Administrative Agent among the relevant Securities Intermediary, the relevant
Lien Grantor and the Administrative Agent to the effect that such Securities
Intermediary will comply with Entitlement Orders originated by the
Administrative Agent with respect to such Securities Account without further
consent by the relevant Lien Grantor.
 
“Security Agreement Supplement” means a Security Agreement Supplement,
substantially in the form of Exhibit A, signed and delivered to the
Administrative Agent for the purpose of adding a Subsidiary as a party hereto
pursuant to Section 24 and/or adding additional property to the Collateral.
 
“Trademark License” means any agreement now or hereafter in existence granting
to any Lien Grantor, or pursuant to which any Lien Grantor grants to any other
Person, any right to use any Trademark, including any agreement identified in
Schedule 1 to any Trademark Security Agreement.
 
“Trademarks” means:  (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos, brand names, trade dress, package and other designs, and all other source
or business identifiers, and all general intangibles of like nature, and the
rights in any of the foregoing which arise under applicable law, (ii) the
goodwill of the business symbolized thereby or associated with each of them,
(iii) all registrations and applications in connection therewith, including
registrations and applications in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, including those
described in Schedule 1 to any Trademark Security Agreement, (iv) all renewals
of any of the foregoing, (v) all claims for, and rights to sue for, past or
future infringements of any of the foregoing and (vi) all income, royalties,
damages and payments now or hereafter due or payable with respect to any of the
foregoing, including damages and payments for past or future infringements
thereof.
 
“Trademark Security Agreement” means a Trademark Security Agreement,
substantially in the form of Exhibit D, executed and delivered by a Lien Grantor
in favor of the Administrative Agent for the benefit of the Secured Parties.
 
“Transaction Liens” means the security interests granted by the Lien Grantors
under this Agreement.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Transaction Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.
 
“VA Receivable” means any Account with respect to which the obligor is the
Veterans’ Administration or any successor thereto (or any agent thereof).
(d) Terms Generally.  The definitions of terms herein (including those
incorporated by reference to the UCC or to another document) apply equally to
the singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun includes the corresponding masculine, feminine and neuter
forms.  The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.  The word “will” shall be construed
to have the same meaning and effect as the word “shall”.  Unless the context
requires otherwise, (i) any definition of or reference to any agreement
(including the Loan Documents), instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns, (iii) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (iv) all
references herein to Sections, Exhibits and Schedules shall be construed to
refer to Sections of, and Exhibits and Schedules to, this Agreement and (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and  (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
 
Section 2 .  Guarantees by Guarantors.
 
(a) Secured Guarantees.  Each Loan Party unconditionally guarantees, jointly and
severally, the full and punctual payment of each Secured Obligation of each
other Loan Party when due (whether at stated maturity, upon acceleration or
otherwise).  If any Loan Party fails to pay any Secured Obligation punctually
when due, each other Loan Party agrees that it will forthwith on notice thereof
and written request therefor pay the amount not so paid at the place and in the
manner specified in the relevant Secured Agreement.
 
(b) Secured Guarantees Unconditional.  The obligations of each Loan Party under
its Secured Guarantee shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by:
 
(i) any extension, renewal, settlement, compromise, waiver or release in respect
of any Secured Obligation of the Borrower, any other Guarantor or any other
Person under any Secured Agreement, by operation of law or otherwise other than
payment in full of the Obligations;
 
(ii) any modification or amendment of or supplement to any Secured Agreement;
 
(iii) any release, impairment, non-perfection or invalidity of any direct or
indirect security for any Secured Obligation of the Borrower, any other
Guarantor or any other Person under any Secured Agreement (other than this
Agreement);
 
(iv) any change in the corporate existence, structure or ownership of the
Borrower, any other Guarantor or any other Person or any of their respective
subsidiaries, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower, any other Guarantor or any other Person or
any of their assets or any resulting release or discharge of any Secured
Obligation of the Borrower, any other Guarantor or any other Person under any
Secured Agreement (other than this Agreement);
 
(v) the existence of any claim, set-off or other right that such Guarantor may
have at any time against the Borrower, any other Guarantor, any Secured Party or
any other Person, whether in connection with the Loan Documents or any unrelated
transactions; provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;
 
(vi) any invalidity or unenforceability relating to or against the Borrower, any
other Guarantor or any other Person for any reason of any Secured Agreement
(other than this Agreement), or any provision of applicable law or regulation
purporting to prohibit the payment of any Obligation by the Borrower, any other
Guarantor or any other Person; or
 
(vii) any other act or omission to act or delay of any kind by the Borrower, any
other Guarantor, any other party to any Secured Agreement, any Secured Party or
any other Person, or any other circumstance whatsoever that might, but for the
provisions of this clause (vii), constitute a legal or equitable discharge of or
defense to any obligation of any Guarantor hereunder.
 
(c) Release of Secured Guarantees.  (i) All the Secured Guarantees will be
released when all the Release Conditions are satisfied.  If at any time any
payment of a Secured Obligation is rescinded or must be otherwise restored or
returned upon the insolvency or receivership of the Borrower or otherwise, the
Secured Guarantees shall be reinstated with respect thereto as though such
payment had been due but not made at such time.
 
(i) If any Guarantor ceases to be a Subsidiary in a transaction permitted by the
Credit Agreement (any such sale, a “Sale of Guarantor”), the Administrative
Agent shall release such Guarantor from its Secured Guarantee; provided that,
(A) no such release shall occur if such Guarantor continues to be a guarantor in
respect of the Convertible Senior Notes or any Permitted Refinancing
Indebtedness with respect thereto and (B) if the Borrower is required to offer
to prepay the Loans with the Net Cash Proceeds of such sale pursuant to Section
2.05(b) of the Credit Agreement, arrangements satisfactory to the Administrative
Agent have been made to apply the Net Cash Proceeds thereof as required by the
Credit Agreement.  Such release shall not require the consent of any Secured
Party, and the Administrative Agent shall be fully protected in relying on a
certificate of the Borrower as to whether any particular sale constitutes a Sale
of Guarantor.
 
(ii) In addition to any release permitted by subsection (ii), the Administrative
Agent may release any Secured Guarantee with the prior written consent of the
Required Lenders; provided that any release of all or substantially all the
Secured Guarantees shall, except to the extent resulting from a sale of a
Guarantor, require the consent of all the Lenders.
 
(d) Waiver by Loan Parties.  Each Loan Party irrevocably waives acceptance
hereof, presentment, demand and protest and any notice not provided for herein,
as well as any requirement that at any time any action be taken by any Person
against the Borrower, any other Loan Party or any other Person.
 
(e) Subrogation.  A Loan Party that makes a payment with respect to a Secured
Obligation hereunder shall be subrogated to the rights of the payee against the
applicable other Loan Party with respect to such payment; provided that no Loan
Party shall enforce any payment by way of subrogation against any other Loan
Party, or by reason of contribution against any other guarantor of such Secured
Obligation, until all the Release Conditions have been satisfied.
 
(f) Stay of Acceleration.  If acceleration of the time for payment of any
Obligation is stayed by reason of the insolvency or receivership of the
Borrower, any other Loan Party or otherwise, all Obligations otherwise subject
to acceleration under the terms of any Secured Agreement shall nonetheless be
payable by the Loan Parties hereunder forthwith on demand by the Administrative
Agent.
 
(g) Right of Set-Off.  Upon the occurrence and during the continuation of an
Event of Default, each Lender, the L/C Issuer and their respective Affiliates
shall have the rights specified in Section 10.08 of the Credit Agreement.  The
rights of each Secured Party under this subsection are in addition to all other
rights and remedies (including other rights of set-off) that such Secured Party
may have.
 
(h) Continuing Guarantee.  Each Secured Guarantee is a continuing guarantee,
shall be binding on the relevant Loan Party and its successors and assigns, and
shall be enforceable by the Administrative Agent for the benefit of the Secured
Parties (or, if no Person is then serving as Administrative Agent, by the
Required Lenders or any Lender as set forth in the second proviso to Section
10.03 of the Credit Agreement).  If all or part of any Secured Party’s interest
in any Obligation is assigned or otherwise transferred, the transferor’s rights
under each Secured Guarantee, to the extent applicable to the obligation so
transferred, shall automatically be transferred with such obligation.
 
(i) Limitation on Obligations of Guarantor.  The obligations of each Guarantor
under its Secured Guarantee shall be limited to an aggregate amount equal to the
largest amount that would not render such Secured Guarantee subject to avoidance
under Section 548 of the United States Bankruptcy Code or any comparable
provisions of applicable law.
 
Section 3 .  Grant of Transaction Liens.
 
(a) Each Original Lien Grantor, in order to secure its Secured Obligations,
grants to the Administrative Agent for the benefit of the Secured Parties a
continuing security interest in all the following property of such Original Lien
Grantor, whether now owned or existing or hereafter acquired or arising and
regardless of where located (all of which being collectively referred to as the
“Collateral”):
 
(i) all Accounts;
(ii) all Chattel Paper;
(iii) all Deposit Accounts;
(iv) all Documents;
(v) all Equipment;
(vi) all General Intangibles (including any Equity Interests in other Persons
that do not constitute Investment Property);
(vii) all Instruments;
(viii) all Inventory;
(ix) all Investment Property;
(x) the Commercial Tort Claims described on Schedule 3;
(xi) all books and records (including customer lists, credit files, computer
programs, printouts and other computer materials and records) of such Original
Lien Grantor;
(xii) such Original Lien Grantor’s ownership interest in (1) its Collateral
Accounts, (2) all Financial Assets credited to its Collateral Accounts from time
to time and all Security Entitlements in respect thereof, (3) all cash held in
its Collateral Accounts from time to time and (4) all other money in the
possession of the Administrative Agent; and
(xiii) all Proceeds of the Collateral described in the foregoing clauses (i)
through (xii);
provided that the Collateral shall not include any Excluded Assets.  For the
avoidance of doubt and without limiting the foregoing proviso, the Collateral
shall not include (A) more than 65% of the voting Equity Interests in (x) any
CFC or (y) any Subsidiary that is not a CFC that holds directly or indirectly a
CFC and does not hold any Equity Interests of any Person that is not a CFC or
any other material assets or (B) (i) unless KCI International Holding Company is
a Guarantor, any Equity Interests of KCI International Holding Company, (ii)
unless KCII Holdings, L.L.C. is a Guarantor, any Equity Interests of KCII
Holdings, L.L.C. and (iii) any Equity Interests of KCI MS Unlimited.
 
(b) With respect to each right to payment or performance included in the
Collateral from time to time, the Transaction Lien granted therein includes a
continuing security interest in (i) any Supporting Obligation that supports such
payment or performance and (i) any Lien that (x) secures such right to payment
or performance or (y) secures any such Supporting Obligation.
 
(c) The Transaction Liens are granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or transfer or in any way
affect or modify, any obligation or liability of any Lien Grantor with respect
to any of the Collateral or any transaction in connection therewith.
Section 4 .  General Representations and Warranties. Each Original Lien Grantor
represents and warrants that:
 
(a) As of the Closing Date, such Original Lien Grantor is duly organized,
validly existing and in good standing, in each case where such concept exists,
under the laws of the jurisdiction identified as its jurisdiction of
organization in its Perfection Certificate.
 
(b) Schedule 1 lists all Equity Interests in Subsidiaries owned by such Original
Lien Grantor as of the Closing Date.  As of the Closing Date, such Original Lien
Grantor holds all such Equity Interests directly (i.e., not through a
Subsidiary, a Securities Intermediary or any other Person).
 
(c) Schedule 2 lists, as of the Closing Date, (i) all Securities and all
Instruments having a value in excess of $2,000,000 owned by such Original Lien
Grantor (except Securities evidencing Equity Interests in Subsidiaries and
Affiliates) and (ii) all Securities Accounts having a value in excess of
$2,000,000 to which Financial Assets are credited in respect of which such
Original Lien Grantor owns Security Entitlements.  As of the Closing Date, such
Lien Grantor owns no Commodity Account in respect of which such Original Lien
Grantor is the Commodity Customer.
 
(d) As of the Closing Date, all Pledged Equity Interests owned by such Original
Lien Grantor are owned by it free and clear of any Lien other than Permitted
Liens.  As of the Closing Date, all shares of capital stock of Subsidiaries
included in such Pledged Equity Interests have been duly authorized and validly
issued and are fully paid and, to the extent applicable, non-assessable.  As of
the Closing Date, none of such Pledged Equity Interests is subject to any option
to purchase or similar right of any Person.
 
(e) Such Original Lien Grantor owns all its Collateral (subject to exceptions
that are, in the aggregate, not material), free and clear of any Lien other than
Permitted Liens.
 
(f) Such Lien Grantor has not performed any acts that could reasonably be
expected to prevent the Administrative Agent from enforcing any of the
provisions of the Collateral Documents or that would limit the Administrative
Agent in any such enforcement. No effective financing statement, security
agreement, mortgage or similar or equivalent document or instrument covering all
or part of the Collateral owned by such Original Lien Grantor has been
authorized by such Grantor on the Closing Date, except (x) financing statements
for which duly authorized proper termination statements have been delivered to
the Administrative Agent for filing and (y) financing statements, fixture
filings or other instruments similar in effect under any applicable Law filed in
connection with Permitted Liens.  After the Closing Date, no Security,
Instrument, Security Entitlement or Deposit Account owned by such Original Lien
Grantor will be under the Control of any other Person having a claim thereto or
security interest therein, other than a Permitted Lien.
 
(g) The Transaction Liens on all Collateral owned by such Original Lien Grantor
or in which such Original Lien Grantor has rights (i) have been validly created,
(ii) will attach to each item of such Collateral on the Closing Date (or, if
such Original Lien Grantor first obtains rights thereto on a later date, on such
later date) and (iii) when so attached, will secure all the Secured Obligations
of such Original Lien Grantor.
 
(h) Such Original Lien Grantor has delivered a Perfection Certificate to the
Administrative Agent.  The information set forth therein is correct and complete
in all material respects as of the Closing Date. Within 60 days after the
Closing Date, such Lien Grantor will furnish to the Administrative Agent a file
search report from each UCC filing office listed in its Perfection Certificate,
showing the filing made at such filing office to perfect the Transaction Liens
on its Collateral.
 
(i) When UCC financing statements describing the Collateral as “all personal
property” have been filed in the office(s) specified in Schedule 5 of the
Perfection Certificate with respect to such Original Lien Grantor, the
Transaction Liens of such Original Lien Grantor will constitute perfected
security interests in the Collateral owned by such Original Lien Grantor to the
extent that a security interest therein may be perfected by the filing of a
financing statement pursuant to the Uniform Commercial Code as in effect in the
applicable jurisdiction, prior to all Liens except Permitted Liens. When, in
addition to the filing of such UCC financing statements, the applicable
Intellectual Property Filings have been made with respect to such Original Lien
Grantor’s Recordable Intellectual Property Collateral (including any future
filings required pursuant to Sections 5(a) and 8(a)), the Transaction Liens will
constitute perfected security interests in all right, title and interest of such
Original Lien Grantor in its Recordable Intellectual Property Collateral to the
extent that security interests therein may be perfected by such filings, prior
to all Liens except Permitted Liens.  Except for (i) the filing of such UCC
financing statements and (ii) such Intellectual Property Filings, no
registration, recordation or filing with any governmental body, agency or
official is required to establish a legal, valid and perfected security interest
in favor of the Administrative Agent (for the benefit of the Secured Parties) in
respect of all Collateral in which a security interest may be perfected by
filing, recording or registration in the United States (or any political
subdivision thereof) and its territories and possessions.
 
(j) Such Lien Grantor’s Collateral is insured as required by the Credit
Agreement.
Section 5 .  Further Assurances; General Covenants.  Each Lien Grantor covenants
as follows:
 
(a) Such Lien Grantor will, from time to time, at the Borrower’s expense,
execute, deliver, file and record any statement, assignment, instrument,
document, agreement or other paper and take any other action (including any
Intellectual Property Filing, and any filing of financing or continuation
statements under the UCC) that from time to time may be necessary, or that the
Administrative Agent may reasonably request, in order to:
(i) create, preserve, perfect, confirm or validate the Transaction Liens on such
Lien Grantor’s Collateral;
(ii) in the case of Pledged Investment Property, cause the Administrative Agent
to have Control thereof to the extent that such Control is required hereunder;
(iii) enable the Administrative Agent and the other Secured Parties to obtain
the full benefits of the Collateral Documents; or
(iv) enable the Administrative Agent to exercise and enforce any of its rights,
powers and remedies with respect to any of such Lien Grantor’s Collateral.
Such Lien Grantor authorizes the Administrative Agent to file such financing
statements or continuation statements in any jurisdictions and with any filing
offices as the Administrative Agent may determine are necessary to perfect the
security interests granted to the Administrative Agent in connection
herewith.  Such financing statements may describe the collateral in the same
manner as described in this Agreement or may contain an indication or
description of collateral that describes such property in any other manner as
the Administrative Agent may determine is necessary to ensure the perfection of
the security interest in the collateral granted to the Administrative Agent in
connection herewith, including, without limitation, describing such property as
“all personal property whether now owned or hereafter acquired” or words of
similar meaning. Such Lien Grantor constitutes the Administrative Agent its
attorney-in-fact to execute and file all Intellectual Property Filings and other
filings required or so reasonably requested for the foregoing purposes, all acts
of such attorney being hereby ratified and confirmed; and such power, being
coupled with an interest, shall be irrevocable until all the Transaction Liens
granted by such Lien Grantor terminate pursuant to Section 23.  The Borrower
will pay the costs of, or incidental to, any Intellectual Property Filings and
any recording or filing of any financing or continuation statements or other
documents recorded or filed pursuant hereto.
 
(b) Such Lien Grantor will notify the Administrative Agent within 30 days of (i)
any change in its name or corporate structure, (ii) any change in its location
(determined as provided in UCC Section 9-307) or (iii) it becoming bound, as
provided in UCC Section 9-203(d) or otherwise, by a security agreement entered
into by another Person, and such Lien Grantor shall make all filings required
under the Uniform Commercial Code or otherwise to maintain the valid and
perfected security interest of the Administrative Agent in the Collateral, in
each case to the extent required by this Agreement.
 
(c) If any of its Collateral (other than (A) mobile goods and (B) Inventory or
Equipment (1) in an aggregate amount not to exceed $2,000,000 stored at any
leased premises or warehouse or (2) being leased to customers by a Lien Grantor
in the ordinary course of business) is in the possession or control of a
warehouseman, bailee or agent at any time, such Lien Grantor will promptly
notify the Administrative Agent thereof and, at the Administrative Agent's
reasonable request, use commercially reasonable efforts to deliver bailment
agreements, warehouse receipts or other documents reasonably satisfactory to the
Administrative Agent to ensure the validity, perfection and priority of the
Administrative Agent's Transaction Lien in such Inventory and to ensure that the
Administrative Agent has access to such Inventory if an Event of Default has
occurred and is continuing.
 
(d) Such Lien Grantor will not Dispose of any of its Collateral except as
permitted under the Credit Agreement.  Concurrently with any Disposition (except
a Disposition to another Lien Grantor or a lease) permitted by the foregoing
proviso, the Transaction Liens on the assets sold or disposed of (but not in any
Proceeds arising from such sale or disposition) will cease immediately without
any action by the Administrative Agent or any other Secured Party.  The
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
relevant Lien Grantor such documents as such Lien Grantor shall reasonably
request to evidence the fact that any asset so sold or disposed of is no longer
subject to a Transaction Lien.
 
(e) Such Lien Grantor will, promptly upon request, provide to the Administrative
Agent all information and evidence concerning such Lien Grantor’s Collateral
that the Administrative Agent may reasonably request from time to time to enable
it to enforce the provisions of the Collateral Documents.
 
(f) From time to time upon request by the Administrative Agent, such Lien
Grantor will, at the Borrower’s expense, cause to be delivered to the Secured
Parties an Opinion of Counsel satisfactory to the Administrative Agent as to
such matters relating to the transactions contemplated hereby as the
Administrative Agent may reasonably request.
 
Section 6 .  Accounts.  Each Lien Grantor represents, warrants and covenants as
follows:
 
(a) Such Lien Grantor will collect and enforce, at such Lien Grantor's sole
expense, from its account debtors all amounts owing under its Accounts in
accordance with present policies and in the ordinary course of business and
otherwise as permitted under the Credit Agreement.
 
(b) If an Event of Default shall have occurred and be continuing, such Lien
Grantor will, if requested to do so by the Administrative Agent, promptly notify
(and such Lien Grantor authorizes the Administrative Agent so to notify) each
account debtor in respect of any of its Accounts (except Medicaid Receivables,
Medicare Receivables and VA Receivables) that such Accounts have been assigned
to the Administrative Agent hereunder, and that any payments due or to become
due in respect of such Accounts are to be made directly to the Administrative
Agent or its designee.
 
Section 7 .  Commercial Tort Claims.  Each Lien Grantor represents, warrants and
covenants as follows:
 
(a) In the case of an Original Lien Grantor, Schedule 3 accurately describes,
with the specificity required to satisfy Official Comment 5 to UCC Section
9-108, each Material Commercial Tort Claim with respect to which such Original
Lien Grantor is the claimant as of the Closing Date.  In the case of any other
Lien Grantor, Schedule 3 to its first Security Agreement Supplement will
accurately describe, with the specificity required to satisfy said Official
Comment 5, each Material Commercial Tort Claim with respect to which such Lien
Grantor is the claimant as of the date on which it signs and delivers such
Security Agreement Supplement.
 
(b) If any Lien Grantor acquires a Material Commercial Tort Claim after the
Closing Date (in the case of an Original Lien Grantor) or the date on which it
signs and delivers its first Security Agreement Supplement (in the case of any
other Lien Grantor) and for which such Lien Grantor (or predecessor in interest)
has filed a complaint in a court of competent jurisdiction, such Lien Grantor
shall, within 45 days after the end of the fiscal quarter within which such
complaint was filed, sign and deliver to the Administrative Agent a Security
Agreement Supplement granting a security interest in such Commercial Tort Claim
(which shall be described therein with the specificity required to satisfy said
Official Comment 5) to the Administrative Agent for the benefit of the Secured
Parties.
 
(c) Upon the filing of a UCC financing statement in the jurisdiction under the
laws of which the relevant Lien Grantor is organized, the Transaction Lien on
each Commercial Tort Claim described pursuant to subsection (a) or (b) above
will be perfected, subject to no prior Liens or rights of others.
 
Section 8 .  Recordable Intellectual Property Collateral.  Each Lien Grantor
covenants as follows:
 
(a) On the Closing Date (in the case of an Original Lien Grantor) or the date on
which it signs and delivers its first Security Agreement Supplement (in the case
of any other Lien Grantor), such Lien Grantor will sign and deliver to the
Administrative Agent Intellectual Property Security Agreements with respect to
all Recordable Intellectual Property Collateral then owned by it.  Concurrently
with the delivery by the Borrower of each Compliance Certificate pursuant to
Section 6.02(a) of the Credit Agreement, each Lien Grantor will sign and deliver
to the Administrative Agent an appropriate Intellectual Property Security
Agreement covering any Recordable Intellectual Property Collateral owned by it
that is not covered by any previous Intellectual Property Security Agreement so
signed and delivered by it.  In each case, it will promptly make all
Intellectual Property Filings necessary to record the Transaction Liens on such
Recordable Intellectual Property Collateral.
 
(b) Such Lien Grantor will notify the Administrative Agent within 30 days after
it learns that any application or registration relating to any material
Recordable Intellectual Property Collateral owned or licensed by it may become
abandoned or dedicated to the public, or of any adverse determination or
development (including the institution of, or any adverse determination or
development in, any proceeding in the United States Copyright Office, the United
States Patent and Trademark Office or any court) regarding such Lien Grantor’s
ownership of such material Recordable Intellectual Property Collateral.  Such
Lien Grantor will notify the Administrative Agent within 30 days after it learns
that any of its rights to any material Recordable Intellectual Property
Collateral are being infringed, misappropriated or diluted by a third party, and
such Lien Grantor will, unless it shall reasonably determine that such action
would be of negligible value, economic or otherwise, take such actions as it
shall reasonably deem appropriate under the circumstances to protect such
material Recordable Intellectual Property Collateral.
 
Section 9 .  Investment Property.  Each Lien Grantor represents, warrants and
covenants as follows:
 
(a) Certificated Securities.  On the Closing Date (in the case of an Original
Lien Grantor) or the date on which it signs and delivers its first Security
Agreement Supplement (in the case of any other Lien Grantor), such Lien Grantor
will deliver to the Administrative Agent as Collateral hereunder all
certificates representing Pledged Certificated Securities then owned by such
Lien Grantor.  Thereafter, whenever such Lien Grantor acquires any other
certificate representing a Pledged Certificated Security, such Lien Grantor
shall promptly after such acquisition deliver such certificate to the
Administrative Agent as Collateral hereunder.  Notwithstanding the foregoing, no
Lien Grantor will be required to comply with this Section 9(a) with respect to
any Pledged Certificated Security (other than a Pledged Certificated Security
representing an Equity Interest in a Subsidiary) that has a value of less than
$2,000,000.  The provisions of this subsection are subject to the limitation in
Section 9(j).
 
(b) Uncertificated Securities.  Upon the request of the Administrative Agent
after the occurrence and during the continuation of an Event of Default, each
Lien Grantor will enter into (and cause the relevant issuer to enter into) an
Issuer Control Agreement in respect of each Pledged Uncertificated Security
representing an Equity Interest in a Subsidiary then owned by such Lien Grantor
and deliver such Issuer Control Agreement to the Administrative Agent (which
shall enter into the same).  The provisions of this subsection are subject to
the limitation in Section 9(j).
 
(c) Security Entitlements.  Upon the request of the Administrative Agent after
the occurrence and during the continuation of an Event of Default, each Lien
Grantor will, with respect to each Security Entitlement then owned by it, enter
into (and use commercially reasonable efforts to cause the relevant Securities
Intermediary to enter into) a Securities Account Control Agreement in respect of
such Security Entitlement and the Securities Account to which the underlying
Financial Asset is credited and will deliver such Securities Account Control
Agreement to the Administrative Agent (which shall enter into the same).
 
(d) Perfection as to Certificated Securities.  When such Lien Grantor delivers
the certificate representing any Pledged Certificated Security owned by it to
the Administrative Agent and complies with Section 9(h) in connection with such
delivery, (i) the Transaction Lien on such Pledged Certificated Security will be
perfected, subject to no prior Liens or rights of others, (ii) the
Administrative Agent will have Control of such Pledged Certificated Security and
(iii) provided that neither the Administrative Agent nor any Secured Party has
any notice of any adverse claim, the Administrative Agent will be a protected
purchaser (within the meaning of UCC Section 8-303) thereof.
 
(e) Perfection as to Uncertificated Securities.  When such Lien Grantor, the
Administrative Agent and the issuer of any Pledged Uncertificated Security owned
by such Lien Grantor enter into an Issuer Control Agreement required to be
entered into pursuant to the terms of this Agreement with respect thereto, (i)
the Transaction Lien on such Pledged Uncertificated Security will be perfected,
subject to no prior Liens, (ii) the Administrative Agent will have Control of
such Pledged Uncertificated Security and (iii) provided that neither the
Administrative Agent nor any Secured Party has any notice of any adverse claim,
the Administrative Agent will be a protected purchaser (within the meaning of
UCC Section 8-303) thereof.
 
(f) Perfection as to Security Entitlements.  So long as the Financial Asset
underlying any Security Entitlement owned by such Lien Grantor is credited to a
Controlled Securities Account, (i) the Transaction Lien on such Security
Entitlement will be perfected, subject to no prior Liens or rights of others
(except Liens and rights of the relevant Securities Intermediary that are
Permitted Liens), (ii) the Administrative Agent will have Control of such
Security Entitlement and (iii) provided that neither the Administrative Agent
nor any Secured Party has any notice of such adverse claim, no action based on
an adverse claim to such Security Entitlement or such Financial Asset, whether
framed in conversion, replevin, constructive trust, equitable lien or other
theory, may be successfully asserted against the Administrative Agent or any
other Secured Party.
 
(g) Agreement as to Applicable Jurisdiction.  In respect of all Security
Entitlements owned by such Lien Grantor, and all Securities Accounts to which
the related Financial Assets are credited, the Securities Intermediary’s
jurisdiction (determined as provided in UCC Section 8-110(e)) will at all times
be located in the United States.
 
(h) Delivery of Pledged Certificates.  All Pledged Certificates and all Pledged
Instruments, when delivered to the Administrative Agent, will be in suitable
form for transfer by delivery, or accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance reasonably
satisfactory to the Administrative Agent.
 
(i) Communications.  Each Lien Grantor will promptly give to the Administrative
Agent copies of any notices and other communications received by it with respect
to (i) Pledged Securities registered in the name of such Lien Grantor or its
nominee and (ii) Pledged Security Entitlements as to which such Lien Grantor is
the Entitlement Holder.
 
(j) Foreign Subsidiaries.  A Lien Grantor will not be obligated to comply with
the provisions of this Section at any time with respect to any voting Equity
Interest in (x) any CFC and (y) any Subsidiary that holds directly or indirectly
a CFC and does not hold any Equity Interests of any Person that is not a CFC or
any other material assets, in each case if and to the extent (but only to the
extent) that such voting Equity Interest is excluded from the Collateral.
 
(k) [Reserved]
 
Section 10 .  Instruments.  Each Lien Grantor represents, warrants and covenants
as follows:
 
(a) On the Closing Date (in the case of an Original Lien Grantor) or the date on
which it signs and delivers its first Security Agreement Supplement (in the case
of any other Lien Grantor), such Lien Grantor will, with respect to each Pledged
Instrument having a principal amount of $2,000,000 or more then owned by it,
deliver such Instrument to the Administrative Agent as Collateral
hereunder.  Thereafter, whenever such Lien Grantor acquires any other such
Instrument having a principal amount of $2,000,000 or more, such Lien Grantor
will, as promptly as practicable, deliver such Instrument to the Administrative
Agent as Collateral hereunder.
 
(b) When such Lien Grantor delivers any Pledged Instrument owned by it to the
Administrative Agent, the Transaction Lien on such Pledged Instrument will be
perfected, subject to no prior Liens or rights of others.
Section 11 .  Controlled Deposit Accounts.  Each Lien Grantor represents,
warrants and covenants as follows:
 
(a) Each Lien Grantor will, after the occurrence and during the continuance of
an Event of Default and upon the Administrative Agent’s request, use
commercially reasonable efforts to cause each bank or other financial
institution in which it maintains a Deposit Account (other than any Deposit
Account into which proceeds of Medicaid Receivables, Medicare Receivables or VA
Receivables are paid by the obligor thereunder) to enter into a control
agreement with the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent in order to give the Administrative
Agent Control of such Deposit Account to the extent it does not already possess
such Control or to further evidence such Control.
 
(b) In respect of each Controlled Deposit Account, the Depositary Bank’s
jurisdiction (determined as provided in UCC Section 9-304) will at all times be
a jurisdiction in which Article 9 of the Uniform Commercial Code is in effect.
 
(c) So long as the Administrative Agent has Control of a Controlled Deposit
Account, the Transaction Lien on such Controlled Deposit Account will be
perfected, subject to no prior Liens or rights of others (except the Depositary
Bank’s right to deduct its normal operating charges and any uncollected funds
previously credited thereto).
 
Section 12 .  Cash Collateral Accounts.  (a) If and when required for purposes
hereof, the Administrative Agent will establish with respect to the Lien
Grantors a Deposit Account (its “Cash Collateral Account”), in the name and
under the exclusive control of the Administrative Agent, into which all amounts
owned by the Lien Grantors that are to be deposited therein pursuant to the Loan
Documents shall be deposited from time to time.  The Cash Collateral Account
will be operated as provided in this Section and Section 13.
 
(a) The Administrative Agent shall deposit the following amounts, as and when
received by it, in the Lien Grantors’ Cash Collateral Account:
(i) each amount required by Section 2.03(g), 2.05 or 8.02(c) of the Credit
Agreement to be deposited therein to Cash Collateralize the Outstanding Amount
of any L/C Obligations;
(ii) each Cash Distribution required by Section 16 to be deposited therein; and
(iii) each amount realized or otherwise received by the Administrative Agent
with respect to assets of any Lien Grantor upon any exercise of remedies
pursuant to any Collateral Document.
 
(b) The Administrative Agent shall maintain such records and/or establish such
sub-accounts as shall be required to enable it to identify the amounts held in
each Cash Collateral Account from time to time pursuant to each clause of
subsection (b) of this Section, as applicable.
 
(c) Unless (x) an Event of Default shall have occurred and be continuing and the
Required Lenders shall have instructed the Administrative Agent to stop
withdrawing amounts from the Cash Collateral Accounts pursuant to this
subsection or (y) the maturity of the Loans shall have been accelerated pursuant
to Article 8 of the Credit Agreement, the Administrative Agent shall withdraw
amounts from the Cash Collateral Accounts and apply them for the following
purposes:
(i) any amount deposited to Cash Collateralize the Outstanding Amount of any L/C
Obligations shall be (A) held as collateral security in respect of such L/C
Obligations and (B) withdrawn and applied to pay such L/C Obligations as they
become due; and
(ii) any Cash Distribution deposited pursuant to Section 16 shall, at the
relevant Lien Grantor’s request, (x) be withdrawn and applied to pay Obligations
that are then due and payable or (y) if no Event of Default has occurred and is
continuing, be withdrawn and returned to such Lien Grantor.
 
Section 13 .  Operation of Collateral Accounts. (a) All Cash Distributions
received with respect to assets held in any Collateral Account shall be
deposited therein promptly upon receipt thereof.
 
(a) Funds held in any Collateral Account may, until withdrawn, be invested and
reinvested in cash and Cash Equivalents as, so long as no Event of Default shall
have occurred and be continuing, the Borrower shall specify, or if an Event of
Default shall have occurred and be continuing, as the Administrative Agent shall
specify.
 
(b) After the occurrence and during the continuance of an Event of Default, the
Administrative Agent may (i) retain, or instruct the relevant Securities
Intermediary or Depositary Bank to retain, all cash and investments then held in
any Collateral Account, (ii) liquidate, or instruct the relevant Securities
Intermediary or Depositary Bank to liquidate, any or all investments held
therein and/or (iii) withdraw any amounts held therein and apply such amounts as
provided in Section 18.
 
(c) If immediately available cash on deposit in any Collateral Account is not
sufficient to make any distribution or withdrawal to be made pursuant hereto,
the Administrative Agent will cause to be liquidated, as promptly as
practicable, such investments held in or credited to such Collateral Account as
shall be required to obtain sufficient cash to make such distribution or
withdrawal and, notwithstanding any other provision hereof, such distribution or
withdrawal shall not be made until such liquidation has taken place.
 
Section 14 .  Transfer Of Record Ownership.  At any time when an Event of
Default shall have occurred and be continuing, the Administrative Agent may (and
to the extent that action by it is required, the relevant Lien Grantor, if
directed to do so by the Administrative Agent, will as promptly as practicable)
cause each of the Pledged Securities (or any portion thereof specified in such
direction) to be transferred of record into the name of the Administrative Agent
or its nominee.  Each Lien Grantor will take any and all actions reasonably
requested by the Administrative Agent to facilitate compliance with this
Section.  If the provisions of this Section are implemented, Section 9(b) shall
not thereafter apply to any Pledged Security that is registered in the name of
the Administrative Agent or its nominee.  The Administrative Agent will promptly
give to the relevant Lien Grantor copies of any notices and other communications
received by the Administrative Agent with respect to Pledged Securities
registered in the name of the Administrative Agent or its nominee.
 
Section 15 .  Right to Vote Securities.  (a) Unless an Event of Default shall
have occurred and be continuing and the Administrative Agent shall have given
the notice described in subsection (b) below, each Lien Grantor will have the
right, from time to time, to vote and to give consents, ratifications and
waivers with respect to any Pledged Security owned by it and the Financial Asset
underlying any Pledged Security Entitlement owned by it, and the Administrative
Agent will, upon receiving a written request from such Lien Grantor, deliver to
such Lien Grantor or as specified in such request such proxies, powers of
attorney, consents, ratifications and waivers in respect of any such Pledged
Security that is registered in the name of the Administrative Agent or its
nominee or any such Pledged Security Entitlement as to which the Administrative
Agent or its nominee is the Entitlement Holder, in each case as shall be
specified in such request and be in form and substance reasonably satisfactory
to the Administrative Agent and such Lien Grantor.  Unless an Event of Default
shall have occurred and be continuing, the Administrative Agent will have no
right to take any action which the owner of a Pledged Partnership Interest or
Pledged LLC Interest is entitled to take with respect thereto, except the right
to receive payments and other distributions to the extent provided herein.
 
(a) If an Event of Default shall have occurred and be continuing and upon two
(2) Business Days prior written notice from the Administrative Agent to such
Lien Grantor of the Administrative Agent’s intention to exercise such rights,
the Administrative Agent will have the right to the extent permitted by
applicable Law (and, in the case of a Pledged Partnership Interest or Pledged
LLC Interest, by the relevant partnership agreement, limited liability company
agreement, operating agreement or other governing document) to vote, to give
consents, ratifications and waivers and to take any other action with respect to
the Pledged Investment Property, the other Pledged Equity Interests (if any) and
the Financial Assets underlying the Pledged Security Entitlements, with the same
force and effect as if the Administrative Agent were the absolute and sole owner
thereof, and each Lien Grantor will take all such action as the Administrative
Agent may reasonably request from time to time to give effect to such right.
 
Section 16 .  Certain Cash Distributions.  Cash Distributions with respect to
assets held in a Collateral Account shall be deposited and held therein, or
withdrawn therefrom, as provided in Section 13.  Unless an Event of Default
shall have occurred and be continuing and the Administrative Agent shall have
given the notice provided in the following sentence, each Lien Grantor shall be
entitled to receive and retain all Cash Distributions with respect to any
Pledged Equity Interest or Pledged Indebtedness that is not held in a Collateral
Account (whether held in the name of a Lien Grantor or in the name of the
Administrative Agent or its nominee).  If an Event of Default shall have
occurred and be continuing and the Administrative Agent shall have so notified
such Lien Grantor, all Cash Distributions with respect to any Pledged Equity
Interest or Pledged Indebtedness that is not held in a Collateral Account
(whether held in the name of a Lien Grantor or in the name of the Administrative
Agent or its nominee) shall be deposited, promptly upon receipt thereof, in a
Controlled Deposit Account of the relevant Lien Grantor.
 
Section 17 .  Remedies upon Event of Default.  (a) If an Event of Default shall
have occurred and be continuing, the Administrative Agent may exercise (or cause
its sub-agents to exercise) any or all of the remedies available to it (or to
such sub-agents) under this Agreement.
 
(a) Without limiting the generality of the foregoing, if an Event of Default
shall have occurred and be continuing, the Administrative Agent may exercise on
behalf of the Secured Parties all the rights of a secured party under the UCC or
other applicable Law with respect to any Collateral and, in addition, the
Administrative Agent may, without being required to give any notice, except as
herein provided or as may be required by mandatory provisions of applicable Law
or as otherwise provided in this Agreement, withdraw all cash held in the
Collateral Accounts and apply such cash as provided in Section 18 and, if there
shall be no such cash or if such cash shall be insufficient to pay all the
Secured Obligations (other than contingent indemnification obligations) in full,
sell, lease, license or otherwise dispose of the Collateral or any part
thereof.  Notice of any such sale or other disposition shall be given to the
relevant Lien Grantor(s) as required by Section 20.
 
(b) Without limiting the generality of the foregoing, if an Event of Default
shall have occurred and be continuing:
(i) the Administrative Agent may license or sublicense, whether general, special
or otherwise, and whether on an exclusive or non-exclusive basis, any Pledged
Intellectual Property (including any Pledged Recordable Intellectual Property
Collateral) throughout the world for such term or terms, on such conditions and
in such manner as the Administrative Agent shall in its sole and reasonable
discretion determine; provided that such licenses or sublicenses do not conflict
with any applicable Law or with any existing license of which the Administrative
Agent shall have received a copy;
(ii) the Administrative Agent may (without assuming any obligation or liability
thereunder), at any time and from time to time, in its sole and reasonable
discretion, enforce (and shall have the exclusive right to enforce) against any
licensee or sublicensee all rights and remedies of any Lien Grantor in, to and
under any of its Pledged Intellectual Property and take or refrain from taking
any action under any thereof, and each Lien Grantor releases the Administrative
Agent and each other Secured Party from liability for, and agrees to hold the
Administrative Agent and each other Secured Party free and harmless from and
against any claims and expenses arising out of, any lawful action so taken or
omitted to be taken with respect thereto, except for claims and expenses arising
from the Administrative Agent’s or such Secured Party’s gross negligence or
willful misconduct; and
(iii) upon the reasonable request by the Administrative Agent (which shall not
be construed as implying any limitation on its rights or powers), each Lien
Grantor will execute and deliver to the Administrative Agent a power of
attorney, in form and substance reasonably satisfactory to the Administrative
Agent, for the implementation of any sale, lease, license or other disposition
of any of such Lien Grantor’s Pledged Intellectual Property or any action
related thereto.  In connection with any such disposition, but subject to any
confidentiality restrictions imposed on such Lien Grantor in any license or
similar agreement, such Lien Grantor will supply to the Administrative Agent its
know-how and expertise relating to the relevant Intellectual Property or the
products or services made or rendered in connection with such Intellectual
Property, and its customer lists and other records relating to such Intellectual
Property and to the distribution of said products or services.
(iv) Upon request of the Administrative Agent, each Grantor shall execute and
deliver to the Administrative Agent lockbox and account control agreements in
the form provided by or otherwise reasonably acceptable to the Administrative
Agent, which agreements shall be accompanied by an acknowledgment by the bank
where the lockbox and applicable deposit account is located of the Lien of the
Administrative Agent granted hereunder and of instructions to wire all amounts
collected therein to a special collateral account at the Administrative Agent.
 
(c) The Administrative Agent is hereby granted a license or other right to use
without charge, exercisable only if an Event of Default shall have occurred and
be continuing, each Lien Grantor’s labels, Patents, Copyrights, rights of use of
any name, trade secrets, trade names, Trademarks, service marks, customer lists
and advertising matter, or any property of a similar nature, as it pertains to
the Collateral, in completing production of, advertising for sale, and selling
any Collateral, and such Lien Grantor’s rights under all Patent Licenses,
Trademark Licenses and all franchise agreements shall inure to the
Administrative Agent’s benefit.  In addition, each Lien Grantor hereby
irrevocably agrees that if an Event of Default shall have occurred and be
continuing, (i) the Administrative Agent may sell any of such Lien Grantor’s
Inventory directly to any person, including without limitation persons who have
previously purchased such Lien Grantor’s Inventory from such Lien Grantor and in
connection with any such sale or other enforcement of the Administrative Agent’s
rights under this Agreement, (ii) may sell Inventory which bears any Trademark
owned by or licensed to such Lien Grantor and any Inventory that is covered by
any Copyright owned by or licensed to such Lien Grantor and (iii) the
Administrative Agent may finish any work in process and affix any Trademark
owned by or licensed to such Lien Grantor and sell such Inventory as provided
herein;
 
Section 18 .  Application of Proceeds.  (a) If an Event of Default shall have
occurred and be continuing, the Administrative Agent may apply (i) any cash held
in the Collateral Accounts and (ii) the proceeds of any sale or other
disposition of all or any part of the Collateral in accordance with Section 8.03
of the Credit Agreement; provided that Collateral owned by a Guarantor and any
proceeds thereof shall be applied to the Secured Obligations only to the extent
permitted by the limitation in Section 2(i).  The Administrative Agent may make
such distributions hereunder in cash or in kind or, on a ratable basis, in any
combination thereof.
 
(a) In making the payments and allocations required by this Section, the
Administrative Agent may rely upon information supplied to it pursuant to
Section 22(b).  All distributions made by the Administrative Agent pursuant to
this Section shall be final (except in the event of manifest error) and the
Administrative Agent shall have no duty to inquire as to the application by any
Secured Party of any amount distributed to it.
 
Section 19 .  Fees and Expenses; Indemnification.  The Borrower shall pay such
fees and expenses of the Administrative Agent (including such expenses as are
incurred to preserve the value of the Collateral or the validity, perfection,
rank or value of any Transaction Lien, and the collection, sale or other
disposition of any Collateral), and shall indemnify the Administrative Agent,
all to the extent required by, and in accordance with, the provisions of Section
10.04 of the Credit Agreement.  Any such amount shall be payable not later than
ten (10) Business Days after demand therefor.
 
Section 20 .  Authority to Administer Collateral.  Each Lien Grantor irrevocably
appoints the Administrative Agent its true and lawful attorney, with full power
of substitution, in the name of such Lien Grantor, for the sole use and benefit
of the Administrative Agent for the benefit of the Secured Parties, but at the
Borrower’s expense, to the extent permitted by applicable Law to exercise, at
any time and from time to time while an Event of Default shall have occurred and
be continuing, all or any of the following powers with respect to all or any of
such Lien Grantor’s Collateral:
(a) to demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due upon or by virtue thereof,
(b) to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto,
(c) to sell, lease, license or otherwise dispose of the same or the proceeds or
avails thereof, as fully and effectually as if the Administrative Agent were the
absolute owner thereof, and
(d) to extend the time of payment of any or all thereof and to make any
allowance or other adjustment with reference thereto;
provided that, except in the case of Collateral that is perishable or threatens
to decline speedily in value or is of a type customarily sold on a recognized
market, the Administrative Agent will give the relevant Lien Grantor at least
ten days’ prior written notice of the time and place of any public sale thereof
or the time after which any private sale or other intended disposition thereof
will be made. Any such notice shall (i) contain the information specified in UCC
Section 9-613, (ii) be Authenticated and (iii) be sent to the parties required
to be notified pursuant to UCC Section 9-611(c); provided that, if the
Administrative Agent fails to comply with this sentence in any respect, its
liability for such failure shall be limited to the liability (if any) imposed on
it as a matter of law under the UCC.  By its acceptance of the benefits of this
Agreement, each Cash Management Bank and each Hedge Bank shall be deemed to
consent and agree to the foregoing.
 
Section 21 .  Limitation on Duty in Respect of Collateral.  Beyond the exercise
of reasonable care in the custody and preservation thereof, the Administrative
Agent will have no duty as to any Collateral in its possession or control or in
the possession or control of any sub-agent or bailee or any income therefrom or
as to the preservation of rights against prior parties or any other rights
pertaining thereto.  The Administrative Agent will be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession or control if such Collateral is accorded treatment substantially
equal to that which it accords its own property, and will not be liable or
responsible for any loss or damage to any Collateral, or for any diminution in
the value thereof, by reason of any act or omission of any sub-agent or bailee
selected by the Administrative Agent in good faith, except to the extent that
such liability arises from the Administrative Agent’s gross negligence or
willful misconduct.  By its acceptance of the benefits of this Agreement, each
Cash Management Bank and each Hedge Bank shall be deemed to consent and agree to
the foregoing.
 
Section 22 .  General Provisions Concerning the Administrative Agent.
 
(a) The provisions of Articles 9 and 10 of the Credit Agreement shall inure to
the benefit of the Administrative Agent, and shall be binding upon all Lien
Grantors and all Secured Parties, in connection with this Agreement and the
other Loan Documents.
 
(b) Information as to Obligations and Actions by Secured Parties.  For all
purposes of this Agreement, including determining the amounts of the Secured
Obligations, or whether any action has been taken under any Secured Agreement,
the Administrative Agent will be entitled to rely on information from (i) its
own records for information as to the Secured Parties, their Secured Obligations
and actions taken by them, (ii) any Secured Party for information as to its
Secured Obligations and actions taken by it, to the extent that the
Administrative Agent has not obtained such information from its own records, and
(iii) the Borrower, to the extent that the Administrative Agent has not obtained
information from the foregoing sources.
 
(c) Refusal to Act.  The Administrative Agent may refuse to act on any notice,
consent, direction or instruction from any Secured Parties or any agent, trustee
or similar representative thereof that, in the Administrative Agent’s opinion,
(i) is contrary to law or the provisions of any Collateral Document, (ii) may
expose the Administrative Agent to liability (unless the Administrative Agent
shall have been indemnified, to its reasonable satisfaction, for such liability
by the Secured Parties that gave such notice, consent, direction or instruction)
or (iii) is unduly prejudicial to Secured Parties not joining in such notice,
consent, direction or instruction.
 
(d) Copies of Certain Notices.  Within two Business Days after it receives or
sends any notice referred to in this subsection, the Administrative Agent shall
send to the Lenders and each Secured Party Requesting Notice, copies of any
notice given by the Administrative Agent to any Lien Grantor, or received by it
from any Lien Grantor, pursuant to Section 17, 18, 20 or 23.
 
Section 23 .  Termination of Transaction Liens; Release of Collateral.  (a) The
Transaction Liens granted by a Guarantor shall automatically terminate when its
Secured Guarantee is released pursuant to Section 2(c).
 
(a) The Transaction Liens granted by the Borrower shall automatically terminate
when all the Release Conditions are satisfied.
 
(b) At any time before the Transaction Liens granted by the Borrower terminate,
the Administrative Agent, at the written request of the Borrower, (i) shall
release any Collateral to the extent provided in Section 9.10(a)(ii) or
9.10(a)(iii) of the Credit Agreement or (ii) may release all or substantially
all the Collateral with the prior written consent of all Lenders.
 
(c) Upon any termination of a Transaction Lien or release of Collateral, the
Administrative Agent will, at the expense of the relevant Lien Grantor, execute
and deliver to such Lien Grantor such documents as such Lien Grantor shall
reasonably request to evidence the termination of such Transaction Lien or the
release of such Collateral, as the case may be.
 
Section 24 .  Additional Guarantors, Loan Parties and Lien Grantors.  Any
Subsidiary may become a party hereto by signing and delivering to the
Administrative Agent a Security Agreement Supplement, whereupon such Subsidiary
shall become a “Guarantor”, a “Loan Party” and a “Lien Grantor” as defined
herein.
 
Section 25 .  Notices.  Each notice, request or other communication given to any
party hereunder shall be given in accordance with Section 10.02 of the Credit
Agreement, and in the case of any such notice, request or other communication to
a Lien Grantor other than the Borrower, shall be given to it in care of the
Borrower.
 
Section 26 .  No Implied Waivers; Remedies Not Exclusive.  No failure by the
Administrative Agent or any Secured Party to exercise, and no delay in
exercising and no course of dealing with respect to, any right or remedy under
any Collateral Document shall operate as a waiver thereof; nor shall any single
or partial exercise by the Administrative Agent or any Secured Party of any
right or remedy under any Loan Document preclude any other or further exercise
thereof or the exercise of any other right or remedy.  The rights and remedies
specified in the Loan Documents are cumulative and are not exclusive of any
other rights or remedies provided by law.
 
Section 27 .  Successors and Assigns.  This Agreement is for the benefit of the
Administrative Agent and the Secured Parties and their successors and permitted
assigns.  This Agreement shall be binding on the Lien Grantors and their
respective successors and assigns.
 
Section 28 .  Amendments and Waivers.  Except pursuant to a Security Agreement
Supplement, neither this Agreement nor any provision hereof may be waived,
amended, modified or terminated except pursuant to an agreement or agreements in
writing entered into by the Administrative Agent, with the consent of such
Lenders as are required to consent thereto under Section 10.01 of the Credit
Agreement.  No such waiver, amendment or modification shall be binding upon any
Lien Grantor, except with its written consent.
 
Section 29 .  Governing Law; Jurisdiction; Etc.  (a) GOVERNING LAW.  THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
 
(a) SUBMISSION TO JURISDICTION.  EACH PARTY HERETO AND EACH OTHER SECURED PARTY,
BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO AND EACH OTHER SECURED PARTY, BY
ITS ACCEPTANCE OF THE BENEFITS HEREOF, IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AND EACH
OTHER SECURED PARTY, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(b) WAIVER OF VENUE.  EACH PARTY HERETO AND EACH OTHER SECURED PARTY, BY ITS
ACCEPTANCE OF THE BENEFITS HEREOF, IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO AND EACH OTHER
SECURED PARTY, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
 
(c) SERVICE OF PROCESS.  EACH PARTY HERETO AND EACH OTHER SECURED PARTY, BY ITS
ACCEPTANCE OF THE BENEFITS HEREOF, IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT
AGREEMENT.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
Section 30 .  Waiver of Jury Trial.  EACH PARTY HERETO AND EACH OTHER SECURED
PARTY, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY
COLLATERAL DOCUMENT OR ANY TRANSACTION CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO AND EACH OTHER SECURED
PARTY, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 31 .  Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby, and (b) the parties hereto shall endeavor in good faith negotiations to
replace the illegal, invalid or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
 
[Remainder of page intentionally left blank]
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
KINETIC CONCEPTS, INC.
By:
   
Name:
   
Title:
 



BANK OF AMERICA, N.A., as Administrative Agent
By:
   
Name:
   
Title:
 

 
Guarantors:
 
[NAMES OF SUBSIDIARY GUARANTORS]
By:
   
Name:
   
Title:
 



SCHEDULE 1
EQUITY INTERESTS IN SUBSIDIARIES
OWNED BY ORIGINAL LIEN GRANTORS
(as of the Closing Date)
Issuer
Jurisdiction
of
Organization
Owner of
Equity Interest
Percentage
Owned
Number of
Shares or Units
                                                                               
         



SCHEDULE 2
INVESTMENT PROPERTY AND INSTRUMENTS
(other than Equity Interests in Subsidiaries and Affiliates)
OWNED BY ORIGINAL LIEN GRANTORS
(as of the Closing Date)
 
PART 1 — Securities
 
Issuer
Jurisdiction
of
Organization
Owner of Securities
Amount
Owned
Type of
Security
                                                           



PART 2 — Securities Accounts
 
The Original Lien Grantors own Security Entitlements with respect to Financial
Assets credited to the following Securities Accounts:
 
Owner
Securities Intermediary
Account Number
                                   



PART 3 — Instruments
 
The Original Lien Grantors own the following Instruments:
 
Issuer
Jurisdiction
of
Organization
Owner
Amount
Owned
Type
                                                           

 
 
SCHEDULE 3
MATERIAL COMMERCIAL TORT CLAIMS
 
[Describe each existing Material Commercial Tort Claim with the specificity
required to satisfy Official Comment 5 to UCC Section 9-108.]
 
 
 
EXHIBIT A
to Security Agreement
 
SECURITY AGREEMENT SUPPLEMENT
 
SECURITY AGREEMENT SUPPLEMENT dated as of _______, ____, between [NAME OF LIEN
GRANTOR] (the “Lien Grantor”) and BANK OF AMERICA, N.A., as Administrative
Agent.
 
WHEREAS, Kinetic Concepts, Inc., the Guarantors party thereto and Bank of
America, N.A., as Administrative Agent, are parties to a Guarantee and Security
Agreement dated as of May 19, 2008 (as heretofore amended, supplemented and/or
otherwise modified, the “Security Agreement”) under which Kinetic Concepts, Inc.
secures its Secured Obligations under the Credit Agreement, and each of the
Borrower’s Domestic Subsidiaries Guarantees the foregoing Secured Obligations of
the Borrower and the Secured Obligations of each other Loan Party and secures
its Guarantee thereof and its Secured Obligations;
 
WHEREAS, [name of Lien Grantor] desires to become [is] a party to the Security
Agreement as a Guarantor, a Loan Party and Lien Grantor thereunder;1 and
 
WHEREAS, terms defined in the Security Agreement (or whose definitions are
incorporated by reference in Section 1 of the Security Agreement) and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein;
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1. Secured Guarantee.2 The Lien Grantor unconditionally guarantees the full and
punctual payment of each Secured Obligation of each other Loan Party when due
(whether at stated maturity, upon acceleration or otherwise).  The Lien Grantor
acknowledges that, by signing this Security Agreement Supplement and delivering
it to the Administrative Agent, the Lien Grantor becomes a “Guarantor”, a “Loan
Party” and “Lien Grantor” for all purposes of the Security Agreement and that
its obligations under the foregoing Secured Guarantee are subject to all the
provisions of the Security Agreement (including those set forth in Section 2
thereof) applicable to the obligations of a Guarantor thereunder.
 
2. Grant of Transaction Liens.  (a) In order to secure its Secured Obligations,
the Lien Grantor grants to the Administrative Agent for the benefit of the
Secured Parties a continuing security interest in all the following property of
the Lien Grantor, whether now owned or existing or hereafter acquired or arising
and regardless of where located (the “New Collateral”):
 
[describe property being added to the Collateral]
 
(b) With respect to each right to payment or performance included in the
Collateral from time to time, the Transaction Lien granted therein includes a
continuing security interest in (i) any Supporting Obligation that supports such
payment or performance and (ii) any Lien that (x) secures such right to payment
or performance or (y) secures any such Supporting Obligation.
 
(c) The foregoing Transaction Liens are granted as security only and shall not
subject the Administrative Agent or any other Secured Party to, or transfer or
in any way affect or modify, any obligation or liability of the Lien Grantor
with respect to any of the New Collateral or any transaction in connection
therewith.
 
3. Delivery of Collateral.  Concurrently with delivering this Security Agreement
Supplement to the Administrative Agent, the Lien Grantor is complying with the
provisions of Section 9 of the Security Agreement with respect to Investment
Property and of Section 10 of the Security Agreement with respect to
Instruments, in each case if and to the extent included in the New Collateral
and required to be delivered to the Administrative Agent at such time.
 
4. Party to Security Agreement.  Upon delivering this Security Agreement
Supplement to the Administrative Agent, the Lien Grantor will become a party to
the Security Agreement and will thereafter have all the rights and obligations
of a Guarantor, a Loan Party and a Lien Grantor thereunder and be bound by all
the provisions thereof as fully as if the Lien Grantor were one of the original
parties thereto.3
 
5. Representations and Warranties.  (a) As of the date hereof, the Lien Grantor
is duly organized, validly existing and in good standing, where such concept
exists, under the laws of [jurisdiction of organization].
 
(b) The Lien Grantor has delivered a Perfection Certificate to the
Administrative Agent.  The information set forth therein is correct and complete
as of the date hereof.  Within 60 days after the date hereof, the Lien Grantor
will furnish to the Administrative Agent a file search report from each UCC
filing office listed in such Perfection Certificate, showing the filing made at
such filing office to perfect the Transaction Liens on the New Collateral.
 
(c) The execution and delivery of this Security Agreement Supplement by the Lien
Grantor and the performance by it of its obligations under the Security
Agreement as supplemented hereby are within its corporate or other powers, have
been duly authorized by all necessary corporate or other organizational action
and do not and will not (a) contravene the terms of any of the Lien Grantor’s
Organization Documents; (b) result in any breach or contravention of, or the
creation of any Lien upon any of the property or assets of the Lien Grantor
(other than Permitted Liens) under (x) any material Contractual Obligation to
which the Lien Grantor is a party or affecting the Lien Grantor or the
properties of the Lien Grantor or (y) any material order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which the Lien
Grantor or its property is subject; or (c) violate any applicable material Law;
except with respect to any breach, contravention or violation (but not creation
of Liens) referred to in clauses (b) and (c), to the extent that such breach,
contravention or violation would not reasonably be expected to have a Material
Adverse Effect.
 
(d) The Security Agreement as supplemented hereby constitutes a legal, valid and
binding obligation of the Lien Grantor, enforceable against the Lien Grantor in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity and principles of good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 
(e) Each of the representations and warranties set forth in Sections 4, 6, 7, 9,
10 and 11 of the Security Agreement is true as applied to the Lien Grantor and
the New Collateral.  For purposes of the foregoing sentence, references in said
Sections to a “Lien Grantor” shall be deemed to refer to the Lien Grantor,
references to Schedules to the Security Agreement shall be deemed to refer to
the corresponding Schedules to this Security Agreement Supplement, references to
“Collateral” shall be deemed to refer to the New Collateral, and references to
the “Closing Date” shall be deemed to refer to the date on which the Lien
Grantor signs and delivers this Security Agreement Supplement.
 
6. Authorization to File Financing Statements.  The Lien Grantor authorizes the
Administrative Agent to file such financing statements or continuation
statements in any jurisdictions and with any filing offices as the
Administrative Agent may determine are necessary to perfect the security
interests granted to the Administrative Agent in connection herewith.  Such
financing statements may describe the collateral in the same manner as described
in this Security Agreement Supplement or may contain an indication or
description of collateral that describes such property in any other manner as
the Administrative Agent may determine is necessary to ensure the perfection of
the security interest in the collateral granted to the Administrative Agent in
connection herewith, including, without limitation, describing such property as
“all personal property” or “all personal property now owned or hereafter
acquired” or words of similar meaning.
 
7. GOVERNING LAW.  THIS SECURITY AGREEMENT SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
     8.  SUBMISSION TO JURISDICTION.  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LOAN PARTY, ANY LENDER OR THE L/C
ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY OTHER PARTY HERETO OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement
Supplement to be duly executed by their respective authorized officers as of the
day and year first above written.
 
[NAME OF LIEN GRANTOR]
By:
   
Name:
   
Title:
 



BANK OF AMERICA, N.A., as Administrative Agent
By:
   
Name:
   
Title:
 






--------------------------------------------------------------------------------

 
1  If the Lien Grantor is the Borrower, delete this recital and Section 1
hereof.
 
2  Delete this Section if the Lien Grantor is the Borrower or a Guarantor that
is already a party to the Security Agreement.
 
3  Delete Section 4 if the Lien Grantor is already a party to the Security
Agreement.
 
 
 
Schedule 1
to Security Agreement
Supplement
 
EQUITY INTERESTS IN SUBSIDIARIES AND AFFILIATES
OWNED BY LIEN GRANTOR
 
Issuer
Jurisdiction
of
Organization
Percentage
Owned
Number of
Shares or Units
                                                                       



Schedule 2
to Security Agreement
Supplement
INVESTMENT PROPERTY AND INSTRUMENTS
(other than Equity Interests in Subsidiaries and Affiliates)
OWNED BY LIEN GRANTOR
 
PART 1 — Securities
 
Issuer
Jurisdiction
of
Organization
Amount Owned
Type of Security
                                                                       



PART 2 — Securities Accounts
 
The Lien Grantor owns Security Entitlements with respect to Financial Assets
credited to the following Securities Accounts:
 
Securities Intermediary
Account Number
                                   



PART 3 — Instruments
 
The Lien Grantor own the following Instruments:
 
Issuer
Jurisdiction
of
Organization
Owner
Amount
Owned
Type
                                                           



SCHEDULE 3
MATERIAL COMMERCIAL TORT CLAIMS
[Describe each existing Material Commercial Tort Claim with the specificity
required to satisfy Official Comment 5 to UCC Section 9-108.]
 
 
 
 
EXHIBIT B
to Security Agreement
COPYRIGHT SECURITY AGREEMENT


(Copyrights, Copyright Registrations, Copyright
Applications and Copyright Licenses)
WHEREAS, [name of Lien Grantor], a _____________ corporation1 (herein referred
to as the “Lien Grantor”) owns, or in the case of licenses is a party to, the
Copyright Collateral (as defined below);
WHEREAS, Kinetic Concepts, Inc. (the “Borrower”), the Lenders party thereto, and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer, are parties to a Credit Agreement dated as of May 19, 2008 (as amended
from time to time, the “Credit Agreement”); and
WHEREAS, pursuant to (i) the Guarantee and Security Agreement dated as of May
__, 2008 (as amended, supplemented and/or otherwise modified from time to time,
the “Security Agreement”) among the Borrower, the Guarantors party thereto and
Bank of America, N.A., as Administrative Agent for the Secured Parties referred
to therein (in such capacity, together with its successors in such capacity, the
“Grantee”), and (ii) certain other Collateral Documents (including this
Copyright Security Agreement), the Lien Grantor has guaranteed certain Secured
Obligations (as defined in the Credit Agreement) and secured such Guarantee and
its other Secured Obligations by granting to the Grantee for the benefit of such
Secured Parties a continuing security interest in personal property of the Lien
Grantor, including all right, title and interest of the Lien Grantor in, to and
under the Copyright Collateral (as defined below);
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Lien Grantor grants to the Grantee, to
secure the Secured Obligations, a continuing security interest in all of the
Lien Grantor’s right, title and interest in, to and under the following (all of
the following items or types of property being herein collectively referred to
as the “Copyright Collateral”), whether now owned or existing or hereafter
acquired or arising:
(i) each Copyright (as defined in the Security Agreement) owned by the Lien
Grantor, including, without limitation, each Copyright registration or
application therefor referred to in Schedule 1 hereto;
(ii) each Copyright License (as defined in the Security Agreement) to which the
Lien Grantor is a party, including, without limitation, each Copyright License
identified in Schedule 1 hereto; and
(iii) all proceeds of, revenues from, and accounts and general intangibles
arising out of, the foregoing, including, without limitation, all proceeds of
and revenues from any claim by the Lien Grantor against third parties for past,
present or future infringement of any Copyright (including, without limitation,
any Copyright owned by the Lien Grantor and identified in Schedule 1), and all
rights and benefits of the Lien Grantor under any Copyright License (including,
without limitation, any Copyright License identified in Schedule 1);
provided that the Copyright Collateral shall not include any Excluded Assets (as
defined in the Security Agreement).
The Lien Grantor irrevocably constitutes and appoints the Grantee and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full power and authority in the name of the Lien
Grantor or in the Grantee’s name, from time to time, in the Grantee’s
discretion, so long as any Event of Default shall have occurred and be
continuing, to take with respect to the Copyright Collateral any and all
appropriate action which the Lien Grantor might take with respect to the
Copyright Collateral and to execute any and all documents and instruments which
may be necessary or desirable to carry out the terms of this Copyright Security
Agreement and to accomplish the purposes hereof.
Except to the extent permitted under the terms of the Security Agreement or the
Credit Agreement, the Lien Grantor agrees not to sell, license, exchange, assign
or otherwise transfer or dispose of, or grant any rights with respect to, or
mortgage or otherwise encumber, any of the Copyright Collateral.
The foregoing security interest is granted in conjunction with the security
interests granted by the Lien Grantor to the Grantee pursuant to the Security
Agreement.  The Lien Grantor acknowledges and affirms that the rights and
remedies of the Grantee with respect to the security interest in the Copyright
Collateral granted hereby are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.
THIS SECURITY AGREEMENT SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LOAN PARTY, ANY LENDER OR THE L/C
ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY OTHER PARTY HERETO OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.



--------------------------------------------------------------------------------

 
1  Modify as needed if the Lien Grantor is not a corporation.


IN WITNESS WHEREOF, the Lien Grantor has caused this Copyright Security
Agreement to be duly executed by its officer thereunto duly authorized as of the
___ day of __________, ____.
 
 
[NAME OF LIEN GRANTOR]
By:
   
Name:
   
Title:
 

 

 
Acknowledged:
BANK OF AMERICA, N.A.,
as Administrative Agent
By:
   
Name:
   
Title:
 



 Schedule 1
to Copyright
Security Agreement
[NAME OF LIEN GRANTOR]




COPYRIGHT REGISTRATIONS
Registration No.
Registration Date
Title
Expiration
Date
                                                       



COPYRIGHT APPLICATIONS
Case No.
Serial No.
Country
Date
Filing Title
                                                                     



COPYRIGHT LICENSES
Name of
Agreement
Parties
Licensor/Licensee
Date of
Agreement
Subject
Matter
                                                       



EXHIBIT C
to Security Agreement
PATENT SECURITY AGREEMENT


(Patents, Patent Applications and Patent Licenses)
WHEREAS, [name of Lien Grantor], a _____________ corporation1 (herein referred
to as the “Lien Grantor”) owns, or in the case of licenses is a party to, the
Patent Collateral (as defined below);
WHEREAS, KINETIC CONCEPTS, INC. (the “Borrower”), the Lenders party thereto, and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer, are parties to a Credit Agreement dated as of May 19, 2008 (as amended
from time to time, the “Credit Agreement”); and
WHEREAS, pursuant to (i) the Guarantee and Security Agreement dated as of May
__, 2008 (as amended, supplemented and/or otherwise modified from time to time,
the “Security Agreement”) among the Borrower, the Guarantors party thereto and
Bank of America, N.A., as Administrative Agent for the Secured Parties referred
to therein (in such capacity, together with its successors in such capacity, the
“Grantee”), and (ii) certain other Collateral Documents (including this Patent
Security Agreement), the Lien Grantor has guaranteed certain Secured Obligations
(as defined in the Credit Agreement) and secured such Guarantee and its other
Secured Obligations by granting to the Grantee for the benefit of such Secured
Parties a continuing security interest in personal property of the Lien Grantor,
including all right, title and interest of the Lien Grantor in, to and under the
Patent Collateral (as defined below);
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Lien Grantor grants to the Grantee, to
secure the Secured Obligations, a continuing security interest in all of the
Lien Grantor’s right, title and interest in, to and under the following (all of
the following items or types of property being herein collectively referred to
as the “Patent Collateral”), whether now owned or existing or hereafter acquired
or arising:
(i) each Patent (as defined in the Security Agreement) owned by the Lien
Grantor, including, without limitation, each Patent referred to in Schedule 1
hereto;
(ii) each Patent License (as defined in the Security Agreement) to which the
Lien Grantor is a party, including, without limitation, each Patent License
identified in Schedule 1 hereto; and
(iii) all proceeds of and revenues from the foregoing, including, without
limitation, all proceeds of and revenues from any claim by the Lien Grantor
against third parties for past, present or future infringement of any Patent
owned by the Lien Grantor (including, without limitation, any Patent identified
in Schedule 1 hereto) and all rights and benefits of the Lien Grantor under any
Patent License (including, without limitation, any Patent License identified in
Schedule 1 hereto);
provided that the Patent Collateral shall not include any Excluded Assets (as
defined in the Security Agreement).
The Lien Grantor irrevocably constitutes and appoints the Grantee and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full power and authority in the name of the Lien
Grantor or in the Grantee’s name, from time to time, in the Grantee’s
discretion, so long as any Event of Default shall have occurred and be
continuing, to take with respect to the Patent Collateral any and all
appropriate action which the Lien Grantor might take with respect to the Patent
Collateral and to execute any and all documents and instruments which may be
necessary or desirable to carry out the terms of this Patent Security Agreement
and to accomplish the purposes hereof.
Except to the extent permitted under the terms of the Security Agreement or the
Credit Agreement, the Lien Grantor agrees not to sell, license, exchange, assign
or otherwise transfer or dispose of, or grant any rights with respect to, or
mortgage or otherwise encumber, any of the Patent Collateral.
The foregoing security interest is granted in conjunction with the security
interests granted by the Lien Grantor to the Grantee pursuant to the Security
Agreement.  The Lien Grantor acknowledges and affirms that the rights and
remedies of the Grantee with respect to the security interest in the Patent
Collateral granted hereby are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.
THIS SECURITY AGREEMENT SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LOAN PARTY, ANY LENDER OR THE L/C
ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY OTHER PARTY HERETO OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.


IN WITNESS WHEREOF, the Lien Grantor has caused this Patent Security Agreement
to be duly executed by its officer thereunto duly authorized as of the ____ day
of ____________, ____.
 
 
[NAME OF LIEN GRANTOR]
By:
   
Name:
   
Title:
 

 

 
Acknowledged:
BANK OF AMERICA, N.A.,
as Administrative Agent
By:
   
Name:
   
Title:
 








--------------------------------------------------------------------------------

 
1  Modify as needed if the Lien Grantor is not a corporation.
Schedule 1
to Patent
Security Agreement
[NAME OF LIEN GRANTOR]
 
PATENTS AND DESIGN PATENTS
 
Patent No.
Issued
Expiration
Country
Title
                                                           



PATENT APPLICATIONS
 
Case No.
Serial No.
Country
Date
Filing Title
                                                                     



PATENT LICENSES
 
Name of
Agreement
Parties
Licensor/Licensee
Date of
Agreement
Subject
Matter
                                                       



EXHIBIT D
to Security Agreement
TRADEMARK SECURITY AGREEMENT


(Trademarks, Trademark Registrations, Trademark
Applications and Trademark Licenses)
WHEREAS, [name of Lien Grantor], a _____________ corporation1 (herein referred
to as the “Lien Grantor”) owns, or in the case of licenses is a party to, the
Trademark Collateral (as defined below);
WHEREAS, KINETIC CONCEPTS, INC. (the “Borrower”), the Lenders party thereto, and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer, are parties to a Credit Agreement dated as of May 19, 2008 (as amended
from time to time, the “Credit Agreement”); and
WHEREAS, pursuant to (i) the Guarantee and Security Agreement dated as of May
__, 2008 (as amended, supplemented and/or otherwise modified from time to time,
the “Security Agreement”) among the Borrower, the Guarantors party thereto and
Bank of America, N.A., as Administrative Agent for the Secured Parties referred
to therein (in such capacity, together with its successors in such capacity, the
“Grantee”), and (ii) certain other Collateral Documents (including this
Trademark Security Agreement), the Lien Grantor has guaranteed certain Secured
Obligations (as defined in the Credit Agreement) and secured such Guarantee and
its other Secured Obligations by granting to the Grantee for the benefit of such
Secured Parties a continuing security interest in personal property of the Lien
Grantor, including all right, title and interest of the Lien Grantor in, to and
under the Trademark Collateral (as defined below);
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Lien Grantor grants to the Grantee, to
secure the Secured Obligations, a continuing security interest in all of the
Lien Grantor’s right, title and interest in, to and under the following (all of
the following items or types of property being herein collectively referred to
as the “Trademark Collateral”), whether now owned or existing or hereafter
acquired or arising:
(i) each Trademark (as defined in the Security Agreement) owned by the Lien
Grantor, including, without limitation, each Trademark registration and
application referred to in Schedule 1 hereto, and all of the goodwill of the
business connected with the use of, or symbolized by, each Trademark (provided
that no security interest shall be granted in the United States intent-to-use
trademark applications to the extent that, and solely during the period in
which, the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark applications under applicable
federal law);
(ii) each Trademark License (as defined in the Security Agreement) to which the
Lien Grantor is a party, including, without limitation, each Trademark License
identified in Schedule 1 hereto, and all of the goodwill of the business
connected with the use of, or symbolized by, each Trademark licensed pursuant
thereto; and
(iii) all proceeds of and revenues from the foregoing, including, without
limitation, all proceeds of and revenues from any claim by the Lien Grantor
against third parties for past, present or future unfair competition with, or
violation of intellectual property rights in connection with or injury to, or
infringement or dilution of, any Trademark owned by the Lien Grantor (including,
without limitation, any Trademark identified in Schedule 1 hereto), and all
rights and benefits of the Lien Grantor under any Trademark License (including,
without limitation, any Trademark License identified in Schedule 1 hereto), or
for injury to the goodwill associated with any of the foregoing;
provided that the Trademark Collateral shall not include any Excluded Assets (as
defined in the Security Agreement).
The Lien Grantor irrevocably constitutes and appoints the Grantee and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full power and authority in the name of the Lien
Grantor or in the Grantee’s name, from time to time, in the Grantee’s
discretion, so long as any Event of Default shall have occurred and be
continuing, to take with respect to the Trademark Collateral any and all
appropriate action which the Lien Grantor might take with respect to the
Trademark Collateral and to execute any and all documents and instruments which
may be necessary or desirable to carry out the terms of this Trademark Security
Agreement and to accomplish the purposes hereof.
Except to the extent permitted under the terms of the Security Agreement or the
Credit Agreement, the Lien Grantor agrees not to sell, license, exchange, assign
or otherwise transfer or dispose of, or grant any rights with respect to, or
mortgage or otherwise encumber, any of the Trademark Collateral.
The foregoing security interest is granted in conjunction with the security
interests granted by the Lien Grantor to the Grantee pursuant to the Security
Agreement.  The Lien Grantor acknowledges and affirms that the rights and
remedies of the Grantee with respect to the security interest in the Trademark
Collateral granted hereby are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.
THIS SECURITY AGREEMENT SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LOAN PARTY, ANY LENDER OR THE L/C
ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY OTHER PARTY HERETO OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.



--------------------------------------------------------------------------------

 
1  Modify as needed if the Lien Grantor is not a corporation.


IN WITNESS WHEREOF, the Lien Grantor has caused this Trademark Security
Agreement to be duly executed by its officer thereunto duly authorized as of the
____ day of __________, ____.
 

 
[NAME OF LIEN GRANTOR]
By:
   
Name:
   
Title:
 

 

 
Acknowledged:
BANK OF AMERICA, N.A.,
as Administrative Agent
By:
   
Name:
   
Title:
 

 

 
 Schedule 1
to Trademark
Security Agreement
[NAME OF LIEN GRANTOR]
 
U.S. TRADEMARK REGISTRATIONS
 
TRADEMARK
REG. NO.
REG. DATE
                                         



U.S. TRADEMARK APPLICATIONS
 
TRADEMARK
REG. NO.
REG. DATE
                                         



TRADEMARK LICENSES
 
Name of
Agreement
Parties
Licensor/Licensee
Date of
Agreement
Subject
Matter
                                                       

 

 
EXHIBIT E
to Security Agreement
PERFECTION CERTIFICATE
 
Reference is made to the GUARANTEE AND SECURITY AGREEMENT dated as of May 19,
2008 (the “Guarantee and Security Agreement”), among Kinetic Concepts, Inc., the
Guarantors party thereto and Bank of America, N.A., as collateral agent (in such
capacity, the “Collateral Agent”) for the Secured Parties.  Capitalized terms
used but not defined herein have the meanings set forth in the Guarantee and
Security Agreement.
The undersigned, an officer of each Lien Grantor, hereby certify to the
Collateral Agent and each other Secured Party as follows:
1. Names, (a) The exact legal name of each Lien Grantor, as such name appears in
its respective certificate of formation, is as follows:
 
Exact Legal Name of Each Lien Grantor
   



(b) Set forth below is each other legal name each Lien Grantor has had in the
past five years, together with the date of the relevant change:
 
 
Lien Grantor
Other Legal Name
in Past 5 Years
 
Date of Name Change
           



(c) Except as set forth in Schedule 1 hereto, no Lien Grantor has changed its
identity or corporate structure in any way within the past five years. Changes
in identity or corporate structure would include mergers, consolidations and
acquisitions, as well as any change in the form, nature or jurisdiction of
organization. If any such change has occurred, include in Schedule 1 the
information required by Sections 1 and 2 of this certificate as to each acquiree
or constituent party to a merger or consolidation.
(d) Set forth below is the Organizational Identification Number, if any, issued
by the jurisdiction of formation of each Lien Grantor that is a registered
organization:
 
 
Lien Grantor
Organizational
Identification Number
       



(e) Set forth below is the Federal Taxpayer Identification Number of each Lien
Grantor:
 
 
Lien Grantor
Federal Taxpayer
Identification Number
       



2. Current Locations. (a) The chief executive office of each Lien Grantor is
located at the address set forth opposite its name below:
 
 
Lien Grantor
Mailing Address
 
Country
 
County
 
State
                   



(b) Set forth below opposite the name of each Lien Grantor are all locations
where such Lien Grantor maintains any books or records relating to any Accounts
Receivable (with each location at which chattel paper, if any, is kept being
indicated by an “*”):
 
 
Lien Grantor
 
Mailing Address
 
County
 
State
               



(c) The jurisdiction of formation of each Lien Grantor that is a registered
organization is set forth opposite its name below:
 
 
Lien Grantor
 
Jurisdiction
       



(d) Set forth below opposite the name of each Lien Grantor are all the locations
where such Lien Grantor maintains any Equipment (other than mobile goods) or
Inventory other than any Equipment or Inventory (i) in transit to or from such
locations, (ii) in an aggregate amount not to exceed $2,000,000 stored at any
leased premises or warehouse, or (iii) being leased to customers by KCI USA,
Inc. and KCI Licensing, Inc. in the ordinary course of business:
 
 
Lien Grantor
 
Mailing Address
 
County
 
State
               



(e) Set forth below opposite the name of each Lien Grantor are all the places of
business of such Lien Grantor not identified in paragraph (a), (b), (c) or (d)
above:
 
 
Lien Grantor
 
Mailing Address
 
County
 
State
               



(f) Set forth below is a list of all real property owned by each Lien Grantor,
the name of the Lien Grantor that owns said property and the fair market value
apportioned to each site:
 
 
Lien Grantor
 
Address
Owned/
Lease
 
Entity
 
Value
                   



(g) Set forth below opposite the name of each Lien Grantor are the names and
addresses of all Persons other than such Lien Grantor that have possession of
any of the Equipment or Inventory of such Lien Grantor:
 
 
Lien Grantor
 
Mailing Address
 
County
 
State
               



3. Unusual Transactions. Except as set forth on Schedule 3, all Accounts have
been originated by the Lien Grantors and all Inventory has been acquired by the
Lien Grantors in the ordinary course of business.
4. UCC Filings. Financing statements in substantially the form of Schedule 4
hereto have been prepared for filing in the proper Uniform Commercial Code
filing office in the jurisdiction in which each Lien Grantor is located and, to
the extent any of the collateral is comprised of fixtures, timber to be cut or
as extracted collateral from the wellhead or minehead, in the proper local
jurisdiction, in each case as set forth with respect to such Lien Grantor in
Section 2 hereof.
5. Schedule of Filings. Attached hereto as Schedule 5 is a schedule setting
forth, with respect to the filings described in Section 4 above, each filing and
the filing office in which such filing is to be made.
6. Stock Ownership and other Equity Interests. Attached hereto as Schedule 6 is
a true and correct list of all the issued and outstanding stock, partnership
interests, limited liability company membership interests or other equity
interest owned by the Lien Grantors and the issuers of such stock, partnership
interests, membership interests or other equity interests.
7. Debt Instruments. Attached hereto as Schedule 7 is a true and correct list of
all promissory notes and other evidence of indebtedness in excess of $2,000,000
held by the Lien Grantors that are required to be pledged under the Guarantee
and Security Agreement.
8. Deposit Accounts. Attached hereto as Schedule 8 is a true and correct list of
Deposit Accounts maintained by each Lien Grantor, including the name and address
of the depositary institution, the type of account and the account number.
9. Securities Accounts. Attached hereto as Schedule 9 is a true and correct list
of securities accounts maintained by each Lien Grantor, including the name and
address of the intermediary institution, the type of account and the account
number.
10. Assignment of Claims Act. Attached hereto as Schedule 10 is a true and
correct list of all written contracts between the Lien Grantors and the United
States government or any department or agency thereof that have a remaining
value of at least $5,000,000, setting forth the contract number, name and
address of contracting officer (or other party to whom a notice of assignment
under the Assignment of Claims Act should be sent), contract start date and end
date, agency with which the contract was entered into, and a description of the
contract type.
11. Mortgage Filings. Attached hereto as Schedule 11 is a schedule setting
forth, with respect to each property subject to a Mortgage, (a) the exact name
of the Person that owns such property as such name appears in its certificate of
incorporation or other organizational document, (b) if different from the name
identified pursuant to clause (a), the exact name of the current record owner of
such property reflected in the records of the filing office for such property
identified pursuant to the following clause and (c) the filing office in which a
mortgage with respect to such property must be filed or recorded in order for
the Collateral Agent to obtain a perfected security interest therein.
12. Intellectual Property. Attached hereto as Schedule 12A for filing with the
United States Patent and Trademark Office is a schedule setting forth all of
each Lien Grantor's issued or applied for Patents, material Patent Licenses,
registered or applied for Trademarks (except for “intent to use” applications
for trademark or service mark registrations filed pursuant to Section l(b) of
the Lanham Act, 15 U.S.C. § 1051) and material Trademark Licenses, including the
name of the registered owner, the registration number of each Patent, Patent
License, Trademark and Trademark License owned by any Lien Grantor. Attached
hereto as Schedule 12B for filing with the United States Copyright Office is a
schedule setting forth all of each Lien Grantor's registered or applied for
Copyrights and material Copyright Licenses, including the name of the registered
owner, the registration number of each Copyright or Copyright License owned by
any Lien Grantor.  Attached hereto as Schedule 12C is a schedule setting forth
all Recordable Intellectual Property owned by or registered in the name of each
Lien Grantor for which any or all of the associated research and development has
been funded in whole or in part by a foreign subsidiary since November 1, 2007.
13. Commercial Tort Claims. Attached hereto as Schedule 13 is a true and correct
list of commercial tort claims in excess of $500,000 held by any Lien Grantor,
including a brief description thereof.
 
 
SCHEDULE 1
Changes in Identity or Corporate Structure Within Past Five Years
 
 
Grantor
 
Change
       



 
SCHEDULE 3
Unusual Transactions
 
Grantor
 
Unusual Transactions
       



 
SCHEDULE 4
UCC Financing Statements
(see following pages)
 
SCHEDULE 5
UCC Filings and Filing Offices
 
Grantor
 
Secretary of State’s Office
       



UCC Fixture Filings and Filing Offices
 
Grantor
 
Filing Office
       

 
SCHEDULE 6
Stock Ownership and Other Equity Interests
 
 
Issuer
 
Certificate
No.
 
Registered
Owner
 
 
Class
 
No. of Shares
Percentage of Equity Interests
                                   



SCHEDULE 7
Debt Instruments
 
 
Grantor
 
Debt
Issuer
 
Description of Debt
 
Debt Certificate No(s).
 
Final Maturity
Outstanding Principal Amount
                       



SCHEDULE 8
Deposit Accounts
 
Grantor
 
Deposit Accounts
       



SCHEDULE 9
Securities Accounts
 
Grantor
 
Account
       



SCHEDULE 10
Government Contracts
 
Grantor
         



SCHEDULE 11
Mortgage Filings
 
Grantor
         



SCHEDULE 12A
Patents, Patent Licenses, Trademarks and Trademark Licenses
 
Grantor
         



SCHEDULE 12B
Copyrights and Copyright Licenses
 
Grantor
         



SCHEDULE 12C
Intellectual Property Funded by Foreign Subsidiary
 
Grantor
         





SCHEDULE 13
Commercial Tort Claims






EXHIBIT G-1
OPINION MATTERS –
 
FORM OF OPINION OF SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
 
 
May 19, 2008



To the Addressees
listed on Schedule I hereto


Re:  Kinetic Concepts, Inc. Credit Facility


Ladies and Gentlemen:


We have acted as special counsel to each of Kinetic Concepts, Inc., a Texas
corporation (the "Borrower"), KCI Holding Company, Inc., a Delaware corporation
("KCI Holding"), KCI International, Inc., a Delaware corporation ("KCI
International"), KCI Licensing, Inc., a Delaware corporation ("KCI Licensing"),
KCI USA, Inc., a Delaware corporation ("KCI USA"), and Leopard Acquisition Sub,
Inc., a Delaware corporation ("Acquisition Sub," and, together with the
Borrower, KCI Holding, KCI International, KCI Licensing and KCI USA,
collectively, the "Opinion Parties" and each, an "Opinion Party"), in connection
with the preparation, execution and delivery of  that certain Credit Agreement,
dated as of May 19, 2008 (the "Credit Agreement"), among the Borrower, the
financial institutions and other persons identified on Schedule I hereto as
lenders (such persons, collectively, the "Lenders" and each, a "Lender") and
Bank of America, N.A., as administrative agent for the Lenders (in such
capacity, the "Administrative Agent"), as Swing Line Lender and as L/C Issuer,
and certain other agreements, instruments and documents related to the Credit
Agreement.  This opinion is being delivered pursuant to Section 4.01(a)(vii) of
the Credit Agreement.


In our examination we have assumed the genuineness of all signatures including
endorsements, the legal capacity and competency of natural persons, the
authenticity of all docu­ments submitted to us as originals, the conformity to
original documents of all documents submitted to us as facsimile, electronic,
certified or photostatic copies, and the authenticity of the originals of such
copies.  As to any facts relevant to this opinion which we did not independently
establish or verify, we have relied upon statements and representations of the
Opinion Parties and their respective officers and other representatives and of
public officials, including the facts and conclusions set forth therein.
In rendering the opinions set forth herein, we have examined and relied on
originals or copies of the following:

 
(a)   the Credit Agreement;
(b)  each of the promissory notes dated the date hereof and as described on
Schedule II hereto (each, a "Note" and collectively, the "Notes");


(c)  the Guarantee and Security Agreement, dated as of May 19, 2008, among the
Opinion Parties and the Administrative Agent (the "Security Agreement");


(d)  the Copyright Security Agreement, dated as of May 19, 2008, between the
Borrower and the Administrative Agent (the "Copyright Security Agreement");


(e)  the Patent Security Agreement, dated as of May 19, 2008, among the
Borrower, KCI Licensing and the Administrative Agent (the "Patent Security
Agreement");


(f)  the Trademark Security Agreement, dated as of May 19, 2008, between KCI
Licensing and the Administrative Agent (the "Trademark Security Agreement");


(g)  the certificate of the Opinion Parties, executed by John Bibb and Jason
Cone, each an Associate General Counsel of the Borrower, dated the date hereof,
a copy of which is attached as Exhibit A hereto (the "Officer's Certificate");
and


(b)   such other documents as we have deemed necessary or appropriate as a basis
for the opinions set forth below.
We express no opinion as to the laws of any jurisdiction (including without
limitation, the laws of the State of Texas, with respect to which we understand
you are receiving an opinion from Cox Smith Matthews Incorporated, the State of
Delaware, with respect to which we understand you are receiving an opinion from
Cox Smith Matthews Incorporated, the State of New Jersey, Australia, Canada,
Ireland, Puerto Rico and Japan and the effect thereof on the opinions herein
stated) other than (i) the Applicable Laws of the State of New York, (ii) the
Applicable Laws of the United States of America (in­cluding, without limitation,
Regulations U and X of the Federal Reserve Board) and (iii) for pur­poses of our
security interest opinion in paragraph 4, solely the UCC (as defined below).  In
addition, we express no opinion with respect to any laws, rules or regulations
that might be implicated by reason of the healthcare industry or other
specifically regulated activities or transactions of any Opinion Party or any
other entity, including without limitation federal or state Medicare or Medicaid
program statutes or regulations, or the effect of the foregoing on the opinions
herein stated.


Capitalized terms used herein and not otherwise defined herein shall have the
same meanings herein as ascribed thereto in the Credit Agreement.  As used
herein:


(a)  "Transaction Agreements" means, collectively, the Credit Agreement, the
Notes, the Security Agreement, the Copyright Security Agreement, the Patent
Security Agreement and the Trademark Security Agreement.
(c)   "Applicable Laws" means those laws, rules and regulations which, in our
experience, are normally applicable to transactions of the type contemplated by
the Transaction Agreements, without our having made any special investigation as
to the applicability of any specific law, rule or regulation, and which are not
the subject of a specific opinion herein referring expressly to a particular law
or laws.
(d)   "Governmental Approval" means any consent, approval, license,
authorization or validation of, or filing, recording or registration with, any
governmental authority pursuant to the Applicable Laws of the State of New York
and the Applicable Laws of the United States of America.
(e)   "UCC" means the Uniform Commercial Code as in effect on the date hereof in
the State of New York (without regard to laws referenced in Section 9-201
thereof).
(f)   "UCC Collateral" means the "Collateral" (as such term is defined in the
Security Agreement), to the extent the UCC governs a security interest in such
collateral.
Based upon the foregoing and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, we are of the opinion that:




1.   Each of the Transaction Agreements constitutes the valid and binding
obligation of each Opinion Party which is a party thereto, enforceable against
such Opinion Party in accordance with its terms under the Applicable Laws of the
State of New York.
2.   Neither the execution, delivery or performance by any Opinion Party of any
of the Transaction Agreements to which it is a party nor the compliance by such
Opinion Party with the terms and provisions thereof will contravene any
provision of any Applicable Law of the State of New York or any Applicable Law
of the United States of America.
3.   No Governmental Approval, which has not been obtained or taken and is not
in full force and effect, is required to authorize, or is required in connection
with, the execution or delivery of any of the Transaction Agreements by any
Opinion Party which is a party thereto or the enforceability of any of the
Transaction Agreements against any Opinion Party which is a party thereto.
4.   Under the UCC, the provisions of the Security Agreement are effective to
create a valid security interest in each Opinion Party's rights in the UCC
Collateral in favor of the Administrative Agent to secure such Opinion Party's
Secured Obligations.
Our opinion set forth in paragraph 4 hereof is subject to the following
assumptions and qualifications:


(a)   we have assumed that each Opinion Party has rights (within the meaning of
Section 9-203(b)(2) of the UCC), or with respect to after-acquired property will
have rights (within the meaning of Section 9-203(b)(2) of the UCC), in the UCC
Collateral granted by it, and we express no opinion as to the nature or extent
of such Opinion Party's rights in any of the UCC Collateral and we note that
with respect to any after-acquired property, the security interest will not
attach until such Opinion Party acquires rights (within the meaning of Section
9-203(b)(2) of the UCC) therein;
(b)   our opinion with respect to proceeds is subject to the limitations set
forth in Section 9-315 of the UCC and, in addition, we call to your attention
that in the case of certain types of proceeds, other parties such as holders in
due course, protected purchasers of securities, persons who obtain control over
securities entitlements and buyers in the ordinary course of business may
acquire a superior interest or may take their interest free of the security
interest of a secured party;
(c)   we express no opinion with respect to commercial tort claims;
(d)   we express no opinion with respect to any goods which are accessions to,
or commingled or processed with, other goods to the extent that the security
interest is limited by Section 9-335 or 9-336 of the UCC;
(e)   we express no opinion regarding any copyrights, patents, trademarks,
service marks or other intellectual property, the proceeds thereof or money due
with respect to the lease, license or use thereof except to the extent Article 9
of the UCC may be applicable to the foregoing and, without limiting the
generality of the foregoing, we express no opinion as to the effect of any
federal laws relating to copyrights, patents, trademarks, service marks or other
intellectual property on the opinions expressed herein;
(f)   we express no opinion with respect to any collateral constituting claims
against any government or governmental agency (including without limitation the
United States of America or any state thereof or any agency or department of the
United States of America or any state thereof);
(g)   we call to your attention that certain of the issuers of equity interests
which may constitute UCC Collateral are organized under the laws of Australia,
Canada, Ireland, Puerto Rico and Japan (such jurisdictions, the "Foreign
Jurisdictions"), and we express no opinion as to the effect of the laws of such
Foreign Jurisdictions on the opinions herein stated.  Our opinion is limited to
the UCC, and the laws of the jurisdiction of the issuer of equity interests
which may constitute UCC Collateral may affect, among other things, the exercise
of remedies with respect to such equity interests and the exercise of voting or
other rights with respect to such equity interests;
(h)   we call to your attention that the right of the Administrative Agent to
become a partner or member in any portion of the UCC Collateral consisting of a
partnership interest or interest in a limited liability company may be limited
by applicable law and the terms of the partnership agreement or limited
liability company agreement pursuant to which the partnership or limited
liability company was formed, as amended or otherwise modified from time to
time, and that the only remedy may be the right to receive distributions to
which the applicable Opinion Party is otherwise entitled pursuant to the terms
of the partnership agreement or limited liability company agreement;
(i)   we advise you that with respect to that portion of the UCC Collateral in
which the Administrative Agent has been granted a security interest by more than
one agreement, a court may limit the Administrative Agent's right to choose
among the rights and remedies to which it may be entitled;
(j)   we express no opinion with respect to the security interest of the
Administrative Agent for the benefit of the Secured Parties (other than the
Lenders) to secure the Secured Obligations owed to such parties except to the
extent that the Administrative Agent has been duly appointed as agent for such
persons; and
(k)   we express no opinion with respect to the adequacy of the description of
the "Collateral" (as defined in the Security Agreement) or the description used
in the definition of "Excluded Assets" (as defined in the Security Agreement)
(the "Carveouts") for purposes of Sections 9-108 and 9-203 of the UCC or the
effect of the Carveouts on the adequacy of the description of "Collateral" (as
defined in the Security Agreement) for purposes of Sections 9-108 and 9-203 of
the UCC except with respect to such portions of the descriptions that describe a
type of collateral as defined in the UCC.
5.   No Opinion Party is and, solely after giving effect to the loans made
pursuant to and the use of proceeds as provided for in the Credit Agreement, no
Opinion Party will be an "investment company" as such term is defined in the
Investment Company Act of 1940, as amended.
Our opinions are subject to the following additional assumptions and
qualifications:


(a)   enforcement may be limited by applicable bankruptcy, insolvency,
re­organization, moratorium or other similar laws affecting creditors' rights
generally and by general principles of equity (regardless of whether enforcement
is sought in equity or at law);
(b)   we have assumed that each of the Transaction Agreements constitutes the
valid and binding obligation of each party to such Transaction Agreement (other
than the Opinion Parties to the extent expressly set forth herein) enforceable
against such other party in accordance with its terms;
(c)   we express no opinion as to the effect on the opinions expressed herein of
(i) the compliance or non-compliance of any party (other than the Opinion
Parties to the extent expressly set forth herein) to the Transaction Agreements
with any state, federal or other laws or regulations applicable to any of them
or (ii) the legal or regulatory status or the nature of the business of any
party (other than the Opinion Parties to the extent expressly set forth herein)
to the Transaction Agreements;
(d)   we express no opinion as to the enforceability of any rights to
contribution or indemnification provided for in the Transaction Agreements which
are violative of the public policy underlying any law, rule or regulation
(including any federal or state securities law, rule or regulation);
(e)   we express no opinion as to the applicability or effect of any fraudulent
transfer or similar law on the Transaction Agreements or any trans­actions
contemplated thereby;
(f)   we express no opinion as to the applicability or effect of any preference
or similar law on the Transaction Agreements or any transaction contemplated
thereby;
(g)   we express no opinion on the enforceability of any provision in a
Transaction Agreement purporting to prohibit, restrict or condition the
assignment of rights under such Transaction Agreement to the extent such
restriction on assignability is ineffective pursuant to the Uniform Commercial
Code;
(h)   in the case of Section 2 of the Security Agreement (the "Guaranty"),
certain of the provisions, including waivers, with respect to the Guaranty are
or may be unenforceable in whole or in part, but the inclusion of such
provisions does not affect the validity of the Guaranty, taken as a whole;
(i)   we express no opinion as to the enforceability of any provision of any
Transaction Agreement to the extent it purports to waive any objection a person
may have that a suit, action or proceeding has been brought in an inconvenient
forum or a forum lacking subject matter jurisdiction;
(j)   we have assumed that all conditions precedent contained in Section 4.01 of
the Credit Agreement, which conditions require the delivery of documents,
evidence or other items satisfactory in form, scope and/or substance to the
Administrative Agent or the Lead Arrangers or the satisfaction of which is
otherwise in the discretion or control of the Administrative Agent or the Lead
Arrangers have been, or contemporaneously with the delivery hereof will be,
fully satisfied or waived;
(k)   to the extent that any opinion relates to the enforceability of the choice
of New York law and choice of New York forum provisions of the Transaction
Agreements, our opinion is rendered in reliance upon N.Y. Gen. Oblig. Law
§§ 5-1401, 5-1402 (McKinney 2001) and N.Y. CPLR 327(b) (McKinney 2001) and is
subject to the qualifications that such enforceability may be limited by public
policy considerations of any jurisdiction, other than the courts of the State of
New York, in which enforcement of such provisions, or of a judgment upon an
agreement containing such provisions, is sought;
(l)   certain of the remedial provisions with respect to the security contained
in the Security Agreement may be unenforceable in whole or in part, but the
inclusion of such provisions does not affect the validity of the Security
Agreement, taken as a whole, and the Security Agreement, taken as a whole,
together with applicable law, contains adequate provisions for the practical
realization of the benefits of the security;
(m)   except as set forth in paragraph 4 hereof, we express no opinion with
respect to the validity of any security interest;
(n)   we express no opinion with respect to the perfection or priority of any
security interest, or as to any actions that may need to be taken under the
Federal trademark laws of the United States, the Federal patent laws of the
United States or the Federal copyright laws of the United States with respect to
the enforceability of any security interest against subsequent purchasers,
mortgagees, and/or transferees of any United States  trademarks, United States
patents or United States copyrights included in the collateral;
(o)   we express no opinion with respect to any provision of any Transaction
Agreement to the extent it establishes a standard of care for collateral in the
possession or control of the Administrative Agent to the extent such standard of
care is unenforceable under Sections 1-102 and 9-207 of the Uniform Commercial
Code;
(p)   our opinion is subject to possible judicial action giving effect to
governmental actions or foreign laws affecting creditors' rights;
(q)   with respect to the enforceability of all obligations under the
Transaction Agreements, we note that a U.S. federal court would award a judgment
only in U.S. dollars and that a judgment of a court in the State of New York
rendered in a currency other than the U.S. dollar would be converted into U.S.
dollars at the rate of exchange prevailing on the date of entry of such
judgment.  We do not express any opinion as to the enforceability of the
provisions of the Transaction Agreements providing for indemnity by any party
thereto against any loss in obtaining the currency due to such party under the
Transaction Agreements from a court judgment in another currency;
(r)   we express no opinion with respect to any provision of the Credit
Agreement to the extent it authorizes or permits any purchaser of a
participation interest or any Affiliate of any Lender or the L/C Issuer to
set-off or apply any deposit, property or indebtedness or the effect thereof on
the opinions contained herein; and
(s)   we express no opinion with respect to any provision of the Credit
Agreement to the extent it excuses the issuer of a letter of credit from
liability to the extent such provision is unenforceable pursuant to Section
5-103 of the Uniform Commercial Code.
In rendering the foregoing opinions, we have further assumed, with your consent,
that:


(a)  each Opinion Party is validly existing and in good standing under the laws
of its jurisdiction of organization;
(t)   each Opinion Party has the power and authority to execute, deliver and
perform all of its obligations under each of the Transaction Agreements to which
it is a party and the execution and delivery of each of the Transaction
Agreements to which it is a party and the consummation by such Opinion Party of
the transactions contemplated thereby have been duly authorized by all requisite
action on the part of such Opinion Party.  Each of the Transaction Agreements
has been duly authorized, executed and delivered by each Opinion Party which is
a party thereto;
(u)   the execution, delivery and performance by each Opinion Party of any of
its obligations under each of the Transaction Agreements to which it is a party
does not and will not conflict with, contravene, violate or constitute a default
under (i) the certificate of incorporation or the bylaws or equivalent
organizational documents of such Opinion Party, (ii) any lease, indenture,
instrument or other agreement to which such Opinion Party or its property is
subject, (iii) any rule, law or regulation to which such Opinion Party is
subject (other than the Applicable Laws of the State of New York and the
Applicable Laws of the United States of America as to which we express our
opinion in paragraph 2 herein) or (iv) any judicial or administrative order or
decree of any governmental authority; and
(v)   no authorization, consent or other approval of, notice to or filing with
any court, governmental authority or regulatory body (other than the
Governmental Approvals as to which we express our opinion in paragraph 3 herein)
is required to authorize or is required in connection with the execution and
delivery by or enforceability against any Opinion Party of any Transaction
Agreement to which it is a party or the transactions contemplated thereby.
We understand that you are separately receiving an opinion with respect to
certain of the foregoing assumptions from Cox Smith Matthews Incorporated, and
we are advised that such opinion contains qualifications.  Our opinions herein
stated are based on the assumptions specified above and we express no opinion as
to the effect on the opinions herein stated of the qualifications contained in
such other opinion.


(Remainder of page intentionally left blank)
 
This opinion is being furnished only to you in connection with the Credit
Agreement and is solely for your benefit and is not to be used, circulated,
quoted or otherwise referred to for any other purpose or relied upon by any
other Person for any purpose without our prior written consent, provided that
any Person who becomes party as a Lender to the Credit Agreement pursuant to
Section 10.06(b) thereof may rely on this opinion as though it had been
addressed to such Person and delivered to such Person on the date hereof.


 
Very truly yours,

 
 
Exhibit A




Officer's Certificate


(See attached)


Schedule I


Addressees


Bank of America, N.A., as Administrative Agent


Lenders
Bank of America, N.A.
JPMorgan Chase Bank, N.A.
The Bank of Nova Scotia Capital
DnB NOR Bank ASA
General Electric Capital Corporation
SunTrust Bank
Bank of Ireland
BNP Paribas
HSBC Bank USA, National Association
ING Capital LLC
RBS Citizens, N.A.
Wells Fargo Bank, N.A.
Wachovia Bank, National Association
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
Sumitomo Mitsui Banking Corporation
Fortis Bank SA/NV-NY Branch
KeyBank National Association
Raymond James Bank, FSB
Allied Irish Banks, p.l.c.
CIT Bank
Amegy Bank of Texas
Compass Bank
United Overseas Bank Limited, New York Agency
Commerzbank AG, New York and Grand Cayman Branches
Siemens Financial Services, Inc.
DZ Bank AG
Texas Capital Bank, National Association
Cathay United Bank
State Bank of India, Los Angeles Agency
Taiwan Cooperative Bank, Los Angeles Branch
Bank Leumi USA
Jackson National Life Insurance Company
Banco Espirito Santo S.A., New York Branch
The Bank of East Asia, Limited, New York Branch
Chang Hwa Commercial Bank, Ltd., Los Angeles Branch
Hua Nan Commercial Bank, Ltd.  New York Agency
Schedule II
Notes


Multicurrency Revolving Credit Note, dated May 19, 2008, by Kinetic Concepts,
Inc. in favor of The Bank of Tokyo-Mitsubishi UFJ, Ltd.
Term A Note, dated May 19, 2008, by Kinetic Concepts, Inc. in favor of The Bank
of Tokyo-Mitsubishi UFJ, Ltd.
US Dollar Revolving Credit Note, dated May 19, 2008, by Kinetic Concepts, Inc.
in favor of Cathay United Bank
Term A Note, dated May 19, 2008, by Kinetic Concepts, Inc. in favor of Cathay
United Bank
Multicurrency Revolving Credit Note, dated May 19, 2008, by Kinetic Concepts,
Inc. in favor of RBS Citizens, N.A.
Term A Note, dated May 19, 2008, by Kinetic Concepts, Inc. in favor of RBS
Citizens, N.A.
Multicurrency Revolving Credit Note, dated May 19, 2008, by Kinetic Concepts,
Inc. in favor of Commerzbank AG, New York and Grand Cayman Branches
Term A Note, dated May 19, 2008, by Kinetic Concepts, Inc. in favor of
Commerzbank AG, New York and Grand Cayman Branches
US Dollar Revolving Credit Note, dated May 19, 2008, by Kinetic Concepts, Inc.
in favor of Compass Bank
Term A Note, dated May 19, 2008, by Kinetic Concepts, Inc. in favor of Compass
Bank
Multicurrency Revolving Credit Note, dated May 19, 2008, by Kinetic Concepts,
Inc. in favor of HSBC Bank USA, National Association
Term A Note, dated May 19, 2008, by Kinetic Concepts, Inc. in favor of HSBC Bank
USA, National Association
Multicurrency Revolving Credit Note, dated May 19, 2008, by Kinetic Concepts,
Inc. in favor of Texas Capital Bank, National Association
Term A Note, dated May 19, 2008, by Kinetic Concepts, Inc. in favor of Texas
Capital Bank, National Association
Multicurrency Revolving Credit Note, dated May 19, 2008, by Kinetic Concepts,
Inc. in favor of Wachovia Bank, National Association
Term A Note, dated May 19, 2008, by Kinetic Concepts, Inc. in favor of Wachovia
Bank, National Association


EXHIBIT G-2
OPINION MATTERS–
FORM OF OPINION OF COX SMITH MATTHEWS INCORPORATED


May 19, 2008
 
 
Bank of America, N.A.
 231 S. LaSalle Street
Mail Code:  IL1-231-10-41
Chicago, IL 60604
 
and the Lenders from time to time party to the Credit Agreement (as defined
below)
 
 
 
coxsmith@coxsmith.com
210 554 5500
 
 
 



 
Re:  Kinetic Concepts, Inc.



Ladies and Gentlemen:
 
We have acted as special Texas counsel to Kinetic Concepts, Inc., a Texas
corporation (the "Company"), KCI USA, Inc., a Delaware corporation ("KCI USA"),
KCI Licensing, Inc., a Delaware corporation ("KCI Licensing"), KCI Holding
Company, Inc., a Delaware corporation ("KCI Holding"), KCI International, Inc.,
a Delaware corporation ("KCI International") and Leopard Acquisition Sub, Inc.,
a Delaware corporation (“Leopard,” and together with KCI USA, KCI Licensing, KCI
Holding Company, and KCI International, the "Guarantors"), in connection with
the Company’s entry into the Credit Agreement (the “Credit Agreement”) dated as
of May 19, 2008, among the Company, the Lenders party thereto (the “Lenders”)
and Bank of America, N.A. as Administrative Agent, Swing Line Lender and L/C
Issuer.   This opinion is being rendered to you pursuant to Section
4.01(a)(viii) of the Credit Agreement.  Unless otherwise defined herein, the
capitalized terms used in this opinion shall have the meanings given to them in
the Credit Agreement.


In connection with this opinion, we have examined, among other things, originals
or copies identified to our satisfaction of the following documents: (a) the
Organization Documents of the Company and the Guarantors; (b) the records
provided to us by the Company and the Guarantors of actions by written consent
and minutes of meetings of the shareholders and Board of Directors of the
Company and the Guarantors and the records provided to us by the Guarantors of
capital stock and other securities issued by the Guarantors; (c) the Credit
Agreement and all exhibits thereto; (d) the Guarantee and Security Agreement and
all exhibits thereto; (e) the Intellectual Property Security Agreements (as
defined in the Guarantee and Security Agreement) and all exhibits thereto; (f)
the Notes; (g) the Wake Forest Consent; (h) the UCC-1 financing statements
attached hereto as Exhibit A (the “Financing Statements”); and (i) such other
documents, instruments and certificates of corporate and public officials as we
have deemed necessary or appropriate for purposes of this opinion.  Items
(c)-(g) are referred to herein as the “Loan Documents.” In such examination, we
have assumed the authenticity of all such documents, records and instruments
submitted to us as originals and the conformity with the original documents,
records and instruments of all such instruments, documents and records submitted
to us as copies.  As to certain questions of fact material to our opinion, we
have relied upon certificates and statements of officers and other
representatives of the Company and the Guarantors and certificates of public
officials.  Further, as to the certain matters of fact material to our opinion,
we have relied on the accuracy of the representations and warranties of the
Company and the Guarantors set forth in the Credit Agreement.  In addition, we
have assumed the due authorization, execution and delivery of all documents
referred to herein by the parties thereto other than the Company and the
Guarantors and the due authority of all parties executing such documents except
persons executing such documents on behalf of the Company and the Guarantors.
 
Based upon and subject to the limitations, assumptions, qualifications and
exceptions set forth herein, we are of the opinion that:
1.           The Company (x) has been duly incorporated and is validly existing
as a corporation in good standing under the laws of the State of Texas and (y)
has the requisite corporate power and authority to own its property and to
conduct its business as it is now being operated and is duly qualified to
transact business and is in good standing as a foreign corporation in each
jurisdiction in which the conduct of its business or its ownership or leasing of
property requires such qualification, except, in the case of this clause (y), to
the extent that the failure to be so qualified or be in good standing could not
reasonably be expected to have a material adverse effect on the Company and its
Subsidiaries, taken as a whole.
2.           Each Guarantor (x) has been duly incorporated, is validly existing
as a corporation and is in good standing under the laws of the State of
Delaware, and (y) has the requisite corporate power and authority to own its
property and to conduct its business as it is now being operated and is duly
qualified to transact business and is in good standing in each jurisdiction in
which the conduct of its business or its ownership or leasing of property
requires such qualification, except, in the case of this clause (y), to the
extent that the failure to be so qualified or be in good standing could not
reasonably be expected to have a material adverse effect on the Company and its
Subsidiaries, taken as a whole.
3.           The Company and each of the Guarantors has the requisite corporate
power and authority to execute and deliver each of the Loan Documents to which
it is a party and to perform its obligations thereunder, and all corporate
action required to be taken by the Company and the Guarantors for the due and
valid authorization, execution and delivery of each of the Loan Documents and
the consummation of the transactions contemplated thereby has been duly and
validly taken.
4.           The Company has duly authorized, executed and delivered each of the
Loan Documents to which it is a party.
5.           Each Guarantor has duly authorized, executed and delivered each of
the Loan Documents to which it is a party.
6.           All of the issued shares of capital stock of each Guarantor have
been duly authorized and validly issued, are fully paid and non-assessable and
are owned directly or indirectly by the Company, free and clear of all perfected
security interests and, to our knowledge, free and clear of all other liens,
equities or claims, except those that arise, or are permitted, under the Credit
Agreement.
7.           No authorization, consent, order, waiver, approval or other action
or consideration by, and no notice to or filing with any court, governmental or
regulatory authority, body or instrumentality under Texas state law or United
States federal law or the General Corporation Law of the State of Delaware (the
"DGCL") is required for the due execution and delivery by the Company or any
Guarantor of each of the Loan Documents to which they are a party or the
performance by the Company or any Guarantor of all of their respective
obligations under such Loan Documents, other than (i) the filing of the
Financing Statements, or (ii) those consents, approvals authorizations, orders,
qualifications and other actions that have been obtained or taken, and any
filings that have been made, as of the date hereof.
8.           The borrowings under the Credit Agreement and the application of
the proceeds thereof as provided in the Credit Agreement do not violate or
result in a violation of Regulations T, U or X of the Board of Governors of the
Federal Reserve System.
9.           The execution and delivery by the Company and each of the
Guarantors of, and the performance by the Company and each of the Guarantors of
their respective obligations under, each of the Loan Documents to which they are
a party do not contravene or violate the Organization Documents of the Company
or any Guarantor (as currently in effect), or any provision, in each case as
currently in effect, of Texas state law or the DGCL.
10.           The execution and delivery by the Company and each of the
Guarantors of, and the performance by the Company and each of the Guarantors of
their respective obligations under, each of the Loan Documents to which they are
a party will not contravene, or constitute a default under, any agreement or
instrument binding upon the Company or any Guarantor that is material to the
Company and the Guarantors (the “Material Contracts”), taken as a whole, or, to
the best of our knowledge, any judgment, order or decree of any governmental
body, agency, or court having jurisdiction over the Company or any Guarantor.
11.           The filing of the Financing Statements in the offices set forth on
Schedule 5 of the Perfection Certificate (the “Filing Offices”) with respect to
the Company and each Guarantor perfects the security interest in all Collateral
in which a security interest has been created under the Guarantee and Security
Agreement (the “Article 9 Collateral”) to the extent such security interest may
be perfected under the UCC by the filing of a financing statement in the Filing
Offices.  Assuming that the Financing Statements have been filed in the Filing
Offices and have not subsequently been released, terminated or modified, the
security interests in the Article 9 Collateral have been perfected, to the
extent such security interests may be perfected under the UCC by the filing of a
financing statement in the Filing Offices.


12.  To the extent that the federal trademark laws of the United States of
America are applicable, the recordation of the Trademark Security Agreement (as
defined in the Guarantee and Security Agreement) in the United States Patent and
Trademark Office (the "PTO") against the U.S. registered trademarks and
trademark applications set forth on Schedule I to the Trademark Security
Agreement (the "Trademarks") within three (3) months of the date thereof will
render the Administrative Agent's security interest in the right, title and
interest of KCI Licensing in such Trademarks, effective against subsequent
purchasers and mortgagees of such Trademarks.
13.  To the extent that the federal patent laws of the United States of America
are applicable, the recordation of the Patent Security Agreement (as defined in
the Guarantee and Security Agreement) in the PTO against the U.S. patents and
patent applications set forth on Schedule I to the Patent Security Agreement
(the "Patents") within three (3) months of the date thereof will render the
Administrative Agent's security interest in the respective right, title and
interest of the Company and KCI Licensing in such Patents effective against
subsequent purchasers and mortgagees of such Patents.
14.           To the extent that the federal copyright laws of the United States
of America are applicable, the recordation of the Copyright Security Agreement
(as defined in the Guarantee and Security Agreement)  in the U.S. Copyright
Office (the "CO") against the U.S. copyright registrations and applications set
forth on Schedule I to the Copyright Security Agreement (the "Copyrights")
within one (1) month of its execution will render the Administrative Agent's
security interest in the right, title and interest of the Company in such
Copyrights effective against subsequent transfers (as provided in the U.S.
Copyright Act), purchasers or mortgagees of such Copyrights.
The opinions set forth in paragraphs 1 through 14 above are qualified in their
entirety by the following:
A.           Where the phrase “to the best of our knowledge” or similar words
appear in this opinion, they mean that we are relying, with your consent, upon
such certificates as we have deemed appropriate from the Company and upon the
actual conscious awareness of attorneys of our firm who have given substantive
legal attention to matters on behalf of the Company or its Subsidiaries in
connection with the transactions covered hereby; however, we have not undertaken
any independent investigation (including, without limitation, the review of any
court file or indices) to determine the accuracy of any such statement, and no
inference that we have any knowledge of any matters pertaining to such statement
should be drawn from our representation of the Company or its Subsidiaries.
B.           This opinion is limited to the existing laws of the State of Texas,
the UCC, the federal laws of the United States of America and the DGCL.  With
respect to the opinion set forth in paragraph 10 concerning the contravention of
certain Material Contracts, we have reviewed only, and have assumed that the
only agreements and instruments binding upon the Company or any Guarantor that
are material to the Company and the Guarantors, taken as a whole, are those
agreements and instruments set forth on Exhibit B attached hereto.  We disclaim
any opinion as to the application or effect of any statute, rule, regulation,
ordinance, order or other promulgation of any other jurisdiction.  With respect
to the opinions set forth in paragraphs 7 and 9 hereof regarding contravention
of applicable law or the requirement of any consent, approval, authorization or
order of, or qualification with, any governmental body or agency, (a) we express
no opinion as to compliance or non-compliance with respect to federal, state or
other securities laws or regulations other than those of the State of Texas
(including any requirement thereunder to obtain any consent, approval,
authorization or order of, or qualification with, any governmental body or
agency), and (b) our opinions are expressed only with respect to statutes, laws,
judgments, orders, rules and regulations that, in our experience, are applicable
to transactions of the type contemplated by the Loan Documents or that, based on
our knowledge of the general nature of the business in which the Company is
engaged, would reasonably be applicable to such transactions, but without our
having made any special investigation concerning any other laws, judgments,
decrees, orders, rules or regulations.


C.            We express no opinion regarding the enforceability of any of the
Loan Documents or any of the documents or agreements referenced in the Loan
Documents, with respect to which we understand you are receiving an opinion from
Skadden, Arps, Slate, Meagher & Flom LLP (“Skadden Arps”).


D.           With respect to our opinion regarding perfection set forth in
Paragraph 11 above, we have assumed that the Guarantee and Security Agreement is
sufficient to create a security interest in the Collateral described therein and
we understand that you are relying on the opinion of Skadden Arps with respect
thereto.
E.           Where statements in this opinion are qualified by the term
“material" or "material adverse effect," those statements involve judgments and
opinions as to materiality or lack of materiality of any matter to the Company
and its Subsidiaries or their respective businesses, prospects, assets or
financial condition which are entirely those of the Company and its Subsidiaries
and their respective officers and directors, after having been advised by us as
to the legal effect and consequences of such matters.


F.           We have made no examination of, and express no opinion as to, the
title or rights of the Company or the Guarantors to, or in, any of the
Collateral, the description of any of the Collateral, the existence of any
liens, charges, security interests or encumbrances thereon, or the priority or
rank of the liens and security interests created by the Collateral Documents.


The opinions set forth in paragraphs 12 through 14 above are further subject to
the following assumptions and qualifications:
I.           We have assumed that the Company and each Guarantor which is a
party to an Intellectual Property Security Agreement owns all right, title and
interest in and to its respective Trademarks, Patents or Copyrights, as
applicable, and we express no opinion as to the nature or extent of the
Company’s or any Guarantor’s respective rights in, or title to, any of the
Trademarks, Patents or Copyrights, as applicable, and our opinion is subject to
the effect, if any, of any gaps in the chain of title.
II.           We have assumed that (i) each of (a) the Patent Security Agreement
and (b) the Trademark Security Agreement will be recorded in the PTO within
three (3) months of the date thereof and (ii) the Copyright Security Agreement
will be recorded in the CO within one (1) month of its execution.
III.           We call your attention to the fact that, under Section 10 of the
United States Trademark Act (the "Lanham Act") (15 U.S.C. Section 1060), no
application to register a mark based on intent to use such mark shall be
assignable prior to the filing of an amendment to allege use with the PTO
pursuant to Section 1(c) of the Lanham Act or of a verified statement of use
pursuant to Section 1(d) of the Lanham Act, except for an assignment to a
successor to the business of the applicant, or portion thereof, to which the
mark pertains, if that business is ongoing and existing.
IV.           We have assumed that the information contained on Schedule I to
each of the Intellectual Property Security Agreements is accurate, and we
express no opinion as to the effect of recording the security interest of the
Administrative Agent in the PTO or CO with respect to any Trademarks, Patents or
Copyrights where the information provided on any such schedule is not accurately
reflected in the recordation cover sheet submitted to the PTO or CO or by the
PTO or CO in its internal records, and we further assume that, after indexation
of the Copyright Security Agreements by the CO, the Copyright Security
Agreements would be revealed by a reasonable search of the records of the CO
under the title or registration number of the Copyrights.
V.           We advise you that with respect to the Trademarks, Patents or
Copyrights in which the Administrative Agent has been granted a security
interest by more than one agreement, a court may limit the right of the
Administrative Agent to choose among the rights and remedies to which it may be
entitled with respect to such Trademarks, Patents or Copyrights.
VI.           We express no opinion as to whether the federal trademark, patent
and copyright laws of the United States of America are applicable to security
interests in trademarks, patents and copyrights, respectively.
VII.           We call to your attention that, under federal trademark laws of
the United States of America, it is generally held that transfers of trademark
rights are invalid unless (i) accompanied by the goodwill related to such
trademarks, and (ii) the trademarks are used on substantially the same goods
and/or services as those previously represented by the trademarks, and we
express no opinions as to the assets or goodwill that would have to accompany
any trademarks (including the Trademarks) to ensure continuing validity and
enforceability of such trademarks in the event of a foreclosure and the ultimate
disposition of the trademarks as a result of a default.
VIII.           We call your attention to the fact that the exercise of remedies
with respect to the Trademarks, Patents or Copyrights may require additional
filings with the PTO or CO.
IX.           We express no opinion as to the validity or enforceability of any
of the Trademarks, Patents or Copyrights.


This opinion is intended solely for the benefit of the Administrative Agent and
the Lenders in connection with the Credit Agreement and is not to be used by the
Administrative Agent and the Lenders for any other purpose or made available to
or be relied upon by any other person, firm or entity, other than any Person
that becomes a Lender under the Credit Agreement after the date hereof, without
our express written consent.  Except as otherwise indicated, the opinions set
forth herein are as of the date hereof, and we disclaim any duty to update or
advise the Administrative Agent and the Lenders of facts, circumstances, events
or changes in the law that may hereafter be brought to our attention even if
they may affect or modify the opinions expressed herein.
 
Respectfully Submitted,
 
 
___________________________________
COX SMITH MATTHEWS INCORPORATED
 
 


Exhibit A


FINANCING STATEMENTS


[See Attached.]






Exhibit B


 
MATERIAL AGREEMENTS AND INSTRUMENTS*



1.  
Amended and Restated Agreement Among Shareholders, dated as of January 26, 2005.

2.  
KCI Employee Benefits Trust Agreement.

3.  
Kinetic Concepts, Inc. Management Equity Plan effective October 2, 1997.

4.  
Form of Option Instrument with respect to the Kinetic Concepts, Inc. Management
Equity Plan.

5.  
Standard Office Building Lease Agreement, dated July 31, 2002 between CKW San
Antonio, L.P. d/b/a San Antonio CKW, L.P. and Kinetic Concepts, Inc.

6.  
Toll Manufacturing Agreement, by and between KCI Manufacturing and Avail Medical
Products, Inc. dated December 14, 2007.

7.  
License Agreement, dated as of October 6, 1993, between Wake Forest University
and Kinetic Concepts, Inc., as amended by that certain Amendment to License
Agreement, dated as of July 1, 2000.

8.  
Form of Director Indemnity Agreement.

9.  
2004 Equity Plan.

10.  
2004 Employee Stock Purchase Plan.

11.  
Form of Stock Option Agreement under Amended and Restated 2003 Non-Employee
Directors Stock Plan.

12.  
Form of Restricted Stock Award Agreement under Amended and Restated 2003
Non-Employee Directors Stock Plan.

13.  
Executive Deferred Compensation Plan.

14.  
Form of KCI 2004 Equity Plan Restricted Stock Award Agreement.

15.  
Form of KCI 2004 Equity Plan Nonqualified Stock Option Agreement.

16.  
Form of KCI 2004 Equity Plan Restricted Stock Unit Award Agreement.

17.  
Form of KCI 2004 Equity Plan International Restricted Stock Unit Award
Agreement.

18.  
Form of KCI 2004 Equity Plan International Stock Option Agreement.

19.  
Letter, dated October 16, 2006, from Kinetic Concepts, Inc. to Catherine M.
Burzik outlining the terms of her employment.

20.  
2004 Equity Plan Nonqualified Stock Option Agreement between Kinetic Concepts,
Inc. and Catherine M. Burzik, dated November 6, 2006.

21.  
2004 Equity Plan Restricted Stock Award Agreement between Kinetic Concepts, Inc.
and Catherine M. Burzik, dated November 6, 2006.

22.  
Kinetic Concepts, Inc. Compensation Policy for Outside Directors, as adopted on
December 4, 2007.

23.  
Executive Retention Agreement between Kinetic Concepts, Inc. and Martin J.
Landon, dated February 21, 2007.

24.  
Executive Retention Agreement between Kinetic Concepts, Inc. and Stephen D.
Seidel, dated February 21, 2007.

25.  
Executive Retention Agreement between Kinetic Concepts, Inc. and Lynne D. Sly,
dated February 21, 2007.

26.  
Executive Retention Agreement between Kinetic Concepts, Inc. and Todd M.
Fruchterman, dated February 21, 2007.

27.  
Credit Agreement, dated as of July 31, 2007.

28.  
Employment Separation and Release Agreement, dated June 12, 2007, between
Kinetic Concepts, Inc. and Mark Carbeau.

29.  
Settlement Agreement, dated June 25, 2007, between KCI Europe Holding B.V. and
Jörg Menten.

30.  
Offer letter, dated July 18, 2007, between Kinetic Concepts, Inc. and Linwood A.
Staub.

31.  
Executive Retention Agreement, dated July 18, 2007, between Kinetic Concepts,
Inc. and Linwood A. Staub.

32.  
Contract of Employment, effective December 3, 2007, between KCI UK Holdings
Limited and TLV Kumar.

33.  
Executive Retention Agreement between Kinetic Concepts, Inc. and T.L.V. Kumar,
dated December 3, 2007.

34.  
2003 Non-Employee Directors Stock Plan, as Amended and Restated on December 4,
2007.

35.  
Form of Kinetic Concepts, Inc. 2004 Equity Plan International Stock Option
Agreement, as amended on February 19, 2008.

36.  
Form of Kinetic Concepts, Inc. 2004 Equity Plan Restricted Stock Unit Award
Agreement, as amended on February 19, 2008.

37.  
Form of Kinetic Concepts, Inc. 2004 Equity Plan International Restricted Stock
Unit Award Agreement, as amended on February 19, 2008.

38.  
Form of Kinetic Concepts, Inc. 2004 Equity Plan Nonqualified Stock Option
Agreement, as amended on February 19, 2008.

39.  
Form of Kinetic Concepts, Inc. 2004 Equity Plan Restricted Stock Award
Agreement, as amended on February 19, 2008.

40.  
Agreement and Plan of Merger, dated April 7, 2008, between Kinetic Concepts,
Inc., Leopard Acquisition Sub, Inc., and LifeCell Corporation.

41.  
Commitment Letter, dated April 7, 2008, between Kinetic Concepts., Inc. Bank of
America, N.A., Banc of America Securities LLC, JPMorgan Chase Bank, N.A. and
J.P. Morgan Securities, Inc.

42.  
Fee Letter, dated April 7, 2008, between Kinetic Concepts., Inc. Bank of
America, N.A., Banc of America Securities LLC, JPMorgan Chase Bank, N.A. and
J.P. Morgan Securities, Inc.

43.  
Engagement Letter, dated April 7, 2008, between Kinetic Concepts., Inc. Bank of
America, N.A., Banc of America Securities LLC, JPMorgan Chase Bank, N.A. and
J.P. Morgan Securities, Inc.

44.  
Purchase Agreement, dated April 15, 2008, by and among Kinetic Concepts., Inc.,
the Initial Purchasers thereto and KCI USA, Inc., a Delaware corporation.

45.  
Indenture, dated as of April 21, 2008, between Kinetic Concepts., Inc., KCI USA,
Inc. and U.S. Bank National Association, as trustee.

46.  
Letter agreement re: Call Option Transaction between JPMorgan Chase Bank,
National Association, London Branch and Kinetic Concepts., Inc. dated as of
April 15, 2008.

47.  
Letter agreement re: Call Option Transaction between Bank of America, N.A. and
Kinetic Concepts., Inc. dated as of April 15, 2008.

48.  
Letter agreement re: Warrants between JPMorgan Chase Bank, National Association,
London Branch and the Company dated as of April 15, 2008.

49.  
Letter agreement re: Warrants between Bank of America, N.A. and the Company
dated as of April 15, 2008.

50.  
Letter agreement re: Call Option Confirmation and Warrant Confirmation between
Kinetic Concepts., Inc. and JPMorgan Chase Bank, National Association, London
Branch dated as of April 15, 2008.

51.  
Letter agreement re: Call Option Confirmation and Warrant Confirmation between
Kinetic Concepts., Inc. and Bank of America, N.A. dated as of April 15, 2008.

52.  
Letter, dated April 28, 2008, from J.P. Morgan Securities Inc. and Banc of
America Securities LLC to Kinetic Concepts., Inc. advising Kinetic Concepts.,
Inc. of the their decision to purchase an additional $90 million aggregate
principal amount of Kinetic Concepts., Inc.’s 3.25% Convertible Senior Notes Due
2015.

53.  
Letter, dated April 28, 2008, from JPMorgan Chase Bank, National Association
addressed to Kinetic Concepts., Inc. re: Call Option Confirmation, Warrant
Confirmation and Letter Agreement.

54.  
Letter, dated April 28, 2008, from Bank of America, N.A. addressed to Kinetic
Concepts., Inc. re: Call Option Confirmation, Warrant Confirmation and Letter
Agreement.

 
 
*All documents referenced in this Exhibit B refer to the form of such documents
as filed with or referenced in the Company’s Annual Report on Form 10-K for the
year ended December 31, 2008 filed with the SEC on February 26, 2008, with the
exception of the documents listed in Items 40 through 54 of this Exhibit B.
 
 


EXHIBIT H


FORM OF AFFILIATE SUBORDINATION AGREEMENT
 
Section 32 .  Agreement to Subordinate. [INSERT NAME OF BORROWER]’s (the
“Company”) obligations to [INSERT NAME OF LENDER] (the “Subordinated Lender”)
under this [INSERT NAME OF DOCUMENT] (the “Subordinated Obligations”) are
subordinated in right of payment, to the extent and in the manner provided in
this [Note/Instrument], to the prior payment of all Senior Debt.  “Senior Debt”
means the Obligations (as defined in the Credit Agreement, dated as of May [  ],
2007, among Kinetic Concepts, Inc., as Borrower, Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, and the other Lenders
party thereto (the “Credit Agreement”), and “Senior Lenders” means the holders
from time to time of the Senior Debt.  The subordination provisions of this
[Note/Instrument] are for the benefit of and enforceable by the Senior Lenders
or their designated representatives.  Capitalized terms used but not defined
herein shall have the meanings given such terms in the Credit Agreement.
Section 33 .  Liquidation, Dissolution, Bankruptcy.  Upon any payment or
distribution of the assets of the Company to creditors upon a total or partial
liquidation or a total or partial dissolution of the Company or in a bankruptcy,
reorganization, insolvency, receivership or similar proceeding relating to the
Company or its property:
(1)         the Senior Lenders are entitled to receive payment in full in cash
of all Senior Debt, including all interest accrued or accruing on the Senior
Debt after the commencement of any bankruptcy, insolvency or reorganization or
similar case or proceeding at the contract rate (including, without limitation,
any contract rate applicable upon default) specified in the Credit Agreement,
whether or not the claim for the interest is allowed or allowable as a claim in
the case or proceeding with respect to the Senior Debt (only such payment
constituting “payment in full”) before the Subordinated Lender will be entitled
to receive any payment of principal of or interest on the Subordinated
Obligations; and
(2)         until the Senior Debt is paid in full, any payment or distribution
to which the Subordinated Lender would be entitled but for these subordination
provisions shall instead be made to the Senior Lenders as their interests may
appear.
Section 34 .  Default on Senior Debt.  If at any time any Event of Default (as
defined in the Credit Agreement) has occurred and is continuing and the
Administrative Agent notifies the Company of the effectiveness of its
obligations under this Section 3 (the “Effectiveness Notice”), the Company shall
not pay any Subordinated Obligations and the Subordinated Lender shall not take
or receive from the Company, directly or indirectly, in cash or other property
or by set-off or in any other manner, including, without limitation, from or by
way of collateral, payment of all or any of the Subordinated
Obligations.  Promptly after receipt by the Company of the Effectiveness Notice,
the Company shall provide a copy of such notice to the Subordinated Lender.  The
Administrative Agent shall, at the request of the Company at any time during
which an Event of Default is no longer continuing, withdraw any Effectiveness
Notice previously delivered, and upon such withdrawal the Company resume making
payments of the Subordinated Obligations and the Subordinated Lender may resume
receiving such payments.
Section 35 .  When Distribution Must Be Paid Over.  If a payment or other
distribution is made to the Subordinated Lender that because of these
subordination provisions should not have been made to it, the Subordinated
Lender shall hold it in trust for the Senior Lenders and pay it over to them as
their interests may appear.
Section 36 .  Subrogation.  A distribution made under these subordination
provisions to the Senior Lenders which otherwise would have been made to the
Subordinated Lender is not, as between the Company and the Subordinated Lender,
a payment by the Company on the Senior Debt.  After all Senior Debt is paid in
full and until the Subordinated Obligations are paid in full, the Subordinated
Lender will be subrogated to the rights of the Senior Lenders to receive
payments in respect of the Senior Debt.
Section 37 .  Relative Rights; Subordination Not to Prevent Events of Default or
Limit Right to Accelerate.  These subordination provisions define the relative
rights of the Subordinated Lender and the Senior Lenders and do not impair, as
between the Company and the Subordinated Lender, the obligation of the Company,
which is absolute and unconditional, to pay principal of and interest on the
Subordinated Obligations in accordance with their terms; provided that so long
as any Default or Event of Default (each as defined in the Credit Agreement) has
occurred and is continuing, the Subordinated Lender shall not be entitled to,
and waives its right to, accelerate the maturity of the Subordinated Obligations
upon an Event of Default under this [Note/Instrument] or exercise any remedies
upon an Event of Default under this [Note/Instrument].  The failure to make a
payment on the Subordinated Obligations by reason of these subordination
provisions does not prevent the occurrence of a Default or an Event of Default
under this [Note/Instrument].
Section 38 . Subordinated Lender Entitled to Rely.  For the purpose of
ascertaining the outstanding amount of the Senior Debt, the Senior Lenders, and
all other information relevant to making any payment or distribution to the
Senior Lenders pursuant to [Sections 1-9], the Subordinated Lender is entitled
to rely upon an order or decree of a court of competent jurisdiction in which
any proceedings of the nature referred to in Section 2 above are pending, a
certificate of the liquidating trustee or other person making a payment or
distribution to the Subordinated Lender, or information provided by the Senior
Lenders or the Agent.
Section 39 . Subordination May Not Be Impaired By Company.  No right of any
Senior Lender to enforce the subordination of the Subordinated Obligations will
be impaired by any act or failure to act by the Company or by its failure to
comply with [Sections 1–9].
Section 40 .  Reliance by Senior Lenders on Subordination Provisions; No
Waiver.  (a) The Subordinated Lender acknowledges and agrees that these
subordination provisions are, and are intended to be, an inducement and a
consideration to each Senior Lender, whether the Senior Debt was created or
acquired before or after the incurrence of the Subordinated Obligations, to
acquire or to hold the Senior Debt, and each Senior Lender will be deemed
conclusively to have relied on these subordination provisions in acquiring and
holding such Senior Debt.
(b)           Subject in all respects to the provisions of the Loan Documents,
the Senior Lenders may, at any time and from time to time, without the consent
of or notice to the Subordinated Lender, without incurring any liability or
responsibility to the Subordinated Lender, and without impairing the rights of
the Senior Lenders under these subordination provisions, do any of the
following:
(1)         change the manner, place or terms of payment or extend the time of
payment of, or renew or alter, the Senior Debt or any instrument evidencing the
same or any agreement under which the Senior Debt is outstanding or secured;
(2)         sell, exchange, release or otherwise deal with any property pledged,
mortgaged or otherwise securing the Senior Debt;
(3)         release any person liable in any manner for the payment of the
Senior Debt; or
(4)         exercise or refrain from exercising any rights against the Company
and any other person
 
 
 